     Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 1 of 81
                                  IN THE UNITD STATES DISTRICT COURT
                                   FORTHESOUTHERNDISTRIY'OFFLORIDA

NIW FEDERALSERVICES,LLC                    9:18-cv-80994-DLB
        Plaintiff

VS


ARTHUR HERRING 111,AND
DEI
  W OR CORPORATION
           Defendants



          DefendantsReplyto Plainti
                                  f'fs M otionforSanctionsforSpoliation ofEvidence and DiscoveryAbuse

    Onthisdate ofJune 18,2019,1,ArthurHerring 111 ,Presidentand sole person ofDektorCorporation isfilingthis
Replyto PlaintiF s M otion forSandionsasPro Se asadefendantin thiscase againstmyselfand DektorCorporationfiled
by Nitv FS.

                                      BACKGROUND

        Nitv/ownershave beenestablished,W variousdocumentsand newsmediafor30years,asainternational
criminalenterprisesinceNitvstarted in1988.Since1988,Nitv/ownershave beenpromotingandsellingafraud,bytheir
ownadmissionsandcontradictions,tolaw enforcementtypes(police,sheriff,prisonsycollegepolice,militaw,etc).Nitv
firstsold acvsa(computervoicestressanalyzer)from 1988-1,
                                                       998,butitNEVER hadacomputer.Sincenitvstartedselling
theircvsazs,to thisday,they stilldo NOT have one independentstudythatsayscvsa and traïning getany betteraccuracy
thanabout50%,acointoss.Therefore,Nitvhasbeenandstillissellingafake''voiceliedetectorat$10,000eachand
and made uptrainingat$1,400 perpersonfortheNitv's5 daycourse.Plus,nitvchargesrecelificationfeesof$400,per
person,everyfouryearsforLIFE. Nitv'sown m ade uptraining hasneverhad any independentstudy'sthatprovesany
accuracy betterthan 50%,acointoss.Nitv,for30years,hassim ply claimed -98%C accuracyforitsgadgetintheirads
andintheirbrochuresbysayingCvsasalesprpvesitworks(whateverthatmeans)andclaimingitspatents''proves''Cvsa
workswhen in factpatentsare ONLY Iegalprotection overan idea.Patent.sNEVER provessom ething worksoris
accurate.Selling productsthathave no CREDIBILIR isa m ultibillion dollarbusinesseveryyearin the U.S.Those
produd sare çalled counterfeitgoods.The Iaw dem andsproofthateveryprodud is real,w ith proof,ifitisbeing sold.
Conmen selling pillsthatclaim weightloss,cream sprom isingw rinkl: remover,etc,thatdo notworkand may cause
seriousside efsectsto people,are prosecuted daily to thefullestextentofthe law .ln the early 1980's,two federalcases,
dealing with people selling fake ''voice lie detectors''were established.Both businesseswere independentofeachother.
Both were accused ofm ailfraud forusïngthe U.S.m ailto perpetuate theirfraud selling fake ''voice Iie detectors''.One
com panyw ascalled Telstarand the otherwasOmnitronics.In both cases,the courtsasked thecom panyownersfor'
independentproofthattheirgadgetswere real.In both cases,the ownerssaid the gadgetsw ere realbecause they
(owners)saidtheywere.Bothcourtssaid independentproofwasneededto provetheirgadgetswerereal.Thecourts
found both busihessesguiltyofmailfraud.Nitv/cvsaareperfectexamplesofconductingmailfraud bysendingouttheir
brochuresand business related materialsin the U.S.m ail.
       AsownerofDel  dor* Corporation,lhavethe RIGHT to proted myselfand my business,including i
                                                                                               tsreputation
andimage,from fake''voiceliedetedors''.lhavethe RIGHTto inform and educateDektor'spossibleclients,inmany
ways,aboutfake voice lie detectorgadgetsthatwïlldo them harm,othersharm ed and getpeople sued ifpeople buy
them.Thegovernmentcallspeoplewho revealsuch informationonfaketcounterfeitgoods)aswhistleblowers.Theyare
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 2 of 81
considered heros.NO businesstoleratesotherbusinessesselling fake im i
                                                                    tationsoftheirproducts,including using names
thatsound Iikethe realbusïnessesnam e oritsprodud'snam ethatwould cause long term harm and Iossofm oneyto a
businesssellingtherealproduct.For30years,Nitv/ownershavedeliberatelyliedto Iaw enforcementbuyersand others
thatitsCvsaisa real''voice Iie detector'and Nitvtraïning isasgood orbetterthan Dektor's 50 yearproven PSEand
Dektor's50 yearproven training.To thisday,nitv hasNO independentstudysthatbacktheirclaims.W hatisworse,in
about2005,nitv INVENTED fakestudysbythe m ilitarythatnitv claim edthey proved cvsaw as98% accurate and in 2012,
Nitvmadeupanotherstudyandthistime inventedaso-called''scientificjournal''nitvclaimsthestudywaspublished in
calledCriminalisticsandCourtExpertise.Tothisday,NOBODYranfindthatjournal,including LibraryofCongress.
        Amongnitv'sclaimsinthisinvented Iawsuit,Nitv/lawyershaveaccused Dektor/myselfintheirIawsuitof
claimingto bethesameand/oradescendantoftheoriginalDektorbusinesscalled DektorCounter-lntelligence/security,
anditsownersBellandM couiston.Thefad is,lhaveNEVERdonethatinanyway.SincelhavebeentheONLY personin
Dektorsince Istarted usingthe nameâsabusinessin2000,how wouldNit'
                                                                vknow anghingaboutmycompany,its
technology oritsinnerworkingsasby theirclaimsintheirinvented lawsuitoffalse advertising and deceptive business
practices? Nitv would NOT,theyonly m ade up the accusationsfora Iawsuit.Nitvisclaim ing lam deceiving the publicin
differentways.The FAG is,Iam using the exactsam e proven technologyasthe originalanalog PSElolfrom the
originalDektorin 1969.The FACT isIam also usîngthe exactsam e proven training and proven chartanal  ysistechniques
ascreated by theoriginalDektorinventers-The FAG is,since Istarted the new Dektorin 2000,lam giving the PSE
buyersmuch MOREthanthe originalDektordid.TheFAG i
                                                s,Iincreasedthetrainingdaysfrom 5 daysto10 days.Nitv
only has5 daytraining.About15 yearsago,Ihad a software writercreate asoftware program using the originalPSE
technology.Today,only Dektor'sPSEsystem can run on ALLW indowsoperating systemsAND Android sm artphones
AND touchtahletsANDApple'sIOSIphoneAND Ipad.NitvJUSTslartedsellingCvsaIIlinW indows10 only,NO Android
and NO los.W ho hasthe proven superiorsystem and proven superiortraining? Only Dektor@!
         Contraw to Nitv's Iie in theirIawsuit,Idid NOT ''reverse engineer''the PSE.Idid nothave to.The co-inventerof
the PSE,the Iate Allan Bell,gave m e the blue printsand explained how i tshould be done.Ithen tookthose documents
to a highly qualified eled ricalengineerto m ake a new PSEm odelcalled the PSE 4202.Allan Belltold me therewere
m any different''trap doors''in hisdesign so nobody could duplicatethe PSE and use itin illegalwaysoragainstthis
countw,suchascommunistcountries.BellwasintheCIA andaretired U.S.ArmyColonelofCounter-lntelligence,just
Iike the otherco-creatorCol.M couiston. Nitv actually did adm i
                                                              twhatnitvfalsely accused me ofdoing.Nitv actually
boughtaoIdanalogPSE101from about1970'stotryto duplicateitto makeNitv/humblefirstCvsagadgetto besoldin
1988 forabout10 yearsand laterused thatsam e poorly duplicated cvsaim itationto m ake nitv'sveryflawed and
problematiccvsasoftware program sold today,To do that,Nitvcontaded NickTorfino in North Carolina,aso-called
garaget'ypemechanic/engineer.Torfinodid nothavetheabilitiestoreverseengineersuchacomplicated pieceof
equipment.Niw/humblethenbraggedtoaIIthemediathathe,''Dr''Humble,had''INVENTED''a''New''typeof1ie
detectorand sold itassuch.Yearsago,Ihad boughta analog cvsa thata police departm entsold me becausethey did
notwantitanym ore because ofthe pooraccuracy.Thatpoorly made im itation did NOT displaythe correctpatterns
from vocalresponses.''Dr''(PhDll
                               dumblehasalwaysclaimed he inventedtheanalogcvsa.Shortlyafterhumblestarted
tosellhiscvsa,thefactcameoutthatthe''Dr''(PhD)Humble usedwasonlyboughtbyhumblefrom astorein 1987that
sellsfake educationalti
                      tle.ABC Newsand m any otherm edia have proventbatfordecades.Accordingto a form erhigh
Ievelperson atNiw,Nitv'sCvsa analogcopy wasseriously flawed and Nitv'ssoftware program w ascreated from that
flawed PSEduplicate attempt.In 1988,the sam eyearhum ble started to sellcvsa,Humblewascpnvicted ofcopyright
fraud.ln 1986,Hum ble claim ed hewastrained in polygraph ata pol
                                                               ygraph schoolin Florida.Tbe American Polygraph
Associationstatedthatschoolneverexisted.
         Nitv/humbleadmittedontheirwebsitemanyyearsago,theyusedthe PSE 101andtried to copyittomake
theircvsa.TheirCvsa1analoggadget,soldfrom 1988-1998,looksalmostidenticaltothePSE101soldfrom 196:to
2000 by the originalDektor.PicturesPROVE it.Nitv claim sin theirIawsuitI''reversed engineered''the PSE lolto m ake a
PSE.FALSE.The factis,lwasgiven both perm i ssion and the blueprintsofthe ONLY realsystem ofVoice StressAnalysis
                                           ,

called PSE* by the creatorand formerco-ownerofthe originalDektor,Allan Bell,in 2000 shortlybefore hisdeath in
2000.80th npmesDektor@andPSEOwerelegallyregistered byapatentattorneyin2000,contraryto Nitv/lawyerslie in
theirlawsuitclaiming otherwise-Only Dektor* sellsthe proven system and training forVoice StressAnalysisTM.Nobody
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 3 of 81
else.There are about25othersellersof''voice lie detedors''sold in tbe world.Noneofthem,including Niw ,have any
independentproofofaccuracybetterthan@cointoss.Again,contrarytoNitv/lawyersliesintheirIawsuit,theori
                                                                                                  ginal
Dektordid No-rgo outofbusineqsbecause oflackofsales.Allan BellCHANGE; the nam e Dektèrto Allan Bell
Enterprisesin 1990 afterthe otherco-inventer,M couiston leftDektorabout1979 to startVerim etrics.Verimetricswas
thefirst,realdigitaltcomputer)system ofVoiceStressAnalysis.HumblecopiedtheideaofacomputernameforIie
detection to sellhisgadgvtthathe named Cvsa:Com puterVoiceStressAnalyzer,even though hisgadgetw asNOT a
computerand had NO com puterto itforthe first10 years.Those Iiesby Nitv are called FRAUD and FALSEADVERTISING.
Because lhavebeentheonlypersonin Dektorfor18yearsofitsexistence,how can Nitvclaim the? know anythingabout
                                    ,
my business,including equipm entand traihing?The answeristhey do not.Iused the nam esDektors and PSEg sojejy for
marketingpurposeqbecausepeopleknew the namesto representtherealsystem ofvoice Iiedetedionanditsproven
training.Ishortened thenam e to Dektorbecause thqoriginalcom pany nam e ofDektorCounterintelligenceand Security
(Dektor/CIS)because1onlysellPSEandtraintouseit.IdonotmakeanyeledronicequipmentthattheoriginalDektor
businessdid.ClientshavebeengetingamoresuperiorPSEprodud anàtrainingtodayfrom Dektorthantheprevious
Dektorbusinessowners.
       Nitv/ownerscontinuetousetheirmade uptrainingideaswithNO independentproofofanyaccuracybeyonda
coin tossand a body Ianguage ''Iie detedion''course called AlSthatalso neverhad any independentaccuracy studys
thatprovesitisbetterthan a coin toss.Thatiscalled FM UD and FALSE ADVERTISING.ABC Newsdid a in depth news
investigationon Nitv/Humble/cvsa,in2006.ABC NewsPROVED:Humble's''Dr''PhD titlewasafaketitleboughtfrom a
storesellingfakediplomatitlesin1988and callingitselfIndianaChristianUniversit'
                                                                             y,HumbleADMIU ING onriationalW
thathe had NO,repeatNO independentstudiesthatproved hisgadgetand hismade uptraining had any accuracy
betterthanacointossandtheU.S.military,afterspendîngalmost$1millionoftaxpayermoneyto buysomeCvsa'sand
trainingtp use in national.
                          defense,afterseveralyearsBANNED the Cvsafrom Att military servicesafterthe m ilitary
foundtheCvsaandtraining had NO credibleand reliableaccuracy.Thefactis,thepersonthatapprovedtheSlmillion
Cvsa sale to the m ilitary wasCONVIG ED severalyearslateroftaking bribes. M any,m any othernewsstoriesalso
proved those pointsthatCvsa hasNO rel
                            .          iableaccuracyforIiedetedion.So how canNiw/ownersclaim intheirIawsuitI
have disparaged theirproductw hen the newsm edia,for30 years,hasproven cvsa andtraining area fraud?
         DidNitv/Humbleeversuethemediaandthepolygraph businessthatwrotestoriesaboutthepooraccuracyof
the Cvsa and the Iiestold by Nitv? NO.W hy not?Itseem she onlysuesthe ''Iittle people''so thathe can waste their
moneyand dqstroyany businesstheyhave.Thoseare FACTSfrom the niw/humble history.Those peopleandbusinesses
sued also include form erem ployeeswho quiton him ,allform erhigh levelex-law enforcem ent.Som e form ed new
businessesthatHumble/niw Iatersued,IikeVipre.Viprealso sellsaimitation ''voiceliedetedor''sinceabout2003.
Mprewonthe Iawsuitby Humble/Nitvandaccordingto aViprerepresentative,theIawyerfeeswereabout$2million.It
wasalso provenin courtthatniw hasa pe'
                                     rson,Tom Gplden,thatdoes'dirtytricks''forthem ,Iikefbllow ing peopleto
harassthem,makingfalsestatementsonvariouswebsitesto implythepersonand/orprodud are nogoodthatisbeing
sold.ln anotherlegalcase involvesNiw bya sellprofanotherunreliable voice Iie detector.He sued Niw inabout2008
forliableandwon.Today,withinterest,thatjudgementisuptoabout$800,000.Nitv/humblehaverefusedto pay,even
though the FloridaSuprem e Coul ruled Nitv m ustpay.Nitvhasm any Niw nam ed entity'sand shuffletheirassets
around so nobody can find them ,Niw usesa personwhose businessisbiding assetsfrom others,likethe IRS.Humble
also hasa reported 8 bedroom mansion in Panam a-Panama and surrounding Cayman lslandsand Belize have the sam e
strictbanking privacy Iaw sasSwitzerland forhiding money.Conm en neverwantto give uptheirmoney,exceptto buy
thingsforthemselves.CourtdocketsPROVES Nitv/Humble/Kaneareseriallitigatorsandusethe courtsonlyasweapons
to ruin people in variouswaysby wasting theirmoney in Iawyerfeesso they go outofbusinessorsim ply becom e broke.
TheircaseagainstDektor/Herringisapeffed exampleofweaponizingthecourtsto ruinsomeone.
        Newsarticles,newsvideo byABC Newsin2006andotherindependentdocumentsPROVING theNiw/owners
have been comm ittingfraud for30 yearson Iaw enforcementand the publicwere on a m assive website
www.nitvcvsaexposed.com .ItwasnotasurprisethatNitv/owners/lawyersIiedtothiscourtandthisfederaljudge
aboptitscontentsand demanded the site be rem oved.Thiscourtdid so W ITHOUT review ing itscontentsorcontacting
Herring/Dektor.Thatwasajearviolationofmyconstitutionalrightsoffreespeecb,freedom ofexpfessionandfreedom
ofthe press.lhave a newswebsitethatisowned by me,thathasbeen Iivefor15 yearsand know n by Nitvlawyersfrom
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 4 of 81
a deposition inaboutSeptem ber2018,al
                                    so had a Iinkto ww w.nitvcvsaexposed.com .Thatlinkw asalso ordered down by
thiscourtby Nitv/owners/lawyers.Again,anotherviolationofmyconstitutionalrightofmyfreedom ofthepress.
W ebsitesCANNOTbeorderedto beshutdownorcensoredjustbecausesomeonedoesnotlikethem orifthesites
contentsprovethey are Iiarsand conm en.
      Itm ustbe noted thatALLdocumentsand video on www.nitvcvsaexposed.com had existed before and had been
posted in some w ayonthe interneton variouswebsites,includingfrom Nitv'swebsite.Searching Google Iocatesmany
ofthem ,ïncluding using the Google W ayback M achine.DoesNitv planto suethose media sites,includingW ,Am erican
PolygraphAssociqtionwebsiteandothersbecausetheyalso postedtrueand FAG UALdetailsofthe Nitv/ownersscam?
Ofcourse notbecause those organizationshave the financialresourcesto have any ofthatkind oflegallunacythrow n
out.Because Niw usingtheirliesabouttheircvsa and training expertîse and also using IiesagainstDektorand m yself,in
myopinionNitvhastakenabout$12millionfrom Del
                                           dor/myselfinsalesandtrainingsince 2000.Ifmorefundswere
available to me,the courtcan be assured thatacounter-lawsuitwould have been filed Iastyearagainst
Nitv/humble/kaneforfilingafrivolousIawsuit,grossabuse ofcivilprocedures,Iibleanddefamationofcharader..
                                   Nitv's REAL REASON FOR THE LAW SUIT

          ContrarytoaIllawsuitproceedings.Nitv/lawyersNEVERcontactedmeataIIto discussthisfnatterBEFORE
they filed thisfrivolousIawsuit.W hen Ifirstbegan Dektorin 2000,Niw had a lawyersend m e a Ietterthreatening me
with a IawsuitifIeversaid anything ''unkind''abouthum ble.The Iawyeralso demanded Isend them aletterprom ising
neverto sayanything ''unkind''abouthumble.ltotally ignored theirdem ands.After19 yearsofhaving a huge section on
myDektorwebsitedetaifingfac'
                           tsabouthumble/nitvscam,Nitvdecidestosuenow?Nitvclaimstheylostmillionsof
dollarsbecause ofw hatIhave said abouthum ble and cvsa.Every Iawyerwillsay the truth isyourbestdefense.The
documentsposted below PROVEthatnitv/humble/kaneandcvsaarewhatlhave alwayssaid:theyareafraudandscam
on the public,Iaw enforcem entand the crim inalcases.ThisIawsuitm ustbe throw n outfornothavingany basis,Nitv
m ustbe heavily fined forwasting the courtstim e-The Nitv Iawyersshould be heavily fined and heavilysanctioned
(suspended ordisbarred)becausetheyreviewedbothmyDektorwebsiteofinformationandalso thewebsite
www.nitvcvsaexposed.com thatcontained amassive amountofdocumentsprovingnitv/cvsa/humblehasbeen ascam
for30 yearsBEFOREthose Iawyersfiled Nitv'siawsuit.The IawyersKNEW ni  tv would Iose in courtforwhattheywere
claim ing in theirCom plaint,butthe Iawyersdid notcare.The IawyersONLY desire wasto enrich themselvesw ith billing
hours,completelydisregardingtherealpurposeofcourts:justice,NOTharassmentorasaweaponagainstsomeone
onlysothedefendantswouldwastetheirlimited money,while Nitvhasmoney''to burn''.M ighttmoney)doesnotmake
right.W hy would any intelligentperson W AIT untilthey Iostm illionsofdollarsofsales beforetheyfile a lawsuitto getit
back?W hynotsueafterthefirst$100,000lostorafter$1millionlost?After30YEARSofthe newsmediaEXPOSING
nitv/cvsascam,whyisNitvblamingmefortheirIossofsaies?Isnitv/humble/kanesayingnoneofthe media'smass
exposure oftheirscam had anyeffectontheirIossofsales? M ore proofthisIaw suitistotally bogus.Iknew ofHum bl e's
pastusing lawyersasweapons.
         The realand ONLY reason forthisIawsuitisPROVEN by NitvIawyerDesousa'sextortion em ailto m y IT person
Vanderhoff.About10daysago,Desousa/D'loughysentaemail(thatclearlyshowsanextortionattempt)to theowner
ofa internationalIT businessthatDektorhasused solely for10 yearsforitsbusinessof1ie detection.
Desousa/l  yloughy/NitvareclearlyattemptingtoseizethePSEsoftwareprogram sourcecodesfornitvtosellforNitv's
Iie detectionbusiness.Desousa/lyloughy/nitv'semailPROVESNitv'sIawyersknew,from thebeginning,theIawsuit
againstDektorandHerringwasafraudand Nitv/lawyerswould bedeliberatelyusingthecourtsasaweaponONLYtO
getthe PSEcodesand bankruptHerring and Dektoroutofbusinessusing expensive Iawyerfees-Nitv had no desire to
purchase the codesIegally.Nitv'ssole desire would beto sellthe proven PSE program ,instead ofNitv's decadesold,
problem plagued and unreliable Cvsa software program forlie deted ion.
          Fullsanctionsneed to apply,both Iegally and m onetary,againstDesousa,D'Loughyand Nitv ow ners Hum ble
andKaneforfilingthisunjustifiedlawsuitthattheyknew from thebeginninghad no meritandnopurpose,exceptto
eliminateanotherbusinessim peding Nitv'sdesire to ''ow n''thevoice Iie detection market.Checking Florida'scour'
                                                                                                              t
docketforNitv/charlesHumble,thiscourtwillseethemassivenumberoftimestheyhaveusedthecourtsasweapons.
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 5 of 81
Nitv/Humble/KanealmostalwaysIose,butNiw/humble/Kanestill''win''becausetheyhaddepletedtheother'sbank
accountanditputsthatbusinessoutofbusiness.A ''Iose-win''situationforNitvowners.NitvstillOW ESabout$800,000
from aIawsuittheylostabout9yearsago,butNitv/ownersstillREFUSESto pay.FACT:W hen Desousaand D'loughy
dem anded the rem ovalofthe m assive,UNBIASED website called www.nitvcvsaexposed.com from the internet,THEY
had to have REVIEW ED ALLofîtsdocuments,including the ABC News investigation video ofHum ble,Nitv and Cvsa in
2006 proving Hum ble and Cvsa are only ascam on Iaw enforcementand ruining crim inalcase,Hum ble ADM IU ED,
nationwide,inthe2006ABCNewsvideo:hehadafaketitleof''D/'(PhD),Cvsahad No,repeatNO independent
accuracystudies,justHumble'sclaim cvsawasaccurateandtheABCNewsinvestigationshowedtheUS.military
BANNED the Cvsabecause ofitspoorand unreliable accuracy. Desousa and D'loughysaw my niw cvsaexposed website
ONLYhaddocumentsandnewsarticlesPROVING theclaimsmadeonDektor'swebstteaboutNiw,itsowners,itshistory
ofIiesand pooraccuracyoftheCvsaforthepast30yearssinceNitv/Humblestarted.Thus,NitvIawyersKNEW forafad,
the nitvcvsaexposed.com websitew asONLY stating FAW Sthathad been independently proven byothers.W ebsitesand
itsinformation cannotbe deleted orstopped by the courtsbecause someone doesnotIike i
                                                                                   t.Thatiscalledfreedom of
speech,aConstitutionalrightofaIIAmericans.ThesameNitvIawyersknew thatbyfilingtheirunjustifiedIawsuitfor
NitvagaihstHerring/Dektor,withoutdoingANYtypeofduediligence,theywereknowinglyusingthecourtsand Nitv's
moneyonlyasaweaponto eliminatesomeoneinNiw'spathtoMakethemselvesmoremoney.Nitv/lawyers/court's
 actionofbanningfactsabouta lie detectorscam on Iaw enforcem entfor30 yearswillallow m illionsm orecrim inalcases
be rulned and innocentpeople willbe falsely accused.FAG :No sellerofanytype ofgoodswillsim ply stand by and
watch countedei tgoods,sold by conmen,ruin the reputation and nam e oftheirproductand lowersalesincom e oftheir
realproduct.AskRolex,Cokeand otherprodudsifthey would allow countedeitstaking theirincome and damaging
theirgood nam es.Nitv hasbeen selling aso-called ''voice Iie detector''and training,for30 years,buthasNO
independentstudies,repeatNO independentstudiesthatjhowsitsaccuracy isbetterthan acoin toss,about50%.That
PROVESnitv/humble/Kaneareconmenandtheircvsagadgetandtrainingare afraud.Forexample,lhaveasked
personallyNitvlawyersforthecontactinformationoftheso-called''scientificjournal''CriminalisticsandCourtExpertise
thatNitvclaim sitsChapm an study isin.Nitvclaim sthe study provescvsa is95% accurate. Itisgenerally agreed by
almostevewonethejournalanditsChapmanStudydo NOTexist.ThestudyandjournalweretotallymadeupbyNitvto
m ake people thinktheywere realonlyto make Nitv'sfake and made up ChapmanStudy wasreal.See my exhibiton
Chapman Study.
        W illthiscourtstandby and allow afake 1ie detectorand itssellerto win thisworthlessIawsuit,even by default,
ruinaIegitimate businesswith Iawyerfeeswasted byDektor/myselfpaid andprobablylosingthetwocasesfiledagainst
DektorbecauseDektorhasno moremoneytothrow awaythere isno moneytohireaIawyerat$400 perhour'       ?.W illthis
             %
courtfurtherallpw a conm an to ruin m illionsm ore criminalcases,falsely accuse innocentpeople,have defendants
moneywastedonlegalfeesprovingtheirinnocence,thosemaybe pleadingguiltyto alesserchargeonlyforlessJailtime
and havethe realcrim inalsgetawayto com m itmore crimes?Ifnitv Iawyersare notheavily sanctioned fortheir
''extortion email'and Nitvheavily fined forfilîng thisworthless Iawsuit,then niw w illbe allowed to cause furtherpain to
others.

                                       INTRODUCTION

    Nitv/lawyerssolepurposehasbeenandstillisweaponizingthecourtsforniw/humble/kaneandNitv/humble/kane
usingitsvastfortune selling theirfraud forthe sole purpose ofelim inatingeveryone inthe voice liedçtectîon business
(includinganyone itsownersdo notIike,includingex-employees),thuscreatinga monopolyforNitv/ownerstocontinue
to make money sellingthe independently,docum ented,unreliable Cvsa,theirunproven A1S body Ianguage courseforlie
detection and training.UnderU.S.Iaw,thatisforbidden because selling counterfeitgoodsand servicesis ILLEGAL.
      Inthislawsuitandotherlawsuïts,Ni  tvisusingitswealth(estimatedtobeabout$25millionorso)madeover30
yearsbysellingitsextremelyunreliable(fake)products(cvsa,traîning,AlSbodyIanguage1iedetectioncourse)tp sue
someoneelse:me.After30years,cvsaand itstrainingstillhaveNO independentaccuracystud/sthathaveevershown
forthem to bebetterthan50% accurate.FAG SproveNitv/ownershavea massivehistoryoflyingaboutthemselves
andtheirbusiness-The FAG is,because Nitv had no studiesproving the cvsa and training had any credibility,Nitvm ade
      Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 6 of 81
                                                                         '                          1
.

    up7-W0studies/surveystheyclaimedthemilitarydidabout2006''provinf'Cvsawas98% accurate.WhenHumblewas
    interviewed byABC Newsin 2006,Hum ble admitted to rep:rterBrian Rosstherew ere NO studiesthatprovedCvsawas
    accurateforliedetection-Beforethat,in1999,afterNitvlostamajorproductliabilitycaseinvol
                                                                                         vingmurder,Nitv's
    formerIong time diredorand police captain,David Hughes,adm itted underoathathat''Cvsawas notcapable ofIie
    detection''.Bpt,they stilladvertise and promote them selvesand Cvsa asIie detection on Nitv'swebsite and in their
    brochures.Thetwo''militarystudies/surveys'wereactuallyINVENTED byNitvtomakebuyersthinkthemilitarythought
    the Cvsa was98% accurate.However,them ilitaryhad already BANNED the Cvsa because bfextremely pooraccuracy.
    Nitv keepsclaim ing tbe polygraph businesswasbehind the ban,butNiw hasNEVER provided any docum ented proofto
                                                                  .

    backuptheirclaim.ln2012,Nitvagaing6tbolderand INVENTED anotheffake 'accuracystudy'
                                                                                     'thatisreferredto as
    theChapmanStudy.Nitvclaimsthe14 pag:ChapmanStudywaspublishedina'fscientificjournal''callCriminalisticsand
    CourtExpertise,2012Annuallsjue,#57.The''stud/'isonly14pages,butdoesnotgiveanycontactinformationofthe
    publisher,address,phone,etc.FAG :NO SUCH JOURNALEXISTS.Thejournalnamewasmade upbyNitvto makebuyers
    thinktheChapmanStudywaspublished inarealjournal.FAG :ChapmanW ORKED forNitvfor20yearssoanystudyhe '
    mighthavedonéwouldbebiasedforNitk NOT independent.ChapmandiçdayearBEFOREthe''study''wasreleasedby
    Niw.W ithNitv'sreputation ofIying,who knowsifChapmanaduallydid the ''stud/'orwhatlieswereputinto itaterhe
    died.The''stud/'hadaco-author,Marigo Statis,whoworksforJohnHopkinsUniversityin Maryland andisaneuro
    scientist.According to a form erNitv em ployee,she isppid by Nitvto prom ote the ''study'
                                                                                            'nationwide to sellCvsa using
    hertitleofscientistto convince buyersthe study isr:al. Nitvclaimsthe Chapman study provesCvsa is98% accurate.
    THECHAPMAN STUDYNEVERMENTIONSCVSA OR NIW !SO HOW CAN NlW CG IM THESTUDYPROVES98% ACCURACY
    FORCVSA IFCVSA AND NIW ARENEVERMENTIONED IN THEChapmanarticle?TheLibraryofCongresssaysthejournal
    doesnotexist,many hoursofGooglesearchesshow thejournaldoesnotexistand many majoruniversityIibrarians
    cahnotfindthejournalintheirvastdatabases.Chapmanworkedparttimeatasmallcollegein New York.Thecollege's
    library doesnoteven have a copy.Ifyou callM arigo Stathisshe han'
                                                                    gsup on you and she doesnotreturn em ail.W hy?
    Variousnewsarticlesand adm issionsby Nitv'sow nerHum ble and em ployeeshave established those fadsaboutCvsa
    nothavlnganyaccuracymprethanacointoss.MoreproofoffraudbyNitv.ln2014,awellrespededpolygraph
    exam inerdid a expose ofthe Chapm an Study.A copyisan exhibitattached-
             Forthe past30years,NitvhasusedtheGreatSealsymbol(Americaneaglewith arrowsinitsclaws)asNiw's
    trademarkandto prom ote theirscam-ThatisillegalunderU.S.patentIaw and itisafelonyeverytim e itisused.How
    m any m illionpoftim esdid nitvviolate the Iaw?
            FAG :Nitv hasused the U.S.m ailin theirbusinessfor30 yearsto perpetuate theircvsa fraud.Thatiscalled m ail
    fraud.How m any millionsoftimesdid Niw comm itmailfraud?
              FAG :Nitv hashad a association oftheirCvsa exam inersforabout15yearscalled Nacvsa.Nacvsa isIocated in
    Delaware.Itisregistered in Delaware asabusinessby Nitvbecause Delaware doesnotcharge state incom etax.Nacvsa
    alsohasa800typenumber.FAG :Nacvsa''address''isactuallyanotherbusinessrentingPO boxes.Yhe800numberof
    Nacvsaactually rings atthe Ni
                                tvoffice in Florida.Nacvsa isNOT registered in Florida asa businessand thatisillegal.That
    meansforISyears,Nacvsa/NitvhasNOT beenpayingFloridastatetaxesforincomefrom membershipduesofabout
    $400#everytwoWars,forLIFE.Nacvsahasatleast1,000members.Incometaxevasionisafelony.
             Usingthe courtsseem lyallowed practice ofIow standardsforfiling lawsuitsto sue anybody fofanything
    withoutanyfactstobackitupatthetimeoffiling,hâsonlyallowed ''might(money)makesright-Thiscotlrtseemsto
    havetotallydisregardedthefadsinthiscase,providedby Dçktor/HerringinmyNovember2018documentsprovingthis
    case hasno merit.Th
                     $
                        ecourtiscontributingtoandaddingmoreharm tomyself,becauselhave notmadethe moneyto
    beableto havealawyerforthisentirecase.Thosecostsareestimatedtobeabout$100,000togototrial.So far,Ihave
    spentabout$30,000onIegalfees,notto mentionanentireyear,evew daydealingandthinkingaboutthiscase.
    Because Idid nothavea lawyeratvarioustim esbecausethey were grpssly incom petentand were m ore concerned
    aboutbuilding up theirbilling hours,Ihad to àll
                                                  ow variousproceedingsgo unanswered.Eventhe sole ow nerofa
    corporatipn cannotrepresentitand the fad iscourtproceedingsand itsIegalese isNOT whatpeople understand,no
    more than auto mechanics,dentistw,etc.At65,this Iawsuitso farhascaused m e unnecessary harm in my Iife,m y
    Dektorbusinessand m y38 yearhistoryofusing PSE:20 years doing testing usingthe PSE and 18yearsasownerofthe
    companysellingtheonly proven system ofVoiie StressAnalysis.Thecourtso farhascom pletely ignored the facts
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 7 of 81
previqusly subm itted by me aboutthe plaintiffproving nitvand itsow nersare ainternationalcrim inalenterprise of30
yearsbecauseNitvhassoldCvsainabout20foreigncountriessince1988.Asa'matteroffad,Niw/humblewas
convictedinabout2005ofsellin:hi
                              sCvsa'sto countriesthatwere notconsideredfriendlytotheU-S.The
documentation wasalso posted on the niw cvsaexposed.com website before itwasqrdered taken dow n bythiscourt.
However,a persoh in anothercountry hasarchived the fullsite and itisback up and can be reviewed ata differentweb
address.Dektor/Herringhadnothingtodowith it.Eventhough lsubmitted myNovember10,2018mailingtothiscourt,
the Dektorwebsite docum entsahd also the vastcontentsbfthe website www.nitvcvsaexposed.com,thiscourtstill
orderedthe removalofthatinform ation apparentl y withoutIooking atthe contentsand video to see documentsand
factscannotbe disputed orconsidered ''disparagement''ofany kind qsclaimed by Nitv'sIawsuit.Itseem ssofar,the
courthasignored1he documented FAG Softhiscase and thatthe courthasbeen and seemsto be stillmanipulated by
theplaintifrsIawyersforthisyearbynitv/lawyersusingIiesthatcannotberespondedtoforvariousreasons,mainly
because ofgrossly incorripetentIawyers:two in'thiscivilcase and the two in my bankruptcycase.Thatbankruptcycase
wasdismissed becausem#lawyersdid nothavethedocumentsneeded inthatcourthearingto win.Thefactis,Icannot
respond tothe DektorCorporation courtdocum entsbecausethe Iaw saysonlya Iaw yercan representa corporation,
eventhoughIam theonlypersoninDektor.Savingsandincomecanonlyg:sofarforIawyersat$400perhour.Dueto
the incompetence ofm ytwo civillawyers,the case wasallowed to stay in Florida,even though lhave NEVER had ANY
tiesto Flprida.Ihave Ii
                      ved in Pennsylvania aIlofmy life-
       Tothisday,theoriginalComplaintofthisIawsuithasNEVER been respondedtobyme/lawyersafteroneyear.
How can thatbe?Itcertainly is notm yfault.Justice isdenied w hen itm akesno room forexceptionsto the normal
operationofusuallyonlylawyershandlingcasesandknowingthe legaleseformsandIanguage.Iam fullyableto present
themassivenumberofdocuments(some includedasexhibi ts)andwillingto submittomediationexposingNiw,cvsa,
Humble,Kanl and itsclaimsasthe variousfraudsthatthey have been for30 years.

                                       REPLYTO SANCTIONS

       W ben a courthasenough evidence to éee thata lawsuifsONtY purpose wastd be used asa financialweaponto
w astethe defendantsm oney,to putthe bvsinessand itsowneroutofbusinessONLY to create a m onopolyfori  tself,i
                                                                                                            t
had NO factstojustifyitbeingincourtandthelawsuittakingupvaluabletimefrom othercases.thécourtanditsjudge
hasadutyandobligatioptèthrow thecaseout.lnaddition,ifthere isenoughproofprovidedthatthelawyersforsucha
unjustified caseknew that,butproceededanywayjustto enrichthemselvesforthesake ofbillinghours,thenthe
lawyersmustbefined,heavilysandionedtsuspended)andiftheirtonductwasseriousenough,theymustbedisbarred.
ThlsjokeofaIawsuitistheperfectexamplewherethosepenaltiesmustappl
                                                               ybecauseoftheactionsofthiscase
created byNiw/ownersandtheirlawyerpuppetsDesousaand D'loughy.
       Becauseofthe very Iengthy,informativeand educayionalbackground inform ation lhave provided here and outof
the thousandsofdocum entslhave aboutthisscam and itsadors,Ihave attached some ofthosethousandsof
docum entsasexhibitsalong with the relevance ofthem.They prove,beyond any legaldoubt,thislawsuitand thiscourt
areonlybeingusedasWeaponsbyplaintiffs,includingtheirgreedyunprofessionallawyerstoruinapersonandbusiness
and putthatbusinessoutofbusiness,ONLYsothe plaintiff,Nitv/ownerscanhavetheentire''vpiceIiedetedôr'market
to themselvesto fùrtherruin,destroy crim inalcases,have innotentpeople falsely accused and to have theirlives
ruined.

        Dueto the extensive inform ation Ihave provided so farand tbe exhibitsattached,lw illonly brieflyansw er
thoseuntruthfulstatementsandallegationsbyNitv/lawyers.
       Niw isdem anding sanu ionsforalleged m isconductin severalareas.
       Asperthe deposition ofm e Iastyear,the factsare,thefirsttim e Ihad to cancelbecause ofastom ach fIu during
the night.The nexttime,myIawyergave methewrongdayandtime.Thethirdtime,lwastherean bourearly.Nofout
no harm .
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 8 of 81
      Asperthe hard dri ve crash,my form erIT person,M attVanderhoff,stillhasthe receipt,with m ycreditcard
num ber,to prove w hen Iboughtthe new hard drive.Itw asboughtway before niw filed theirworthlessIawsuit.
Vanderhoffwasrecehtlyforced tosignsomekind ofdocument,underthreatofafederalIawsuitbyNiw/lawyers,that
sayshe isnotallowed to evenshow thatdocumentto anyone,Iw astold by him to stay awayfrom him ,no phone
contact'
       ,nosocialcontact,no businesscontactinanyway(depriving him ofincome)andhewasordered nevertogive
backthePSE source codesthatIow n,otherwise Niw willsuehim infederalcourt.Thatisclearly extortion and
nitv/lawyersknow that-TheemailsenttoVanderhoffisIistedasaexhibit.Vanderhoffisasingleparentéftwo small
children.Clearly,againNitv/lawyersisusingthecourtasaweapontodeprivemeoftheprogram thatmybusin'
                                                                                             esssells
forIiedetedion for18 yearsand depri
                                  ving me ofaceessing a 10 yearbusiness relationship with my I
                                                                                             T person thatisvi
                                                                                                             tal
tomybusiness.BesidesknowinglywastingmymoneyformassiveIawyerfeesinthepast,niw/lawyershavenow
succeeded ip keeping me away from m yproperty,P5Esource codes,so Iwould nothave anything to sell.Again,using
the courtasaweapèn andtrying to create a m önopolyforniw only.
     Nitv/lawyersdemandedahprddriveexaminationunderfalsepretenses,theONLYpurposewastoseewholdeal
with,mycustomersand myemails.Thiscourtallowednitvto pickwhowastoclonemyhard driveandlobjectedtothat
asstronglyasIcould because Iknew whatnitv reallywanted and theirpastofIying and cheating in theirso-called
business.Fadsanddocumentscannotbeignored.lnacourtfiling,desousacalled me''paranoid''.Isthathow areal
lawyerads?Sincehe hasnevermetmeirhasanyeducationortrainingin psychology,thenhisstatementisIibel.Iwas
alsoveryafraidbecauseIknew whatniw hasdonetoothersintàe pastand Iwasvew afraidthatsomethingillegal
couldbeputonmyharddrive,likechild porn.Afteritwascloned,niw ylawyersweresupposedto giveme/lawyerlook
atthe Iistofitemsto saywhich onesshould notbe viewed by niw .ThatNEVER happened,so nitvgotthe whole Iistand
isnow claimingthey''found''certainltemstheyareusingtomakeallegations.AIImattersthathavetodo withthathard
drivemustbedropped.Nothingniw claimscanbebelievedbecausetheattacheddocumentsPROVEniw/owners/cvsa
have only been ascam onthe publicand Iaw enforcementfor.   30 years.Newsstorysdo notIie aboutthe nitv scam for
30 years.Nitv and theirliesaboutthem selves,training,cvsagadgetand theirfake 'study'sare prooftheirbusiness has
been asmuch ofa scam aspillsthatprom ise weightIossorcream sthatpromiseto rem ove wrinkles.Thisèountry
prosecutessellersofcountedeitgoodsaIIthetim e and prosecutesfake financialinvestm entscam saIlthe tim e.
Nitv/cvsa/ownersarejustanotherexampleofamoneymakingscam.
                                               Exhibits

ExhibitA-Extortion typpem ailsentto Vanerhoff,my IT person for10 years.The only.
                                                                               pointofthisfake Iawsuitwasto
          getthePSEcodesso lwouldhavenothingtosell.Vanderhofftold niw/lawyersno.Thenniw demanded he
           sign an agreem entthathew ould nevergive back m yPSE program to sell.neverhave any businessor

Exhibi
       Qs ersonalcontadwithmeever.
     tBZA adavittsubmi
                     ttedbyNi
                            tvIawyersunderpenaltyofperjury.Laufyersclaimedmosquerasaw mydektor
         website on the internetand because the mywebsite goesinto florida,thatmeantthe Iawsuitm us'tbe in
          florida.Fads prove mosquera W ORK5fornitvasthe head ofniw internationalsales.
ExhibitG Submitted to thiscourtnovemebr2018 with tnanyfarlx proving nitv and cvsa isonl  y a scam on Iaw
             enforcem entand the public and the lawsuithad no m erit..The courtignored those fads.
Exhibi
     tD-Humble holding hisfaketitleof''Dr''(PhD)in 1987inacapandgown.He boughtitfrom astorecalled Indiana
         Christian Universitythatsellsfakeeducationtitles.Enlargedcopyof''diploma''itwasnotan''honorar/
           diplomaashumbleIaterclaimed.Humbleused thefaketitleto make peoplethihkhewasagenius-ABC
           Newsconfirm ed itwasa faketitle in 2006.
ExhibitD1-hum ble created awebsite dedicated   ,
                                                 to him selfto glorify hisimage.
ExhibitD2- IndianaChristian Uni  versityclaim sitisa accredi teduniversity,butfactsprovethey only boughtafake
            accreditation certificate.
ExhibitD3-Humbleconvictedofcopyrightfraudinthesameyearhestartedsellinghiscvsagadget.
ExhibitD4-.2004nitvsuedmanypeople,includingvipre(anotherunprovenvoiceIiqdetedorlclaimingex-employees
           and otherpeople wëre selling cvsa withoutperm ission.Nitv lost.Itwas proven nitv used a person,tom
      Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 9 of 81
                                                                                                                         !
                golden,to do dirty tricksforniw to create problemsforthem,suchaspostingfake inform ation about
                 people onthe internetto ruin people.
    ExhibitDs-Nitv/hmbleconvictedofsellingcvsa'sforthreeyearstocountriesnotconsideredfriendlytotheU.&
    ExhibitD6-ln2009,niw/humbleweresuedforIiableforsendingoutflasedocumentsagainstsomeoneelseselling
               unprovenvoiceliedetedors.Nitvlostandoredertopay$600,000,now uptto$800,00withinterest-Tothis
                 day,nitvhasnotpaid a dim e.
    ExhibitE-Docum entsigned by co-ow nerKane I2016 claim ing the cvsa is98% accurate,Otherdocum entsattached also
             claim that98% butNO independentstudieseverproved that.
    ExhibitF-Inamajor1999 Iawsuitniw lostinvolvingamurdercase,niw directorHughesadmitted underoathcvsawas
              NOT a Iie detedor
    ExhibitG-2005 newsarticle hum ble statesthere are NO studiesthatprove cvsahasany accuracy.
    ExhibitH-Hum ble claimed in 1986 thata ''nationally recognizedcom pany'
                                                                          'chose him to m ake a new Iie deted orfor
               them .Hum blechanged hisstorytwo years Iaterto say he invented itby him self.He a.lso claimshe invented
                a new testform atto make accuracy 50% better.He NEVER produced anystudy to prove hisclaim .
    Exhibit1-The originalDektorPSE wasanalog soldfrom 1969 to 2000.Niw hired a person to try to duplicatethe PSE to
               sellitashisown.He called itcvsa,Com puterVoice StressAnalyzer,BUT itNEVER had a com putersold from
                 1988 m 1998..Cvsa notcopied correctlyand itproducesfaulty patternsthatwillcause a personto be
                 called a liar.
    ExhibitJ-Actualindependentnewsquotesthatprove Nitv and cvsa were notcredible oraccurate.
    ExhibitK-Niw/humblemakepeoplesignagreementspromisingto NEVERSUeniw foranyreason.
    ExhibitL-Niw hired a disgrace 20 yearcop ofcrimesagainstchidren astheirnew directorofIaw enforcem entsales.W hy
              would anyone wantto hire aperson Iikethat?
    ExhibitM-In 2005,ni
                      tvwasinvol
                               vedinamajorscandalinvolved inpayingabribeto getamajormilitarycontrad.
    ExhlbitN-Niw hasa cvsa examinermem berasso'ciation callnacvsa.Itis''Iocated''in Delaware because they do not
              charge any state income tax.Italso hasa 800 type num ber-But,the association addressisonlya place
               rentingPO boxesandthephoneringsinnitvolceinflorida.TheassociationisNOTregisteredasabusiness
               inflorida.Niw hasnotpaidstateincometaxforabout15yearon$50ayearsmemberdues,$400 per .
              person,every 2yearsrecertification fees,forlife.Nitv claims ithasovera 1,000 m em bers.How m uch money
              did notpayastaxesin florida.
    Exhibit0-Niw claims1,900 polygraph exam inersswitched to cvsa.N0 docum entsbackthatup.
    ExhibitP-A massiveinvestigationstoryin2011provedn'
                                                     itv;kaneandhumble Iiedaboutmanythings,Amongthe
             findings,cvsahasno independentstudiesthatproveanyaccuracy;DoD afterspendingalmostSlmillionto buy
              cvsaandtrainedstoppedusingthecvsaafterabout2yearsbecauseoftheverypooraccuracw humble's''dr'
             titlewasa fake;no-niw instrudoreversaw a independentstudy thatprovescvsaw asaccurate;chapman
             who worked atniw for20 years becam eenraged when the reporterasked to actually see the studychapman
             wrote thatchapm an claim ed proved cvsa was98% accurate.
    ExhibitQ-Pressrelease bycvsam em berassociation claim ing Chapm an study provescvsa was98% accurate.Studywas
              ''publishedeinajournalcalledCriminalisticsandCourtExpertise.Fadsprovethechapmanstudywasmade
               upbyniw to makeitIookIikecvsawas98% accuratefprIiedetedion.Theso-calledjournalwasalso made up
              by niw onlyto getpeople to buy cvsa.
    ExhibitR-LibraryofcongresssaysthejournalCriminalisticsandCogrtExpertisedoesnotexist.
    ExhibitS-Emailtoniw IawyeraskingforcontactinformationofjournalCriminalisticsandcourtExpertise.NitvIawyer
              Desousahasrefused to give thatinformation.                            '
'
    ExhibitT-ln 2014,a Iongtim e expertin Iie detection did an in-depth analysisof1he Chapm an Study.He also could not
              findthejournal.Heconcludedtheso-calledstudyseemedtohavebeenmade upandfalsified.
    ExhibitU- Niw used theGreatSealfor30 yearsastheirsym bolwhich isillegalunderfederallaw and afelony.
    ExhibitV-Aspartoftheirlawsuit,nitvtooka quote from myw ebsite thatIsay in 2006salesofcvsa becam eso Iow that
             niw stopped advertising Iike they had been for15 years.NitvIawyersaid Ilied andnitv had no Iossofsles.so
             why isniw suing m e forlossofcvsa sales?
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 10 of 81
ExhibitW -nitvusesIawyersallthetimetobullyex-employeesandotherbusinesses,justIiketheyaredongto Dektor
          now.Nitvfileslawsuitsneverexpectingtowin,justtogetthqirenemiesto Iose money.
ExhibitX-Nitv routinelysendsoutfake emailsto pisspeople oR.     '
ExhibitY-Niw clalms2500 departmentsboughttheircvsa gadget.NO nam eàare evergiven to prove that.
ExhibitZ-Niw admitsin2000thattheirfirstcvsawasanalog(notacomputerthatniw hadclaimedtoselltheirgadgets)
         and wasonlya copy ofthe PSE and tbatthere wasNEVER # ''new type oflie detedorinvented by hum ble''as
         he claim ed in 1988.
ExhibitM -Nitv hasused many unethicaland sleazytadicsto m ake businessesnotwantto do businekswith any
           businessotherthan niw .One example niw used againstDektorwasallowing a person,dirtbell,to Iiable
           Dektorand Herringforthe past15 yearsto promote bell'ssleazeand Iies posted on niw website to take
          salesawayfrom Dektor.Bellneverworked forherring/Dektorandhasno ideaaboutanyinformationbell
           claim she knows.Bellsim ply m akesup things.He seem sto be m entallyvery unstable.
ExhibitBB-Bellcontadsniw/humblein2004tobefriendsbecausebellknowsIknow niw isafraudandtakingmoney
            awayfrom Dektorin sales.
ExhibitCG Anotherexampleofniw allowingbellto insultand liableDektorbyconnedin:to bell'swebsi
                                                                                           te.
ExhibitDD-BellhasbeencontinuingharassingDektor/Herring usingmany,manyemailsusingverydisgustingIanguage.
           In 2014,my Iaw yersentBella Iettertelling him to stop,bufbellrefused.The FBIand my Iocalpolicetold him
            to stop,butbellsim plythoughtthatwasfunny.                     ,
ExhiàitEE-Niw claimsIlieonmywebsiteaboutthem.Ihaveonlyprintedandposteddocumentsandtruthaboutthe
          hiw/cvsascam.In2005,Iwassentacopyofthe ''Alert''Ietterhuble/niw sentouttensofthousandsof
            people claim ing PSEand Dektorwere nothonestso people would only buy cvsa.Niw hasdone thîsfor18
           yearslhave ow ned Dektor,the only com pany thatsellsthe pm ven system ofVoiceStressAnalysisinvented
           bythe the originalDektorCIS in 1969.'
ExhibitFF-Exam pleofIiesby aboutDektor,PSEand Herring by niw
ExhibitGG-Anotherexample ofIiesaboutDektorand PSE by nitv.
ExhibitHH-Anotherexam ple ofIiesaboutDektor,PSEand Herring by nitv
ExhibitIl-Groveportpolice isanothersetof1ie on nitv'sw ebsite for10 years.They had 3 policetrained atDektoron
         PSE.AlI3failed because theygotdrunkevery nightand failedtheirtests.Groveportpolice claim ed Ishould
          have passed them because theywere police.Irefused.Then they wentto niw and forafree cvsa and training,
           Groveportpolice allowed theirinsultsto be used byhum ble to take salesawayfrom nitv.
ExhibitJJ-AnotherpostofliesbyGroveportpolice on nitv websi   te.




                                       CERTIFICATE OF SERVICE

lcertify thatonJune 14,2019,lthese docum entswith the Clerk ofCourtbycertified m ailand served these docum ents
by U.S.m ailto plainti
                     ff'sIaw yersdesousa and D'Loughyto theiraddresseslisted on theirdocuments.

                                  ArthurHerringtll/DektorCorporation,Defendants



                                            EXHIBITS
                                                                                       Lxjti#'- /)-
           Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 11 of 81

    ArthurHerring III                                             .                                           .




    Subjed:                                      FW:NIW -FORSEU LEMENT PURPOSES ONLY



    ..- ......- ....   OligjralD CSSZgC -'*'------
    From :DanielDesolazà'crddesouzaa desotlzalaw .coml
;   Date:6/1/192:35PM (OM T-05:00)
    To:M attVr derhof <mvr derhoffl vanderson.net>
    Cc:''JamesD'Loughy -AdvisorLaw PLLC (Jlllwol-lGl'
                                                    lYéiladvisorlaw.coml''
    'r-rlllvoutqll'l'vttiladvisorlavv.com>
                               -

    Subject:NITV -Fo# SETTLEM ENT ptrlkposBs oxl.y

    0 .Vanderhof,



    Thise-m ailissentpursuauttoFed.R.Civ.P.408 aud isforsettlementpurposesonly.



    1recognize and respectyourprior e-m ails asking thatw e notcontactyou fllrtherregarding thism atler,but
    uafort
         unatelythise-mailneedstobesentanditismyhopetiatyou review itcpzefully (preferablywithyetlr
    ownlegalcounsel).'Fhrough ouzrevieF oftheY cllmentsproduced dllringtheforensicinvestigation,
    conclusionsreachedregardingthe (damaged'hazd ddve,aud positionstalcen by M r.Herring concerning
    ownersllip ofthePSE ictellectualproperty,itisourintention tt?fle aComplaintagainstboth you and
    Vanderson Corporation in theUnited StatesDistlictCourtforthe Southezn DistdctofFloridaforaidingand
    abetlingM .r.Herring in histortiousactivitiesand forconspiringwithhiznto engagein such activity.Please
    notelam notsending thise-m ailjo convinceyou thatw eazerightorto arguethepointW IIAyou baèk andforth
    -
      the bottom line isthatotlr clienthaspushed for a laF suitto be ftled Againstyou and your com pauy forsom e
    tim enow andwe agreewith ouzclient'sposition.                                  .



    Thatsaid,Iam notlooking formy clientto spend m orem oney on thism atler'
                                                                           than necesso .M y expectation is
    thatthelaw suitwith Mz.Herri
                               ngwillsoonbeover,witllamotetaryjudgmentagainstbothDektorandHening
    andapermanentinjunctionentered.W eazeawaiting disznissalofMI.HerringandDeldor'sbanknlptcy céses
    before w e proceed in thatm nnner.G iven the above,w e havç 2 choices on how to proceed here.The flrstopdon
    isyouignorethise-mail(yourrighttodoso)andweproceedw1111slli'ngyouiu FloridaaswedidwithMr.
    Herring.Thesecondoption (which1sincerelyhopeyou giveseziousthought)isthatweenterintoasettlement
    agreem entwhereinM W witlexchangemutaalreleasesw ith you andV anderson . w ith no m one to be paid by
    you orjudr ententeredagninstyou)1.exchangefor:(a)thetausferofany ownerslli oruseli ts oumay
    haveinthePSE softwre/iùtellectualpropeliy/sotu'cecodesetc.toNITV and(b)theaweed eptryintoa
    perm anentinjunctionthatprohibitsyou om furtherasslstingM z.Helmi'ngw1111llisa'
                                                                                  ati-Nfl-v activities(witha
    liquidateddamagesprovipioni'ntheeventofavioladon).W ewouldneedtoagreeonthelanguageandotller
    m aterialterms,butthatisthe gis'tofw halm y clientw illacceptin lieu of '
                                                                            fslî'
                                                                                ng a law suitagainstyou and
    seekingamoneyjudo enttherein.Theabovewouldalsobecontingenton1heCourtallowingentryofan
        Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 12 of 81
    inju ction againstyoù asanon-party-I
                                       'fhot,wewouldprobablyneedtoflle-
                                                                      alawsuitwiti'
                                                                                  agreementto
    immediately dismissitupon enW ofaninjunction.                '


    Agaiu,Iencom ageyoutoreview thiswithcotmsel,butunderstandthatwearepoisedtomoveforwardwiththe
    lawsuitifyou arenotwitliztgtosettlealongtheaboveterms.Ifyouareinterested,pleaeletmeknow by
    W ednesday,Jlm e 5atthelatest. 1f1donothèarback 9om you by then,wewillproceedwith '
                                                                                      thelaw suit.



    DanielDesbuza
    D esoazaLaw ,P.A.                                   .
.
    3111N.ùi
           kversi   veIsuite301'1coralspri
                tyDri               .    ngs,'FL33065 (MailingAdlress)
    101NEThirdAvenueISuite 15001Fodùauderdal
                                           e,FL33301

    964.603.1340(cffice)l954.551.5320(mobil
                                          e)
    ddesouzatadesouzalaw.éom 1' Nww.desouzalaw.com
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 13 of 81




                                                                                       EXHIBIT '7' 6
                                      CN THE UNITED STATES DISTRICT CQURT
                                     FOR TH'E SOI-LIH ERN DISTRICT OFFLORIDA
                                      CaseN o.9:1:-cv-80994-M idilebrook/Branaon

             NITV FEDERAI.SERW CES,LLQ
                      Plainriff,


             DISKTOR CORPORATION t
                                 m dARTH UR
             HERRING,tll.
                      Dcibndants.


                                      DECLAM TION 0F M IG IJEI:NICISO UERA
                                                                 -



                      M lguetMosqqeradgesherebl'Ceclarepqrsuantto 28U.S,Cxj l746:
                      'f'
                        hfsdeclaratit
                                    lfh(stlauqdoamyElqt'
                                                       Gçl.
                                                          at.
                                                            kkk
                                                            ' àqttdtt.
             2.       IaranotameTnh r,owncr.
                                           pdireclcrpet
                                                      ïscer,managera orea
                                                                        -lployaet1fPlainliff-
                      Iaru 7
                           )rtsidcntznd citizefloftheSlar:cfFlorida.

                      Ihave been intbrnwd thatthls la
                                                    .wsul
                                                        -swas'iilcd on July 27,2011
                                                                                  3, Pricrto 01a!dalep!
             accassed Del
                        dtor'swcbsite (Ailyl,
                                            y-
                                             xjl
                                               -ek-tot-tl
                                                        sc.coml ironla computerwithin the State ofFEerida
             and'
                vi.
                  awetrfl
                        cmaterialtheraouconcemingPlasnrit-
                                                         f-
                                                          anrlilsCVSA prcduct.

                      1am algo awarc ôrotberinii,,'idualswithin (he State of-I-
                                                                              'l
                                                                               or1
                                                                                 'da (v.-.
                                                                                         ho arc likesvise I1t
                                                                                                            ):
             mem bers, i
                       nvvncrs, d'
                                 ërecto
                                      .rs..lal
                                             -f-
                                               locr-
                                                   sr. mana'e
                                                            q
                                                            h'e
                                                              rs-
                                                                ' t
                                                                  )r emo
                                                                       *'l
                                                                         o#v'ees$of Pl&'n'
                                                                                         l-
                                                                                          lt
                                                                                           X   w'tln al
                                                                                                      cuesscd
         -
             Deknor'5webs-
                         ltzanc'vl
                                 '
                                 e'eNed (l
                                         -
                                         tesamsmaren'alcotqcerf
                                                              n-
                                                               lngPlaintiffand itsC'
                                                                                   VsA prcduf
                                                                                            c:pn'or

             tflI
                .
                hc1-
                   11innoft1)i.
                              sl:
                                .
                                lSvs'
                                    u1t.
                  '

                      Ideclareund.er'
                                    pcnaltycfgeciuryundcrth
                                                          .!
                                                           slawsI
                                                           '    Dflh
                                                                   'tlUniredSutesot
                                                                                  -imericatha!Lhe
             fcregtingistrueand cprrlct-
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 14 of 81




     L?asa 9:1o
              '
              n-cv-8O9c
                      9Gt-D%
                           1v1M1 D'ocl
                                     -Im enta          :1on-FL.Se*DxE)ock.p
                                            r0-2 Entsre1                  ..t..
                                                                              '
                                                                              11/'
                                                                                 -
                                                                                 16/2t
                                                                                     -
                                                                                     ?18 Page 2 Of2
                                                                    ,'
                                                               .J
                                                                     .
                                                                                1
                                                                                ;
                                                                                (j
                                                                               ..r.
                                                                                  r
                                                                                  -
                                                                                  .
                                                                                  1:
                                                                                   .
                                                                                   '7
                                                                                    -
                                                                                    '     '
                                                               .-
                                                                           A u>> N - -.
                                                                           .
                                                               .
                                                                     uz'
                                                                      c
                                                                      ;
                                                 Y15ql
                                                     alclv
                                                         '
                                                         Y-
                                                          !ostlllcra
                                                         ..e
                                                     V
                                                 O
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 15 of 81




                                             Mi
                                              quelrlosquera                                       (7
                                                                                                   .
                                                                                                   e1I
                                                                                                     -
                                                                                                     .1,
                                                                                                       '107,f
                                                                                                            w
                                                                                                            h70.w
                                                                                                                'L11x
                                                                                                                    9
                                   lrlpamalional:nfe:
                                                    .l-Atkancndcï1t'1,1.11!:I
                                                                            .
                                                                            ';
                                                                             :xîlII)f          F-:Ra1
                                                                                                    'l
                                                                                                     -mi8!l
                                                                                                          .
                                                                                                          24zrflattl
                                                                                                                   -ca
                                                                                                                     fm

                                                        1140:Ftlrltl
                                                                   rl:CircY I1vt%1Pal
                                                                                    m Baal:
                                                                                          lkFL83414
                                                                         l$fI
                                                                            .
                                                                            1fM?'
                                                                                .P/S
                                                                                   .81.JOrJ?
       Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 16 of 81
                                                                                        t-
                                                                                         -vk
                                                                                          ' ,kf
                                                                                              ''
                                                                                               /-zz-

                             IN THE UNITED STATES DISTRICT CQURT
                              FOR THE SO UTHERN DISTRICT OF FLORIDA

                             Case No.g:l8-cv-8ogg4-M iddlebrooks/Brannon

    NITV FEDERALSERVICES,LLC
       Plaintis
         Vs.
    DektorCorporation and
.   ArlhqrHerring lII
        Defendants

                              DEFENDANTSMOTIONTO DISVIISSMOTIONTO COMPEL

    DefendantArthurHerring lli,acting as his ow n Iawyer,hereby filesthis M otion to Dism iss
        Plaintiff's M otion to Com pel.

      Asthiscour' tisaware,HerringIll/DektorCorporationfiredlaw firm Eckard & Associatesrepresenting
    HerringIll/Dektorb/causeofEckard'sgrossincompetenceandmismanagementinthe handlingtheHerring's
    caseapdgrosswasteofHerring'sfunds.DefendantHerringIll/DektorisIocated inPennsyivania.Eckardwas
    hired,sight unseenàbecause no suitable attorney could be found and'because ofsevere tim e restrictionsof
    onlyafew daysIeftto replytotheIawsuitbeforeIegalrepercussionscouldbeplaced uponHerringlll/Dektor.
    Herringlll/Dektorhasnotiesin Florida,eilherpersonalorbusinessasstatedinapreviousdocument.Because
    ofthat,itplacesasevere hardshiponHerringtryingtofind IegalcounselthatisfamiliarwithfqderalIaw andis
    financially feasible.

         I/Dektoram asking moretime,atIeast3moreweeksfrom currentduedateofNovember23,toIocatea
         Iawyerto hirethatiswithinthefinancialmeansofDektor/Herring1IIunlessthiscaseisdismissed
         becauseithasbeenproveninapreviouslysubmitted documentthatHerring/Dektorhaveabsolutel   y NO
                                        g                                                             '
         personalorbusinesstiepforthlscase to be Iocated in Floridaand thiscase m ustbe dismissed based on
         thatsubmittedproof,Herrïng/Dektorceoainl
                                                y understandsIawsuitsshouldproceed iftheyhavemerit
         but,this case is no differentthan any law suitthat m ay takes years before itis heard in cclur't.This cour't
         cerlainly ùnderstands an outofstate person has m any obstacles in finding the correct Iqwyer. Herring lll
         isaw are that he can representhim self,but cannot representDektorbecause itisa corporation.Dektoris
         a one person corporation.
         I/Dektoram insïstingdiscoverybelimitedonlytotheissueofjurisdictionatthistïmq,nothingelse,
         referringtoMotiontocompelbyplaintils.Herring/DektorhasalwaysansweredaIlquestionsby
         plaintifï'sIawyershonesty,truthfully and completely.No new deposition pelaining tojurisdictionis
         needed.
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 17 of 81

    Plaintiff'sIawyershavestronglysuggested/accused Herring/Dektor,withoutanyfacts,ofsomehow
    destroying inform ation on a broken hard drive.Facts prove w hen a new hard drive w as bought as a
    feplacementbecausethe oiiginalone had crashed.The crashwasmore than am onth BEFOREany
    laWsuitwasfiled.Plaintiff'sIawyerswanttogo on a fishingexpeditionwiththeirdemandjto have a
    com puterexpertanal yze the ruined hard dlive forany inform ation thatm aybe,m aybe w ould indicate
    som e type ofconnection to Florida.The facts prove this com pletely unw arranted law suit should be
    dism issed,especîally due to Ipckofjurisdictionin Florida.Plaintiff'sIawyersare clearly tw ingto rackup a
    biggerpaychiçkforthemsel
                           vesbyincreasingtheirbilling hoursforunneeded busyw ork.
    Thiscour'tm ust be aw are,because the defendant him selfnow is responding,this Iaw suitis totally
    w orthlessand has absolutely no Iegalm erit orpurpose.This Iaw sui
                                                                     t is by a know n seriallitigatorw ho  .


    usesthefederalcoul routinelyonlyas. aweaponbyfilingworthlessIawsuitsagainstpeopleand/ortheir
    businesses,includïngagainstex-employees,to''steal''theirmoney.Plaintiff'sfederalIawsuitsalways
    causedefendantstowastehugeamountsoimoneyonIawyerfeestodefendthemselves.Defendants
    can neverrecoverthose fees even w hen '    defendants w in.A'   fterspending aIIoftheirm oney to defend
    them selves,the defendants have no m ore m oney to pursue dam agesowed to them by plaintis.The
.   plaintïffuses ''shell''tacticsusing various nitv nam es to alw ayshide his assetsfrom being seized.That has
    alw ays been plaintif's m ethod.One by one,plaintis is using expensive Iaw suits to elim inate a1I
    com petition so he isthe only one Ieft selling his ''voice Iie detectors'that have no proven accuracy in real
    crîm es,his m ade up training and his continuous,Iarge recertification feesofcvsa exam inersthatforthe
    plaintif'
            fare extrem ely financially rew arding.
    The Iawyersforplaintiffhum ble,D'Loqghy and Desouza,should be sanctioned and heavilyfined bythis
    cour'tfornot doing any type ofevaluation of Plaintiff's claim sto verify there w as at leastsom e credibility
    fpraIawsuitbeforetheydecidedtograbthepaychecksfrom humble/kane/nitv.FACTSPROVEthiscase
    has NO M ERIT.Itis very clearboth D'Loughy and Desouza filed this law suitonly form oney.Courtstoday
    are flooded and overcrow ded w ith w orthless Iaw suits because Iaw yersare only.looking fora paycheck,
    instead ofbeing professionalsand refusing clientsthathave nojustifiable causesofaction.
    Plaintiffusesvarious''shell''com paniesand theirvariousnamesto keepanyjudgementmoniesfrom
    be'ing collected Thati
                   .     sthesituationnow witha8yearold,$800,000judgementagainst
    nitv/humble/kanethatistwingtobecollectedbyanattorneywho istwingto''piercethecorporate
    VPil??
    Those ''shell''com paniesalwaysuse the sam e ''nïtv''firstname,withthe second partbçing differentto
                                                                                              '
                                 ,

    fooldebtcollectors,Actualexamplesinclude NitvLLC,NitvFstFederalServices),NitvGstGovernment
    Services).
    Plaintiff has a 15 yearold cvsa exam inerassociation called NACVSA thatis registered in Delaw are àtw hat
    seem sto be only a m aildrop.BUT,the ph  .one rings in Nitv's Floridâ's office w hich m eans itis part ofthe
    nitv business.NACVSA is NOT registered as a business in Florida.
    Because ofthis unjustïfied and fraudulentIawsuitagainstDektorand Herring,Herring hascreated a huge
    website www.nitvcvsaexposed.com provingthecvsa/nitv/humble/kaneliedetectorscam.Thewebsite
    Bhow s m any typesofdocum entsand the fullvideo ofthe ABC News expose proving that nitv,cvsa and
    ownershumble/lanehavebeenandcontinuetobedoingascam onvariousIaw enforcements(poiice,
    sherift prisons,probationdepartments,collegepolice,military,government,etc.)nationwideand
    w orldw ide.This scam on the public and Iaw enforcem ent results in m illions ofcrim inalcasesruined and
                                                         .
                                                                             '
    Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 18 of 81
      m illions ofinnocentpqople being falsely accused ofcrim es or being claim ed they had Iied in their
      accusation!againstsom eone.Those casesinclude sexualassaultand date rape.Form any years,various
     'Iaw suitsagainstnitv have proven those facts.
10.Plaintiffhumble hasmadeabout$2O millionormore,sinceabout1989,bysèllinghis''voice Iiedetector''
    and m adq up training thatstillhas NO independentstudiesthat prove they are betterthan a coin toss,
    zboutSO% .
11. Plàintiffclaim sabout175 departm ents in Florida have boughtthe cvsa gadgetand training since 1990.
      Heclaimsabout2,0041depalmentsnationwideboughtcvsasince1990.                                           '
12. Form any years,plaintiffclaim ed in 1989 he had ''irhvented''a new type of'voice lie detector''he called
      cvsalcomputervoicestressanalyzer).But,manyyearslaterplaintiffadmitsheonlyboujhtanoldanalog
      PSE-101 and using a lessthan qualified person,tried to reverse qngineerthe oId PSE 101.Nitv sold w hat
                                                                                                       *'
                     .

      w as created astheircvsa,w hich was actually'
                                                  a very inferiorand unreliable gadgetforIie detection
      com pared to the PSE 101.The PSE 101 w as Dektor's originalinstrum entand onl y proven system ofVoice
      stressAnalysisinvented bythe originalDektorow nersin 1970.
13.From thatpoorly reversed and unreliable analog cvsa gadget,a vew poorly w ritten and problem riddled
      cvsasoftware program waswrittenand hasbeensoldbynitvsince1998asthicvsaII.Thatsame
      problem riddled cvsa program isstillsold today.
14.Plaintiffthumble)callshimselfthe''fatherofvoicestressanalysis''.The realsystem ofVoïceStress
   Analysis(PSE)wasinventedonlyin 1970 byDektor.Humbledidnotcomeoutwithhisvew inferior
             .                           .'                                     '                      .

      im itation ofthe PSE called cvsa until1990.The facts prove hum ble NEVER invented any Iie detector,he
      only tried to COPY one.
15.Plaintiffclaimshiscvsaisthe''goldstandard''ofIiedetectors.TheIiesioldbyplaintil for25yearsprove
    cvsa is onl
              y be ''foolsgold''
16. Forabout15 years,plaintiffhas been ùsing the com pletely false testim ony ofDirk Bell,the 60 yearson of
      AllanBell,theco-inventorofthePSE.Onthe nitvwebsiteDirkBellsaysHerring/Dektorare runninga
      scam bysellingfake liedetectors.PlpintiffusesBelitoconderhnDektor/Herringandtoconvincepeopli
   notto buy from Dektor.The factis evew thing Bellsays are totallies because Dirk Bellhas neverW orked
   atthe current Dektor,has NO know ledge of how Dektorisoperated,has no know ledge how Dektor
   trainsorhow the PSE 7010 w orks.
17. Abouttw o years ago,som ehow Bellfound outw ho som e ofDektor?sclients w ere w orldw ide,contacted '
      them andtoldthem ti
                 '
                        neywereIiedtobyDektorabouttheirPSEsystems.
.
18.Forabout9 years,plaintiffqsescom pletel
                                         y false testimony on hisw ebsitefrom Grovepor'tPolice to make
   peopIewantto avoid buying PSEfrom Dektor.Abot!tnineyearsago,Grovepo/ police boughta PSEand
      sentthree people to be trained.AIIthree flunked the training because çvery night,during the 10 day
      course,they got drunk,did notstudy and flunked the tests.W hen they got hom e,they traded theirstate
      ofthe ar'tPSE 7010 fora cvsa and free training in qxchange fortheirtestim ony condem ning H erring and
                                                                                                 .


      Dektoron the nitv w ebsite.
19.Forabout25yearsyvariousmajornewsmedia,including ABC Newsin 2006,haveexposed the many lies
   ofnitv,cvsa,hum ble and his staf' f.                                                               '
20. Plaintiffadm itted in a 2005 new s arlicle,there w ere no independentstudiesthatprbve cvsa is accurate
   fo'rIie detection.
 Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 19 of 81
21.Plaintiffhasm ade up storiesaboutex-nïtv'
                                           employeeëto getthem firedfrom theirnew jobsand usesa
    specific person to do dir
                            'ty tricksforNitv    '
22.Plaintiffisvery much aware hisillegal,im moraland unethicalactionsofusihgthe legalsystem as
    w eapons willgive him m ore and m ore ofa m onopoly in the business ofvoice Iie detection and ofevew
    otherIie detectïon system m ade.'
                                    .       .
                                                                                          '   '
                           .

23. Plaintiffis aw are thathe,nitv and others have engaged in activitiesthey knew were illegal,dishonest
  '

      and/oruntruthfulagainstDektoranddefendantArlhurHerringIIIwhoseonlypurposewastoputDektor
    outofbusinessand deprive Herring ofm îllions ofdollarsofincom e.
24. Plaintiffw as convicted by the U.S.in 2006 ofselling hiscvsa gadgets secretly to countries thatw ere not
    consîdered friendly to the United States.
25. Plaintiffw asconvicted ofcopyrightfraud in 1988,the sam e yearhe claim s he waj selling his cvsa.
26.Plaintiffwasconvicted in 1976 ofunem ploymentfraud.
27.Plaintîffwassellinghisfirstcvsatcomputervoicestressanalyzer)modelforabout10yearstoIaw
    enforcem eht,but itnever.had a com puter.
28. Plaïntiffclaim s he w as trained asa polygraph exam inerata polygraph schoolin Florida in 1986,butthe
      APA (AmericanPolygraphAssociatïon)statestheplaintif's''polygraphschool''neverexisted.
29.Plaintiffuses m any planted stories in various m edia to m ake his scam Iook like a realIie detection type
   business.
30.A majorworldwide Iaw enforcementorganization ofabout25,000,allowed nitvto putfullpage adsin
      evew m onth prom oting cvsa from about 1994 to about2005,even though that organïzation knew the
      cvsa,training and ow nerwere not reliable and not reputable.Thatsam e organization refused Dektorto
      advertiseallowingIaw enforcementtoonlyknow aboutnitv/cvsaforIiedetection.
31. Plaintiffcreated a huge w ebsite dedicated to him selfabout15 yearsago called ww w .charleshum ble.com
   to m ake people think he isa ''genius''ofsom e type.
32.Plaintiffhasbeen promotinga 14 page ''study''since 2012 thatisina ''scientificjournal
                                                                                       ''thathe claims
      provescvsa is com pletely accurate fprlie detection.BUT,various facts,Google and the Libraw of
      Congress,prove the ''journal''doesnotexistand theso-cailed ''study''doesnotexist.The ''study''Nitv
      says proves cvsa is com pletely accurate does not m ention cvsa o
                                                                      'rnitv atall.
33.The''author'ofthat14page''study''wàsa20yearemployeeofnitvanddied beforetheso-called
      ''study''w as released in 2012. The co-authorofthe ''study'  ?is a neuro scientistfrom John Hopkins
      University.W hen contacted,she hangs up on people and em ailsto herare neverreturned:Nitv pays her
      to speak at Nitv functions using the ''study''to convince Iaw enforcem entto buy cvsa.
34.Aso-called ''study/survey''aboutcvsain2007,nitvclaimsitwascreatedand paidforbythe
   DoDtDepartmentofDefenseltNitvclaimsthat''study/survey''provescvsaiscompletelyaccurate/reliable
   forliedetection.But,NO informationisgiveninthe ''study/survey''astowhodidthestudyorwhereit
   camefrom.NothïngcanbefoundontheinternetonthisDoD ''study/survey''.This''study/survey''isnot
    real.
35. Plaintiffadm itted in 2006,on ABC New s,there w ere NO independentstudiesthatprove cvsa is m ore
    accurate than a coin tossforIie dçtection.
36. Nitv adm itted in cogr't,about 2003,the cvsa w as notcapable of Iie detection.But,the nitv w ebsite clearly
    says itis.
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 20 of 81
37. Foi'about15 years,nitv hasbeen selling a''body Ianguage''course calledAISitclaimscando Iie
                                                                                             '
   detection.No studiescan befound anyplace aboutAIS oritsability to do Iie detection.
38.Plaintiffisawarenitv/hqmble/kanehavecompensatedpeoplewhodeliberqtelyliedaboutDektörand
   Herringinvariousways,includingfalsetestimonialsonnitvwebsiteagainstDektor/Herringtoconvince
   people nottobuyfrom DektoronlytoputDqktoroutofbusinissanddeprivei    -lerringoutofmany
    m illions ofdollars.Herring has Iost m illionsofdollars because ofthose qctions by plaintiff.
39. Various documentsprovepl
           .                     aintiffdidevenworse actionsagaïnstDekto'    r/l
                                                                               -lerringthanweredoneagainst
    anothprIiedetectionbusiness(Baker)wher:nïtv/humble/kanewassuedand IosttheIawàuit.
    Judgementagainsthumble/kane/nitvwasabout$500,000.Plaintif appealedcasealIthewa?tothe
    FloridaSupremeCourtandstillIost,Thatjudgementtotaltoday,withinterest,isabout$800,000and still
    hasnotbeenpaidbyhumble/kane/nitv.
40.Cour'
       trecordswillshow plaintiffsued Bakerthree yearsago,again using thecourtasaweapon,to put
                                                                                                 '
                                                                                             .
   Bakeroutbfbusiness.Case ïsstillongoing.
                            .                             .


41.Courtrecordswillshow plaintif humblejustcompleted payingoff$26,000.Itwasafouryqardebtowed
    to a form erIaw yerof plaintiffforlaw yerfeesthat plaintif refused to pay.
42. Cour'tshould be aw are of Herring's huge website w w w .nitvcvsaexposed.com providing various
    documents,including plaintiffsowndocuments,provingplaintiffhasliedabouthimself,hisbusinesstnitv)
    and hisso-called ''voice Iie detector''called cvsa.
                                               .


43.Cour'
       tshould beaware plainti'
                              ffhasusedafaketitleof''Dr''(PhD)thatwasboughtin 1987from a
    businessselling unearned education titles in Indiana and has used that unearned title to convince various
    Iaw enforcem entdepaom entsthathe hassom e type ofexpeoise of''inventing''a voice Iie detector,
    creating nitv's training and also creating plaintiff's AIS body Ianguage course.Both ofw hich,afler25
    years,stillhas NO independentstudies proving any accuracy above a coin toss.



                        Celificate ofSeryice

Ihereby certifythaton Novem ber10,2018,Isentcopies to plaintis's attorneys on rqcord Desoùza,D'Loughy
and to the Clerk ofCourtby cedified m ail.




               f                1       ,
                                                   '
               A
                rthurHerring II1,Presi/ nt         .                .
               DektprCorporation
               4O0 E.Station Ave,#400
               Coopersburg,PA 18036
               215.631.1448
               adm in@ dektorpse.com
                                                                            s,v?
                                                                               -,)?'
                                                                                   h p
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 21 of 81




        t   0: .'i'7.pJ *
         zy.,
     '.3%N' M<.
              aw
               :.-K
                  .' ahx Qr
     ('
      .'
       t:,
         A''.--:.'
                 -'-<:.t.Ng. .
   t9.
     !
     'j j
        .
        IF.
          j
          '.
           jh-' !1t
          .î
           '           1.'..
   j...4
   .   M:   .-.' z
        yyxu'      r$;..2. ..
            ..
     bN.*X.'%.<a>
                .''rxw.,oy,,;
                '
              v.,.y.p'.>'#...'.
              ..u3
            1,,7'
                JP/'65a'      -
                  l




Hum ble Bought Fake ''Dr''Title From Fake University Using Fake Accreditation Sold By Fake Accreditation
Business

      In 1987Humble,now onlyco-ownerofNitv,boughtafaketitleof''Dr''(PhD)from afakeuniversity
calledIndianaChristianUniversitytlcu)inIndiana.ItwasNOTanykindofschool.Itwasonlyaoneroom store
inthesameshoppingmallasHumble'sIiedetectionbusinessthatsoldvariousunearnededucationdegrees,a
so-called ''diplom a m ill''.
       ICU could claim itwasaccredited.But,itboughtits''accreditation''certificatefrom afake businessin
SouthernCaliforniacalledTransworldAccreditationCommissionInternationaltTAcl).TACIsellsfake
accreditation certificatesto anyone w ho has a businessw ith a nam e ofschool,college,university,etc.,fora
price.Then,thatbusinesssellsfake educationdiplom atitles,suchasM asters,PhD and othersjustto m ake
m oney.
     Pictured here is Hum ble holding hisfake diplom a atthe fake ''university''in 1987.
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 22 of 81
          .   ..   ..==
                     ....w..K X
                              ...Z.LL
                                   ....
                                      '.
                                       iL...r...=.
                                          uu    . ....w. o.w
                                                           . wowo
                                                             '. wm'''.-m u'r = w=
                                                                               ..   .= L ,        ':?   .U.   . k' ': ,   ' . :' .0
                                                                                                                                  '   'L
                                                                                                                                      e    '   = G= =   .
t'
 .
 ).
  '.'
    r
    .w
     '1 .
.. ... j
         j Case
           t
           vtz
             ss l,c9:18-cv-80994-DLB
               wv  harleshum ble-com Document 119 Entered on FLSD Docket 06/24/2019
                                                                                l .l Page 23 of 81
:;'. .j                                                                              -..
                                                                                       -. . ..--..-                                            <



                   #                                                        . ..                                                               ,u.
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 24 of 81




                          l11
                            '.
                          - -d1-.
                                a,.1-a A1
                                    l,  ,
                                      ..-1.1 i
                                             .s-tia11tt;
                                                   .-
                                                J..'.
                                                       '
                                                       T1
                                                        ,1
                                                         .kiA'
                                                             re.1
                                                                .
                                                                ''
                                                                 -s1
                                                                   -''
                                                                     .r
                                                                    ..                  ..   -.       - -
                                                                                                           -
                                                                                                                                -    .   ,         - ; ..-k
                                                                                                                                                       '
                                                                                                                                                       !: -.v --.-
                                                                                                                                                                 a--.
                          '
                          Indiai'la chrittian Univqisity (
                                                         -,
                                                         #1t
                                                           r
                                                           -,
                                                            %.
                                                             U*J
                                                               1,I
                                                                 *S.a '
                                                                      r.0''llrb
                                                                              x
                                                                              .
                                                                              x.
                                                                               aI'n,k',a.
                                                                               d        '.l
                                                                                        t *.j
                                                                                            'j,
                                                                                            k t'tJ,'.
                                                                                              '
                                                                                              e     -
                                                                                                    h
                                                                                                    é                      ;.            .     .




                          locate($in th'e Indianap'
                                                  Cl
                                                   ,lfiS '
                                                         r,t1b'
                                                         S    t1rb''
                                                                   0'
                                                                    fr'10'b'leS'
                                                                               V'i1Ie,lpl
                                                                                        Tlia$71a
                           nlain . l
                                   :'.
                                     al-np'L'lses.i   'nL..'India' na- '4701is er).
                                                                                  d:7(7I .h Behd:-1nclia21a
                                                                                       Llt
                      '


                                                                  'P-OSS,the Unit'  ed StatteS and aISoii)
                      '
                          ie'
                            z
                            'p:t,
                            .   e'nS.iOl1 1-,ar)l;'IIUSe'    S'Elt..
                                                                           .
                                                                                   *'
                  '
                                                              '
                                                    .                                                 .                     .

                          C 91riSrlar,
                                     l U ni'klersi'b'
                                        -
                                                     / IS,
                                                    2-   -
                                                           an a'
                                                               C'I
                                                                 2redlted.n'
                                                                           leI
                                                                             .
                                                                             )1ber 0,
                                                                                    fllh e'.Tra
                                                                                             . n
                                                                                        - - --
                                                                                             -
                      .-          <
                                       --- .
                                        .- ,
                                                         .-                .. 7 -                     '                    --       . .      j).       - .
                          1
                          7$cl .lf1ll1ê
                              ')
                              .
                                  -
                                      IS-.S:.I0,
                                       . .. .
                                              .n In.
                                                   ternat'
                                                   ,

                                                          .
                                                           lonal- 1tj-j-angj'
                                                                            j
                                                                            yj!j
                                                                               rj q(.%g,
                                                                                       j))j
                                                                                          qrjjg,sjgln '
                                                                                                 -.
                                                                                                      jnj;
                                                                                                      ..
                                                                                                               .
                                                                                                                   .   .
                                          . .                          .

                          t'
                           alt-./.: altcr'e.''.z    ir(k-. N
                                                       2q   . & I v..' -- .-- ---.rr-- --
                                                              .                                                                                       ,
                                                                                                                                                          . -.
                                                                                                                                                                 -
                                                                                                                                                                     -   -




                  ,           -             - --   ).-
                                                   :      -       .. . -
                                                                               -                  .
              Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 25 of 81                                                                  l-zrlrl,-f'
                                                                                                                                                                             :-b?




'




                                                       '' '           '                                            ..wqwuowas.lqu.'
                                                                                                                                  XNUSG :..19:%.INDI
                                                                                                                                                   ANNGM1:gUKTMFA.
                                                                                                                                                                 '
                                                                                                                                                                 FJCIUItNAlJ.
                                                                                                                                                                            !3
           R oçk                                                                jj)g(jg urm xitamu
                                                                                                      Humbl
                                                                                                   mjuuuj
                                                                                                          exvcmlcopicpfIM ASSIW SG
                                                                                                            taj4gs
                                                                                                                 wçjgy.xj*
                                                                                                                         jaxo.uatu; utjossyouquuw j                        .                   E      '




                .
                                     .         .         -'          .                    se
                                                                                           lumb  çcl
                                                                                                   njtmçtionwiththevoitûleatq.
                                                                                                      septem-or1..
                                                                                                                 .-,1tlte Assls''
                                                                                                                                r 1cs
                                                                                                                                    4'qaul volce-se ess mxnm s on
                                                                                                                 985.whenheconcludM lhal
          *          e .,                                                                             llu usxbad''nmite,dvaluc-in=cening PO SPCCuVt em PjOyees.
                                                                                                      applicants Kaez.zlon thcfq dnlg llqz!and
                                                                          '                           h
                                                                                                      honesly çlifc'  ria. ItLq I
                                                                                                                                mclaar. lewevcr.
                  .BYJoilN M .  INBER.GU L            ployœs. Uniled Oi1sub- uendy pllr-              Iwocwzujma ny time Humble 'telvl   lhc t
                                                                                                              caAuajta ojjwswmyed alIofits.
                                                                                                                                             ct
                                                                                                                                                                       Ren ecoping w% dieovcrdab         foyrmc
                                                                                                                                                                                                              the
                                                                                                                                                                                                                r
            'rwos' ubsidiaricsofRœ klslandRcfin-     c                                                busi  fl
                                                                                                             essrccordsfqf19:2* l983.Atdm                                 -x
                                                                                                                                                                          -
                                                                                                                                                                               rsm  sg 5, wj w  Nc jxa
                                                     lci'
                                                       h tt'
                                                           '
                                                           demv
                                                             v eralhubndrpdcopiesofamritt  en                                                                          stud cnl of Humb tY             .
          ing Com.and scvcmlindivi    dualswcre            d                                          sa mo                                                                                  , of
                                                                                                                                                                                                ferezllo =l l0le
          foll
             œlDillyofxpyughlinfHngcmcnlina          ASSIST.tllold    y lhe Re-adfmr.s callcd        copi   cstiome.vHu
                                                                                                                 fin oicmb
                                                                                                                         esle)d
                                                                                                                            q Uetroyed'allofMs
                                                                                                                               nild fcrlheumo
                                                                                                                                                                       M sls'  r
                                                                                                                                                                       incltlding1
                                                                                                                                                                                 -  q)lwootheroilcqmpanic.
                                                                                                                                                                                 almt
          rnclAdlatslgmsfmm ailmiqistcrinzwricn                which rœeivd cogyrightand             j                                                                               llc 11k.uwasachcm ofllle
                                          , t                                                         wo ypnrt.according lolllzcourfsfind-                             ccuplm
          czaminadonse)pmsN tivq Rrvic     ostm-
                                                     lradcmalkProkclitm iB :979.
                                                        InJBII? l9S0.UnitmlOiIlimtlCharles           jngws. id                                                           An out-of-com xlllemcatofm Q10
          uoaemploy. .
              U,S.DistrictCourtJ
                                .                    Humbl  oloDpt  arctheRcaumcsandcon
                                  udgcWiliiam E trlN'oice-strcss cxams on pros- livc-                kgi    wg=igdc
                                                                                                          smn     1%op3y.ingconft
                                                                                                                          wh    leu
                                                                                                                                Urlildlt
                                                                                                                                       axnodr
                                                                                                                                            Rr.l
                                                                                                                                               vl
                                                                                                                                               I.                      pl
                                                                                                                                                                        l
                                                                                                                                                                       sl
                                                                                                                                                                        lkq
                                                                                                                                                                         oruc
                                                                                                                                                                            y-aq
                                                                                                                                                                               fgwaqxj
                                                                                                                                                                                   1eyœtc
                                                                                                                                                                                        ed
                                                                                                                                                                                      fîlubsyuktîlwinRœomn
                                                                                                                                                                                                        lA!r
                                                                                                                                                                                                          ra
          Steckkrfineduniledoi    lServicclnc.:R.1.. d
                                                     cmpleœm I1ulK scckingpromotionsand
                                                                                                     M
                                                                                                       ykcungmcrgcd-Mlercsultingaddi        don                         j98j. Atkhuonalchirnsofunlawful> de
          Markcl  ing lnc.;Ri chard Jones.United*s thosesusplctcdofsTrciticactm/ccoïing              of numc xltl
                                                                                                                ssl
                                                                                                                  n
          viccpresi dcqqandCllarl   csW. Humblc locourtdœomcnl atsolécN inlY twecn                   ouk qi
                                                                                                          deHu  mbl sicoes
                                                                                                                   e'    fl
                                                                                                                           lnpt
                                                                                                                              '
                                                                                                                              cwsmmultt- ing
                                                                                                                          kcxwhcrehhadpre-
                                                                                                                                                                       .
                                                                                                                                                                       pr
                                                                                                                                                                       ma xt
                                                                                                                                                                          rkicci
                                                                                                                                                                               s
                                                                                                                                                                               r, tmf
                                                                                                                                                                                lfr  air
                                                                                                                                                                                   iaje rz
                                                                                                                                                                                       mewn
                                                                                                                                                                                         nlybt ri
                                                                                                                                                                                                uog
                                                                                                                                                                                                ou nha
                                                                                                                                                                                                     llldbytrnr
                                                                                                                                                                                                              lv
                                                                                                                                                                                                               h!e
                                                                                                                                                                                                                 -
    .     apd Gary L.Nctq rq           ' pen l 1980 and 1983: Unitcd VP loqe.         s gavq         v
                                                                                                     ui
                                                                                                      so
                                                                                                       muslyxcurrctkandfue erc       opyingnnd                         R
          psychologi cal-strcss cxaminerx. ftearly                                                                                 '                                     eaumes         UnitedOilvRJ. Mnrk'c!-
          561.8* forcopyingawrilt   enexaminadlm                                   .                                                                                   ingnnaloaxwca dlun'   lkvzvlIxuAug. .
          devclcyd andcepyrigllt  cdbyRcaume&                                          '
          M-sœ ùqleglnc.
            t% motion by thzdeftndanlsm rcèon-
          sidtrlhedccisionwasrejcctetlbystccklcr                                        g .            . .. . :                                       ..   .
          and Christopi lerBraun. an altom cy rer.                                                                                                                 .
         UnilcdOil. saidIllccomr   r
                                   anyiscimsidcr-'
                                                                                       ..                 - 4                                         -        :   :.                                         '
         inganaplxlal. Th:dcftllltl anlshrwculil                                                 .                  .                 '
         Nov.!8 Io dcgi   dc wllclhcr lo ma'kc at
                                                l                                    .                    4                                           j.           x
         al'l'utl.                                                                   .   .       -            -                    f
                          .
          Thejqdge rulcd tjî
                           atthe dctt
                                    ,
                                      ldantq .                                                                      . ..14 I       '                  .
                                                                                                                                                      - @ .                                                   :
                                                                                                                                                                                                              ..
         sloul
             dlx'
                ly$30.  11 instaluîory damagcs                                                                                    git
                                                                                                                                    !.
                                                                                                                                                                                                              .
         l
         o
         t
          'lcaum
         cnlcstliI
                 zf o rc
                       opyingand( lsingtll
                 'tlleutyrmissî(m fron,I
                                         cB'ril-
                                         lleau-
                                                                                                                                  )?-
         ulors:I'Icnry 1. and Ann Rcaumc.                                                                                         ''t
                                                                                                                                   i                                                                      .

         rcmalntlcrofl                      The l                                                                           ,:
                                                                                                                           ';                                                                             '
                        hcjudgmelltCOVCI'
         andatltlrllcy'gfces.
                                          Scosts ;                                                                        .
                                                                                                                          *. .' '
                                                                                                                                  -1
                                                                                                                          .>
           ThcReaulll  cssvcrchi  nJuty1979-by
                               fedl                                                                                     kek/ .
                                                                                                                    .. ..-                .
         Unitcd Oiltoccmductvoi  ce-strcgsc.                                                                     ..k = -
             msowpreslvctivosewice-stauonve
                                            all-                                                               'fq,- al
           il
        .at.
                                             m-                                                           .-'e
                                                                                                           '> >     -         .
                                                                                                                                  .                                                                       .
                                                                                                          .-* .--- ''                                                                                     .. ..
                                                                                                               ;              >                                                                           '
                                                                                                      %n wr!
                                                                                                           et *ql#
                                                                                                           .
                                                                                                     .7        f
                                                                                                               .
                                                                                                               .                                  v

                                                                                               :J17 -.> ''
                                                                                                         J'-J -
               1       S1                          .
                                                                                           .f z.. -.,S,:
                                                                                        .''-.b- '' ';
                                                                                                 -   - ,
                                                                                                         .:** .p'
                                                                                                          e.'' z
                                                                                                                A
                                                                                                                  -

                                                                                                                              '                            '
                                                                                      -'f. . j., .>' t                                                                                                    '
                        .                o o                                        .
                                                                                    -ê.
                                                                                      t
                                                                                      C
                                                                                      ;
                                                                                      -,f
                                                                                        r
                                                                                        2
                                                                                        !
                                                                                        r2.. ...; ;'./
                                                                                                     Jl;.
                                                                                                        w..
                                                                                                          -v.' -
                                                                                                          '    -.                             '            g.
                                                                     l trtl-f
                                                                            - .
                                                                              ?q
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 26 of 81
   C ase 9:06-cv-81027-* M D                                   *.
                                         ocument270 Entered on FLSD Docket12/04/2007 Page 1 of8



                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLO RIDA
                                           W EST PALM BEACH DIVISION

                                   CASE NO.06-81027-ClW MAR> JOHNSON

      NITV,LLC,

                         I7llhirltiff,

                  VS.

      DAVID HUGHES;ROBERT MARTINS       '
      COM PUTER VOICE STRESS TESTING
      & CONSULTING INC.,à Florida corporation;
      VIPRE SYSTEM S,LLC ,a Florida Iimited Iiability
      COm pany'VIPRE-VOICE STRESS SALES &
      TRAININE,LLC,aFloridaIimitedIiability
      company'
             ,andIùTERNATIONALLAw
      ENFORdEMENTTRAINING soLuTloNs,
      LLC,a Florida Iimited Iiability com pany;

                         Defendants.
                                                           /

                      DEFENDANT vlpnE svsTEMs LLc's REspoNsE IN oppbàm oN
                  ToMonoxFoReRoTEcTlvELRDERANDToQuAsHsuBpoExA
                            FORwILLIAM THOMAS GOLDEN (oocKET N0.2681
                  Defendant,VIPRE Systems,LLC,.CVIPRED through counsel,hereby responds
      in oppositionto Plaintiff,NITV,LLC CNI-IV ') and third-partyW lliam Golden'sMotionfor
      Protecti
             ve Orderand to QuashSubpoena (DocketNo.268),andstatesasfollows:
      1.          INTRODUCTION
                  As part of its discovel in both this action and the earlier-iled VIPRE Action
      pehding in the Middle Districtof Florida,VIPRE seeks the deposition of NITV agent,
              -   /
      W illiam öolden. The deposition has been notie.
                                                    e in both cases,and because the
      actions m irroreach other,the parties agreed to use discovery interchangeably in the




      S:WIMDCT'SM PREKKWI7IRrWG .X C
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 27 of 81
   Case 9:06-cv-81027-KAM Document270 Entered on FLSD Docket12/04/2007 Page 3 of8



     Ryan and M r. Flood w ere form er defendants in this action but recently settled w ith

     NITV. NITV has taken the position in the pastthatM r.Flood along with Mr.Ryan and
     his com pany were som ehow involved in a RICO conspiracy with VIPRE and the other'

     defendants to infringe NlTv's copyrights. Certainly the individualwho investigated M r.
     Ryan for NITV - W illiam Golden - is relevant to the issues of access and non-

     infringement. VIPRE seeks to close the door on any theory NITV m ight o#er that

     VIPRE obtained NITV sourc: code from Mr.Ryan,and this deposition is relevantto that
                           .                                                           h.

     pursuit. This is an issue thatis directly and indisputably tied to the core issue in this

     case - NlTv's claim ofcopyrightinfringement.                                           l

                Mr.Golden was apparently disingenuöus with this Courtwhen he statqd in his

     sworn declaration thathe has Kneverheard of'VIPRE. VIPRE has obtained evidence of
     numerous acts Mr.Golden has engaged in againstVIPRE,which willprovide evidence
     in suppod ofan unclean hands defense and numerous claims foraffirmative relief, For

     example,on Septem ber14,2007,Mr.Golden wentonto a popularlnternetblog fora
     website,www.antipolygraph.org, on which polygraph and voice stress products are

     discussed. M r.Golden registered himselfunderthe name Cape-canaveral
                                                                        -Kid. Mr.
     Golden staded a new thread with the message:
                          Anyone know whatthe realdealis with VIPRE Systems?
                          W e are hearing a Iot of negative com ments about their
                          system and their people and they may be outof business
                           shodly. MydepartmentiscDnsidering VIPE alonjwithtwo
                           com petitors. Does anyone have any realexpenence with
                           VIPRE System s?

     (ExcerptofW eb Blog,Ex.2). Mr.Golden then wenton to create atIeastseven (7)
     otherusernam es and had a ''cônversation''aboutVIPRE with his own newly created

     identities. OfCourse,those reading the postswould believe the comments h#d come


                                                    3
     S;W IMIRIX SM PREIIm I7IR R QO .A
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 28 of 81
   Case 9:06-cv-81027-KAM Document270 Entered on FLSD Döcket12/04/2007 Page 4 of8



      from multiple users. ln M r.Goldeh's responses to his own query aboutVIPRE, and

      acting as NlTv's agent,he states thatthe VIPRE productis a uknock ofr ofthe CVSA,
      thatVIPRE .is under federalinvestigation, and that VIPRE is expected to go out of

      businesssoon. (Id.j. Mr.Golden then attaùksthe ownersofVIPRE callingthem uconr
      men. These communications support an unclean hands defense in this case,

      alrmative claimspending.inthe Middle Districtand alrmative claimsio be asserted
      here.

               VIPRE subpoenaed the website administrator and Iearned that the posts
      attacking VIPRE,while posted under'different names,originated from the sam e IP
      address. VIPRE then subpoenaed AT&T forthe custom erinformation associated with

      thatIP address and discovered thatitwas Mr.Golden,Nl-N 's kinvestigator.n (AT&T
      Responsetosubpoena,Ex.3).SowhileMr.Golden hasrepresentedtotheCourtinhis
      Nnvember28,2007 swom declaration that he uneverheard or VIPRE,discovery has
      shown a di#erentstory - he,acting on Nln /'s behalf,todiously interfered with VIPRE'S
      customers,publicized false statem ents and attem pted to use the Iawsuitas a lprovenr

      claim ofinfringement.

               In additioq to acts discussed above,VIPRE has Iearned thatMr.Golden was
      retained by NIW to disparage VIPRE and its owners in numerous other ways. Mr.

      Golden has pretended to be third pa* competitors and police departments in
      distrjbuting defamatory Ietters aboutVIPRE. M r.Golden relies on Jones F.Hershfeld,
      2.
       19 F.R.D.71 (S.D.N.Y.2003),forthe proposition thata swom statementregarding
      Iack ofrelevantknowledge can be considered in the contextofa M otion forProtective

      Order;however,the Jones case involved a sworn statementfrom PresidentClinton and


                                               4
      S:W MDOIN VIPREKSM'/I'
                           nIMQCU.DOC
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 29 of 81
   Case 9:06-cv-81027-KAM Document270 Entered on FLSD Docket12/04/2007 Page 5 of8



     there was certainly no evidence ofthe Presidentengaging in the type ofconductMr.

     Golden hason behalfofNITV. The acts ofMr.Golden forNITV clearly establish NlTv's
      misuse ofits copyrights and unclean hands as wellas tortious interference and unfair
     com petition. This is notas Mr.Golden suggests a 'fishing expedition,''since Mr.Golden

     has already been caught. VIPRE seeks testimony on the acts Mr.Golden engaged in
     for NITV. There is no Iegitim ate argumentthat Mr.Golden has no knowledge ofthe

     dispute beM eenVIPRE indNIW .
                B.        Golden's Claim OfUndue Burden
                Mr.Golden did notappearconcerned with the undue burden placed on VIPRE in

      having to investigate his actsajainstthe companyand its owners. Moreover,while
      NIW 's attomeys also represent M r. Golden, they refused to accept service of a
      subpoena on his behalf claim ing he had not authorized them to do so, and even

     suggested thatitmightbe dilcultto serve Mr.Golden. (Correspondence,Ex.4). Of
      Course,once VIPRE located and served Mr.Golden,NIW 's attorneys are suddenly
      authorized to representhim again. Itappears they were playing a Iittle game to avoid

      discovery. Nonetheless,VIPRE did clearthe date ofthe denosition with M r.Golden's

      attomevsbeforesewingthesubpoena. (Correspondence,Ex.4).
                VIPRE also would have been willing to work with Mr.Golden's attom eys to seta
      place for the deposition,how ever, Mr.Golden and his attom ey's refused to cooperate
      aside from providing an available date to use uir VIPRE could serve M r.Golden. Thus,
      the depôsition was set in Little Rock,AR,which is wellwithin 10Q m iles from Mr.
      Golden's residence in HotSprings,AR,and thus within the distance dictated by Rule
      45,Fed.R.civ.proc. M r.Golden has made every attemptto obfuscate discovery,even



                                                  5
      S;KlMl:)X S!MPREM)tM17f7a 9rO.M
                                                             -  .
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 30 of 81                          g.
                                                                                                              và;jj- , s
           U.S.Deplll
                    qlllelltofComlllcrce                                                                        h/I:p'2f)4)8
           BIS ExpcrlEnlbrcclllelll                                                                                   - If'-
           violationofthv EAR In 2(l
                                  .         f)I,'
                                                Logîcaf.  'kIG -splvdceessorconnpanl'. CM G TUluco!      44m tlnie.
                                                                                                                  t
                                                                                                                  4tions.
           exported tulectllllllètlllicfttl
                                          'onscqtlipnlenl'lo Ctlba v'ia Panal-na svithotlttlle rcqtdirudcxport1iccnse.
            l.
             -ogicaf'.N'
                       '
                       IG alsoagl   '
                                    ccllto pal'a .$û)9.()()(Jadlninistrativc pcna
                                                                                .lty to scttlecha.l'gcsi)1collltcctiol)
           u' itl'
                 lthiscxport.Thistelccolnn-     lunica
                                                     .tiOl1SCfjtlipmcntu'  a'SContfollcd f'brnatiolla1Skl-cun'tl'ralltl'-
                                                                                                     .

           terrorisn).and cncrl'  ption rcasons.

           Enclkql'Ef //f'
                         3/i
                           lzpcpr/t?Iran.frtlt
                                             /,Llb)xl,t'lp# l.nt4l)a - 0n '5'
                                                                            ,lav 2S.2(9(16.DresserInc. antlits
           subsid1a.riesu'  creordered Lo pa)'$I. II'
                                                    n-
                                                     1lIion i11nk- l1
                                                                    -
                                                                    ninistra
                                                                           .tiN'cl'
                                                                                  ines1-orE. AR <.iolat1oI
                                                                                                         1s.
           BetTveenJune 2()($()and fNpl   il2004. Drqssera .nd 1tsstlbsidiariesInade I/   at
                                                                                           .-lexpoi-tsofenergq
           rclatcd cqtlipnlclltfrtnln thc U.S.to Iran-lraq.Liblea.and Ctlba u'itllotltlhe I    vquired liccnscs.
           Dresscrh'oltlntarilR'sulf-disclosed thesevfolationsand coopcratcd lll113'u'its'    llllc ilvestfgation    .



        F'*tliltlre/f?zlI)itleb)'I-ilL
                                     cll-
                                     '  %-
                                         ing Crf//lf//tff//lk
                                                            vfN?L. 1
                                                                   R
                                                                   'tldl*
                                                                        %t%I/
                                                                        .
                                                                            Y/'
                                                                              fIJIJVN# Sf/f/#N1ltV!/-'111SCPl0l     11b0:'I.
        2f) .f)6.hvestcnlc-ieco LLC-wasordered to pav an adnzinistrativcpcnaltl'11)1.13can3ounto#-
        $t)25.()f)()and ï5  ,i-
                              cstenlGcophl.sicalCon:pa       .1,
                                                               1).of-knlerica u'Jtsalso ordcrcd to paq :.1(1111llllstratiïc
                                                                                                         .
        pellalticstota  .ling $l,965,60()forfailing toabideb)'Iiccnsingconditionsbetueen Atlgtlsl ltlt':
        alld Jalltlao'.. ?()()I. During thistin' lcperiod. bothconlpaniesfailcd toabide b)'conditionsplacud
        on exl7ol4licenscsissued fortlndenvatergeophs-'sicalInappil             1g equiplmentexlnt 7l4txlto t'he(-hilla      .

        '
        -f-hisequipnlentu-ascontrolled fornationalscctlritl-rcasons.

        L- rltnef.'
                  k.
                   lptn-
                       .
                       # ltclns/f>Sotltllz'l
                                           -/i*if
                                                Jt/.Ol1Scpttmlbklr7.24)()6.theSpringcrYlaGra  .t11Cojnpa11,..
        !!asscntenccd to acrilllinalfineof$5().()()()lbrknou'inglv   - 'l
                                                                        uld uil
                                                                              llkl
                                                                                 lv export
                                                                                         ing cr inle control
        itclMsto Soutl)Africau'   ithouttherequircd exportliccnse fronhBIS. SpringerNlaGrath alsopaid
        :111adlninislratiq'
                          ttfijli
                                cof$4'jl.(30(3to BIS and reccivf
                                                               ;d 11.threeA'carsuspended dcllial()fexport
        pli&'iIeges.                                                .

       Nt
        . pr?/lf.
                Rl/-
                   f/#??tl(- :,
                              v'
                               ??/'
                                  )tIll
                                      .)
                                       'Presidoïntf*t'
                                                     ?/lvic/f
                                                            .
                                                            !#Jizrlllegtl'
                                                                         lf.
                                                                           Y/7t'
                                                                               )r/fl/-f-rin'eL.k>p/rt7/Products-
       On Nlarch ,  22.2t)()6. .1011,)ll-arrington.the fonncrPrcsidentofSirchieFingerprinlLaboratories
       and afonucrNol-     tltf'.arolillastate Scnator-wassenttmccd to l2 nzonths-probation and agreed to
       pa).'an $85(),l)()t)crilninalIAenalll'-On DcccnlbcrI5..      2005.Carrington entered aguiltl'plcafor
       ltispa14inillcgall).exponillgapproximately$l.2m illiondollars i!1crilne controlcquiplllelltto
       Chinathrollgh intermediaricsin ItalA'and Hong Kong. InSeptcmber.               2()(.
                                                                                          15.Carrington scttled
       adl ministrativcchargcsb3'agrccillg to a Gvel'       ea
                                                             .rdenialofcxportpri'    $iIuges. Sirchie:11-q0 settlkld
       adlninistmtivc chargcsand agrecd to pay $40().000 and acccpted 1-         tI5he' ,
                                                                                         $car'
                                                                                             stl
                                                                                               s pellded dcltial.

       Poh'  gruph /1,.achihes&p(.
                      /           'llinu- In Febnlar).2005.Stoelling Col- n1)a11)..0f!.
                                                                                      5'.otxll3alt2. I1linois.
       and itsprklsidcntrLavef' n M îller,u'crescntcnced forcrimillalexporlliolationsin connecliollwith
       l'
        lae ilIcgalexportofpolygmph machincsto Chinauithoutrequircd exportIicenses. Thcse item s
       are restlicted to Chinaforhtlm an rightsreasons. Stoelting n' asstlntklllccd to two andhalfl'ears-
       connorateprobation and a.$2().(J00.criminail5nt)-ullile Ylillel-u'
                                                                        assentenced ttltu'   o antlahalf
       l'cars-probation.iylclkpding sixnlonthsofclcctronicalll'mol3itorcd hom cconfinclnent. 5()0hotlrs
       col-nm tlnity'scr:icc.and a crim inalfincequivalcnttothecostsofIlisprobatiolland monitoring.
       cstinlated tobe$l8-()()().ll)June2f)()4-Stoelting and M illercach agrecd to l7al'$44.t)t)0 111
       ndministrati:e penalticsto BIS and Stoelting agrccd to afivc h'earstlspended denialofexpof'
                                                                                                 t
       priArilcgcsaspartofagrctlmelltstosdtlechargesrelatcd to tllcsetlnlicensed transactions.

       (.'
         rin'ef?ontrolItents//'
                              ?r%outh.
                              ,      4/i#t'
                                          w andA'
                                                le
                                                 '-v/w -OnApril7,20()6.tlzeNationalInstitutefbr
       TnltllVtzril'
                   icationINITVIagreed to pal'a$77,00()admillistrative pcnalty to settle chargesthatit
       vlolated thtjEA R in connection witlltlnattthorized cxportsofvoice strcssanalq-zcrequipm entand
                                                       -                 -   --    .     -                      .
                                                                                                       -
       technolo.N'controllcdfbrcrimecontrolrcaso
                                               -'
                                                l
                                                -
                                                istoN'
                                                     lcxicoandSouthAfiica.Betuee'll
                                                                                  -Nlarch                                ,

       20()3and January 2006-thcNITV causcd tllcexportofcomputerscontaining voicestlvss
       .                                                                                                             î
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 31 of 81


       I
       J.S.Dcpartlllelltol-Colnnlcrce
       BISExpor'
               tEnforceilltlllt

        anaIyzersofhvareand technologq'spccit-icallq'designvxd forths
                                                                    zttstaoftheà'
                                                                                oicklstressanalq'
                                                                                                zer
        equipluellt.

       Atlnnlniktruth'
                     e/7/1ejèrt.-
                                /?Eval'
                                      (.
                                       w/:E-
                                           .v/.
                                              v>J#/t4lsracl-OnNlarch22.2()(.
                                                                           i6.AlmcIibrolu-Inc.ol
                                                                                               -
                                                                                               '
       Fo34 Lce.N'  eM-Jerscl'wasfilzed $82-50()b3'BIS tbrl1-      /iolationsofthc EA R tbrfa.ilureto obtain
                  .      .                 .       .          .      .        :'
                                                                              '         s         . .
       alld stlbnzltreqtllred end-tlse certlf-
                                             icateslncollnt:ctlon$-.'1tI1llslllpluentsotachloroplcrln bascd
       pcsticideaI1d soilfungicide-m.1ilenlclngsified undc   .1 -FC.(-N l(2.335.to Isracl. EzAR Seclit
                                                                                                     L?n 74
                                                                                                          '5.2
       rcquircsthat:; -
                      t14end-use ecrtifieate fron)the goNkrn-lnlentc,f1l 1crccipientofthe applicrtble itcn-
                                                                                                          ts
       bcsubluitted to BIS fbrexpollsofC'helnical'     q.'eaponsCons'    ention (CAVC)Sclleduic. 3cllelnicals
       focountl  iesnotpal' tA'to thc Cq:C.

        F'zzf/prrtoFi/t'Shipper'
                               .
                               &Ex-
                                  port#.
                                       lec/zz/'
                                              -t'
                                                zz
                                                 rjkyp-
                                                      :t'
                                                        ppAircrqp Pzl/-
                                                                      /-
                                                                       :-0
                                                                         .nFcbrua
                                                                                .1-
                                                                                  y 16,2007,
        AviacsaAirlinesofHoustonvTcxasu'ast-   lltlel
                                                 -   -ed tt)pa) an Jldlninistrative t'
                                                             .                       inc$45(9-000.Betvcecn
        Fcbruar)'2()02 and 51a3'2()(.
                                    J3-AviacsaAirlillesPailed to t'
                                                                  ilc.Sllipper-sExpoilDcclarationson 75
        sepal
            utcoccasions.Thescil'
                                npropcrll'doctlllluntcdcxllortsu'
                                                                creforaircraftpa%rtssubjt
                                                                         .
                                                                                        lcttt
                                                                                            7tlltr
        EA R that'
                 werevalucdat$2-5()0pcrHannol!ized '1'
                                                     arlffSchedule/Scl
                                                                     ledule B nul'
                                                                                 nbtlrt'
                                                                                       o Nz
                                                                                          lexico.
       .%'
         ot'
           h-ua?l'
                 -.
                  j'anldezz'
                           lA'
                           . outl:z1
                                   ,///L-
                                        t'
                                         z-- f)ltD
                                                 tetolAer5.J
                                                           ?f?f?.
                                                                G-Pl-
                                                                    tlf.
                                                                       'l)e.1))(
                                                                               'Pl'
                                                                                  ()l
                                                                                    '
                                                                                    )rielan.'
                                                                                            ..I.1d..as
                                                                                            )
        succcssorcorporation toProtca(-llcl'     llicals(Pl-
                                                           opnu-tala).I.!d..based 1!1Ciatltklllg.St.        7lltll. Afrlu-a.
        Paid adlninistrativcpenaltiestotal1l'  lg .%.!54 nliII1onto stptl'lc chargespkl14:)11:1I' tg to tlëq k:'
                                                                                                               ttlll-tt
                                                                                                                      pl-lie
                                                                                                                      .    .cd
        resalesofL1S -origi11sodi   'tlnlcA'anl
                                              'tttland potass,unlcN'all!  '.
                                                                           d< to entlustlrs!!1i   -qk't111!.% N11'1trz'l (. 1!1
        117occas1ollsbctnze'1N     Iovclnbk zrIgtlt'-'tnd Ducelnbc1-?(1(13 Protca     .rcso1d L'.$,.-0rig-      111stuj1Ll;' 1)
        CN'anidcand pota.ssiul  -ncN'anidtwto 4
                                              .ariotlstlnalltllorized busincssentitlk-    .:111Sot
                                                                                                 -.lt11.   -
                                                                                                           ï.t-l-lk-a BI%   -.
        ftll-
            the1 -chargcd tllatProtcaconaln1ttu-kltl1)akldi(1onalIl2h1    '01atl
                                                                               'olls( .
                                                                                      '
                                                                                      )1*t11k.
                                                                                             -E.A1 ).'b: rcst-1li   .l'tg t11klsc
        COlltrolied conu-
             .            nc,diticsAvitb knoh&lcdgc thatconditionsc'n 1ts Ilt     :-
                                                                                   ll'
                                                                                     al4lnc-llt(?t'(*(.,1)1n'
                                                                                                        .    lercu-l1ctlnsës
        dicl.notauthorizeresalcto theend tlsers.-lllese resalesuzreIMade.l11:lolatlol              lofeol      lditionsset
        for'tlli1)D.epaI'
                        tl-
                          ncnt0f -tfol'
                                      nI'
                                        nercu-l1censes1ssucdto Protea ant'      l11)'$1olat1ollofthe l-     :.AR.




       '
       'l-
       * '
         ()l-/
             7/(.
                2/-t'l;?/'
                         I
                         '
                         -
                         .)
                             ?t7//
                                 't.
                                   )?7('fii?lf/(',f'
                          ?-?7
           BIS Ptlbl1cA 1
                        %-
                         airs2(.
                               )2-4
                                  .82-272Ior'
                                            $%
                                             .'
                                              n n'.t31sa
                                                       tloc.cov
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 32 of 81                                                                                                                                    ra lr)1-/-.pé

                                                                                                                           CO UNT 1
                                                       (FRAJJDULENT TRANSPERS UNDER THR ACT
                                                         NITV I/ED,IRO HA,HIM LE and ICz
                                                                                       G E)
               Plaintiffincop oratestb.
                                      e Generalw
                                               M legationsi'
                                                           nparag aphs l-1lassetfortl:abol'e                                                                                                                                                           .




      12.ThirdParty Defendants,M 'fv FED, lpvlhz
           .                                   fDk,H'UM BLE and

                areliabletmderlheACT lbrtlw DRBT by virtueifany oral1oft'
                                                                        hefblàowizzg:'
                                                                                     $
                                                                                   k 'j
                                                                                                                                                                                                                                            -6z-
                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                             ,-
                                                                                                                                                                                                                                               ,;'
                                                                                                                                                                                                                                                 -)
                                                                                                                                                                                                                                                 -'.Ax
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                       -
                                             'rhefraudulenttransfeTofm oney, orotherassetsfrom theR -DOM-w EI .y.
                                                                                                                s
                                                                                                     aw x.x ,g                                                                                                            . .        *u'7
                                                                                                                                                                                                                                .     ..
                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                  .az'
                                                                                                                                                                                                                     ;''-> . . :h,..
                                                                                                                                                                                                                     .
                                             DEBTOR lo the IN SIDERS Hndz/
                                                                         or SUCCESSOW ALTER'
                                                                                         JW
                                                                                           ' EGO
                                                                                             W
                                                                                             ' ' *afterthe                                                                                                       .              ''
                                                                                                                                                                                                                                   J
                                                                                                                                                                                                           ,- .'
                                                                                                                                                                                                         ?.r ' '7
                                                                                                                                                                                                                y.!
                                                                                                                                                                                                                -               ?'
                                                                                                                                                                                                       .'=i .
                                                                                                                                                                                                      .t         ..   ,t.
                                                                                                                                                                                                                        sa s.,..
                                             DATE,atatinlewhen the J
                                                                   'LJD GN
                                                                         ..'.a T DBBTOR W)t
                                                                                          tsiny)olventunde
                                                                                          .              '
                                                                                                           rthe                                                                                  '.
                                                                                                                                                                                                 .;
                                                                                                                                                                                                  :'t'
                                                                                                                                                                                                     k          ...
                                                                                                                                                                                                                  t
                                                                                                                                                                                                                  '
                                                                                                                                                                                                      k(
                                                                                                                                                                                                       w/
                                                                                                                                                                                                        jtzxr
                                                                                                                                                                                                            '
                                             ztc-
                                                l'
                                                 ,withotltthe-IRJD GS'
                                                                     ILN,
                                                                        JEN'17DEB'
                                                                                 1'
                                                                                  OR DS'
                                                                                       ?c'
                                                                                         Yqîptofreasonably
                                                                                                                                                                            ..x:ygy
                                                                                                                                                                                  ct
                                                                                                                                                                                   .x
                                                                                                                                                                                    ;
                                                                                                                                                                                    sa   .t)
                                                                                                                                                                                      ' . y
                                                                                                                                                                                    .
                                                                                                                                                                                    '.    ;J'
                                                                                                                                                                                  i1)k:7tns.
                                                                                                                                                                                      .
                                                                                                                                                                                  .          .
                                                                                                                                                                                   yt      ,-'
                                             equivalcntvalue ibrthetrz-tlpsl-
                                                                            '
                                                                            cf-;or .-r?,-.;. .                                                                      -
                                                                                          rq
                                                                                           ;
                                                                                           r
                                                                                           tt ;. r .                                                                    .
                                                                                  LïJJ
                                                                                     1tJ,
                                                                                        : i.f!k. ,-
                                                                                                                                                           ..               .
                                                                                            :                                                         -.            .)
                                                                                                                                                                     ''Fa
                                                                                                                                                                        5.
                                                                                                                                                                         F:G'4)
                                                                                                                                                    .vo     '7' 2
                                                                                                                                                                )
                                                                                                                                                                k
                                                                                                                                                                ?-, '
                                                                                                                                                                 t
                                                                                                                                                                nt .
                                             The fraudulenttzansferofnnot'
                                                                         tes? .ol'''wotl'
                                                                             -x
                                                                            c. .
                                                                                        ie1.r' a
                                                                                               .ssetsfrom .theTU'D GN
                                                                                                                    ''E-NT             '''     .'
                                                                                                                                         ...''' '
                                                                                                                                                      .
                                                                                                                                   t ..ï-
                                                                                                                                   '    y
                                                                                                                                        '-.
                                                                                                                                          g
                                                                                                                                          jL..''
                                                                                                                                               y
                                                                                                                                               !u
                                                                                                                                                .                       .

                                                                                                                                    q IF,';bL
                                                                                                                                   'n
                                                                                                                                  i)
                                                                                                                                   .-
                                                                                                                                  ...       ïkt-
                                                                                                                                               ---.
                                             DEBTOR to theTNSIDERS
                                                                 i:.X
                                                                      and SX
                                                                           7!
                                                                              CCESSO R/ALTER EGO afterthe                                   .!
                                                                                                                                               .
                                                                                                                1*
                                                                                                                j
                                                                                                                z
                                                                                                                   ..
                                                                                                                  .'
                                                                                                                   -:(.,à
                                                                                                                        -
                                                                                                                          .                   ))''
                                                                                                                .       .y
                                                                                                                        .:y
                                                                                                                          )
                                                                                                                          . y
                                                                                                                            j,?.'.;.
                                                                                                                          ..-s
                                                                                                                                            .èa
                                                                                                                              .
                                             D A TE ; Adthout'Llne                                         G & .v
                                                                                                           '
                                                                                                                )T D EBTO R'S receiptofrcasonably
                                                                                                                ,
                                                                                                  GL
                                                                                                . v
                                                                                               .'
                                                                                              ..          13/       '
                                                                                                  );arë.yyg
                                                                                                          .
                                                                                                          y.j
                                                                                                            gt
                                                                                                             .
                                                                                                             jjj
                                                                                                               yjy
                                                                                                                 j,
                                                                                         ).'z.,        !iL*
                                                                                                          -ï
                                                                                                           .v
                                             eqtlivalentvalue
                                                            t2:#s
                                                                 f...ot
                                                                ..L! .u
                                                                        tlle.
                                                                            '
                                                                            tra
                                                                              ..nsfer,wltichtransfercausedtheJUDON'
                                                                              ..         .'
                                                                                   . .,. ; :.
                                                                                                           '      IENT                 ''                                                                                     ''

                                                                      ,....!
                                                                     zg
                                                                           .:u          t'-:
                                                                                           ).-
                                                                                             .vx-
                                                                                             '      e'y
                                                                                                  ...
                                                                                                . pg
                                             DEBTOR to'becom c
                                                             -inqolventundertheA CTa anclthe IN S'
                                                                                                 ID ERS.kmew the
                                                                      ;'
                                                                       r.,.              :
                                                                                        ..
                                                                        'N..       z'
                                                                       - ...  3/2117'
                                             transferJ7vh:ot
                                                          ..
                                                             ïldm aketb.
                                                                       eJUDGS.
                                                                             IENT DEBTOR insolvent;or
                                                            -    ;m
                                                                .>

                                    c.s-
                                       .r-tu-tlaer,theinsidersconspirizd amocgstthelnnselvesto fraudulentiy trankfer
                                       %''   Y.
                                      .
                                    w.t       -2%
                                      k.        l'x
                                              .. .x.
                        J.' s
                          ..
                            .'
                             tn.',..'syt.rl'
                                 .
                                :.         -Gx
                                           )                .,r,!x.ojyuryort ctssets eitherto thelnselvcsorto SUCCESSOW
                         i
                         .. ---
                       ;.,.             .
                                                                                                                     '
                          l
                          '
                          .
                           .s. zJ
                ..C
                  J
                  .
                  '
                  kx   i+7*'
                   *n :(   -$2 ALTER EGO L
                                *
                                         o carry on thc TUD GKIENT DEBTOR'Sbusincss.
       ..- v
           ..L
             ......'   'èY
                         . '.
           '
           h.
           x
            Ku                                                                                                                                                  .
       e.h r -;
           . ..
      lo.lheforego-uzgconductvl
                              .olatesf
                                     -t.
                                       ltherF.S
                                              ..7
                                                .p
                                                 -6-.10.
                                                       w
                                                       qancjyor.
                                                       ..
                                                               jx.$.726*.106,stlbjecting the
               insî,dersto liabilitlr.

      BJT-
         TIIREFO RE Ptaintiff,BAKER,reqltestjudjpqentplusirzlerestrcostsandsucl)fcesasare
   allowableagainstthe Third Partv J-
                                    lefendants)NITV FED, IRJh.
                                                             '
                                                             1IA,IILTNfBLE and KANE,and
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 33 of 81



                                       INSJDERS.TheLNSTD.
                                                        ER,IIUV BLQ breachedhssduty toPlaintif b)'allowing
                                       thelzfsappropiation oftlle mssets.
                            e TheY SIDER ,HUM BLE ,llad an al rm ativeduty to a'
                                .                                              cquireknowledge and

                                       experiencetopedbzm llisdizectorduticssand acontinuingobltzation to keep
 '


                                       iafbrmedaboutt
                                                    -heJUD CZAZ                                                            T DEBTOR'S buoincssactivitiesandnos''
                                                                                                                                                               z
                                                                                                                                                               -'
                                                                                                                                                                pzore.
                                                                                               '                                                                                                                                      L à
                                                                                                                                                                                                                                    x$?
                                                                                                                                                                                                                                   ..  a.oz
                                                                                                                                                                                                                                          k
                                                  .                                                                                                                                                                           ijjissç     --....)?z;...
                                       thelllegalconductofotherINSIDERS.                                                                                                                                                   ,/
                                                                                                                                                                                                                            x v./.
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                 ) -
                                                                                                                                                                                                                                   ./'
                                                                                                                                                                                                                           ,;
                                                                                                                                                                                                                          .,2
                                                                                                                                                                                                                            r.:
                                                                                                                                                                                                                              ;7.
                                                                                                                                                                                                                                t:
                                                                                                                                                                                                               .-
                                                                                                                                                                                                                .   V
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    UT7.z
                                                                                                                                                                                                                        -x -'    k..
                                                                                                                                                                                                                                   )>w.
                                       R-heINSIDER '' t4BJ.aE failed to pzoperl-szcapitalize the .  j
                                                                                                    '- CA-G-J-N.T
                                                                                                 . ,bi
                                                                                                     b
                                                                                                     '
                                                                                                     i                                                                                                         .:
                                                                                                                                                                                                                ,..         t..i
                                                                                                                                                                                                  3&.'.J'e'sits
                                                                                                                                                                                                              u'. ..)j.). N...;
                                                                                                                                                                                                                       s.
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                      L>
                                                                                                                                                                                                                     -.
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                        .

                                       DEBTOR.                                                                                                                                                   h
                                                                                                                                                                                                 'S-sN
                                                                                                                                                                                                 * .           ).
                                                                                                                                                                                                  &'  y-
                                                                                                                                                                                                   x-zu       .+
                                                           .
                                                                                                                                                                                                         t
                                                                                                                                                                                                         nc
                                                                                                                                                                                                         .ur
                                                                                                                                                                                                           7
             M TH ER ET'OR E Plaintii. B  .
                                                               .                                          R;requestj.udgmentpl    pà  j
                                                                                                                                      ;:mt
                                                                                                                                        z'
                                                                                                                                         r' .
                                                                                                                                            :
                                                                                                                                            ..krest,costsandsuchfees
                                                                                                                                 ''i
                                                                                                                                   rl-
                                                                                                                                     l
                                                                                                                                     '
                                                                                                                                     -.       z
                                                                                                                                              :-.                      -

                                                                                                                             ;-bz. -:'-:
                                                                                                                                      :27
                                                                                                                                        t
                                                                                                                                        ',
                                                                                                                                         .      k
                                                                                                                                                ;
                                                                                                                                                '                              .
                                                                                                                            rr           l
                                                                                                                                         psxs ,;r               ..     .
                                                                                                                                                                                   .,
                                                                                                                                                                                    .
                                                                                                                                                               d$                   -> ...
                                                                                                                                                                                         a..z.
     areallowabqeagainstt
                        'ln.
                           eThirdP                                                                 DefcndmntaHUIVIBLEI
                                                                                                                    i' .
                                                                                                                   2:
                                                                                                                       L1nY'-
                                                                                                                         3'
                                                                                                                         )?
                                                                                                                            ï:nds pc
                                                                                                                                $:.
                                                                                                                          '.n. ;' -
                                                                                                                                    lnotherreliefastheCourt           -.
                                                                                                                                                                           -

                                                                                                                                                .-. .
                                                                                                                                                .       l.s          :g z...-
                                                                                                                                               z D... m               7;
                                                                                                                                                                       .;
                                                                                                                                                                        ?
                            .                          .       z.                                                                            .:.:s
                                                                                                                                                 x       .7k.          .
     deem seqmtable andgus-.
                        .                                                                                                                ,y,
                                                                                                                                       z.,
                                                                                                                                           t-
                                                                                                                                            ;y.. .
                                                                                                                                                 y
                                                                                                                                                 ,);s-       ''
                                                                                                                                                              ,
                                                                                                                                                              y.,-.-.
                                                                                                                                    .. h
                                                                                                                                       z.x.(-x .
                                                                                                                                  -
                                                                                                                                   :
                                                                                                                                   j. +
                                                                                                                                .,..-..b
                                                                                                                                       .'.
                                                                                                                                         'ë:
                                                                                                                                        n. y.,
                                                                                                                                             .
                                                                                                                                             . .-.

                                                                                                       G O Uu.
                                                                                                             ,
                                                                                                             N.'
                                                                                                               1'1'IT
                                                                                              B US - 'SSUCON,'TINVATION
                                                                                               -                                                         .



                                                                                                    -z:if
                                                                                                        -
                                                                                                         .-cn..
                                                                                                            ,.
                                                                                                              :.
                                                                                                        ;-t er7
                                                                                                      i..... :u
                                                                                                               ) (N'
                                                                                                               c
                                                                                                                   ..Z.T
                                                                                                                       .)V. FED)
                                                                                                                       J
                                                                                                          . .  --;.k-.,.u
                                                                                                                 y
                                                                                                                 .
                                                                                                                 ,;
                                                                                                                  y;
                                                                                                                   ,
                                                                                                                   .-   -
                                                                                                                         s. .
                                                                                                .ï
                                                                                                 L-,
                                                                                                   --     u@  '
                                                                                                              . x )..
        18.P1am
              *tif incorporatestb.
                                 eG'e!in
                                       r:.2e kal-M1
                                           ï,?;..:3.
                                                     '.bgatiorusinparagraphs1-11assetforthabove.            h.
                                                                                              tt :7 .   .  t:
                                                                                                            *
                                                                                    .->.kx-     .?Uu.J-sw,z,
                                                                                   .r
        19.The SU CCESSOPJAA TEK EG O w as setup by G e IN SI.
                                                             D ERS,IR1ltfI.
                                                                          A.,H UM B LB and
                                                                        ****L.q'.x*            j
                                                                              0..-4  ..*yx'.Dy,
                                                                                   ..i       '
                            NE,forthepum oseolengaa
                                                  oing m
                                                       ' substrintn'ally thesanaebusinessactivitiesasthe
                                                       .           y:g--:'-.-t-r-... .
                                                                    i .- c .ï-'
                                                                    )ry..r-' -.'
                                                                      :
               IU D GNIEr. N.'5T DEBT'OR.
               .
                                             ..   ..
                                         .
                                         .        :'
                                        V's n.:..:%.-:u
        2O.TbeSUCCESSOPU-U. TER ECJO wascapltallzed vvlth the assetsfzaudultntly transferred
                            t
                            V
                            1-
                             ?x 'V:l
                                   'à
                                    ?        ''

                   ..           .' Y
                               a . ;,
           -
         rur
           <N
               frp'
                  m IFJLTD GM. EN LDEBTOR.
            .-z..;s.x..v.u)
                         -x
            ,
               xN%
                   .
        21. T'
             1l
              'e SU CCESSOR/
                      z s    ALTER EGO reflectsacontm
                            ,.                      ' uit.v OfTLTD GAG NT DEBR'OR

               onmershlp,buslnessoperations,personr.el,oftïcersaud directors,ànd ofproductsold or

               senrice rendered.
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 34 of 81


                                                                                                                  '
               .

      22.By virtue ofthe foregoing,(he SUCCESSOR/ALTER EGO iseithera business
                       G                                                                                                                                                                          '
            cbntinuation,asuccessorcorporatiolloorthe surviving corporation ofade fàe-formerger
                           .                         .                                                                               1
            between SUCCESSOIUALTER EGO and theJUDGM NET W BTOR,and isliablefor

            theJUDCNENTDEBT.
                                                                                                                                                                                                      j'
                                                                                                                                                                                                      .
                                                                                                              l 1i
                                                                                                          .z.$.
                                                                                                              nu
                                                                                                               >w lk
                                                                                                         '      tys N
                                                                                                  y
                                                                                                  g
                                                                                                  , h
                                                                                                    .
                                                                                                17 <.t
                                                                                               .a
                                                                                                (
                                                                                                        !
                                                                                                        ).))
                                                                                                           qh f'   .=
                                                                                                                    sy#:
                                                                                                                    .
                         .  e                      '       *           .                      ..r
              REFO RE Plalntlffa B               ER.requestJudgmcntplusmterest,costsru
                                                                                     q nd       s :
                                                                                                  %.lvt'.Ja
                                                                                                  2
                                                                                                  f
                                                                                                           .

                                                                                                               f ee,
                                                                                                                   s  are
                                                                                     -uut7--r-l
                                                                                          -i    )ys ,y'
                                                                                                        '
                                                                                                           %
                                                                                             .sy?          s.
                   e                                                                                                          .
                                                                                                                                                                         (
                                                                                                                                                                         ...
                                                                                                                                                                         ' 1            .:agy a
                                                                                                                                                                               '.
  allowableagnlnsttheThixdP                Defendant'.
                                                     'IRIM JA -.HU M BLE nnd                                                                              :,>
                                                                                                                                                               ..
                                                                                                                                                                    '
                                                                                                                                                                        .     and T
                                                                                                                                                                         ' ''.;)
                                                                                                                                                                                  'orsuch other
                                                                                                                                                                                         .
                                             .
                                                                                                                                                         .
                                                                                                                                                                                    ).
                                                                                                                                                                                    .-
                                                                                                                                                                                     ;
                                                                                                                                                                                     r
                                                                                                                                                                                     .
                                                                                                                                                                                     ,rp.
                                                                                                                                                                                        m
                                                                                                                                                         X
                                                                                                                                                         . .
                                                                                                                                                                               y
  rellefasthe C ourtdeem s equim ble andlust.
                                '
                                                                                                                                                         rpux szs.
                                                                                                                                          ..=*
                                                                                                                                             m=4
                                                                                                                                    r,:-e*    '.k
                                                                                                                                    ) -*:'1---)p
                                                                                                                                     .
                                                                                                                                *.t7;
                                                                                                                                    .
                                                                                                                                    k>
                                                                                                                                   . ..
                                                                                                                                     :-
                                                                                                                                      -
                                                                                                                                      .'
                                                                                                                                       ;t    k4%!'.z
                                                                                                                                                   j
                                                                                                                                                  :t
                                                                                                                             :       .. u
                                                                                                                           #
                                                                                                                           .
                                                                                                                             ;
                                                                                                                             2
                                                                                                                             kQh.     '-
                                                                                                                                       '  J
                                                                                                                                          '%x  . /
                                                                                                                                                 ?
                                                                                                                                                 .
                                                                                                                        k >                   2.. qz
                                                                                                                                             '.
   DatedrM ay 5,2014
        -
                                                                                                                   .
                                                                                                                        .     ..
                                                                                                                      .>J.:.)!N. ahâa ''
                                                                                                                                       .; ..
                                                                                                                                           b*
                                                                                                 STEPH    ...   zx
                                                                                                                 .y
                                                                                                         v. .ysy.B.GEBELOF.F,P.
                                                                                                                  . .
                                                                                                                                   A.
                                                                                             ..
                                                                                                 >.
                                                                                                  -y
                                                                                                   -'g
                                                                                                   's
                                                                                                  '.
                                                                                               œ<?x 2
                                                                                                       j7..
                                                                                                     *$.
                                                                                                            )
                                                                                                           'l
                                                                                                           q
                                                                                                             jr
                                                                                                             <
                                                                                                            *7.
                                                                                                               .e.
                                                                                                                 p
                                                                                                                 deF11jj.
                                                                                                                        jjgjj
                                                                                                                            .yyvay
                                                                                                                        - '#'
                                                                                                                                                                             .

                                                                                    ..Jt
                                                                                       . rd
                                                                                       .u u
                                                                                          '
                                                                                           .. .
                                                                                          iz
                                                                                          -.
                                                                                                        .

                                                                                                            xi(..
                                                                                                                :î.
                                                                                                                   d yfoor
                                                                                           j y-.             .c..
                                                                                                                -u--.
                                                                             Jl.
                                                                                 /,u ''.4),'y,Bx.oca RatonsFL 33487
                                                                                                   ..         .
                                                                                                              ,
                                                                            >-z;
                                                                      -( j
                                                                       .-
                                                                         L
                                                                         -
                                                                         ..
                                                                          )
                                                                          as
                                                                       .. -..
                                                                       ..  x                       561-953-4600 ..
                                                                                    '.
                                                                 *
                                                                 .:
                                                               r#'
                                                                  r
                                                                  '.;
                                                                    .;.
                                                                     uo,
                                                                      '
                                                                                     s., .
                                                                                         p)
                                                                                          .
                                                                                          ,
                                                                                          Lp-'.
                                                                                              q.teNe
                                                                                                   etLLjkle.E)elOj aN.
                                                                                                                     V.COlT1
                                                           .
                                                           2;
                                                            J
                                                            ' .
                                                         .o.ê
                                                            gz
                                                            ï r
                                                              j
                                                              q
                                                              '
                                                             -F
                                                               ,
                                                               )I
                                                               ka-v .
                                                                      .
                                                                      ,
                                                           x sllc;:r..e--s--.
                                                                              .                                                              .
                                                                                                                                             '
                                                             n..sx
                                                                 . cvï:...,
                                                                          ..z.
                                                                             r ..
                                                     :7.'az'
                                                   b9w
                                                 <.'
                                                                ,'
                                                                   L9.??,. -z.,.
                                                                 ..s. .. .
                                                                     c2
                                                                                                                                      .vq'.
                                                                                                                                    ...                                     '.
                                                                                                                                                                         x..z
                                                                                                                                                                        .'
                                              $j                      s  #                                                           :.
                                           vzj'.
                                               :4
                                               ,
                                                 xht.%.ïx
                                                        s.
                                                         ?%' ,   .q, tr
                                                                r.                                                                                .2'.
                                        .           -.7
                                                .r. 7 '< -h
                                         hy.y 'J.,.v.
                                      :..-            ,
                                                      .
                                                               .)'                                                                   a,
                                    /A'             'Vt'.? .rTZ
                                                         ');                                                                        .œe' 1
                                 2..1Ixs            j'
                                                    1
                                                                                                                         z' .
                                    .'e=
                                      -
                                       )>
                                        .
                                        '
                                        a.p.;
                                            ,-
                                            .                                                      STEPI-IEN B.GEBELOFF,ES U
                                                                                                   FL B    N O ..
                                                                                                                '06959-
                                                                                                                      47
    Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 35 of 81




            ?kJ$ .)'7'AT                       '
                                               &11N
-
    J y 'k'IA-'
              T
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 36 of 81




                         )*J.$
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 37 of 81



                                                    Lic Dtttecflfq'
                                                                  l'l'raillirlg using the
         COM PUTER VOICE STRESS ANALYZER (CVSA Il)
                                5.Day CERTIFIîO EXA MINERS CO URSE
       /l?c t'
             lsfszèd# Lnytrun,elttisslst)d toIdem.
                                -                ltW Doceptjo/t Vqttdaf.TCIJQJ and Stà/yrzCriwes-
                                                                          -



                                                       llpct-
                                                            iu;iqg (-
                                                                    .g
                                                                     liss
                                                                      -       -                .
                                             Hostgd bv:Plag    -
                                                               *'ield Police Dept,
                                                             lnf
                                                         - -   - --           - -          -

                                                    1!'
                                                      1cjiaoapolis,IhJarea
                                                            June 25-29,20.   1!
                                                                              )
                                                      Ftecedification (;lasszunc 26-28




 C71rrrliruçICri.G (C U-f#v1
 -.
                            J11
                              J:'lI'
                                   Ik-h1c%1e!.
                                             ;',in rr1'lln klu
                                                             n
                                                             .:'
                                                               ical'tal4!êlslIt:m enls iu-       .
                                                                                                 'i  dnnr'ff .-.i-.
                                                                                                                  )..qu.1.   ?'apc
                                                                                                                                 .j. JjbsD1' ..e!.
                                                                                                                                                 -e qnl zflel
                                                                                                                                                            -.
                                                                                                                                                             1.rul'*  1'
                                                                                                                                                                       ..'
 , i.rg
      .1s'
         tt)e -f
               .
               naInt.fau'tuIt
                            ?Iaac s;1    liasr1I::'
                                                  ,
                                                  r'Fi
                                                     tfof:-,  ei -k
                                                                  .k!-
                                                                  a  ''I
                                                                       tt
                                                                        .!:     .:1-11(-.....Iel'..,-11il.e !$!l!?su .zbI1...1vzu-f'r
                                                                          ,.
                                                                           1cI'                                                     ye,1l'.',!iI.l'-e Flna t.-n.'ud.?p'.?
                      I'.'.i' 1i'L,oIlr-i'     :l2 -)t'l(.i;'
                                                            I ....o I-aLt?r:'lp:1ufn11,.    ::.f5 .3, ,.a...,ar!u   '1. .'d7 1l .

                         Fhkd outw/pyok/l
                                        .
                                        !p2 00t)z
                                                taw Enfarcentunt;tltr
                                                                    -llcfps usgfllsCV-SAC
                                              PIca-c-ucf
                                                       .l
                                                        !z1àcl2*N*1.
                                                                   '
                                                                   1*'V 1'cdcral$vr'lw'-1t-
                                                                                          .e5.aû
                    %.
                    .-.4
                     h $3-2t
                           '
                           )(.-.
                               7-
                                4f,
                                  -.
                                   3 flrey'
                                          kt;'.
                                              '
                                              t11Ii-
                                                   .v!'
                                                   u  .
                                                      5,
                                                       '
                                                       i'
                                                        ikvsul.1.c'1
                                                                   :.kl
                                                                      t;'
                                                                        srtflt'!
                                                                               -sltf
                                                                                   %->-.
                                                                                       l
                                                                                       kn't!bs'lt(à24lt'
                                                                                                       w'kvvk'
                                                                                                             ,,u:'
                                                                                                                 kt
                                                                                                                  ;,1Il:
                                                                                                                       thrf1


                                                  !dj$!'j'j'F.-. jjj,jJ-)%
                                                                         $
                                                                         .j-.
                                                                            l(.
                                                                              '
                                                                              I
                                                                              .
                                                                              a(-%
                                                                                 .j
                                                                                  u4
                                                                                   ,g.                    ..      . .o,

                           Q,-.d01
                                 '
                                          r '
                                 11j)utet%'(Jlce Stl.essA11L     .
                                                           llyzcr(
                                                           .       nkrS,
                                                                 ,( '
                                                                       :$i
                                                                       ' )!'11
                                                                             -.)-1
                                                                                 ..
                                                                                  ,F;(155.l
                                                                                          ,
                                                                                          ...
                                                                                           I1
                                                                                           ..h
                  Ini,
                     -lu11es'
                            l-rai1)1ng t
                                       -br7-::
                                             1.
                                              ,7rql
                                                  'cyv E
                                                       -.xan'
                                                            liners1
                                                                  ,''
                                                                    .'
                                                                     ra11)c(lat.$26t)tlf.
                                                                                        l1
                                                                                         *)1'/
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 38 of 81               tz'
                                                                                                    -b.i,Jl't-- y
                                                                                                                -
  AntipolygraphxorgM esspgeBoard-PrintPage                                                                      Page lof2


      A ntipolygraph.org M essage Board
      o s://antipolygraph-org/cgi-biifoYm/YaBB-pl
      Polygraph and CVSA Forums >> CVSA and otherVoice Stress Analysis
      A pplications >> CVSA MakerAdm its Device CannotDetect Lies!
      h/ps:
          //antipolygraph.org/cgi
                                -biifoxmsWaBB.pl?n'
                                                  umclœ g83ozq3
         V
      Message started by George W .Maschke on Nov 7 ,2004,10:24am

       Tit1e:CVSA MakerAdmits Device CannoiDetK tLiés!
       POstby GeorgeW .Maschke on Nov 7th,2004,1Q:24am              ,



       The Nati
              onaiInstituteofTruthVerification(http://www.cvsal:com),whichmarketstheComputerizedVoi    ceStress
       Analyzer(CVSA),has admi  tedinacourtqlingthattheirdevlce,   1i
                                                                    s notcapableofliedetection.,,JohoTuohyreports
       thi
         sinanlndianapolisStaradicletitl
                                       ed,''
                                           Voiceanalyze? draw praise,flsk'
                                                                         '(htpr//- .truthinjusNce.orscvsA.htm)
        Here is the relevantexcerpt:

        Quote:
         PolicedeqartmentsacrossIndianaandthecountryarespendingthousandsofdollarsapieceon
         a t111 venication device thatsom e scientists say doesn'
                                                                twork.
        The ComputerVoice Stress Analyzer,designed by a form erlndianapolis Police Depadm ent
        ofùcer,claim sto help o/cers assesstruthfulness by measuring changès inone'
                                                                                  svoice.
         Eighty-fve Indiana police depadments,i
                                              ncludingIPD,usethe machines,which starlat$10,
                                                                                          700
         each.
         The designer,Charles Hum bie,now i    s chairman and CEO ofthe Nationallnsftute forTruth
         Verification,whichm akesthe machines.In its I   iterature,thePalm Beach,Ra.,companytoutsit
         as ''
             a very reliable i
                             nvestigative toolforverifying statem ents ofwi
                                                                          tnesses,denials ofsuspects
  '      and fordetermining the validity ofallegations made against.police officers.'
         Butseveralscientific experim ents have shown the m achine,which wenton the m arketi
                                                                                           n 1988,
         is no more than 50 percentreliable - in otherwords,a coin toss.
         In addition,the manufacturerconceded in a produd liability Iawsuitin Califom ia thatthe
         machine can'tm easure whethersomeope is Iying.



         fnSanDiego,murderchargesweredroppedayainsttwoteenagersafteritwasdetermi
                                                                               nedtheir
         confessions were coerced afterthey Qunked volce stress tests.                                      '
         One ofthe boys sued the Nationallnsti
                                             m te forTrum Verilcation,ciaiming the analyzerwas
         usedtojetthefal
                       seconfession.
         Ina coud iling,the manufacturersaid:'NITV acknowled esthatthe CVSA is notca able ofIie '           .

         detection and speci4cafly cautionsi
                                           tsusersregarding theproperuse o the device.'

        '
        1D



        Ti
         tle'
            .Re'
               .CVSA MakerAdmits Device CannotDetectLiu !
        Postby GeorgeW . Maschke on DK 3rd,2004,4.
                                                 .27am                                .



        Notethatalthou'gh the NationalInstitute cfTruth Verifcation has admitted in coud thatthe ComputerVoice Stress



  hlps://antipolygraph.or#cgizbiifomms/Yo B.pl?action=pHntp
                                                          'num=logg83oz63                                         1/9/2008
                                              '''' .''
                                                     .' '               '   *' ' ' ''       ' '.' '      '' ' .'' ' ' ' ' .
                                    Case                 ':,:i
                                                             :5 y y. :.';;
                                                  9:18-cv-80994-DLB                                     ..g.,.;:ïDocument                         119   j. yyEntered                        on       FLSD    ;. Docket     06/24/2019 Page
                                                                                                                                                                                                                                         l' j39  of
                                                                                                                                                                                                                                                 .'81,,
                                                                                 '        :                                           ' '' '  .. . '.'.  ' '..         '' '' ' '          ' ' ' ' ' ' '' ' ''''
                                       . ..       j
                                                  :i;'y:
                                                       r,
                                                       .
                                             ., . .. . .'.       .. ..' . . ..r.1.: ::.:. g.
                                                                                :.  ..       .'. ;.y
                                                                                             .. .. .. .
                                                                                                        7             :.:.: :.. 1
                                                                                                               .. . ...     .,.       .1.:: Crè
                                                                                                                                 .' ..'. . .  ..:'::: J :.z
                                                                                                                                                      . .
                                                                                                                                                                ''''''. :.:..
                                                                                                                                                                                  yy..Jï.
                                                                                                                                                                . . . .. . .. .'. ..       ':
                                                                                                                                                                                            .'.
                                                                                                                                                                                              (LL.
                                                                                                                                                                                                 y,,y,
                                                                                                                                                                                                 .   .
                                                                                                                                                                                                     '.:,    '
                                                                                                                                                                                                             .. '                      /;
                                                                                                                                                                                                                                        t'
                                                                                                                                                                                                                                        ld
                                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                         t   r
                                                                                                                                                                                                                                             ' jl
                                                                                                                                                                                                                                                ''                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                 ' .        '                                                    '
     ..                             -
                                    .:.'..
                                         j.
                                          b!.3:;j:a ,A
                                                     ik.,                                                                                                                      :.j
                                                                                                                                                                                 ,.
                                                                        .
                                                                                                                                                                 ,: ;: . 2
                                                                                                                                                                                                                     . ...
                                                         ...... , . . . . .... . . ..,                                   ..,       ..... .                                                                                             j
                                                                  ..:...,:j.:y.E:q:.y.$ ;y . : ....g:...;g:yj;j.t,.;).:.. :.:..'ggygky,;   . ..... .. . .., .... . . .. . . ...,..
                                                                                                      ..
                                                  .s:       y, (  y                         .. ..,.          .             .. .        , :     :. 1                            .      y;u zj.:y, yjr r.
                                                                                                                                                                                         .. . '.
                                                                                                                                                                                                .      . . . .. .. ,.
                                                                                                                                                                                                                 :.        . ,.                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                ., . ,.., .
     :.
    s..     ... ..
                    :        - . ... .  .:'t
                                           qp
                                            '   :è
                                           .. . .
                                            j :.      1
                                                      q
                                                  2...!-
                                                       .   . ;
                                                             '
                                                             .
                                                      g :....: :.
                                                                  '
                                                             , .. .
                                                                    ...
                                                                               .
                                                                               .
                                                                             .. .
                                                                                 ..
                                                                                 . .... .
                                                                                 : :  ..
                                                                                           .        ,. , , . .. . . ..
                                                                                                         ,
                                                                                                  . ,::.......;y:
                                                                                                      .          ..       .
                                                                                                                     . ... . .
                                                                                                                                   .
                                                                                                                                        :..
                                                                                                                                         . . . ..
                                                                                                                                           '
                                                                                                                                           :
                                                                                                                                j.,...:. t ::. ;:
                                                                                                                                                ..
                                                                                                                                                 .
                                                                                                                                        . ,. ,. . .
                                                                                                                                     ....
                                                                                                                                                   . y
                                                                                                                                                     ::
                                                                                                                                                      .'
                                                                                                                                                       ::.a
                                                                                                                                                          E-   ..
                                                                                                                                                               :. .  .'.
                                                                                                                                                                       .' '
                                                                                                                                                                       .  :'
                                                                                                                                                                        .: L..::.   :.
                                                                                                                                                                                     ..       ...
                                                                                                                                                                                                 '. ... ,
                                                                                                                                                                                                  .
                                                                                                                                                                                    . . .. .. .. .. . . . .
                                                                                                                                                                                                          r
                                                                                                                                                                                                            .
                                                                                                                                                                                                            .
                                                                                                                                                                                                              .. .
                                                                                                                                                                                                              :.
                                                                                                                                                                                                               .
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                 .. . .. .
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                    . .. .
                                                                                                                                                                                                                                                                                                                                                                                                            .                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                   .                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .               ,                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
        z' ''               .       .:.. ::.:,-;: ::    7ïF .. .    . (.::.:.:u          .   .
                                                                                                                . .   ..                         . ..    y:........ . ...         .
                                                                                                                                                                              . .. .    ..r.;.. L.     ..                                                                                                                                                                                     .         .     ,,
                                                      .           .         ..: . .. . ' . .
                                                                                           , ... ''.    .:,1'.'.::
                                                                                                                   .
                                                                                                                 .. .,:.,:....) ..:... ,,s::..' :::
                                                                                                                                        r;.. .. .;...             . ,. .: y.,,g.:..... .... .: ...,. ... . . ,
      . . .,                      .. .. ..' ...                                                                                                                                                                                                                                                                                   . ,. . .
      ..               ...':'2j.'''....:.:.
                                     .     .
                                               ,.j'gj ..'.. .v             .:...   .'.:...
                                                                                       . .
                                                                                             .,.,. .'.!..)T'L.. ;':.
                                                                                                 ,.
                                                                                                                                ..,. ..:.                           .       f ( . .j.:.j;. ,2;.u y..
                                                                                                                                                                            ....,           ..      .. , , . .           ..                                                                                                                ,. ,
                                                                                                                                                                                                                                                                                                                                                          .     . .              . .                          ;... .y           .
      ' . ...é.'       'u
                        . . .). .; :  .' .
                                         ... f .      .
                                                      l           .       ..:. .
                                                                               :.  .   :       ).g.      .  . .   ..  .:      .J . : .  .  :j.''    . . . ,..-   . .
                                                                                                                                                                   '   '.   . i.'.  J  .J.  .   : '  7
                                                                                                                                                                                                     j  .
                                                                                                                                                                                                        '.;' '.'. â.   :      ;  . . , . .
                                                                                                                                                                                                                                         '. : .. : ...  J     . .   : . .
                                                                                                                                                                                                                                                                        . JJ    1
                                                                                                                                                                                                                                                                                '  .   . :;ï
                                                                                                                                                                                                                                                                                           .  .    .        '    . .               .  .  ..
                                                                                                                                                                                                                                                                                                                                          .     ..             .......             ' '                 '.1 , I
    . '' '. )         '(:.
                         ; v  .q@.. ':.'
                                       $.  .
                                           7 ;
                                             .  '    2 1
                                                       ..
                                                        a
                                                        . .  . '.    .     ..)  . '  .  2 )  .    ..  . .   y .
                                                                                                              . '  ...  .J. .. ..  . : j : ï
                                                                                                                                           .  .y   :.(;
                                                                                                                                                      ,
                                                                                                                                                      . .  .r   .
                                                                                                                                                                ..  ....... ,
                                                                                                                                                                           .   .   ..:.';'.J .
                                                                                                                                                                                               1'.3.. :.J)J
                                                                                                                                                                                                          .  .
                                                                                                                                                                                                             . .
                                                                                                                                                                                                                    .        j  J
                                                                                                                                                                                                                                . . .: r.1
                                                                                                                                                                                                                                         .     .
                                                                                                                                                                                                                                               . ...
                                                                                                                                                                                                                                                   .:     ...   .    ;    ..; C         .'
                                                                                                                                                                                                                                                                                         :.   ? . .  .              .          .  '   ' .  .    .          '    '  .     .                         ..             z       !
             17 .. ' .'' .':.
                             i''!r:f
                                   2J'y
                                      j-4.
                                         g
                                         .j (':.;...              /'.:.   ' . . ... ...
                                                                           :(.:7'                                     .. ,::'
                                                                                                                       ... . :     ':.    :t'.'.'.  .'.
                                                                                                                                                      .g : ''.''''       '':..   q'.   -mj'..'.    7..
                                                                                                                                                                                                     *à :..J ;...:. .'@.....        .r,   ::yj...     '. ..:.. :.:j.;.:j '... :... :.                                             J. .:.       ..           . ..  ..'... .       .. . . . , j                                       .
                                                                                .:  ...J'       :.      '. L  '..'..':
                                                                                                                                               :... . . :. .. . )                                    .     .                             :..(.... .
                                                                                                                                                                                 '
                                                                                                                                                                                                                                        ..
    ' '
    .       .      .         ..       '
                                      .
                                      2'''
                                         .
                                         :
                                         ..
                                          t
                                          (
                                          5.
                                           )
                                           .:
                                ' . . ...J-,5
                                            .
                                            )
                                            ..
                                             (g
                                              -
                                              $..
                                                :
                                                t:
                                                 .y. :
                                                     r
                                                     j
                                                     r
                                                     .
                                                     (
                                                     j.
                                                      r
                                                      :
                                                      ,
                                                      t
                                                      .:
                                                       L
                                                       ;
                                                       ,
                                                       f
                                                       L?
                                                        l
                                                        j
                                                        '
                                                        b.
                                                        iJ
                                                         '
                                                         j,'
                                                           .q
                                                            j
                                                            ..)
                                             ;u...)'.:é. ..i%.f
                                                              j
                                                              ?k.ï
                                                              .
                                                             v:.;
                                                                 ,
                                                                 z
                                                                 L.
                                                                 ,2ï
                                                                   '
                                                                   L
                                                                   ...:
                                                                 .-.
                                                                 .    ..
                                                                      j
                                                                      ;
                                                                      .;j
                                                                       ).
                                                                        :
                                                                        ..
                                                                        t,..
                                                                         ,
                                                                         .b è..2
                                                                           ;.C.,...
                                                                           j
                                                                           ,
                                                                           j,
                                                                           .:4
                                                                           .      ,;.:
                                                                                 ...
                                                                               j.. , .
                                                                                     jI
                                                                                     ')
                                                                                      ;
                                                                                      '
                                                                                      :
                                                                                      k
                                                                                      .
                                                                                      ;1
                                                                                       .
                                                                                       ;:;. 4
                                                                                       ..
                                                                                       ,    1
                                                                                            :
                                                                                            J
                                                                                            ),
                                                                                             .
                                                                                             ,.
                                                                                    , ..c.....:.'
                                                                                                ..
                                                                                                 ,
                                                                                                 '.
                                                                                                  '..  :
                                                                                                       j
                                                                                                       '
                                                                                                    :..:
                                                                                                       y!
                                                                                                        r
                                                                                                        :
                                                                                                        ..
                                                                                                        j
                                                                                                        .4
                                                                                                         L
                                                                                                         f
                                                                                                         j
                                                                                                         Lj
                                                                                                          .
                                                                                                          )
                                                                                                          f.t
                                                                                                            ,
                                                                                                            l
                                                                                                            .
                                                                                                            / .
                                                                                                              :
                                                                                                              .
                                                                                                             .L
                                                                                                              f
                                                                                                              q
                                                                                                              -
                                                                                                              .
                                                                                                              l
                                                                                                              ,'
                                                                                                               ;
                                                                                                               .
                                                                                                               L
                                                                                                               .
                                                                                                               i
                                                                                                               l
                                                                                                               b,
                                                                                                                .,
                                                                                                                 . '.
                                                                                                                 /...
                                                                                                                    .....
                                                                                                                        ..
                                                                                                                       .,..
                                                                                                                         ,;,
                                                                                                                           .'
                                                                                                                            .'..(...
                                                                                                                                   :.. ...'
                                                                                                                                          ,...
                                                                                                                . .....L.::?r.. .::.., ..:.. .'
                                                                                                                                              .. .'                           @,   I :,:   .
                                                                                                                                                                                           ...   ,.L.r.
                                                                                                                                                                                                                ,2    ....
                                                                                                                                                                                                          .:,..:........
                                                                                                                                                                                                                  ,        3të
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             . ,.
                                                                                                                                                                                                                                .: ...:.   ..L.   .'
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                            :,., . .;.
                                                                                                                                                                                                                                                    .....à.7.:...g :. . .:.....) .. .. . . ... . . .....
                                                                                                                                                                                                                                                                                                                                                                               .     .                  .t
                                                                                                                                                                                                                                                                                                                                                                                                              -..   p
                                                                                                                                                                                                                                                                                                                                                                                                                    z.
                                                                                                                                                                                                                                                                                                                                                                                                                     .:. .
                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                              ...,t . .
                                                                                                              ::r'.:).'r
                                                       -  .                                                                                                                                                   ,     ,                                                                                                                                           .             .       .              ,.. ..
                                                                                                                                                                                                                                                                                                                                                                                                          . ..,    ,    . . .     .
              ' ,.''... 'è.:.::z                                                                                                                                                 . ::
    -
                     '.
                      'J
                       (..J,.
                          . ;.
                             )       l.:-'1:.'7.2
                                                !.œ;L.L1  r.yi:.;  ''j)
                                                                      ..t'.%
                                                                      :.    '. ,'.:..,uy
                                                                                       ..  '.;
                                                                                        )ï.:   ..:.
                                                                                             .:(  '..L.,;....
                                                                                                            '..         :
                                                                                                                        ...
                                                                                                                          ..;
                                                                                                                            ,.
                                                                                                                             .'
                                                                                                                              7y
                                                                                                                               .2:
                                                                                                                                 .
                                                                                                                                1.   j;  ..j
                                                                                                                                          :,. .r...     Lt:  .(..'.J...(;.zs.;j.,
                                                                                                                                                              '                   :.'
                                                                                                                                                                                    ... j.;:
                                                                                                                                                                                           r.,. ; . (.: .g . .. .c.)    . .   y:...;...y .yr
                                                                                                                                                                                                                                           y:
                                                                                                                                                                                                                                            ,...
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               :j;..2 r      .:)(L.    )....,..:: ...:';.) .,'.:;.rr...,.r . ...r . ...g.               ;.... ..         ;
                                                                                                                                                                                                                                                                                                                                                         u.
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                           u.y......,. ,.x .,         .                 ..s.
                                                                                                                                                                                                                                                                                                                                                                                                          s
                                                                                                                                                                                                                                                                                                                                                                                                             u.           . .
                                                                                                                                                                                                .2( ;ql k.. ..yy        . ,,.                      .                                                                                                                             .x  .      .
                                                                                                                                                                                                                                                                                                                                                                                            ..w
                                                                                                                                                                                                                                                                                                                                                                                              .     . ,w. s;  j.....y.u .. , ,
                                                                                                                                  .(  '::                                                                                                                              .
              '. .:)
                   .           z.   ..y
                                      J' y . y  :                                                                                           ::,:.t..   t..;.:......                                                                                              .: : .                                        y   .       , .      .
                             .
                                                                ..'.'.. .                        .
                                                                                                 .            -    .
                                                                                                                   :  ,.      j      n                                         .                      .                                                                    jy. kq
                                                                                                                                                                                                                                                                                y....  y.. ..
                                                                                                                                                                                                                                                                                            ....k ,.y; .jkj!i:..;.)....,. ...af,..:. ... (. . :
                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                       :J.''.:J'.. '''y         ..
                                                                                                                                                                                                                 .....,.,;k,.
                                                                                                                                                                                                                            e.,
                                                                                                                                                                                                                              .y   y.. . :..                                                  .
                   .;...:...   a'.r''t)..sJ!. :.':,. ..:..(.                                                      .t '..r '                                                                             .  .                                                          .:
                                                                                                                                                                                                                                                                       (.2.                                                                                        ,.,(j:.;.2 yq.j ,.j.....y.j      ;a.....)L.;2.,...          .
                   .....'.,..       . ,.g.' :.
                                 .' . .
                                                        , : .g::'             .j
                                                                             ..
                                                                              .
                                                                                 :,c     . t .r...:. ......
                                                                                ..... .' .'.:. '.
                                                                                                                :.
                                                                                                                              ..i:è
                                                                                                                             .':
                                                                                                                                  .:I:j
                                                                                                                                    ...'.
                                                                                                                                        :.j)g.:.....j,.
                                                                                                                                          .
                                                                                                                                          '.:.:        ':
                                                                                                                                                         ....'...... . .:.
                                                                                                                                                             .
                                                                                                                                                               '. '.        ..
                                                                                                                                                                                ,,..'L.
                                                                                                                                                                                 -.,. :      :':.:'  '
                                                                                                                                                                                                     j.'.
                                                                                                                                                                                                        ....': j...            ..
                                                                                                                                                                                                                                .r ..rIt,;;..:..,!..
                                                                                                                                                                                                                                                   (..
                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                        :1;;4r;k,.w.
                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                    é:.   .c
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                           - ..kp
                                                                                                                                                                                                                                                                                .:?. ,
                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                     .i
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                      ;:
                                                                                                                                                                                                                                                                                      .j
                                                                                                                                                                                                                                                                                       .?.)jr    ..:..r
                                                                                                                                                                                                                                                                                                .r.t  yi; .
                                                                                                                                                                                                                                                                                                          : ....)(. ..7.::-. 'q2jL
                                                                                                                                                                                                                                                                                                                                 :.y,:
                                                                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                                                      :..
                                                                                                                                                                                                                                                                                                                                        j...
                                                                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                                                            :y)g..
                                                                                                                                                                                                                                                                                                                                                 :,::...k:..(. .;.             .(:.
                                                                                                                                                                                                                                                                                                                                                                                  k ;:
                                                                                                                                                                                                                                                                                                                                                                                     ..jf.g
                                                                                                                                                                                                                                                                                                                                                                                          ...,L.j:...
                                                                                                                                                                                                                                                                                                                                                                                                    :.
                                                                                                                                                                                                                                                                                                                                                                                                    :..:..:k.:t..:J
                                                                                                                                                                                                                                                                                                                                                                                                                  .:
                                                                                                                                                                                                                                                                                                                                                                                                                   ..s..
           '
               . ;
                 .
                                                       . 'J' .
                         J... . . . . . ..'.r.:..'.... w.-.. ... ..:...k.. ''::'...S.:.t.                                                                   ,.. . : .':y-:... y'â..y...L(.:
                                                                                                                                                                                          t
                                                                                                                                                                                          f)
                                                                                                                                                                                           . :
                                                                                                                                                                                          ., .
                                                                                                                                                                                                :f
                                                                                                                                                                                                 :.r.
                                                                                                                                                                                                    .
                                                                                                                                                                                                     ;
                                                                                                                                                                                                     .
                                                                                                                                                                                                        '
                                                                                                                                                                                                        &
                                                                                                                                                                                                        .. t ;
                                                                                                                                                                                                             (L
                                                                                                                                                                                                              j.: J.
                                                                                                                                                                                                                    :. .
                                                                                                                                                                                                                     ;'c'
                                                                                                                                                                                                                        . :
                                                                                                                                                                                                                          ,; ..
                                                                                                                                                                                                                              @ '
                                                                                                                                                                                                                                ).
                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                        ...,'
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            : :,.L...L
                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     ..   y..:
                                                                                                                                                                                                                                                             ' :'   .?
                                                                                                                                                                                                                                                                     .j:
                                                                                                                                                                                                                                                                       .  .
                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                                                                            . ,
                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                              k.
                                                                                                                                                                                                                                                                               ïL
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                 .J
                                                                                                                                                                                                                                                                                  ::
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   ,g:
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      r.
                                                                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                                                                       q..
                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                                           J.ï
                                                                                                                                                                                                                                                                                             .:
                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                              z  ,
                                                                                                                                                                                                                                                                                                 . ',:
                                                                                                                                                                                                                                                                                                     .   L.L..  .'-  .           j.
                                                                                                                                                                                                                                                                                                                                  :. ,
                                                                                                                                                                                                                                                                                                                                      ..- ..
                                                                                                                                                                                                                                                                                                                                      .     .
                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                             1.
                                                                                                                                                                                                                                                                                                                                              .k
                                                                                                                                                                                                                                                                                                                                               ,j
                                                                                                                                                                                                                                                                                                                                                (y
                                                                                                                                                                                                                                                                                                                                                 ;j
                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                                  11
                                                                                                                                                                                                                                                                                                                                                   7 'r JI
                                                                                                                                                                                                                                                                                                                                                         II
                                                                                                                                                                                                                                                                                                                                                          I .
                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                            !:
                                                                                                                                                                                                                                                                                                                                                             k -
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                               1q
                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                ILI
                                                                                                                                                                                                                                                                                                                                                                  !;
                                                                                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                   1 ,,,,j,j. s .;
                                                                                                                                                                                                                                                                                                                                                                     2u    1.
                                                                                                                                                                                                                                                                                                                                                                            lj
                                                                                                                                                                                                                                                                                                                                                                             lk
                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                              rlt
                                                                                                                                                                                                                                                                                                                                                                                151j
                                                                                                                                                                                                                                                                                                                                                                                   L4
                                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                    kj;
                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                      ti
                                                                                                                                                                                                                                                                                                                                                                                       jk.
                                                                                                                                                                                                                                                                                                                                                                                         ia
                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                          p.(
                                                                                                                                                                                                                                                                                                                                                                                            ;:
                                                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                             E:
                                                                                                                                                                                                                                                                                                                                                                                              j)
                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                                                                                                                                                               4 ;
                                                                                                                                                                                                                                                                                                                                                                                                 jI;
                                                                                                                                                                                                                                                                                                                                                                                                   g.
                                                                                                                                                                                                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                                                                                                     j .
                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                       ,j
                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                                                                       .4
                                                                                                                                                                                                                                                                                                                                                                                                         e
                                                                                                                                                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                                                                                                                                                         u
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                           lkgj
                                                                                                                                                                                                                                                                                                                                                                                                               ji
                                                                                                                                                                                                                                                                                                                                                                                                               t.
                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                 p
                                                                                                                                                                                                                                                                                                                                                                                                                  . .. .
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  a..
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                ...
                    .          ..,  ,j'y...
                                          a7
                                           ...s
                                              .;
                                               .'.                                                             ::t
                                                                                                                 ..
                                                                                                                  .y
                                                                                                                   ..j..  y..... ..
                                                                                                                                  .. . . , .      . .. .g;. .kj... . . .gj. kjj,;
                                                 *..,,.
                                                      .
                                                      :
                                                      y
                                                      ....
                                                         . '
                                                           ..:
                                                             J..'Jjj..
                                                                     c:
                                                                      ./'
                                                                        .'....
                                                                             y:
                                                                             :ê1,:uC ..  ,   .'.'
                                                                                                ...
                                                                                                  . j
                                                                                                    y  y,sj.
                                                                                                           j.                                                                           x;zç      4
                                                                                                                                                                                                  j.,
                                                                                                                                                                                                    ky
                                                                                                                                                                                                     jj'....       72j
                                                                                                                                                                                                                     ,j.j
                                                                                                                                                                                                                        gy
                                                                                                                                                                                                                         ,y ',.
                                                                                                                                                                                                                             .
                                                                                                            ;jy-       y .'
        .                   . j...  .
                                 .:.y
                                    '....
                                        .'w.'.
                                             . :
                                               .
                                               '
                                               r.     g
                                                      .z
                                                       .
                                                       '.r
                                                         1.l
                                                         .
                                                         . ..'
                                                             R
                                                             '       .
                                                                     1
                                                                     2
                                                                     ;
                                                                     .
                                                                     .. w
                                                                        .:
                                                                         .
                                                                         .. ..
                                                                             '
                                                                             .
                                                                             :.
                                                                              .        :
                                                                                   .,... .: '   ..
                                                                                        ....'....
                                                                                                  .
                                                                                                  J
                                                                                                  .
                                                                                                  .
                                                                                                   1..z7
                                                                                                      .,.
                                                                                                       ...:
                                                                                                          y
                                                                                                           '
                                                                                                           2
                                                                                                           .
                                                                                                            L
                                                                                                            y
                                                                                                             .
                                                                                                             .
                                                                                                             y
                                                                                                              ..
                                                                                                               y
                                                                                                               .
                                                                                                                ;'
                                                                                                                 .
                                                                                                                  '
                                                                                                                  .
                                                                                                                  ,
                                                                                                                   :
                                                                                                                   ,
                                                                                                                    .
                                                                                                                    4 :)
                                                                                                                       '
                                                                                                                       ,( .
                                                                                                                          .
                                                                                                                          :. . s  jy
                                                                                                                                   u.
                                                                                                                                    .
                                                                                                                                    .
                                                                                                                                    .:
                                                                                                                                     .
                                                                                                                                     ..
                                                                                                                                      j
                                                                                                                                      .
                                                                                                                                      .
                                                                                                                                      ;
                                                                                                                                      ur
                                                                                                                                       .
                                                                                                                                       ,
                                                                                                                                       u
                                                                                                                                       .
                                                                                                                                       ;w
                                                                                                                                        '
                                                                                                                                        ..u.
                                                                                                                                          ,
                                                                                                                                          u
                                                                                                                                          .u
                                                                                                                                           .y
                                                                                                                                            .
                                                                                                                                             u
                                                                                                                                             .
                                                                                                                                             . ..
                                                                                                                                             z
                                                                                                                                             .
                                                                                                                                                 .
                                                                                                                                                 g
                                                                                                                                                 )
                                                                                                                                                 .
                                                                                                                                                 .
                                                                                                                                                 ..
                                                                                                                                                  y.
                                                                                                                                                  ;
                                                                                                                                                  :(.z..;
                                                                                                                                                        .
                                                                                                                                                        ;j
                                                                                                                                                         ;
                                                                                                                                                         ..y
                                                                                                                                                           ,
                                                                                                                                                           ..g..y
                                                                                                                                                              .r. :2 . .. ... y
                                                                                                                                                                              .'
                                                                                                                                                                               y .x,
                                                                                                                                                                               ..: jj.ak
                                                                                                                                                                                      ;. s ju.a.'.'
                                                                                                                                                                                                  X.w
                                                                                                                                                                                                    ..,ej  y,;.j
                                                                                                                                                                                                               ;gl
                                                                                                                                                                                                                 .éyw
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    ):d.u
                                                                                                                                                                                                                     j   j
                                                                                                                                                                                                                         :                                                                                                                                                                                                                                                                                                                                                  ..j.
                      . : ' ''s'' .-.          .           .          '            ':':'        ' . .                .  .
                                                                                                                        : L. / '
                                                                                                                               2 (  y..
                                                                                                                                    ' j('
                                                                                                                                        yr  .
                                                                                                                                          ',,n)jj
                                                                                                                                               .                                   u..y .
                                                                                                                                                                                        uv  .a.k.,y.yg u,.u..
                                                                                                                                                                                                            z:
                                                                                                                                                                                                             .y...
                                                                                                                                                                                                                 :.,t.::..g
                                                                                                                                                                                                                          :..utjje..ktàte.   ljepàlhtiiiéùt.          ùfPgb.'  lIè       :. '
    .
            '
                           ' T
                             .'Lr
                             .   A.
                                ... '
                                      W) '
                                           .,
                                             '
                                             EN'
                                               .
                                                          7....t
                                                      F4t>& ''C.EM E
                                                                       .. .
                                                                          N   ;. .
                                                                              Ti  .'
                                                                                      ' ' .
                                                                                          :
                                                                                          'E
                                                                                           .
                                                                                           ' '. . ,
                                                                                              t '.-
                                                                                                  .:-6.7.:
                                                                                                         . .
                                                                                                           '
                                                                                                           :
                                                                                                                 ..,... - ....
                                                                                                                 u
                                                                                                                 .:
                                                                                                                  ...' ' '
                                                                                                                         ;
                                                                                                                         J: '.''
                                                                                                                               .3J':   :        .
                                                                                                                                                lj
                                                                                                                                                 .
                                                                                                                                                 .j
                                                                                                                                                  ;.
                                                                                                                                                   ;
                                                                                                                                                   :.
                                                                                                                                                    j
                                                                                                                                                    .
                                                                                                                                                    .
                                                                                                                                                     C
                                                                                                                                                     .
                                                                                                                                                     .L
                                                                                                                                                      '
                                                                                                                                                      F)
                                                                                                                                                       k
                                                                                                                                                       .
                                                                                                                                                       .j
                                                                                                                                                        s
                                                                                                                                                        .
                                                                                                                                                        (,.  :j
                                                                                                                                                              u  q
                                                                                                                                                                 jn.  t8
                                                                                                                                                                       ' r u
                                                                                                                                                                           .u
                                                                                                                                                                            .
                                                                                                                                                                             .
                                                                                                                                                                             .
                                                                                                                                                                              '
                                                                                                                                                                              .#t:'y
                                                                                                                                                                                   -.i'ï
                                                                                                                                                                                       n
                                                                                                                                                                                       'z
                                                                                                                                                                                        ' :'u
                                                                                                                                                                                            J
                                                                                                                                                                                            '
                                                                                                                                                                                             .'
                                                                                                                                                                                              :t
                                                                                                                                                                                               ?
                                                                                                                                                                                               .
                                                                                                                                                                                               '
                                                                                                                                                                                               .
                                                                                                                                                                                                j
                                                                                                                                                                                                ï
                                                                                                                                                                                                (
                                                                                                                                                                                                ..
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 :
                                                                                                                                                                                                 '
                                                                                                                                                                                                 .;
                                                                                                                                                                                                  )
                                                                                                                                                                                                  .:
                                                                                                                                                                                                   .
                                                                                                                                                                                                   t  t)t
                                                                                                                                                                                                  ... . .

                                                                                                                                                                                                  .
                                                                                                                                                                                                  ' L '
                                                                                                                                                                                                      ?
                                                                                                                                                                                                      '
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .:
                                                                                                                                                                                                          '
                                                                                                                                                                                                          :
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           '
                                                                                                                                                                                                           2
                                                                                                                                                                                                            .
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            ':
                                                                                                                                                                                                             è
                                                                                                                                                                                                             .
                                                                                                                                                                                                             .
                                                                                                                                                                                                              ,.
                                                                                                                                                                                                               ..
                                                                                                                                                                                                                '' .,
                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     : '.
                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                         z.
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          :r
                                                                                                                                                                                                                           J
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            .:s
                                                                                                                                                                                                                              jx
                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                 y'
                                                                                                                                                                                                                                   é t
                                                                                                                                                                                                                                     xy'jMaj  . .'
                                                                                                                                                                                                                                                   k   y' jjàa t
                                                                                                                                                                                                                                                               e
                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                 t yjj
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                        yz
                                                                                                                                                                                                                                                                         'y
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          . ur
                                                                                                                                                                                                                                                                             qé
                                                                                                                                                                                                                                                                              ' s..
                                                                                                                                                                                                                                                                                  '.
                                                                                                                                                                                                                                                                                . . ...' ' '.'
                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                           - . -                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - .,
                                                                   . ''-
                                                                                                                   .).:,.:@:,LLJ':j
                                    ..' ..                                     ''                                            ' '                    ''                                                                                        .                                                                                                   '                                                                                                                                                                                                                  .
                           2 ::
                              fg)D               ,..c:$
                                  ...)),.LL a.g:.1    :..)j.
                                                           L:7.q!
                                                           '    .
                                                                t
                                                                .:
                                                                 .  ..:u:.y...'t'f....L.. j.:Lï.y..
                                                                 j).:
                                                                 '  (
                                                                    '
                                                                    g
                                                                    '                               L :c.:.j.-.,.(::                   l
                                                                                                                                       t
                                                                                                                                       :.l
                                                                                                                                         ik12
                                                                                                                                            .:1/1(
                                                                                                                                                ,.
                                                                                                                                                 i
                                                                                                                                                 (
                                                                                                                                                 J:
                                                                                                                                                 '1:
                                                                                                                                                   14
                                                                                                                                                    :!
                                                                                                                                                     1td
                                                                                                                                                       klh7.1kr1:)'1t:iibjy.            l1!1!ilt 1
                                                                                                                                                                                                 L;
                                                                                                                                                                                                  p!!.1
                                                                                                                                                                                                      !              '                                                       .
                                                                                                                                                                                                                                                                             .                                                                                                               ''                                                                                                              .
                                                                                                                                                                                                      'ki
                                                                                                                                                                                                        .d
                                                                                                                                                                                                         j
                                                                                                                                                                                                         ...'
                                                                                                                                                                                                            .
                                 ,L
                                                                                                                                      ..: ' ': k 1                         4:
                                                                                                                                                                            1.
                                                                                                                                                                             :
                                                                                                                                                                             !Lji
                                                                                                                                                                                ljik
                                                                                                                                                                                   ill:
                                                                                                                                                                                      )l
                                                                                                                                                                                       .k
                                                                                                                                                                                        i                             .. 2) :'u.f':1
                                                                                                                                                                                                                                   !;'4
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      E)
                                                                                                                                                                                                                                       9l?
                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                         lr
                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                          Et::à
                                                                                                                                                                                                                                              6j
                                                                                                                                                                                                                                               i1E,:1:1t4:jLjl
                                             .                                  .                                                                                                ... .                            . .....                                                                                                                                                                             '
                                                                                                                                                                                          ' .;t: (
                                                                                                                               .                 . . ..                                               ...                                                                                                                                  .                                                                                                                                                                                                                           .'.
        .
                        ,. .
                        . ''L
                                    ,
                                       '   .           k.:.        .
                                                                    .
                                                                         .
                                                                         .      . .
                                                                    ' , ' . .... .                j.
                                                                                                   J                       . ,.                  .                              .. .                        :r'  . .. .,            '     ,       .          ;
                                                                                                                                                                                                                                                             p4:
                                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                                               p)
                                                                                                                                                                                                                                                                Lj
                                                                                                                                                                                                                                                                 Lit
                                                                                                                                                                                                                                                                   lr
                                                                                                                                                                                                                                                                    ?i
                                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                                     jji
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       .r
                                                                                                                                                                                                                                                                        i'.
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                          $?
                                                                                                                                                                                                                                                                           r!
                                                                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                            k)
                                                                                                                                                                                                                                                                             !iE
                                                                                                                                                                                                                                                                               ;j
                                                                                                                                                                                                                                                                                tj
                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                 , .. . '.'y.
                                                                                                                                                                                                                                                                                         .                               ..               . ..                                                            .                                              .           .                                                               .                               ..
                             t'.'....: : :.:..':...,î; :. ',- :.':',k,
                                     .'
                                      . .                          .. . .. . .  .    ,            t,;...'#.:,...:?:.'   pt..,'c'i...'è..
                                                                                                                          .....          * héh,.ltè:.t:f!
                                                                                                                                       '('
                                                                                                                                         :   . . ... . ..        1ï'f1zs'    .'.tù., :.s+pdtqtk'      lg.  .:'.t.:
                                                                                                                                                                                                                 x.'..è.
                                                                                                                                                                                                                       ,' .'G.- 1énd.alpg'.   ..
                                                                                                                                                                                                                                               èGilb.'
                                                                                                                                                                                                                                                     .      ef.tl-vzzid...z'L
                                                                                                                                                                                                                                                                         :Ako  ù.J:;.
                                                                                                                                                                                                                                                                                    '                        .                    .                                                                              .- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                       .       .                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..'''   '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                        ::                                                                                                                                                                               .                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ' . '' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .

                                      .1
                                       .y .
                                      '''., ..
                                          , .                  .                               7: , : ,                    '>       '              rt
                                                                                                                                                    Qy..
                                                                                                                                                   ''  .
                                                                                                                                                       g
                                                                                                                                                       .'
                                                                                                                                                        g
                                                                                                                                                        jJ
                                                                                                                                                        jt
                                                                                                                                                         ly:
                                                                                                                                                          (y
                                                                                                                                                           .
                                                                                                                                                           2
                                                                                                                                                           .:
                                                                                                                                                            ;
                                                                                                                                                            t
                                                                                                                                                            .
                                                                                                                                                            '..L
                                                                                                                                                             .'.
                                                                                                                                                               '.
                                                                                                                                                               -
                                                                                                                                                               .
                                                                                                                                                               .jL
                                                                                                                                                                <
                                                                                                                                                                .'
                                                                                                                                                                 ,
                                                                                                                                                                 '.
                                                                                                                                                                  y.
                                                                                                                                                                  ' ).j
                                                                                                                                                                      .y,
                                                                                                                                                                        .
                                                                                                                                                                        ,j
                                                                                                                                                                         ',
                                                                                                                                                                          :
                                                                                                                                                                          y.q.j.
                                                                                                                                                                              ':
                                                                                                                                                                               b
                                                                                                                                                                          t.)jrj
                                                                                                                                                                   g..y..jj    ,
                                                                                                                                                                               '
                                                                                                                                                                               li
                                                                                                                                                                                '
                                                                                                                                                                                .
                                                                                                                                                                               yt
                                                                                                                                                                                .y
                                                                                                                                                                                 t.
                                                                                                                                                                                  X Z':
                                                                                                                                                                                      yf.
                                                                                                                                                                                      . yYm;'
                                                                                                                                                                                            ()jùS'
                                                                                                                                                                                                 .'
                                                                                                                                                                                                  An''
                                                                                                                                                                                                     d'
                                                                                                                                                                                                      j
                                                                                                                                                                                                      2'Wy''H
                                                                                                                                                                                                       ,     ZY''
                                                                                                                                                                                                                iY*.''
                                                                                                                                                                                                                     ..1.
                                                                                                                                                                                                                        t.Ll
                                                                                                                                                                                                                           ':.'dilcjtO.RZWICYféWx
                                                                                                                                                                                                                                 '                  .A V/U'$a
                                                                                                                                                                                                                                                    S       'g.)                                                                                        '                                                                                                                                                                                                . .            1'
                                                      . ' -. =
                                            L.:;:L.... . .. .....
                                                                                                            .
                                                                                                    ... .'u.;..                 :....,, .?..,.                                   jy.
                                                                                                                                                                                   yajyygj.
                                                                                                                                                                                        . y.jmusy. .
                                                                                                                                                                                                   gojt
                                                                                                                                                                                                   y
                                                                                                                                                                                                   .
                                                                                                                                                                                                   '
                                                                                                                                                                                                   ..
                                                                                                                                                                                                  ..   'y '::j'
                                                                                                                                                                                                            , gaytu'
                                                                                                                                                                                                              ,     .
                                                                                                                                                                                                                               jvpj
                                                                                                                                                                                                                              .. . .
                                                                                                                                                                                                                               y .
                                                                                                                                                                                                                                    'yev'jyjtypz Z g' k
                                                                                                                                                                                                                                   ;u   ,. ,. ..                                 j'..'4
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                         .g
                                                                                                                                                                                                                                                                                       j:?
                                                                                                                                                                                                                                                                                       '   (jjjj.
                                                                                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                 ;. .().j,                    .
                                                                                                                                                                                                                                                                                                                              .           .
                                                                                                                                                                                                                                                                                                                                                                                ..            .,'
                                                                                                                                                                                                                                                                                                                                                                                             ..             .,                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                   '                                                              '

                                    . . .. :
                            '
                       '
                                           ,:
                                                                                                              .
                                                                                                   u.u.k . y.. , .                                              y..,
                                                                                                                                                                ..:
                                                                                                                                                           .. ...  J
                                                                                                                                                                   :.
                                                                                                                                                                    ,.(j...
                                                                                                                                                                  ;..: ;...,
                                                                                                                                                                           :    .
                                                                                                                                                                           ....g.      -j:.
                                                                                                                                                                                .,...ryr  y.
                                                                                                                                                                                          -c;k.(j:
                                                                                                                                                                                                 4::yjasyay.egusjhg.i
                                                                                                                                                                                                                    j.
                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                      io'.
                                                                                                                                                                                                                         zielèr/'
                                                                                                                                                                                                                                édid'.'
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       ':
                                                                                                                                                                                                                                        Yq ..6
                                                                                                                                                                                                                                             '*
                                                                                                                                                                                                                                              .'''( '.0.'ïtVort.l-
                                                                                                                                                                                                                                                                 t.tlàchl
                                                                                                                                                                                                                                                                        . l
                                                                                                                                                                                                                                                                          .c
                                                                                                                                                                                                                                                                            ,y
                                                                                                                                                                                                                                                                            a,'t.hè. A..i;
                                                                                                                                                                                                                                                                                         n
                                                                                                                                                                                                                                                                                         . '
                                                                                                                                                                                                                                                                                           t.#%.2. ...:. '.?'ï'
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . .,,.
                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $
                  .
                  '
                   . ..;
                            '.'
                            .

                         .. !
                         . .
                              ..2é..;.'
                               '
                            .' '
                             ,..
                               '
                                      j),'.*
                                      .    ye.
                                             ,.t zg:..w
                                                      -
                                                      u.
                                 . ;):;. . . : ...,....
                                                       9.:'..J......J;:'...t
                                                          ' -
                                                              . . .c .y    :?y
                                                                             .
                                                                             :E
                                                                              .'.E
                                                                             ht
                                                               . ... k .. . . .r
                                                                                 t
                                                                                 :.
                                                                                 :....
                                                                                  '  :
                                                                                     r
                                                                                     .
                                                                                     j
                                                                                     ;
                                                                                     7
                                                                                     :
                                                                                     )
                                                                                     '
                                                                                     .):
                                                                                       y
                                                                                       (
                                                                                       '
                                                                                       .
                                                                                       r.
                                                                                        è
                                                                                        .
                                                                                        ,
                                                                                        i
                                                                                        j
                                                                                        .
                                                                                         : ..
                                                                                         '..
                                                                                            '.
                                                                                             .
                                                                                             j
                                                                                            .'
                                                                                          ,c'.)
                                                                                              !
                                                                                              '.
                                                                                              ;
                                                                                             .1
                                                                                              f
                                                                                                .'
                                                                                               ...
                                                                                                 ;
                                                                                                 ..
                                                                                                  ;
                                                                                                  .
                                                                                                  è
                                                                                            J::'''.z'
                                                                                                    ..
                                                                                                     'j:1.y
                                                                                                  v2()..s'
                                                                                                          ,?:
                                                                                                          .
                                                                                                          > .
                                                                                                            :
                                                                                                            t
                                                                                                            :.
                                                                                                             j
                                                                                                             .
                                                                                                             (:
                                                                                                             ',
                                                                                                              )jyg.suiesp
                                                                                                            (' .:.'(j
                                                                                                                         é.dqot
                                                                                                                        #/    .'ùs>:
                                                                                                                                   .
                                                                                                                                   à
                                                                                                                                   ii
                                                                                                                                   .i
                                                                                                                                    '
                                                                                                                                    t'
                                                                                                                                     d
                                                                                                                                     y.'
                                                                                                                                     i yà
                                                                                                                                        '.,
                                                                                                                                          j
                                                                                                                                          t.
                                                                                                                                           je
                                                                                                                                           h.j
                                                                                                                                            é'
                                                                                                                                             r
                                                                                                                                             is
                                                                                                                                              i'
                                                                                                                                              'lF)
                                                                                                                                               ' t'
                                                                                                                                                é.*
                                                                                                                                                  rmè.
                                                                                                                                                   hù'sà
                                                                                                                                                     léqfp
                                                                                                                                                       ' ö&
                                                                                                                                                          k''
                                                                                                                                                          : .
                                                                                                                                                            :
                                                                                                                                                            .
                                                                                                                                                            '
                                                                                                                                                            '
                                                                                                                                                            :4
                                                                                                                                                             .
                                                                                                                                                             .
                                                                                                                                                             i
                                                                                                                                                             .
                                                                                                                                                             ''.'L.
                                                                                                                                                              .   '
                                                                                                                                                                  ku
                                                                                                                                                                  '.
                                                                                                                                                                   .
                                                                                                                                                                   ?:
                                                                                                                                                                    c
                                                                                                                                                                    '
                                                                                                                                                                    :
                                                                                                                                                                    7'.
                                                                                                                                                                      ..
                                                                                                                                                                    Lt'
                                                                                                                                                                       :
                                                                                                                                                                       ..
                                                                                                                                                                       %'
                                                                                                                                                                        ).
                                                                                                                                                                         '
                                                                                                                                                                         'i
                                                                                                                                                                          s.
                                                                                                                                                                           nèt
                                                                                                                                                                             ùe
                                                                                                                                                                          . ''tl
                                                                                                                                                                               li
                                                                                                                                                                               h.
                                                                                                                                                                                krenn't
                                                                                                                                                                                e     A.
                                                                                                                                                                                       e
                                                                                                                                                                                       r.
                                                                                                                                                                                       'it
                                                                                                                                                                                         yràhtàfj
                                                                                                                                                                                          tj    mk
                                                                                                                                                                                                t
                                                                                                                                                                                                t
                                                                                                                                                                                                ''''C'cè'fi-
                                                                                                                                                                                                   .r
                                                                                                                                                                                                    .      t
                                                                                                                                                                                                           .t
                                                                                                                                                                                                       ... ,
                                                                                                                                                                                                             é
                                                                                                                                                                                                             .f:r
                                                                                                                                                                                                            ''
                                                                                                                                                                                                            i:  .
                                                                                                                                                                                                                i
                                                                                                                                                                                                                '
                                                                                                                                                                                                                '
                                                                                                                                                                                                                '.
                                                                                                                                                                                                                 i't1:
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 :   t
                                                                                                                                                                                                                     '.:..
                                                                                                                                                                                                                     ':
                                                                                                                                                                                                                         ':...
                                                                                                                                                                                                                             '.   ''
                                                                                                                                                                                                                              ''...
                                                                                                                                                                                                                              .:, :
                                                                                                                                                                                                                                  .                                                                              '                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . .' .'.' ' ' ' ' ' '..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .



                                                                         . ' L .'                                                                                                                                                                                     ... ..            .. .. . .                                                                                                                                                                                                                . . . '' ..
                                      '
                                   . .r      . ,.  ;'         :' '
                                                            ,., ;      é .,:..
                                                                             k                '.
                                                                                                   .. .                                            1k :.:  j..ï '
                                                                                                                                                                ..:ë
                                                                                                                                                                   ,' .à.:.. .   ,1.;   .;j:          ) .
                                                                                                                                                                                                        '  @
                                                                                                                                                                                                           '
                                                                                                                                                                                                           .ji
                                                                                                                                                                                                             y   if l t ej ma     l .   i
                                                                                                                                                                                                                                        'likeé
                                                                                                                                                                                                                                                       ,      .                                          .                                               .                                                                                                                                                                      .        '.

                                                                                                                                                                                                                                                . t.
                                                                                                                                                                                                                                                   i kà   t  ioh:    ,
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                     .   i  Y.    .
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  r .
                                                                                                                                                                                                                                                                                    ,tt #:   E'
                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                              'c.-i.;
                                                                                                                                                                                                                                                                                               .       ...'   .'.J   ..
                                                                                                                                                                                                                                                                                                                     ' ;'  .'.
                                                                                                                                                                                                                                                                                                                             '7T.
                                                                                                                                                                                                                                                                                                                                .lie - .iflàtitùtei   à litéràtifrééz..:                                                                                                                                                                                           ' '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ''
                                                                      ..         .            -                                                                                                           .
                     .'
                      .'' ..                                                                                                                                  .'                  -
                      .
                         '. :
                                          )
                                          .
                                        , -
                                     . . '-
                                            ..
                                          -.-
                                            @-
                                            .
                                                             .         .
                                                                       11'.'.   -
                                                                                r,-!,
                                                                                . - 1
                                                                                    ;;
                                                                                     :k
                                                                                      ..
                                                                                           .
                                                                                             .-                                                    t
                                                                                                                                                   l
                                                                                                                                                   !
                                                                                                                                                   i
                                                                                                                                                   k
                                                                                                                                                   ;:k
                                                                                                                                                     .
                                                                                                                                                     !.
                                                                                                                                                      1
                                                                                                                                                      i
                                                                                                                                                      ;
                                                                                                                                                      :
                                                                                                                                                      ):?-i
                                                                                                                                                          .( .
                                                                                                                                                             -
                                                                                                                                                             -
                                                                                                                                                              .
                                                                                                                                                               i-
                                                                                                                                                             ,--.
                                                                                                                                                                 -. -.-
                                                                                                                                                                  ,. .
                                                                                                                                                                       .
                                                                                                                                                                       -
                                                                                                                                                                       .!
                                                                                                                                                                        .
                                                                                                                                                                        -
                                                                                                                                                                         C--
                                                                                                                                                                          ..   .
                                                                                                                                                                                :.
                                                                                                                                                                            . , .--
                                                                                                                                                                                  -, .
                                                                                                                                                                                     .   :
                                                                                                                                                                                         ,
                                                                                                                                                                                        ,.:
                                                                                                                                                                                          .  #---t   -
                                                                                                                                                                                                     --
                                                                                                                                                                                                      ;
                                                                                                                                                                                                      .
                                                                                                                                                                                                      .ï
                                                                                                                                                                                                       k.
                                                                                                                                                                                                        .
                                                                                                                                                                                                         -
                                                                                                                                                                                                         -;
                                                                                                                                                                                                          -k
                                                                                                                                                                                                           -
                                                                                                                                                                                                         - -
                                                                                                                                                                                                         ' ,
                                                                                                                                                                                                            .
                                                                                                                                                                                                            . -;
                                                                                                                                                                                                              ..
                                                                                                                                                                                                               -1.5
                                                                                                                                                                                                                  , ç k it
                                                                                                                                                                                                                         s,
                                                                                                                                                                                                              -.. . . ....li
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                           -)
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            -    -
                                                                                                                                                                                                                                 -:
                                                                                                                                                                                                                                  1:
                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                            rr.'r-..!
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            .            ji
                                                                                                                                                                                                                                          ,:Ikl
                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                              lii
                                                                                                                                                                                                                                                ,, .
                                                                                                                                                                                                                                                    .    .
                                                                                                                                                                                                                                                    . . .ï
                                                                                                                                                                                                                                    ;s,-c. . .,. . . t-
                                                                                                                                                                                                                                                      .?
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                           -f
                                                                                                                                                                                                                                                            .--
                                                                                                                                                                                                                                                              -..
                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                  .-?:
                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                     ù
                                                                                                                                                                                                                                                                ., .--.
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        .- .
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                            ..-
                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              tL
                                                                                                                                                                                                                                                                                               ï-. b
                                                                                                                                                                                                                                                                                                   ï
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   ...:-
                                                                                                                                                                                                                                                                             :.:.-.-)--)...?.. .. .. -. .. ' ... .!
                                                                                                                                                                                                                                                                                                    ..    -i .      . .d    i
                                                                                                                                                                                                                                                                                                                            .d
                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                             ji
                                                                                                                                                                                                                                                                                                                              .ri
                                                                                                                                                                                                                                                                                                                                ,ntilr
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                     i.
                                                                                                                                                                                                                                                                                                                                      ts.,e ,e;!51,r:.d .w or s. ....                                                                                                                                                                                                        . .
    .                            .-, . .  :.- ::'r .                        .L.:b 1
                                                      .:. ' .:'...--:........:' '.:. . .: :z.-'.-...                      ln.::..                       qq(.iè..:
                                                                                                                                                                'à
                                                                                                                                                                '
                                                                                                                                                                   '.:
                                                                                                                                                                     (;
                                                                                                                                                                      7:
                                                                                                                                                                       c-.-.:..-i'
                                                                                                                                                                                 j
                                                                                                                                                                                 .'     è..J-.:...:..b
                                                                                                                                                                                  -:....;            'i
                                                                                                                                                                                                      ;
                                                                                                                                                                                                      ...;
                                                                                                                                                                                                      ...:.2
                                                                                                                                                                                                           ,'
                                                                                                                                                                                                            :.(,.:..k
                                                                                                                                                                                                                    î5;
                                                                                                                                                                                                                      L
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                     ...?
                                                                                                                                                                                                                        6
                                                                                                                                                                                                                        L'
                                                                                                                                                                                                                         .h
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                           .d
                                                                                                                                                                                                                            E
                                                                                                                                                                                                                            iy'q l:ik
                                                                                                                                                                                                                                    è.1; 1i
                                                                                                                                                                                                                                          :r
                                                                                                                                                                                                                                           i'?k
                                                                                                                                                                                                                                              '-
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                               1r
                                                                                                                                                                                                                                                '17
                                                                                                                                                                                                                                                 .!
                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  .1
                                                                                                                                                                                                                                                   .iii
                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      ::k.
                                                                                                                                                                                                                                                         t t#'
                                                                                                                                                                                                                                                             .t
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              ;1
                                                                                                                                                                                                                                                               i!.
                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                 -()
                                                                                                                                                                                                                                                                   IE
                                                                                                                                                                                                                                                                    2i
                                                                                                                                                                                                                                                                     k4i2.2'i
                                                                                                                                                                                                                                                                            T
                                                                                                                                                                                                                                                                            .'dE
                                                                                                                                                                                                                                                                               zi
                                                                                                                                                                                                                                                                                ù:
                                                                                                                                                                                                                                                                                ?    E
                                                                                                                                                                                                                                                                                     5$
                                                                                                                                                                                                                                                                                      itir.:i;.,
                                                                                                                                                                                                                                                                                               f::.f'::..E..
                                                                                                                                                                                                                                                                                                           ;.-  L:..9J
                                                                                                                                                                                                                                                                                                             '..'
                                                                                                                                                                                                                                                                                                                .     ''.
                                                                                                                                                                                                                                                                                                                         ..:E
                                                                                                                                                                                                                                                                                                                            jk
                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                             ki
                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                              ,iir
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                                                                                                 lr
                                                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                  i:
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                                                   L
                                                                                                                                                                                                                                                                                                                                   .-:
                                                                                                                                                                                                                                                                                                                                     ls
                                                                                                                                                                                                                                                                                                                                      q
                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                      :j
                                                                                                                                                                                                                                                                                                                                       i.:.-,
                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                            ,Z
                                                                                                                                                                                                                                                                                                                                             IF
                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                              Lt
                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                                                               lz
                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                :)
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 1r
                                                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                                                                  -:5;:
                                                                                                                                                                                                                                                                                                                                                      d
                                                                                                                                                                                                                                                                                                                                                      E
                                                                                                                                                                                                                                                                                                                                                      rl k
                                                                                                                                                                                                                                                                                                                                                         r.lr
                                                                                                                                                                                                                                                                                                                                                            l4
                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                             .m. .:
                                                                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                                                                                                                                                                  ;1
                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                   1IL
                                                                                                                                                                                                                                                                                                                                                                     2I
                                                                                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                          ..'                      .' -:'.'
                                          ''). '#''''u,   '.'         .. ç     '.:..'s..:.-r       gt'''''t'                                                                                                                                        .  , . .         .                         .                     .: ..                                                                                                                                                                                                                                                       .. .
                                                . ..
                                                                                                                                 ), '.'   .. '.ô    .' y
                                                                                                                                                       éE .
                                                                                                                                                          's -
                                                                                                                                                             t7zfil'     .i).     ':.C tt  .k :. :.)'u.'  , .'ë))j   .
                                                                                                                                                                                                                     :t'
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       . ij
                                                                                                                                                                                                                          .;j '
                                                                                                                                                                                                                              tp .
                                                                                                                                                                                                                                 ',gly'                 g  cw'v  g'p '#h   :.  'tj
                                                                                                                                                                                                                                                                                 .   i'fji      'itikèr              yc  '' %'   ff ':dl    't'i'  4'
                                                                                                                                                                                                                                                                                                                                                   i    è
                                                                                                                                                                                                                                                                                                                                                        'd  '6.5.       :. :'':  ''6'D     '''    ::''-''            r:  izeùt 'Ohé'.                                  :study..v                            fôttf      '' i.d.   '' ' '
                                                                                      .     -

    .               '       .-
                             ..
                             .1.r,
                            F..  .   ï
                                 t. ,.
                                         . j(
                                           '  .
                                              '
                                             y( .
                                     4jjj. '..
                                           .                                      , q          t'.... '.:
                                                                                                   ..
                                                                                                    .                                           .-s.;    .:.;:
                                                                                                                                                     g.kygy.jj      !
                                                                                                                                                                   ;j .
                                                                                                                                                                      :
                                                                                                                                                                     )..r'
                                                                                                                                                                       ..
                                                                                                                                                                       J   . j..'jjL
                                                                                                                                                                                . . ..       .
                                                                                                                                                                                             g;'
                                                                                                                                                                                               ..r
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  .y..'
                                                                                                                                                                                                      'l
                                                                                                                                                                                                      ...    ,
                                                                                                                                                                                                             't':
                                                                                                                                                                                                                (; jj)y.
                                                                                                                                                                                                                     ' (
                                                                                                                                                                                                                       : y   yjj'   jtjt..               yt  .             h     û::p
                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                      '  'k    tltjQ
                                                                                                                                                                                                                                                                                               '         tié:'    e'd    ''  .7  4
                                                                                                                                                                                                                                                                                                                                 .  !d   'i'  j'  i i
                                                                                                                                                                                                                                                                                                                                                    ltj
                                                                                                                                                                                                                                                                                                                                                    '    és
                                                                                                                                                                                                                                                                                                                                                          '  1  ''     Jz J.
                                                                                                                                                                                                                                                                                                                                                                           '':':
                                                                                                                                                                                                                                                                                                                                                                          '. . .    ': 'S    ''.'1'     :7 :' rijy     f  '
                                                                                                                                                                                                                                                                                                                                                                                                                          1  *0 0yj I i erjtjc      e'  nt..          àgireémé'ni'b                                   ''e-                                    'r
        .         ..         . ,.,
                                 :;., :                .       .       .                                                                                           . .
                                                                                                                                                                   ,     .n
                                                                                                                                                                           ;, .
                                                                                                                                                                              . .' .
                                                                                                                                                                                     .                        g .
                                                                                                                                                                                                                y ( . ..
                                                                                                                                                                                                                    . ..j.,  .u
                                                                                                                                                                                                                              y                                        .            ..
                                                                                                                                                                                                                                                                                          jg. gyg        .                        ry   g. g                yj..
                                                                                                                                                                                                                                                                                                                                                             tj (
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                                                                                                                                             . . .. . . . . .             . j             ;y(            s n   a.    yj         j                                       .
     .        '.      . .:' '
                 ;J : S '   ,.
                               '
                                          :.   g:..            ,,
                                                    ':''': (.'..1.'.fL .'::J .!f..::J..
                                                           .                   . .
                                                                                                         :j;
                                                                                                           c'.
                                                                                                              ',
                                                                                                               'c
                                                                                                               ',
                                                                                                                .
                                                                                                                   .,  .    . , .   v.   ,  . ;     ; . .
                                                                                                                                                 :'..J:...  'r. ,
                                                                                                                                                               .by4
                                                                                                                                                                 jij j
                                                                                                                                                                     . .
                                                                                                                                                                        ,
                                                                                                                                                                   L. .g:..         .
                                                                                                                                                                                    j.;y.;
                                                                                                                                                                                       (..:.   ,   ;
                                                                                                                                                                                           .:...:.u:. j ,
                                                                                                                                                                                                       y.r.j;   .  .    j t;
                                                                                                                                                                                                                       , .,, .
                                                                                                                                                                                                                                yj
                                                                                                                                                                                                                                 .  .y
                                                                                                                                                                                                                                     a
                                                                                                                                                                                                             .:..:.:..y.'.... .., .y, ., .s.
                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                           4y   j  y. j .  y j  jqj;
                                                                                                                                                                                                                                                                   j   k j j.
                                                                                                                                                                                                                                                                            yjyjyjgj j yj
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                          y    ..  <      j
                                                                                                                                                                                                                                                                                                     , . ,.
                                                                                                                                                                                                                                                                                                         y.(jj y.jy
                                                                                                                                                                                                                                                                                                                  g yjy j jj y2.yj
                                                                                                                                                                                                                                                                                                                              jyjyyjjyj,
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                         . , , . .. .      jyg
                                                                                                                                                                                                                                                                                                                                             yr  ,y
                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                     j(j
                                                                                                                                                                                                                                                                                                                                                                   g ;;
                                                                                                                                                                                                                                                                                                                                                             . . .. .. ... ..,,.
                                                                                                                                                                                                                                                                                                                                                        gjj;yy.;j z y:.y,      , ..,                   j     tj                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,jyjy
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ; 4jj.yjygjy;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;. y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jy jgyj y    .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jjj..jyjyjg.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ...            j;y.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              jy. 0jyjy,.,y      ..y                               g                     .

                            : ' .:.;., 2
                                       ;j..
                                          z
                                           .
                                           - ;
                                             .
                                             ' .
                                               .,J
                                                 .  .
                                                    1)  .J :         .    :    ... :  :   .  .    ) , .   . .  n
                                                                                                               '. .      ,      .         g    .:':'       !    . 5
                                                                                                                                                                   .'
                                                                                                                                                                   :
                                                                                                                                                                            . .
                                                                                                                                                                                          .                                                                        .
                                                                                                                                                                                                                                                                                                    . .           .
                                                                                                                                                                                                                                                                                                                  ,   . ;                        .      y         ..
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                       y,.. . .
                                                                                                                                                                                                                                                                                                                                                                          .j  ,  ,
                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                               ., ..
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                      .    .     g   r  .                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                    jy  y y g  a...
                                                                                                                                                                                                                                                                                                                                                                                                                                                j  .j y         j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .j . r   ,.. , . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                oj     j uj      u  t j  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         at    j   j j  j j y    ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                         . .y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .

                 .. 'ê:' ,' B b -              ' .             '
                                                                       ''..
                                                                        :  '.,à
                                                                       . . ..  .' ;.. . ..ç.
                                                                                           . .gj
                                                                                               .
                                                                                               'j
                                                                                                : .
                                                                                      ,xuRWa#wr.:.,    ..; .L  .. .
                                                                                                                  '
                                                                                                                  r
                                                                                                                 ,,'
                                                                                                                   : (. -
                                                                                                                        .   , :'
                                                                                                                               .j .:.
                                                                                                                                    : ' g' :':'
                                                                                                                                              ..   .
                                                                                                                                                          zL  t 3'::. .:.)
                                                                                                                                                                 .... '.
                                                                                                                                                                 . .
                                                                                                                                                               . .. .. ,.;.      .
                                                                                                                                                                                 '.
                                                                                                                                                                               ...:
                                                                                                                                                                                .   l j;à  -.:
                                                                                                                                                                                        ....):  .:;
                                                                                                                                                                                                  L.y r'. ?  r2 .:
                                                                                                                                                                                                                 ? k
                                                                                                                                                                                                                   C  .
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                   q.y),
                                                                                                                                                                                                                       .   .
                                                                                                                                                                                                                           ) @
                                                                                                                                                                                                                             ; t
                                                                                                                                                                                                                               i'
                                                                                                                                                                                                                                jlk:)pi @jil1t ; 1t;
                                                                                                                                                                                                                                        ........ . ..l  i!it3L
                                                                                                                                                                                                                                                             ï .Fi
                                                                                                                                                                                                                                                                 CI:
                                                                                                                                                                                                                                                                   'h    1!5
                                                                                                                                                                                                                                                                           1j1: 1:
                                                                                                                                                                                                                                                                                 2è.t .(ljl  k
                                                                                                                                                                                                                                                                                             dj!r .74t:  i
                                                                                                                                                                                                                                                                                                         l jf;
                                                                                                                                                                                                                                                                     : . .. J...:. . . t. :..)..: :. . ,. :...
                                                                                                                                                                                                                                                                                             .                !il:!
                                                                                                                                                                                                                                                                                                                  r :ltc  b'     :,!I.t j, i!i
                                                                                                                                                                                                                                                                                                                                             ;q e  1   f
                                                                                                                                                                                                                                                                                                                                                       .h. ,:..
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                                                                                                                                                                   ..J ,.g;.;(
                                                                                                                                                                                                                                                                                                                                                                             . ; v :    2.     ë.
                                                                                                                                                                                                                                                                                                                                                                                                yk::(     J(::   ;l   ij rjl:'lil
                                                                                                                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                                                                                                                ;l:
                                                                                                                                                                                                                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                                                                                                                                                                                                  l.. .l                  r
                                                                                                                                                                                                                                                                                                                                                                                                                                                          lk1I2T  l1E1,. . . .. .                                                                         .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .


                              .'
                                .
                                 ..    ..::.      :                                  n                                                          .. r.
                                                                                                                                                    'rk :'   y( . ( :, . ..,    :,.:y...,:::q...::ï:::,(:::,):Fj..:,:(:
                                                                                                                                                                                                                    ..                ..                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                            :.Hàècuryat                                                                                                   ..                                                             .

                                                    tuuk. .k .:2.    9/'4l  ..1  i, !..,   .,,... ,2,                                                    Lf.
                                                                                                                                                          .        .                                                      ;j.
                                                                                                                                                                                                                           .  ::y  .ky,r x
                                                                                                                                                                                                                                         .r .jwo.  ,. y            jr.ya   .i    .k j..  z
                                                                                                                                                                                                                                                                                         ;égd        :,..,ty,t ..he...l     ..Nét,.r.;loi              tàl
                                                                                                                                                                                                                                                                                                                                                        .:.'      :..  '  .:'.y..:''y.'..                  '                                    è'.WhenJ                       'u    t  i liiqq .aà.                     :' a..''                        '.''.     :
                                                                                                                                                                                        .                                                                                                                                                                                                                                                                                                                                                        .
                            .        . . ..        '        '
                                                       . .. .         k            yr    o    k.   z    k
                                                                                                        '       sp     ts        /...    c:.,        . .
                                                                                                                                                       ' ï ., .  . ...   '.'    ..:,  Lv  .,z.. :r
                                                                                                                                                                                                .
                                                                                                                                                                                                  ..
                                                                                                                                                                                                  j   ..
                                                                                                                                                                                                      '              )., l
                                                                                                                                                                                                                          L
                                                                                                                                                                                                                              y .
                                                                                                                                                                                                                                :A     (  jadè
                                                                                                                                                                                                                                                                                             .. .            .                                                         ...
                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                      ..: r... ,                                                            ,    j   .   .                          .  .  .
                        .    :
                             . . .  :'.u
                                       z.: '.:
                                             .
                                             : ,
                                               .,.'
                                                  J.
                                                   2 .: : .,:.,.
                                                               . ,' .
                                                                . ''   :
                                                                       .. ;  '!.     '; . :. :
                                                                                             .  :
                                                                                               y; .z   .  ' . .    .  . . .   ..                     . .  ;  : ;  :                                . ..
                                                                                                                                                                                                      .
                                                                                                                                                                                                          (    . .       .
                                                                                                                                                                                                                        ,..
                                                                                                                                                                                                                           .  .  ..
                                                                                                                                                                                                                                         )       . .     , ... myol
                                                                                                                                                                                                                                                                 .             . , t
                                                                                                                                                                                                                                                                                   .  sèi
                                                                                                                                                                                                                                                                                       (.    , .  qb
                                                                                                                                                                                                                                                                                                  ,  . .   ké
                                                                                                                                                                                                                                                                                                            t :. ;c  s
                                                                                                                                                                                                                                                                                                                     .,  . r
                                                                                                                                                                                                                                                                                                                         .. ,  ç   v : . l
                                                                                                                                                                                                                                                                                                                                         ...é
                                                                                                                                                                                                                                                                                                                                            yg.uwugy. ;èd.
                                                                                                                                                                                                                                                                                                                                                       y .  .t..y?f .,
                                                                                                                                                                                                                                                                                                                                                                    , 'v
                                                                                                                                                                                                                                                                                                                                                                       .:  .
                                                                                                                                                                                                                                                                                                                                                                           . '
                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                             g ( q
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 :  ' :
                                                                                                                                                                                                                                                                                                                                                                                      . . ;
                                                                                                                                                                                                                                                                                                                                                                                          ,  .
                                                                                                                                                                                                                                                                                                                                                                                             j'. .
                                                                                                                                                                                                                                                                                                                                                                                                 y r  .:
                                                                                                                                                                                                                                                                                                                                                                                                       .'y':.:
                                                                                                                                                                                                                                                                                                                                                                                                             .: . )t
                                                                                                                                                                                                                                                                                                                                                                                                                   s  ;j
                                                                                                                                                                                                                                                                                                                                                                                                                       s  xt u  th     y   e   t   f  f   ic    a   f i  ö  f  i  .  de       k   i.c    e   ; j;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j  n  . dj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j jë  . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .  ..                   . .  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                 .,'..j::é.       .':i   ..:   r.:.   :. '.:            ..                                                                                                                                                                r .                                                                             ,
    '              .:.       :..:
                                ''   .
                                     ':'. '.   J'L     '.lè-a:    .f       .k:''J. ..9' :':.  .                  ,     .:                             .:
                                                                                                                                                       j      (. J.:r    'f
                                                                                                                                                                         ,.
                                                                                                                                                                               ..2..s    :...q.j
                                                                                                                                                                                         .                     t.
                                                                                                                                                                                                               . (g( 'j.:.u     /..,
                                                                                                                                                                                                                                .    jj.   jéè    .s.ué        ..;t.
                                                                                                                                                                                                                                                                   z-.
                                                                                                                                                                                                                                                                     k. éj
                                                                                                                                                                                                                                                                         , ér     ..'.  ,éjj      .jdjeé..ant                   . j$         .ju:
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                    pX  .(    ry.   j:  k
                                                                                                                                                                                                                                                                                                                                                                        .2tj.    .':
                                                                                                                                                                                                                                                                                                                                                                                   .k.'..  .
                                                                                                                                                                                                                                                                                                                                                                                           y :;y  .j  g. ).à..yIA.jUut          s;j ue
                                                                                                                                                                                                                                                                                                                                                                                                                              : l
                                                                                                                                                                                                                                                                                                                                                                                                                                      s;s u   a.y..X.UO      ;..
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ., RA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                s . j,SS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:,SA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . yyDU      j.s I   ' Xku Ot1'
                                         2:At...      : q                 t  '  2
                                                                                . '
                                           '                                                            '                                                                  .
                                       .       ..              ..              .           ' '
                                                                                             X
                                                                                             ...r
                                                                                            ;.
                                                                                                       kl
                                                                                                        . zb
                                                                                                           .. f      m'   ...  1à .w.. ..é         .h:;...     r... ........)    '. .    z.-;.    j yy.:
                                                                                                                                                                                                     .. ...
                                                                                                                                                                                               .. . ..
                                                                                                                                                                                                                 à,.'(y; ). 2'.
                                                                                                                                                                                                                              :..c1tl         :é7d          .:c    t-
                                                                                                                                                                                                                                                                  . . tïé  'kt   'eié.s
                                                                                                                                                                                                                                                                                    ..              l l  i
                                                                                                                                                                                                                                                                                                     . . . .t  t l   t  c. 'ö ' f .. v
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      'ù    6    s
                                                                                                                                                                                                                                                                                                                                                 L:#   é
                                                                                                                                                                                                                                                                                                                                                       :.,lz '
                                                                                                                                                                                                                                                                                                                                                             p  L
                                                                                                                                                                                                                                                                                                                                                                ,ï ';è   1  j    ,     '  l    : .   -( !
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                          . . '   '9      4   .8   p  k  z 4c    e    n   t .i
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' t'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ? .  ' ' . :   '. ' .      .:. . . . . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' , - '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r. . , . T:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ... . :, . .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .       '? J'          = ..           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '.: ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                              ''
                '' ''J         '.  fo*dé1èhiâkéùèlé.'
                                   '                                                                              & e#.            e1y1k7.                      :;.. :,: !...j'';.,y' ):ùtzj
                                                                                                                                                                                . ., .
                                                                                                                                                                                                 ' '.. . '
                                                                                                                                                                                                 ..   ..      . ...
                                                                                                                                                                                                          . ...... .                                     ::'      ';bà'      j'  is'?'  .    :  t  l kio             h '   é:  i 'à    è   lt
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                              k s
                                                                                                                                                                                                                                                                                                                                                .hi,i
                                                                                                                                                                                                                                                                                                                                                    '  li  é'  6' ' 5
                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                        V   y'.,
                                                                                                                                                                                                                                                                                                                                                                               1 'zî
                                                                                                                                                                                                                                                                                                                                                                                   :.g..''
                                                                                                                                                                                                                                                                                                                                                                                       '     : ',  .     ..y. y.
                                                                                                                                                                                                                                                                                                                                                                                                              :    ,',. :';t
                                                                                                                                                                                                                                                                                                                                                                                                                          :g,
                                                                                                                                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                                                                                                                                                             .H   ut   fz.blè.         '..t ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         àd       l c  r i èWl         q:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            dgéd.              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y''l.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . . .. ..                             y                     .

                                   è   ù'    â    '.y    6i     cl           mGà                  ù    r   hg.          .l  i e   t d    q   t   e   è   k'  ( h
                                                                                                                                                               s:t  . ()
                                                                                                                                                                       .  :'                 .
                                                                                                                                                                                                  '
                                                                                                                                                                                                       . ...
                                                                                                                                                                                                                 (   ., ,
                                                                                                                                                                                                                        . .
                                                                                                                                                                                                                          ;k   . d   e'   'v      i    c           %'  l,    t. à   1 t   è#       hà        t  1k'k   'é   )' (
                                                                                                                                                                                                                                                                                                                               . t  ö
                                                                                                                                                                                                                                                                                                                                    :   ' '
                                                                                                                                                                                                                                                                                                                                          7 p '   t)
                                                                                                                                                                                                                                                                                                                                                   .' l #  ' q  J  '?    '%
                                                                                                                                                                                                                                                                                                                                                                          .  k   :   ' '      2:
                                                                                                                                                                                                                                                                                                                                                                                               .'/  :.
                                                                                                                                                                                                                                                                                                                                                                                                     '   .
                                                                                                                                                                                                                                                                                                                                                                                                         ' i  i   h    '  o   we    k   d*   ,'    :thàfn              êb'5       11 %dé'         pe'izdél               j't7'    :k'.
                               ,                                                       .                                                                                                                                                                                                                                              '
                                                                                                                                                                                            :.s.y.
                                                                                                                                                                                            ..                  :                                           e    ,.                                                                   ..
                           :ièrnforl:.
                                                                   7.1m.-ienà                   1:
                            '                                                                                    '                                                                                    . .                                                 . .                                                .

                ''                -  .ként
                                       ::,.. ho
                                       .
                                      ''''                   .'4uah                     ,       ..i-     nVq,    .
                                                                                                                  .sa   'ti   . !
                                                                                                                                i !7àt    . i-t?fl   . '
                                                                                                                                                       .à
                                                                                                                                                        - ,
                                                                                                                                                          .  f
                                                                                                                                                             .c
                                                                                                                                                              :r(
                                                                                                                                                                .
                                                                                                                                                                '...) :.  .
                                                                                                                                                                          ,  -i :
                                                                                                                                                                                :6
                                                                                                                                                                                 7
                                                                                                                                                                                 k:/
                                                                                                                                                                                   .,'.  : . .    u.:   ?t.'        .7
                                                                                                                                                                                                                    .   r. -, '
                                                                                                                                                                                                                        . . ..;
                                                                                                                                                                                                                              :
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                .1
                                                                                                                                                                                                                                 i  I.! ;r;E :
                                                                                                                                                                                                                                             , ; !;  )' jt.m''         utjh'in          cz4'       52'.
                                                                                                                                                                                                                                                                                                     u ':'.
                                                                                                                                                                                                                                                                                                          :è'
                                                                                                                                                                                                                                                                                                            .t:.
                                                                                                                                                                                                                                                                                                               .?-'.u,'
                                                                                                                                                                                                                                                                                                                     ..s...r?.
                                                                                                                                                                                                                                                                                                                         ?
                                                                                                                                                                                                                                                                                                                         .   ,'(
                                                                                                                                                                                                                                                                                                                               E;''
                                                                                                                                                                                                                                                                                                                                  :Fèj@â,''t.,.:L
                                                                                                                                                                                                                                                                                                                                      ''.
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                   t(:.t
                                                                                                                                                                                                                                                                                                                                                       :jy/
                                                                                                                                                                                                                                                                                                                                                          ;a,s..' t'::.' :.f.c  .          '        '  .
                                                                                                                                                                                                                                                                                                                                                                                                   ...... J   '  t     e    à  d. n   j ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                          ':ha        s  ' .'.d   è   m4         h'   à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '   y  r   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '  t  e    d   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' .t  h    p ' ?  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . .'  ,.'.. '':.                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                            . .                                                                         .

    -'
                                   v     .
                             ) ';; .- -.-' ' -*.':.
                                      .
                                      .
                                                                                         xber               t  k       . .e.kk   l  hé. . .. . .
                                                                                                                                                d    e   r
                                                                                                                                                         -u.t' t  ,:   ,   :
                                                                                                                                                              .:. .' ..t. .: y .
                                                                                                                                                                        ... .
                                                                                                                                                                                        . . .. . .
                                                                                                                                                                                        ... .. ...
                                                                                                                                                                                          '' '
                                                                                                                                                                                                  ,..
                                                                                                                                                                                                  ' ' .
                                                                                                                                                                                                            .
                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                         5
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                             '.
                                                                                                                                                                                                                              v
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                .. .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                     i.A
                                                                                                                                                                                                                                     .   .
                                                                                                                                                                                                                                          .' ri.a'
                                                                                                                                                                                                                                           x
                                                                                                                                                                                                                                           .xn
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                w w4   *.... w
                                                                                                                                                                                                                                                             .  .
                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                .As
                                                                                                                                                                                                                                                                  .-w  H
                                                                                                                                                                                                                                                                       A.. e
                                                                                                                                                                                                                                                                           x.. h
                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                               ;t, q
                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                    n .-'/
                                                                                                                                                                                                                                                                                         .. .t
                                                                                                                                                                                                                                                                                             ...   r
                                                                                                                                                                                                                                                                                                   m-f
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                      .:o.r r
                                                                                                                                                                                                                                                                                                            . -i
                                                                                                                                                                                                                                                                                                               . g'.
                                                                                                                                                                                                                                                                                                                  . !j,-f-b
                                                                                                                                                                                                                                                                                                                          . '.
                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                               'r
                                                                                                                                                                                                                                                                                                                                z
                                                                                                                                                                                                                                                                                                                                .-, st'h.'     è.    l
                                                                                                                                                                                                                                                                                                                                                     . .b>  . .
                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                               .)
                                                                                                                                                                                                                                                                                                                                                                r.:.ï
                                                                                                                                                                                                                                                                                                                                                                    ., :...
                                                                                                                                                                                                                                                                                                                                                                          jk
                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                           . ,k
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                L.
                                                                                                                                                                                                                                                                                                                                                                                 . y',.
                                                                                                                                                                                                                                                                                                                                                                                      'i..L
                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                          y;L .;'
                                                                                                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                                                                                 ïî.
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                    ,... .
                                                                                                                                                                                                                                                                                                                                                                                                    ,'.
                                                                                                                                                                                                                                                                                                                                                                                                     à 'x
                                                                                                                                                                                                                                                                                                                                                                                                           . ..

                                                                                                                                                                                                                                                                                                                                                                                                            .  'i  :  z
                                                                                                                                                                                                                                                                                                                                                                                                                      .   iàc.  , hi
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                                                                                                                                                                                                                                       rl. è'   :.'',         .   Li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . . tltè
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .. . ..

                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,  er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..  .    itkl . y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u ..j.:    ..He.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '...:'. ' ..' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . ' .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                   k'icedûe.                       sho     ; i         Càtà      'hd.            g'p '''''t  .:. àèl            er.F'         ','    .' ,                       ::     è            :'.E                                                                                                                                                                                                                                                                                             .. .                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . '.
                                                                                                                                                                                                                ''::,     ..,  ..t  g    y  kw'e'      y j'?''i 'h' 'r  ikI 'e.:.    .'.     Aq         n   a   cl     j'*if   i  f j  w.' ', !;':  .:ù  k
                                                                                                                                                                                                                                                                                                                                                         'j'f'   ,)  >.
                                                                                                                                                                                                                                                                                                                                                                      ...:  tp ,: -
                                                                                                                                                                                                                                                                                                                                                                                  'g'..   .?p :: .   .:  '
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                         :.' .tdni     ...rne           d.ctvsA
                                       .' '                                                                                                                                              ..                                                                                                                                                                                                                                                                      ' '                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .. i              .j.ànf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2 i         .ôtbe               evhl           t  l -r-.- '
                      '                     .                                         .'                                                                 c;                             . . .       .   .                                                                                                                                                                                                                                                                                                                                                               . '
        '        '. ' ' .
                                   t.if
                                                               .
                                                                                                                                                              j'  . r. ... ..,.                                 (                 .'
                                                                                                                                                                                                                                  '  'r .'.  '          ''''   '  ''
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   '  ''
                                                                                                                                                                                                                                                                       *  ''
                                                                                                                                                                                                                                                                           '              .'  ''''.v7    :
                                                                                                                                                                                                                                                                                                         .'r'.*' v'.
                                                                                                                                                                                                                                                                                                                 .   '*'     ''''' '''*   '
                                                                                                                                                                                                                                                                                                                                          .  .     '   '.
                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                        '   .     g'.      .               .     ..         .         .           ..                              .

                                         .i  ot.r    sêrût         . my âpd                   . J'          m ay'(            p'   r:ùi       i'lpt     ...C  q. :
                                       '                                                                                                                                  .                                                                                                                                                                                                                                                                                                                        . =     ''.av'  .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .'.v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         L''z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                             .
                                                                                                                                                                                    .. '                                                                                                                                                                                                                                                                                                                                                     ......                          ..
    .   .. ' ...'.
                .
                                                                                                                                                                  .
                                                                                                                                                                 .... .   .I..:     :
                                                                                                                                                                                   .....7'L .
                                                                                                                                                                                          .' ... .  :.' J
                                                                                                                                                                                                        ' r.  ! !j  : ;l  '   '
                                                                                                                                                                                                                              Q       j   uéf             ..ài     o  f    :
                                                                                                                                                                                                                                                                           P    .b   1   i
                                                                                                                                                                                                                                                                                         lc'    e    ': /  è   'û .  dd-       . .:
                                                                                                                                                                                                                                                                                                                                  . f2i %             àt     é' (: .   X '
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         .: 6 .p    :. L'.   .:'
                                                                                                                                                                                                                                                                                                                                                                                               . .'.'  è '  '
                                                                                                                                                                                                                                                                                                                                                                                                            . '. à    .  i  qd     . t tt  ide        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            : 'l  a  bof        àt     ùz      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y    )    c   pr    t dl      -               :. .:.                           .
                                                                                                                                                                                        1.....,,..):.           ,y... ..                                 .                    ..                         .'g : ...                                  . .; )i
                                .                                                                            .                                             .
    .. .                     v,lxn                              th     ,tàus              pé(        ;tJ.        ..  rtp       :g.l     x  ià:.kq;                               /.:.                                                                                                                                                                                     :3
                                                                                                                                                                                                                                                                                                                                                                           :ir@  :
                                                                                                                                                                                                                                                                                                                                                                                 ::
                                                                                                                                                                                                                                                                                                                                                                                  ..               '(;.',    ''! :
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                         . .... .. .r :: .. ...l c......:                                                              ,. ..:'           . .' .          .
                             J' noq                   'en 7                                                                                             :pks                                                       kï,-,. :.
                                                                                                                                                                                                                           '.rèvë'                                                                                                                                                        z'l     .
                                                                                                                                                                     . .. . .          ... . ,
                .'
                                  1 Er1.. .
                                       2     1
                                             E '
                                                .
                                                lis :  .c
                                                                           ..
                                                                                     - ' :                 .(J,
                                                                                                               ..kJ.     oy   .     -
                                                                                                                                     .  . .          : . - ...z-
                                                                                                                                                                     .
                                                                                                                                                                          . .
                                                                                                                                                                . . .. . . .             r. y .j. :  à ;
                                                                                                                                                                                                       .
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .
                                                                                                                                                                                                           ;    :  :  . k.>   r.. . .   r' . .   .
                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                      . ,
                                                                                                                                                                                                                                                        'i
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                            hé. .  (  r
                                                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       a .
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                            VsA:         t
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                               1 àv         ...
                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                               v.
                                                                                                                                                                                                                                                                                                                 't.
                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                      .e..
                                                                                                                                                                                                                                                                                                                          cb#
                                                                                                                                                                                                                                                                                                                          . . :  .
                                                                                                                                                                                                                                                                                                                                         d
                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                          ',.
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                               iç.
                                                                                                                                                                                                                                                                                                                                                  it .
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                         <
                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                           . :
                                                                                                                                                                                                                                                                                                                                                             .k
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                  è.
                                                                                                                                                                                                                                                                                                                                                                   '(
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                      .k.
                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                     ... ...
                                                                                                                                                                                                                                                                                                                                                                           J
                                                                                                                                                                                                                                                                                                                                                                           . .    .
                                                                                                                                                                                                                                                                                                                                                                                   :).
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                       ;'   .'
                                                                                                                                                                                                                                                                                                                                                                                           . . . -.
                                                                                                                                                                                                                                                                                                                                                                                               .;    j
                                                                                                                                                                                                                                                                                                                                                                                                     ' .,
                                                                                                                                                                                                                                                                                                                                                                                                         ..L
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                           :'ti
                                                                                                                                                                                                                                                                                                                                                                                                           :. :   .    k  ùhs.
                                                                                                                                                                                                                                                                                                                                                                                                                           : .  :   :
                                                                                                                                                                                                                                                                                                                                                                                                                                    . bé%   .   .  .  ùà .    'e  .':'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .jy.i f.  ek     . qf   ; ùl  y:-r  dèT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..    :J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : i  i a.  k.. '.' . y:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '' '              '       ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..

                       , : ..
                             ?   :     .. ,                 dq?'lrl  ti
                                                                     .  r:i!,'i:@;1sii
                                                                          ..               l
                                                                                           .il rt
                                                                                                :èt1.
                                                                                                    51 ,              .
                                                                                                        '.....-. L..::.'kE:.c:::.,:..,-.,:,j.,ç:-:,..L;g
                                                                                                                                                   .
                                                                                                                                                    ..  ... ..
                                                                                                                                                    , . .. .         .
                                                                                                                                                                                .
                                                                                                                                                                        . . ... .
                                                                                                                                                                        . . .  .                  : .
                                                                                                                                                                                                    .
                                                                                                                                                                                                     2
                                                                                                                                                                                                     -:
                                                                                                                                                                                                      p è
                                                                                                                                                                                                        . : -t
                                                                                                                                                                                                 . . .. . ....F
                                                                                                                                                                                                              .;:
                                                                                                                                                                                                                .  . tj k
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                          :-t L 1 :1k: ..
                                                                                                                                                                                                                                           ht2     , E ; jtjit ,è:   !;: E;4ïkL;;.;.;.:!  é  Ig7 Ikjt#      jt )y t
                                                                                                                                                                                                                                                                                                                  : p ù . :4: :-
                                                                                                                                                                                                                                                                                                                               .)!i j4ltjl (l:1t i!)t iE,
                                                                                                                                                                                                                                                                                                                                                        tr-:9@:
                                                                                                                                                                                                                                                                                                                                                              . - L.; !
                                                                                                                                                                                                                                                                                                                                                                      .: ,
                                                                                                                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                                                                                                                         . $ j  ï.
                                                                                                                                                                                                                                                                                                                                                                                 : L
                                                                                                                                                                                                                                                                                                                                                                                   . ï.;,-..-  :'.:t .
                                                                                                                                                                                                                                                                                                                                                                                                 :...     f .:.   1t   l ki
                                                                                                                                                                                                                                                                                                                                                                                                                          .  ijë
                                                                                                                                                                                                                                                                                                                                                                                                                               :k
                                                                                                                                                                                                                                                                                                                                                                                                                                i !
                                                                                                                                                                                                                                                                                                                                                                                                                                  i .
                                                                                                                                                                                                                                                                                                                                                                                                                                    4 :)
                                                                                                                                                                                                                                                                                                                                                                                                                                       1(
                                                                                                                                                                                                                                                                                                                                                                                                                                        : :k   lk lt 1t! -4:)1i iu   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5 /5.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :w     );ë i 4:j;)r! t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 këi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ëir 1g-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           jig Ir)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !:fë 7,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q ljrj.,:. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j... ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :,..
                                                                                                                                                                        .                                          ... ,        .. . . .                                                                                                                                                                                                                                                                                      . .... . . .
                            i.... '   .     slE'li lii!l!t:E)4:?1/1r1t:,1.lpc
                                                                      .               ùte-iï'èi'!k)#iE                ''
                                                                                                                     -' :é$'ï,l'1  6!.
                                                                                                                                    1i   ùïjrk    .
                                                                                                                                              'i,,16;1!;f
                                                                                                                                                              ..            . . . . .'
                                                                                                                                                                           h::;;.      ,
                                                                                                                                                                                       F(.-:ëL::f,-;.7!:r-:;t'-j)-'for3
                                                                                                                                                                                            '  '
                                                                                                                                                                                               '
                                                                                                                                                                                           ' ' .                           -             -
                                                                                                                                                                                                                                                . 'ik    :!ë:t k:!i'
                                                                                                                                                                                                                                                                   :.?,:ili    l?r2L  8
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      i ,E'
                                                                                                                                                                                                                                                                                          , ;i:l i1 2:.ï
                                                                                                                                                                                                                                                                                                       ' :k.o:1      k4
                                                                                                                                                                                                                                                                                                                     .  jit   ji.ri.i.t:lrr.#
                                                                                                                                                                                                                                                                                                                                   :              .,.
                                                                                                                                                                                                                                                                                                                                                     .;C     :( r:j.(jppgt     ..
                                                                                                                                                                                                                                                                                                                                                                                .b: ?ïy?           . ;-. .y.. . .,                                                           . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .r . :.. u u- : :         . .                 .
                                                                                                                                                                                                                                                                                                                                          , j      rt:  ii(;l  )
                                                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                         .
                                               g-                  , . -.                           . , ..                 .. .                      .      ..s..' h!'    .                 .
                                                                                                                                                                            . , . .. .... .. . .
                                                                                                                                                                                                   ..
                                                                                                                                                                                                                 .                        ,                                                                                           . .                   .. .
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                      : :.;
                                                                                                                                                                                                                                                                                                                                                                         ......     -#g T-. ..
                                                                                                                                                                                                                                                                                                                                                                                           . ..
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                          .   z . 1l ii  tdp l
                                                                                                                                                                                                                                                                                                                                                                                                                             ij;.
                                                                                                                                                                                                                                                                                                                                                                                                                                !it
                                                                                                                                                                                                                                                                                                                                                                                                                                  1!il0l
                                                                                                                                                                                                                                                                                                                                                                                                                                       .  tlt'1     E;I2i Elëj; kjd E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,f1t,:l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ! .- .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '  EtE;.,.tt1ër.1i15!jiE,:jl:i:         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     - .  );,ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ï..è..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .. ....
                                                                                                                                       poktF,jLL;
                              '                                                                                                                                                                                            .                                                                                                                                                                                                                                                                                            . . .. .
                            . ,. : ..xY'
                                      ..                zerf.owr.., .,.- .. !..                         .,             :pur        .,                .    .
                                                                                                                                                           .
                                                                                                                                                                   :
                                                                                                                                                                   . ;.
                                                                                                                                                                      ,  ,  $ ,  .
                                                                                                                                                                                 t
                                                                                                                                                                                 ,
                                                                                                                                                                                 ,ë
                                                                                                                                                                                  c.. .t :
                                                                                                                                                                                         y .
                                                                                                                                                                                            '
                                                                                                                                                                                            '
                                                                                                                                                                                            ,?..,
                                                                                                                                                                        . . . . ... . . ..., '....q.'uè
                                                                                                                                                                                                    . .. .
                                                                                                                                                                                                        .   ')
                                                                                                                                                                                                             . fè
                                                                                                                                                                                                                ,
                                                                                                                                                                                                            ,., ,? !;g,
                                                                                                                                                                                                                      . 4    ?à't  é     :   %              o    t tl ky         s   hyul              dyr            èvl          d    e     â     èà      p  -  .'j  (
                                                                                                                                                                                                                                                                                                                                                                       . . .:.  n
                                                                                                                                                                                                                                                                                                                                                                                t  .         . 'n   .     '
                                                                                                                                                                                                                                                                                                                                                                                                          .,  .  p       .
                                                                                                                                                                                                                                                                                                                                                                                                                         *   i io   nx  .
                                                                                                                                                                                                                                                                                                                                                                                                                                        o   t   .: t  hè,       ' d   è  ât     h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       pe      ni          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y.    . ) ;.p:)u..j.     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y...                                  .

           '':...(  '''      fédl            y      meà             s'  ùr        é'   j.    :
                                                                                             .17  tx..éa            di      tlf  wa          kès'                                                                                                                                                                                                                                                                                                                                                                                                          t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..'':'..
                                                                                                                                                                                                                   .                                                                                                          . ...                             .                                                         x .                                                        ,                                                           .
                                                                                                                                                               '
                                                                                                                                                                t    .. ...; .,  .s    j.   .yg,y    ,
                                                                                                                                                                                                              y- ? ),
                                                                                                                                                                                                                   .    L .j
                                                                                                                                                                                                                           ? .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                   .                            ...           .

                   .:.'  .' ''   ;  .   .    '    ' .                      .        .-       :  r.                . .'     .  .          . : .   '  .        2,  ' .   :' j     .-  .       .       .  y    ,. y=y    :  y       ;.( è   ' à     t ;:    ,t t.q    '
                                                                                                                                                                                                                                                                   ,l ..à  'j   .é' .ùz     ..i   è  .à.: '.:w 't';.i .fyit
                                                                                                                                                                                                                                                                                                                          .jà  .,' f dé     '  f
                                                                                                                                                                                                                                                                                                                                               '   g% ':k
                                                                                                                                                                                                                                                                                                                                                        ' '     ..'
                                                                                                                                                                                                                                                                                                                                                                  .    '.2  ,'yp.Jy(.-  -
                                                                                                                                                                                                                                                                                                                                                                                        . ,
                                                                                                                                                                                                                                                                                                                                                                                          .  . . .        ' ' : .   ' ?.
                                                                                                                                                                                                                                                                                                                                                                                                                       - .' J.' '
                                                                                                                                                                                                                                                                                                                                                                                                                                W   é  ':
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,'.*k
                                                                                                                                                                                                                                                                                                                                                                                                                                            n   e    k   'è   t '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                , 'ê
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   : +e .'  ,a ' 1  l .#.     :' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 h  é    d    7 : 't hè        ' ) p..è .. ' ..                     .
                           ':
                                                                                                                                                              .(                            ..
                                                                                                                                                                                            .        .,  .x .                   k                         ..(             ..      :                       .    .
                                                                                                                                                                                                                                                                                                               :.,
                                                                                                                                                                                                                                                                                                                 .;      .     ,      :.       ,.;J.    ,              : t            .                            ..  '   ..       .     .       .,      ..    y :                              .  ;       ).                     . .. .
                  .' .
                   .'.       @.'pk    .
                                  a. . 'k
                                      , .
                                          odt
                                            .         l c  zd.     *    g .b     k   -  '  ïué              c   l qà
                                                                                         '' .o ':. ' .'''' .. ..x w t      ' :
                                                                                                                             .
                                                                                                                             ' 1o%                   'd    '
                                                                                                                                                           :c  :t
                                                                                                                                                               .. .::
                                                                                                                                                                    ,
                                                                                                                                                                    r
                                                                                                                                                                     !.
                                                                                                                                                                       ..:
                                                                                                                                                                         ;
                                                                                                                                                                          ..
                                                                                                                                                                            : '
                                                                                                                                                                              :
                                                                                                                                                                              ,
                                                                                                                                                                              .
                                                                                                                                                                                E
                                                                                                                                                                                u.t
                                                                                                                                                                                   . )
                                                                                                                                                                                     : .'
                                                                                                                                                                                        ,
                                                                                                                                                                                        :.
                                                                                                                                                                                          .
                                                                                                                                                                                         ...
                                                                                                                                                                                          c .
                                                                                                                                                                                            '
                                                                                                                                                                                            ..,t.
                                                                                                                                                                                                . ?-.
                                                                                                                                                                                                    .
                                                                                                                                                                                            .. .. ...-
                                                                                                                                                                                                      J .s-L     : @.J'. q-  :.
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                              ::à'
                                                                                                                                                                                                                                 c -zddmg...      -  - -r  z      '.
                                                                                                                                                                                                                                                                   v   oi     c   eL    , é   f  r   es       s'  ,  t  6.
                                                                                                                                                                                                                                                                                                                        .  . . t   héi   . g ..r . .
                                                                                                                                                                                                                                                                                                                                                   :f
                                                                                                                                                                                                                                                                                                                                                    1 11
                                                                                                                                                                                                                                                                                                                                                      .      .'- . !'
                                                                                                                                                                                                                                                                                                                                                                    .  . :
                                                                                                                                                                                                                                                                                                                                                                         ' : . '
                                                                                                                                                                                                                                                                                                                                                                               .: .:
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                      ïJ 5
                                                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                                               .      '
                                                                                                                                                                                                                                                                                                                                                                                                          ' ?
                                                                                                                                                                                                                                                                                                                                                                                                            ' '
                                                                                                                                                                                                                                                                                                                                                                                                              .   f   .ù    ndZè:           t   9.    d   6'   '.t hat        ,'t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .    :    t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .   a  kè:       1  t . t #.     a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .. .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' '.'
       .. . : tll                        e.     1ar#'                                                                                                                                      ..                    . . .. . . ... . ...,.. ...
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   :                                        *z .                                                                                      ..     j.':...:.    -(J.. ...            .
                                                                                                                                                                                                                                                                                                                                                                                              . ..,
                                                                                                                                                                                                                                                                                                                                                                                                        . ... .. ..                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                             .               .       . y, : .                         .. . . yy...:..    .                           .     .;                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ...

                                                          .j.   rtx'       . '.D'      èr   4,  é   ét.     ivk'        v'
                                                                                                                         .ànsWèzk.                           :'.-  ,
                                                                                                                                                                   b.à.   L.:::.(       .'x:c- ,:)z:?..'j
                                                                                                                                                                                           :           ;  '                                                                                                                                                     '
                                                                                                                                                                                                                             .k8                     igy-tike                ')  .iù.tilb'                                                                                2
                                      .                                                                                                                                           ..                .. .
                  '''        '                                             - j        ç
                                                                                      '        l r)                                                                                                                              : éi                                                                  ökej
                                                                                                                                                                                                                                                                                                          ' l             -rt:    ..'  .. ';.:
                                                                                                                                                                                                                                                                                                                                            '  J'.f' :i 3tt.  ' ft'bQ'.:,t.                          ' '-.)
                                                                                                                                                                                                                                                                                                                                                                                                          ' ).#          ..
                                                                                                                                                                                                                                                                                                                                                                                                                         n   .
                                                                                                                                                                                                                                                                                                                                                                                                                             ikvà et r  s  it   y.'      a  hd       :pti       ::      f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        dö   lr  ''d'l        l:.'t'h.e      '>';  : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ''  ' .              '' ...   .
                                          .                .                                                                                                                     .'. '                   .                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                           .. .
    ...'' ..'...             :   C    R   I I.S.  è  . .t          r l id  . S.j            l      v   r <jl.
                                                                                                         .       jityry.t'             r'  em    'c'f        t ).I:   .ï .-'  : tJ'..
                                                                                                                                                                           .''.'. ..
                                                                                                                                                                                                 .
                                                                                                                                                                                                ?'(t    .' '. ..
                                                                                                                                                                                                      ':''.  .'..  :1J j'    .
                                                                                                                                                                                                                           .;.
                                                                                                                                                                                                                                     .                                                                                                                          ... .. .

                                                                                                                                                                                      . ...                   .k.:  :.j         .)  ,:  c' b'      q   '  s  'p    i t  é   'è t  h    bé        ë    '. è  ' lk l  i  i  i  i   '  ç
                                                                                                                                                                                                                                                                                                                                    '  ' é   j
                                                                                                                                                                                                                                                                                                                                             '  Xh        é
                                                                                                                                                                                                                                                                                                                                                          ' '  '.'  .
                                                                                                                                                                                                                                                                                                                                                                    ' t  ':' k-z   z
                                                                                                                                                                                                                                                                                                                                                                                   ' t :.
                                                                                                                                                                                                                                                                                                                                                                                        '  '   'yu.g:t'  ê'   ' i       ç   à         -jc
                                                                                                                                                                                                                                                                                                                                                                                                                                        '.hè. fG          .' '?  '(hd.s-           tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' li.'                  :'  .''.        '.     ' '                            :' '
                                                                                                                     .                                                                                  ..
                             .f.,                                                           .  ..       .J..                                         . . - ,  j.r. (..
                                                                                                                                                               .                                                                                                                                                                                                                              2.          :                                                                                 ..
           '.':::          J
                        . ...
                         .
                              :  O   U   S   A '. '-    Z
                          .jy...: . ..y.. -..ru.. .. . yvg;.: , .7  '  t  l  i e       '    V   bi     q   è.     '  'j   hat             :. a   t  r'    g 'i
                                                                                                                                                           . ..
                                                                                                                                                                :ï;h  .
                                                                                                                                                                      .
                                                                                                                                                                     ...
                                                                                                                                                                         L.'
                                                                                                                                                                           .  Lj
                                                                                                                                                                              : '
                                                                                                                                                                               .. . .
                                                                                                                                                                                    '    '
                                                                                                                                                                                         t
                                                                                                                                                                                         '
                                                                                                                                                                                           J
                                                                                                                                                                                      : ..p.;t
                                                                                                                                                                                            :          .'
                                                                                                                                                                                                         .
                                                                                                                                                                                                          :.(.:j'
                                                                                                                                                                                                                :yf   '(
                                                                                                                                                                                                                       '  .i )#è.i :   .
                                                                                                                                                                                                                                             i.
                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                 -y
                                                                                                                                                                                                                                                     /     à    r l.
                                                                                                                                                                                                                                                                   tj  r.
                                                                                                                                                                                                                                                                         y .
                                                                                                                                                                                                                                                                           l j  e    h    md       .   .
                                                                                                                                                                                                                                                                                                       l:
                                                                                                                                                                                                                                                                                                        ' C .
                                                                                                                                                                                                                                                                                                               'V     S   AL    ,
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   :St q I  à    ;
                                                                                                                                                                                                                                                                                                                                                 J :
                                                                                                                                                                                                                                                                                                                                                    r .
                                                                                                                                                                                                                                                                                                                                                       il
                                                                                                                                                                                                                                                                                                                                                        ':.
                                                                                                                                                                                                                                                                                                                                                           *.  $  .
                                                                                                                                                                                                                                                                                                                                                                  .!.
                                                                                                                                                                                                                                                                                                                                                                    t ..
                                                                                                                                                                                                                                                                                                                                                                       .j  .
                                                                                                                                                                                                                                                                                                                                                                           :y
                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                               V    gt.
                                                                                                                                                                                                                                                                                                                                                                                       '..
                                                                                                                                                                                                                                                                                                                                                                                          F ,
                                                                                                                                                                                                                                                                                                                                                                                             -: T  r ,
                                                                                                                                                                                                                                                                                                                                                                                                     '  '.l.
                                                                                                                                                                                                                                                                                                                                                                                                            F :
                                                                                                                                                                                                                                                                                                                                                                                                              .'  .
                                                                                                                                                                                                                                                                                                                                                                                                                    - .
                                                                                                                                                                                                                                                                                                                                                                                                                       ' .
                                                                                                                                                                                                                                                                                                                                                                                                                          è
                                                                                                                                                                                                                                                                                                                                                                                                                          ' .'
                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                               .;    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                      ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                        i m .y
                                                                                                                                                                                                                                                                                                                                                                                                                                               '.... .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '    :.   j..g. y y .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y  j.,vjz . .  . . .     .                         .       .                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j    .
                                                                                                                                                               y   : .       .   .  . .   . .      u         ;       .  y ,  .j            .   .           .   .   ,    . .,   : ,         . j
                                                                                                                                                                                                                                                                                            :..s     .-j
    . :.r.'.:..                  c.1 .m01tIEw     lk:f !i 1t12 .r1  L !ji
                                                                        )
                                                                        : !/r:  .li
                                                                                ,                                                                                                                                                                                                                        ..,  j.. a.j      g
                                                                                                                                                                                                                                                                                                                           -.
                                                                                                                                                                                                                                                                                                                            a.  .j
                                                                                                                                                                                                                                                                                                                                 .j ;t yu  .j    .;
                                                                                                                                                                                                                                                                                                                                                  .à
                                                                                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                                                                                    .:  j
                                                                                                                                                                                                                                                                                                                                                        -y ..y   ,.
                                                                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                                                                    s :.;.j.
                                                                                                                                                                                                                                                                                                                                                                           k.j z.
                                                                                                                                                                                                                                                                                                                                                                               .   ;:.  .)         ,:j
                                                                                                                                                                                                                                                                                                                                                                                                     :.j.j    -Cox7:.z npet                     ej:.Mr       .j      thè
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .          pol            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y   grjtpl'                l ...           '                  ';(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                    kî l
                                                                                       .kl
                                                                                         .k i
                                                                                          - ëtli   ,d t!k e#iï       dktse t!i.)        ,! fd:p1  (r1L2-,.?            .r-. ::(:i):u:        :;:::,.L,:t@:)    -:
                                                                                                                                                                                                                .k
                                                                                                                                                                                                                 :i
                                                                                                              '                                                                    :       ' .
                                                                                                                                                                                                                       :i
                                                                                                                                                                                                                    k.,L  El .(1 21i:51fï;,y;tjIk3:?îu-42:4E,:6ycjii
                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       .!
                                                                                                                                                                                                                                                                                        .î
                                                                                                                                                              .
                                                                                               .         ,.                 . .                     ,
                                                                                                                                                   . ,        t
                                                                                                                                                              ,.:(
                                                                                                                                                             ..
                                                                                                                                                          .. ,     );
                                                                                                                                                                    .j'. ....... .
                                                                                                                                                                                                             :-
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                      ,                 ..
                                                                                                                                                                                                                                                                                                                                                                                               :k          :;:.
                                                                                                                                                                                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                                                                                                                                                                                   .                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                         .. .               .                                       .

           '' .*wu:'                         <.       . 'n
                                                         vyxv   .vkot   x'rnm   . .          jt.J   i .y
                                                                                                       ulw: w..-.j     jax          '
                                                                                                                                    r   .;f?  g
                                                                                                                                              .j wc)@:y
                            ..                                                                                                                                         .                                                                                                                                                                                                                 .                                              . ...
                                                                                                                                                               . ... .                 . ...               . . . ....                                                                                                                                                                                         . ...                                                           . ., ...      :.-          ..
                                                                                                                                                                                       u:.:J;
                                                                                                                                                              :                                                                                                                                                                                                                        . . .                                                                                                              ..                     .. ,                                            ..
                                       *u.     v'.     '                                             .               -.      .
                                                                                                                             ww..   we                        . !4,p    (axt  r.
                                                                                                                                                                            . .
                                                                                                                                                                                .
                                                                                                                                                                                 y:w    .
                                                                                                                                                                                        ...       .)j       ..,
                                                                                                                                                                                                              .g:  :
                                                                                                                                                                                                                  :.,:,;
                                                                                                                                                                                                                    .    .(;
                                                                                                                                                                                                                           .rzsjuy..jo.  so    x,      ;,a
                                                                                                                                                                                                                                                         ...:   y.uj
                                                                                                                                                                                                                                                                s   .;gvq  uowya     ...,'k  r' )j  .j.s  j
                                                                                                                                                                                                                                                                                                          g.j .ja ' .'y
                                                                                                                                                                                                                                                                                                                      .jj    jj  ejn'..e(    :y  a.,i
                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                               ,y.     .i
                                                                                                                                                                                                                                                                                                                                                        ï :.;j&
                                                                                                                                                                                                                                                                                                                                                          d
                                                                                                                                                                                                                                                                                                                                                         .;     .-
                                                                                                                                                                                                                                                                                                                                                                j      ;i;L    v....:::...,.'                              Jpe($ïhiàpolicè'                            fDeiedivp-Tom .                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,'   ''                   m'''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                 .

                            ..ttij-         brcsà              y   . s    v .  ,   .    . ' ,.
                                                                                 z- ..(.. ,.:::'   : J . . .J  :
                                                                                                               ' r .
                                                                                                                   ' .-        j
                                                                                                                               ,,  ..
                                                                                                                                    .,   .      .'.  .v ,j   .j   ' , :'    ' (  .. .(. :L zL .   ., .:   .  :
                                                                                                                                                                                                             . . . :, .1  g  tj    u:             y      o   j
                                                                                                                                                                                                                           ). ,r;.. . ;y:.. ,, : .Lj:j..j.:t;.   k   é   t y    j i  u    ù    d    j    e   d    é     d    f          tyi  z r  flt
                                                                                                                                                                                                                                                                                                                                                                .,
                                                                                                                                                                                                                                                                                                                                                       es,,.2.jtr.  y
                                                                                                                                                                                                                                                                                                                                                                 ... ..   yj . . .
                                                                                                                                                                                                                                                                                                                                                                                 jg .
                                                                                                                                                                                                                                                                                                                                                                                  -: :.   ..
                                                                                                                                                                                                                                                                                                                                                                                       .. .      yj  y g
                                                                                                                                                                                                                                                                                                                                                                                                       .j ( .
                                                                                                                                                                                                                                                                                                                                                                                                            ,y        j    y   js s   yy   . ) , y   j y  y y   j j s . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . t y    y    yy .y ;y u.  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y y    j  j  y   y . .y    y . . .,                   .     .
                                                                                                                                         k.itd'             -gji rt.   :.,:....j:..l.                          ;,.,L   q
                                                                                                                                                                                                                       ; .:
                                                                           .                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                        .. ..... .. ,                                      yc
        '
                         ' Yétt.:'''                             iIi'  . adepepdenil                                jC..Eèxl            ..
                                                                                                                                        l                   EkLLL       .F '.
                                                                                                                                                                          . ..(  '' J:@Jj'j.'.k.:y'y    . -
                                                                                                                                                                                                      ...   x  u..;i).
                                                                                                                                                                                                                    .    y.   J
                                                                                                                                                                                                                              #
                                                                                                                                                                                                                              '     dr.      Y%'                :t
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 '  hé      ,'...
                                                                                                                                                                                                                                                                               è   6;ùt             . r   #:     :'. .
                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                        )-. '.
                                                                                                                                                                                                                                                                                                                             ;'é
                                                                                                                                                                                                                                                                                                                              .    .  .f;   ...L,yjf
                                                                                                                                                                                                                                                                                                                                                   . j ..
                                                                                                                                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                         . ; y  z .. i :..
                                                                                                                                                                                                                                                                                                                                                                          ..

                                                                                                                                                                                                                                                                                                                                                                          u
                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                           ;uï   .' )- .
                                                                                                                                                                                                                                                                                                                                                                                       .i...   .
                                                                                                                                                                                                                                                                                                                                                                                               : .
                                                                                                                                                                                                                                                                                                                                                                                                 à .-r    yjjtjziyj
                                                                                                                                                                                                                                                                                                                                                                                                      ... ..
                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                   .s... zj )j.    :.(;   ,.,v: ya   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .;    .éxàrjas '  . .             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               sqkd. ., :.;' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .             .

                                ha       ve      ..ç     oh    '
                                                                  Y
                                                                  .     i t   t  çl     gt       y.   , f   o   uhd'           .t  hè          hl      k.rf
                                                                                                                                                            '
                                                                                                                                                                't i.
                                                                                                                                                                    ',,i :
                                                                                                                                                                           '
                                                                                                                                                                           .  .  . . Lj t  . '   j
                                                                                                         . :. .:'r,:...''':!'.j):)'.è'F.':'.y'(-F:;jtC'..:...è:':...;- ;;., :J'fe2.a:.:'.:.' e-y-l-,. . .  , ç
                                                                                                                                                                                                             : 'i     ;)   .'
                                                                                                                                                                                                                             y;  (
                                                                                                                                                                                                                                 ,  t  s c    !   l
                                                                                                                                                                                                                                                  .  j   :a  :
                                                                                                                                                                                                                                                             r    ) è    s   L r    lurfiblèk
                                                                                                                                                                                                                                                                                                                                                        .                                          .2                     ..       .            ..           ..  , yj .... .. ;,                                     .. . r r. .. ,                      . .:r
                                                                                                                                                                                                                                                                                                                  !ju  .èhài           .i-    i
                                                                                                                                                                                                                                                                                                                                              .f   jl
                                                                                                                                                                                                                                                                                                                                                    )ét    zv'   i
                                                                                                                                                                                                                                                                                                                                                                 %:.?.L  .'
                                                                                                                                                                                                                                                                                                                                                                         '  .'
                                                                                                                                                                                                                                                                                                                                                                             L;
                                                                                                                                                                                                                                                                                                                                                                             , gï :.L.r .:'     y.;. :jj   .i$d pect:offèl
                                                                                                                                                                                                                                                                                                                                                                                                           '                                                    télkàtkpwhèl
                                                                                                                                                                          .                                         ::   :                                                                                                                                                                                                  /
                             -.      '. ' ':. ..1::                             'r
                                 ... ':.y.,;;..:.. :,- ,..!, .:'',..c:,f.',),r.t.::.(J.
                                                                                       .,   't.'    :'       .                                             ..
                                                                                                                                                           -              ., . .           ..     . .,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           kt4l4'               . :;:'.'.. .. ..           ..  ..-
                                                                                                                                                                                                                                                                            . ....,..
                                                                                                                                                                                                                                                                                                                      tb-f.f''iè                                                                    ..
                                                                                                                              .                                                                                                                                                                          . ..                                                                                                        ..                                          . .
                                                                                                                           '. .                   .                                                                                                                                                                                                                                                  .                                                                                   .                           ..
                                                   '                                                                              :ffy
                                                                                                                                  '           :h
                                                                                                                                             ..   .t   2 g -..(            '
                                                                                                                                                                              '
                                                                                                                                                                                 .
                                                                                                                                                                                 '..
                                                                                                                                                                                ,. .
                                                                                                                                                                                    '
                                                                                                                                                                                     u':'
                                                                                                                                                                                              '.
                                                                                                                                                                                                ., :
                                                                                                                                                                                         . . . ..   .
                                                                                                                                                                                                    .        . '.f  '
                                                                                                                                                                                                                    tisj.tl' j? à.b.       d.'f4           hl      èf       'é   ke       t   iti.tï-i     '/(.gï         '
                                                                                                                                                                                                                                                                                                                         ..            '
                                                                                                                                                                                                                                                                                                                                       ..   tb  t    fr ô  f      :.  . S  i
                                                                                                                                                                                                                                                                                                                                                                           :  - . ';q  . .
                                                                                                                                                                                                                                                                                                                                                                                         ' . i  .: ...
                                                                                                                                                                                                                                                                                                                                                                                                     .J .y. '
                                                                                                                                                                                                                                                                                                                                                                                                            l;t    ' h.    é  ...
                                                                                                                                                                                                                                                                                                                                                                                                                               y   .
                                                                                                                                                                                                                                                                                                                                                                                                                                   a  i.-
                                                                                                                                                                                                                                                                                                                                                                                                                                        e   .  f  à  -ù  .'#
                                                                                                                                                                                                                                                                                                                                                                                                                                                           t  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              n   .:'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '.à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . ..  f't   i'o  :l  p   r  o''  o    f   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  zè    .. y  ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               : :.   ... . .        .           :                .. ..
      .                           .
                                         f;.':.    ..5:-..  S   i d i
                                                            ):-J2:7':l
                                                                      '
                                                                      b.
                                                                            ilplk lilt'i.1.1.è:lLl'à''ji       :Li1iLité1.' ,-k'g(y';ï
                                                                                                                        -       :
                                                                                                                                . . ':     :. . -.
                                                                                                                                                       .
                                                                                                                                                             -q,; ?:,:j  ..  . ..
                                                                                                                                                                               :' -.
                                                                                                                                                                                    .  .
                                                                                                                                                                                      ' '
                                                                                                                                                                                      -':. E
                                                                                                                                                                                          --
                                                                                                                                                                                                 .   .
                                                                                                                                                                                              y'-..-'tât. ': .c .
                                                                                                                                                                                                             .ïàï' j
                                                                                                                                                                                                                   .kir:
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       E r!; ij
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                              ) -  lh'
                                                                                                                                                                                                                                     ik; t
                                                                                                                                                                                                                                         i E
                                                                                                                                                                                                                                           ,i1L:il      .titst .. i<
                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                   l:'
                                                                                                                                                                                                                                                                    ri .
                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                       é   .'
                                                                                                                                                                                                                                                                            s ''
                                                                                                                                                                                                                                                                                I!I .'.
                                                                                                                                                                                                                                                                                      1.t:.
                                                                                                                                                                                                                                                                                          1 '
                                                                                                                                                                                                                                                                                            : .'
                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                 0 ).?ipl'':
                                                                                                                                                                                                                                                                                                           -idli -?
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                    E.
                                                                                                                                                                                                                                                                                                                     ,.l@ -t
                                                                                                                                                                                                                                                                                                                          r   I,k'r yE,k 1t7iEi :f
                                                                                                                                                                                                                                                                                                                                                 l; :
                                                                                                                                                                                                                                                                                                                                                    r .
                                                                                                                                                                                                                                                                                                                                                     hk i
                                                                                                                                                                                                                                                                                                                                                        Ei ëi:.ë-q   ' ;
                                                                                                                                                                                                                                                                                                                                                                      -è  à    ' .
                                                                                                                                                                                                                                                                                                                                                                         -L-'.:r:-'. ,::
                                                                                                                                                                                                                                                                                                                                                                                      ,  '       .   -..
                                                                                                                                                                                                                                                                                                                                                                                                '.: ,-'-.ê'            t  ,j
                                                                                                                                                                                                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                             ;l'i
                                                                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                                                                -iE
                                                                                                                                                                                                                                                                                                                                                                                                                                  t:);'
                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                      ri
                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                          -d:
                                                                                                                                                                                                                                                                                                                                                                                                                                            s l' Elilt:d
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         i,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .jèltd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      tr!.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ?.- :.. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' .- -..':.'' :- - @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -.'                --      '.J  .   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '' '             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :'-..:-C :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '       .                               . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                            ,,.z);y.?y..y2,....-2                          :). . .
                 .              .. . ',' .'                .
                                                                             '    '.
                                                                                   y  :.'   ..   '                                           ... ...                                      .       .                                                                                          .                                                                      .. . . . . . . .. .        '.                                                                            . ..   ....                         .                                                           .
                                                                                                           .: :i..-.2;'.                                                .           .
                                                                                                                                                                                   ..   .                .. ..
                                                                                                                                                                                                               yr.                      -                        . .                         .           . .             .             .                .                                 :                                    .                                         ,           . . .                       .      . :                      .                          . ,.. .
                                                                                                                                                                                                                   s,sg.     .r          (                   .j        .l  .rj.jys      .    jj     2r.    :l .y        .                 g.y                 y.   ..,jtt )  ..     .j,:.j..   .j.   .   .,Js(..jr   .,(.  .q;.g.tjo
                                                                                                                                                                                         .
     . . i:k.        gx.t.                                                                                                                                                                                                                                                                                                                                                                                                              .u.j
                              .::.      '.      l.J    ::q.?.. .'p6    ... .t   ,.g.2)-.:      . ;.;,j'-:    Lu.    .  .    u.:.y:j.:;è.    ...  ;:.         .;.:îy ; vL:     y  L  .ty      :. a .j.jg.   Njtyj                                                                                                                                                                                                                                yy..jr      j.jjj,   j,y    q. jy y.,    yj   'j.j,t.jj         jftj.;j :jr.  .,.;t.  y. ...            g;..;   v,c .
                                                                                                                                                                                    .                 ..            .                                                                                                                                                                                                      ..
                                        (       .  ..               ..           -         .... )L        ..j   -.'z
                                                                                                                  - ..
                                                                                                                     '. '.u.  .y                                                                                     . ;Tj
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       j      yg
                                                                                                                                                                                                                               i
                                                                                                                                                                                                                               j jrj,)4  j
                                                                                                                                                                                                                                         ;j  j g.j     j y j.j.yg  jy gj .j        rkjj yjtk   .gj l  j;  k  .j j..tji  tyj.j  .j  jj gr.r   tj  jjj  .j.y
                                                                                                                                                                                                                                                                                                                                                         j:tr!j:
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                           r;; .:.ry   .              j
                                                                                                                                                                                                                                                                                                                                                                                                      gj;
                                                                                                                                                                                                                                                                                                                                                                                                                 ,        .
                                                                                                                                                       (.ty  ky   ..     ..:2    .:      ju.            ;.   ;                  ).       .   f        . ...,                                                                                                                                  j    j                                                                 j  .;.                  ,                 j,      .j    .
                                                                                                                                                      ..       ....                                                               s                                                                                                                                                                                            . . . .. .                                                                                                                     ..
                             j    .-2q    ..:         .,                         :             j    .   r:     .(      k                   )    :     p     (     : ;    :    .  .
                                                                                                                                                                                 :.1   .        ;.  :  l      y      C-(
                                                                                                                                                                                                                          s
                                                                                                                                                                                                                          .   y                     . 2                    . .a . .. ..
                                                                                                                                                                                                                                                                                      .            .       .(  t
                                                                                                                                                                                                                                                                                                               ijrt.é,..           .           ..                   .  ,.  j      .                 ;      .,             ) .k         ;y                                                                                           z;.                            ;.
                                                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !jyj
                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                            .           . . .. .
                      .      .:  ,  . .:
                ï 7:...1$:L ;$..'....l'.:..
                                .''         .  . '
                                                 :   '. '
                                                        :. . .-':.:.  .
                                                               .:?:: :..
                                                               . ' . ..
                                                                        .
                                                                        : '
                                                                          -
                                                                          J'ï
                                                                            . :
                                                                              . .-: - @.- è .'
                                                                                             .:
                                                                                              ..-fLt
                                                                                                   ).,
                                                                                                     .-:t:î
                                                                                                          .:
                                                                                                           y. .
                                                                                                              E-
                                                                                                               .L
                                                                                                                .
                                                                                                                .:.
                                                                                                                  '.,
                                                                                                                    :ï
                                                                                                                     2: z
                                                                                                                        .v.':
                                                                                                                            .
                                                                                                                            ...
                                                                                                                              : :'.
                                                                                                                                  : L
                                                                                                                                    .
                                                                                                                                    :,..7
                                                                                                                                        ..:
                                                                                                                                          . :
                                                                                                                                            . :
                                                                                                                                              :
                                                                                                                                              .  r;.
                                                                                                                                                   . -.?
                                                                                                                                                       -:.
                                                                                                                                                         è : ..-
                                                                                                                                                               ..-
                                                                                                                                                                 t
                                                                                                                                                                 .:
                                                                                                                                                                   q .
                                                                                                                                                                     :
                                                                                                                                                                      è
                                                                                                                                                                      .
                                                                                                                                                                       -'
                                                                                                                                                                        .
                                                                                                                                                                         l
                                                                                                                                                                         .)
                                                                                                                                                                           .f  -
                                                                                                                                                                                2
                                                                                                                                                                                .:
                                                                                                                                                                                 '
                                                                                                                                                                                 ..
                                                                                                                                                                                   .-:
                                                                                                                                                                                    k. .
                                                                                                                                                                                       ,
                                                                                                                                                                                        :ë@
                                                                                                                                                                                          j
                                                                                                                                                                                           . 7.?- J
                                                                                                                                                                                                  .F '
                                                                                                                                                                                                     ::E   ;: ;i'
                                                                                                                                                                                                                r'
                                                                                                                                                                                                                 : idè
                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                   n
                                                                                                                                                                                                                      ' (
                                                                                                                                                                                                                        -r.-ë!-
                                                                                                                                                                                                                              . li
                                                                                                                                                                                                                                 s ili i r
                                                                                                                                                                                                                                         l  dg        :   :  b
                                                                                                                                                                                                                                                             ' i1'di
                                                                                                                                                                                                                                                                   :,'
                                                                                                                                                                                                                                                                     214
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                            . . . . . .,
                                                                                                                                                                                                                                                         , ,..   -       (:1
                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                           :       1di;
                                                                                                                                                                                                                                                                                      t   1
                                                                                                                                                                                                                                                                                          . 7-Ii i'i !fl i  :jî-ë
                                                                                                                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                                                                                 . .. .    *    1 rltitlk i :i
                                                                                                                                                                                                                                                                                                                                             l1I.4t
                                                                                                                                                                                                                                                                                                                                                  .E),A.       . . :.  :. .  q: :r .
                                                                                                                                                                                                                                                                                                                                                                                   : ;:. :   g
                                                                                                                                                                                                                                                                                                                                                                                          .. . .
                                                                                                                                                                                                                                                                                                                                                                                            .    .
                                                                                                                                                                                                                                                                                                                                                                                       . .........
                                                                                                                                                                                                                                                                                                                                                                                                   r . jr.
                                                                                                                                                                                                                                                                                                                                                                                                         '  .:j ; j
                                                                                                                                                                                                                                                                                                                                                                                                                  ;y ty  j
                                                                                                                                                                                                                                                                                                                                                                                                                         y j
                                                                                                                                                                                                                                                                                                                                                                                                                           . g ,g
                                                                                                                                                                                                                                                                                                                                                                                                                                tjj j ,
                                                                                                                                                                                                                                                                                                                                                                                                                                      ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                       .   jjijg
                                                                                                                                                                                                                                                                                                                                                                                                                                       . ... .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                   jiy ..  ,j y.j,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . jyjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..tyjjjj   .r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :j.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .gtjj .j.y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .,y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .g  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,     j;..g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -  j:g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . ;i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..jt.j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .gjyjy?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .i.q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    , x.      .           ..:).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..       ::    .           .
                                                                                       'J.)       !   7       L                                                                              : .
                                                                                                                                                                                                   jà:   .   j                                                                                                                                                                                                                                                                                                   .                           ....
                                                                                             f) : :.1: :.: tè.'...... .è,:                             .&:'  ):u:t:ci
                                                                                                                                                             '
                                                                                                                                                             ;                                                 :.  y.
                                                                                                                                                                                                                    :j:   .   gjj  ;y:1:    .     .  1i5lJ               .è.        k  .7.i!rIEI.     :   à.i     L  . :      :g                   .           :lq'@.     sj.:.r:   . g.:.:'&. .
                                                                                                                                                                                                                                                                                                                                                                                               .(.   .:.;.v..1t.:jvjigksyy                   ..or        :y.jjji.   -.   gj;glytjjjg.pgo:y;
                                                                                                                 '                                                                                                                                                                                                                                                                                                                                                                                                                        .. .
        .' :? .:r''                 :.
                                     ..:'.
                                    . . .. ..  ..s' ?z.: L.=cpLk.:
                                                         ' ...       ..
                                                                                t:
                                                                                 (
                                                                                 ..(
                                                                                   t.
                                                                                    c'
                                                                                     :i,    :::';:l
                                                                                                     .
                                                                                                     .       . . . ....'
                                                                                                     . ..., .. ...
                                                                                                               . -
                                                                                                                       .
                                                                                                                   . . ..
                                                                                                       :.: )'.4q::yc.'(
                                                                                                                                                           .. . '   .
                                                                                                                                                           . .... . . .      .ïz,.:.
                                                                                                                                                                               '      :.t.x.j::):      . ,
                                                                                                                                                                                                       .( :,
                                                                                                                                                                                                       .. .   t    : r2
                                                                                                                                                                                                                      'i
                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                       q à ) :        ..    jt
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              ;:
                                                                                                                                                                                                                                       , . .. .    ,         1
                                                                                                                                                                                                                                                             : f1éte
                                                                                                                                                                                                                                                                 :         .    t2   1.t               li'     t:.l
                                                                                                                                                                                                                                                                                                                  j il7 i:i
                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                          l 1i   '1iE17 1kit:!r'tli:ji1il  il L        ':':          i .      (..             . . . .                      ..              .           .:    .. . . . .                              .         :. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..... , ,....            .:.z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                    .

    ..'...'     ..,.
                        .
                    .. ...   y::. .c'.    7'..:.) ::.   .. .. .. .
                                                         '.! :,
                                                           '..'.: .    '.
                                                                        ' .'.;:r,  . (
                                                                                     . ?
                                                                                       .  :.'.kE :'.
                                                                                                   i ;
                                                                                                     :.
                                                                                                      rg q.
                                                                                                          h: :r
                                                                                                              . @ @
                                                                                                                  L ,)
                                                                                                                     ' ':,
                                                                                                                         .:   .:'    J :J':.  .
                                                                                                                                                J    :.
                                                                                                                                                      .:
                                                                                                                                                       :.7f
                                                                                                                                                         q  :
                                                                                                                                                            -
                                                                                                                                                             s
                                                                                                                                                             :
                                                                                                                                                             .,.j
                                                                                                                                                               q.
                                                                                                                                                                  q).
                                                                                                                                                                   (   !-
                                                                                                                                                                        ;2
                                                                                                                                                                         jr  :
                                                                                                                                                                             kp  ..
                                                                                                                                                                                 'r.:r(; :v...;;
                                                                                                                                                                                          (        .:ts;.y
                                                                                                                                                                                                   .
                                                                                                                                                                                                          ..
                                                                                                                                                                                                             .
                                                                                                                                                                                                                .
                                                                                                                                                                                                                .j
                                                                                                                                                                                                                 @ .L
                                                                                                                                                                                                                    ru:
                                                                                                                                                                                                                      .j
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       . '
                                                                                                                                                                                                                         .k: (
                                                                                                                                                                                                                             (.
                                                                                                                                                                                                                              :l .
                                                                                                                                                                                                                                 ;  14; 1#
                                                                                                                                                                                                                                         k        j     '
                                                                                                                                                                                                                                                        :d
                                                                                                                                                                                                                                                         .   u     j  '
                                                                                                                                                                                                                                                                      j j  '
                                                                                                                                                                                                                                                                           f é ' k j  f  ikg         j    j  j j    a    ds         i  i y   J'
                                                                                                                                                                                                                                                                                                                                              ià.
                                                                                                                                                                                                                                                                                                                                                .à
                                                                                                                                                                                                                                                                                                                                                 ..  f
                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                     ,  jd ....' ;.
                                                                                                                                                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                                                                                                                                          . .... ..    .
                                                                                                                                                                                                                                                                                                                                                                       :)
                                                                                                                                                                                                                                                                                                                                                                        (-
                                                                                                                                                                                                                                                                                                                                                                         g../
                                                                                                                                                                                                                                                                                                                                                                            .     ''
                                                                                                                                                                                                                                                                                                                                                                                   :2  5J    k :.I'
                                                                                                                                                                                                                                                                                                                                                                                                 '.'ï ' l
                                                                                                                                                                                                                                                                                                                                                                                                       L? zf
                                                                                                                                                                                                                                                                                                                                                                                                         L'  #
                                                                                                                                                                                                                                                                                                                                                                                                             .        V
                                                                                                                                                                                                                                                                                                                                                                                                                      ky $..  'l
                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                               :t
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                . du   Y '. è
                                                                                                                                                                                                                                                                                                                                                                                                                                            .. t .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .j. , ' t l  i  é   i  l i k    h    i  ';    ' t ''.   'Yhe            #' q'/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :  Z   à .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                 ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ., .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ji2):.k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,,... .:.. .
                                                        .:.t  gJj!.: .z.. :.ë:ug.:...jj,:. .;.::;yk .;:..é);..5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     gjgjjjs
                                      ..                                                                                                                  . .                                     .                                                               ..  à.J. ., . yy                           ;            .       .                                                                                                                               : ...                                                      .
                                                                                                                                                                           :j: .è        y.j.r,jg...,        .y.)                                                                                                                                                                                                                                                                                                              .ygs..:.F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;.                               . ... . .
                                                         ..                                                                                                                                                              .                                                                                                                                                                                                                            .,                                                                                                 .
           . è..:..L.J;          @.
                                .! :-: 'i5  .'
                                             ..;'
                                                ::.(:.
                                                   .   :
                                                       ..:.
                                                          t. ':
                                                              .t .
                                                                .(.fq  7j:
                                                                        ;   -
                                                                           r:1'
                                                                             .  .;   .(::
                                                                                  ..:.    f: i.:
                                                                                               f 5
                                                                                                ...
                                                                                                  C:à jë f:'..
                                                                                                             :;..
                                                                                                              .  (/
                                                                                                                  :L;
                                                                                                                    ;.y 3
                                                                                                                        .:.
                                                                                                                         .  .'.'
                                                                                                                               :-z
                                                                                                                                .  .:..''    . '
                                                                                                                                                tè
                                                                                                                                                ..  J:)sy
                                                                                                                                                       ,,
                                                                                                                                          . .. . . .. ..
                                                                                                                                                         t:. :'q:
                                                                                                                                                              y. èy
                                                                                                                                                                    .
                                                                                                                                                                    jj
                                                                                                                                                                    !  .
                                                                                                                                                                   ,.::j
                                                                                                                                                                        :r.                  .L2..o..j.-ëo.ë
                                                                                                                                                                                                       .                .:)
                                                                                                                                                                                                                         .  gj
                                                                                                                                                                                                                             t.
                                                                                                                                                                                                                              u
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                               ..j  .sér
                                                                                                                                                                                                                                      ;k....j
                                                                                                                                                                                                                                      .                    ..:. jj.u
                                                                                                                                                                                                                                                                   a,y    .jjyyyj   ,y,;j    .y..yj.  ,j
                                                                                                                                                                                                                                                                                                       y.jj
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                               .jj    jegj
                                                                                                                                                                                                                                                                                                                         .         .y  :..
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                            ;y uj
                                                                                                                                                                                                                                                                                                                                              ;.  :j
                                                                                                                                                                                                                                                                                                                                                         , ..
                                                                                                                                                                                                                                                                                                                                                          o:.sj
                                                                                                                                                                                                                                                                                                                                                      .. .. .
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                 ..         2
                                                                                                                                                                                                                                                                                                                                                                            ty  jy,t...j.ty
                                                                                                                                                                                                                                                                                                                                                                       .è.-.?tEs:2......,
                                                                                                                                                                                                                                                                                                                                                                                                    ..ck  g
                                                                                                                                                                                                                                                                                                                                                                                                          y.:gm  ,: uy.            ggt.jjy   ,j  .,yjjtq
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .: ....,..: : . . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ayur
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      tjsy.tjj.é:y.j     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..). y .,..:..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . . .... .
            .'..      .
                  .:..:'  .'  f3 L
                                 .
                           :C: !s'S  ï.   .?:'
                                             à (
                                               . '. .,
                                                     '- . .: : :.n  g  :y :
                                         ..;?s,:.. .:)..: : - . : . ;. .,:,
                                                ..
                                                                           :t; .      è   .'
                                                                               . . ... . .. .L j
                                                                                               .k j
                                                                                                  : k;. l.F
                                                                                                          :(. :).b
                                                                                                                 : ï:
                                                                                                                    't9:   ).'
                                                                                                                             .
                                                                                                                             : '
                                                                                                                               t
                                                                                                                               ?  ,
                                                                                                                                   L1L  :.
                                                                                                                                    .. . . - .
                                                                                                                                              : :cj.   '
                                                                                                                                             . .. .. . .l 7 iy'
                                                                                                                                                              : :
                                                                                                                                                                gt   ;.:,::
                                                                                                                                                                                 .
                                                                                                                                                                                 ;.ï: :#:. y
                                                                                                                                                                                           ;j:. .  èt )g
                                                                                                                                                                                                       .   .j. Ft é i .t
                                                                                                                                                                                                                       : :è c ;9.
                                                                                                                                                                                                                                1.1 r1k) ( 1 1  7 .
                                                                                                                                                                                                                                                  1ë  .
                                                                                                                                                                                                                                                      )  1
                                                                                                                                                                                                                                                         - t): i :jI JIF
                                                                                                                                                                                                                                                                       I  ti9
                                                                                                                                                                                                                                                                           .. i r.
                                                                                                                                                                                                                                                                                 i pkpk
                                                                                                                                                                                                                                                                                      l  i
                                                                                                                                                                                                                                                                                         'i  1!; kij    J(-.t l)J.
                                                                                                                                                                                                                                                                                                                  I  )I 1 2
                                                                                                                                                                                                                                                                                                                          4  i. lili
                                                                                                                                                                                                                                                                                                                                  -. f
                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                       i ti :IFI L4: 1L
                                                                                                                                                                                                                                                                                                                                                  . . .k
                                                                                                                                                                                                                                                                                                                                                       . E
                                                                                                                                                                                                                                                                                                                                                         ,) L
                                                                                                                                                                                                                                                                                                                                                            .!.
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                :(  .
                                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                      ..' '
                                                                                                                                                                                                                                                                                                                                                                      -  ..
                                                                                                                                                                                                                                                                                                                                                                       ,.....    -                5:    .  :qj  l :   t  )
                                                                                                                                                                                                                                                                                                                                                                                                                         y kjk
                                                                                                                                                                                                                                                                                                                                                                                                                   ? ... j. ;:jr
                                                                                                                                                                                                                                                                                                                                                                                                                               jk,
                                                                                                                                                                                                                                                                                                                                                                                                                                 4j
                                                                                                                                                                                                                                                                                                                                                                                                                                  2 y j :
                                                                                                                                                                                                                                                                                                                                                                                                                                        jj gy .  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ; rj  j j ,  y.y
                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .. ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j yi j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y g-j y yj j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    . j y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        q: .  j yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .,. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k;gj r 2; . ..g y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           , )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .  3j jr.j yj  j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,:  :;     .(.... ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.,.y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .. ..
         ....  '.'z:   .:(i)è
                       '         j. .
                                   (.,. .:. ;$.ï'C.';.,. .
                                                         :è
                                                          .  .
                                                             . t ccè' .,
                                                                       ;: ')
                                                                           .j
                                                                            .g  .
                                                                                T g:y)à    .:. g
                                                                                               ';'F
                                                                                                  ..
                                                                                                   j  .:  J
                                                                                                          ,.:
                                                                                                            2
                                                                                                              .
                                                                                                              :(.,
                                                                                                                 . rj.  . . ï'
                                                                                                                             . rq .?..
                                                                                                                                    .y  :  .7 '
                                                                                                                                              : .
                                                                                                                                                ';.y
                                                                                                                                                   :  .
                                                                                                                                                       (
                                                                                                                                                       .y . :.
                                                                                                                                                             k(
                                                                                                                                                              .:ïty(r
                                                                                                                                                                    r j .
                                                                                                                                                                        . .y
                                                                                                                                                                           .
                                                                                                                                                                           .   :..:.:.. ).t.g
                                                                                                                                                                                            . ...g
                                                                                                                                                                                                 . ..r
                                                                                                                                                                                                     .-
                                                                                                                                                                                                      .    J.  :
                                                                                                                                                                                                               :jj
                                                                                                                                                                                                                 . t
                                                                                                                                                                                                                   ïr;
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     u..
                                                                                                                                                                                                                       7 ,
                                                                                                                                                                                                                         .ï
                                                                                                                                                                                                                          q  L
                                                                                                                                                                                                                             )?
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              l. E
                                                                                                                                                                                                                                 I .y
                                                                                                                                                                                                                                    :.:
                                                                                                                                                                                                                                      ji   jij l  p:
                                                                                                                                                                                                                                                   l   iL c.jk   4:)/jjk   ;..
                                                                                                                                                                                                                                                                            .   (ty jgr2 .. ,:
                                                                                                                                                                                                                                                                                             .gjg j.j:y
                                                                                                                                                                                                                                                                                                      'j
                                                                                                                                                                                                                                                                                                       :t yj.  -.
                                                                                                                                                                                                                                                                                                                .::jjj.     (.y.j.
                                                                                                                                                                                                                                                                                                                             y      jj k
                                                                                                                                                                                                                                                                                                                                       .jy j
                                                                                                                                                                                                                                                                                                                                           .k 'yj
                                                                                                                                                                                                                                                                                                                                                .k.
                                                                                                                                                                                                                                                                                                                                                  , y.; jj ; j , ..    .j  . ,
                                                                                                                                                                                                                                                                                                                                                                             .  :,
                                                                                                                                                                                                                                                                                                                                                                                 rqj) cqj
                                                                                                                                                                                                                                                                                                                                                                                        .  .
                                                                                                                                                                                                                                                                                                                                                                                           v.  j
                                                                                                                                                                                                                                                                                                                                                                                               : ;:. .    .:. t(  j j .  .jgjj
                                                                                                                                                                                                                                                                                                                                                                                                                             . ;
                                                                                                                                                                                                                                                                                                                                                                                                                               (j
                                                                                                                                                                                                                                                                                                                                                                                                                                ;jrjà(rjj
                                                                                                                                                                                                                                                                                                                                                                                                                                        . j g
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            t:  . -  f ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       g Iy
                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !j:j :jjyj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r ) (.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y. s. .j jj  ;kj r j  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . . -.:yj  :)j g.j j jy tj jk .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             )    j.  r  ..   ...   .  .   .  :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,. .
                                                                                                  :(.:::.:y';,r:r       ) .....:.Ey.,;:..:.ï,        k
                                                                                                                                                     ;..     ..ë..(.-.:;,.:.                ..   ,..,   :.:   ..:;.:.. :.....:. ......2...: 2:J..: ( .:j..:;, jr..                                                                                                                                                                                                    o:. j.  :t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                jj.tj   .nv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..t.    .ùy-.y         .jt.    u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j.jrt     ...!..g.. :
                                      .                                    .' . ' '                              .                                                                                                                                                                            .,      .                                                                                                                                                                                                                                             .      ,... .
                                                        i '.:?1'              :7.'.: .                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ..
                ..i.3):-    ':
                             k. .. ë:
                                    ,I:t
                                       .7ï.'
                                           .:;..;.)s.
                                             v            .)..
                                                           .
                                                                f.:q.s... . . . . .. ..
                                                                   .. . ..      r.):   .,i.:.
                                                                                   .., ,, .
                                                                                                 .  ''. '          .. .
                                                                                                                    :.- t
                                                                                                                    ;
                                                                                                           , .- . . ... ..                 ?:j;.
                                                                                                                                            ...,.    .  :.iy
                                                                                                                                                        ,
                                                                                                                                                          .:r:.
                                                                                                                                                              ,g;g
                                                                                                                                                                 jqiL..gy:r..,.: g:.:.;s
                                                                                                                                                                   .
                                                                                                                                                                   ..
                                                                                                                                                                                               .-.;            ,y: J .     : L4
                                                                                                                                                                                                                             .  t2
                                                                                                                                                                                                                                 :l
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                     iql k
                                                                                                                                                                                                                                         d
                                                                                                                                                                                                                                        .. l4   :j  : J l?r.!;    !i
                                                                                                                                                                                                                                                                   7rjlml
                                                                                                                                                                                                                                                                       .       ji,
                                                                                                                                                                                                                                                                                 .:!;  :E!;4 8
                                                                                                                                                                                                                                                                                             k,j  Ei!
                                                                                                                                                                                                                                                                                                   s  .à, véi
                                                                                                                                                                                                                                                                                                         .. .
                                                                                                                                                                                                                                                                                                                    lg-:!slLi:rj i.!lr.
                                                                                                                                                                                                                                                                                                                                      t!;jr
                                                                                                                                                                                                                                                                                                                                     . , ..
                                                                                                                                                                                                                                                                                                                                           k-ë.:!...,$.'...-'.)fF:'J(.:              -:.     :r: y, g.. j.tjtj. uyjtjéayjr<,N..,rr                                                                          yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u :., . ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . :. r.   g:,    ) ....:          :.;  :
           ':   ''
                 . :     .       (.  .    J .'
                                             L
                                             . t
                                               .::  i: .
                                                       r   .
                                                        a::..J.(          :
                                                                          :r
                                                                           '.:.:j t..
                                                                                    :..
                                                                                      ..( :,
                                                                                           -)    k :ks .
                                                                                                       :i'7  . .
                                                                                                               .
                                                                                                             . '.
                                                                                                                  @        . ..
                                                                                                                       i.:::  .
                                                                                                                              .z
                                                                                                                               : .
                                                                                                                                 ' .. j .r.
                                                                                                                                           ::@:.
                                                                                                                                           ;i..
                                                                                                                                              2 . ëj.y@.
                                                                                                                                                      :'
                                                                                                                                                       .y   yï
                                                                                                                                                             . j
                                                                                                                                                               :r.
                                                                                                                                                                 . :
                                                                                                                                                                   j:                                 j.  .  9
                                                                                                                                                                                                             y j.y .
                                                                                                                                                                                                                   .  .
                                                                                                                                                                                                                      uj . j  j  .
                                                                                                                                                                                                                                 2  y   .) q w    .      ,   .    .y   y   j  j u    ,j   é
                                                                                                                                                                                                                                                                                          .   .'
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 i:y   j  t
                                                                                                                                                                                                                                                                                                          ,  .   .:
                                                                                                                                                                                                                                                                                                                  iy
                                                                                                                                                                                                                                                                                                                   . v.
                                                                                                                                                                                                                                                                                                                      g   y  . j   y   e   y  f' j :y. .
                                                                                                                                                                                                                                                                                                                                                       'j j   . ,. .   .'  . .    '. . :.   .
                                                                                                                                                                                                                                                                                                                                                                                            '    . . .   . . t    1 o        x
                                                                                                                                                                                                                                                                                                                                                                                                                             t jj é
                                                                                                                                                                                                                                                                                                                                                                                                                                  .   '
                                                                                                                                                                                                                                                                                                                                                                                                                                      t  q ':
                                                                                                                                                                                                                                                                                                                                                                                                                                            '   j   .u I    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .j' y j 'rg'riu    g   . t '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       # : j  >  i >. t' :, 's   J  .'  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .    :.  .    .'. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .   .gJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .: y.:   ..
                i:f     . ,. '    .'j :.' r                        ' ''                                                   .       ...            ,
                 .                                             .... , . . '                                  . :L'
                                                                                                             :                                                         ( ,
                                                                                                                                                                         . .
                                                                                                                                                                           :  . .  . .  L- :      ï:. .  -  ,...;
                                                                                                                                                                                                                .    .. :.y:    :
                                                                                                                                                                                                                                . -!..
                                                                                                                                                                                                                                     è)  tik             .; c     .: .. ,.;
                                                                                                                                                                                                                                                                 .7                            .cy y u ; . 2 9   :q
                                                                                                                                                                                                                                                                                                                  : , 2                                           : :               : :
                 . ''
                     ':; 'ë
                          '
                      . ...
                                 .
                                '.J'-
                                       J'gj
                                      ..
                                             ... '. '
                                                ):63;.:.: :'fE! ià:J'
                                                           '
                                                 . .. ......'
                                                                     ' '
                                                                   . ..' .'. , .. .  '
                                                                                                 ï
                                                                                                  -
                                                                                                  .          .' .::y..'y':!';
                                                                                                                   .             . .           .
                                                                                                                                               :..
                                                                                                                                                 ';à
                                                                                                                                                   .L
                                                                                                                                                    j .
                                                                                                                                                          ...
                                                                                                                                                                      ;  .. ,
                                                                                                                                                                                         . .                           :
                                                                                                                                                                                                                       '           ,    ....,
                                                                                                                                                                                                                                      ... ...  .
                                                                                                                                                                                                                                   :u.:jI;)4:),#ci ..
                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                       jit  i1 iji  q,k
                                                                                                                                                                                                                                                                                      d.4    :k  ILI;  Lri jl L!(4k,j;
                                                                                                                                                                                                                                                                                                                         , y
                                                                                                                                                                                                                                                                                                                         ..:
                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                                                               ,,.
                                                                                                                                                                                                                                                                                                                               ,:j
                                                                                                                                                                                                                                                                                                                                  .; .
                                                                                                                                                                                                                                                                                                                                    LI
                                                                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                        lk
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           jlj
                                                                                                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                                                                                                               :jk
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                    ;kk
                                                                                                                                                                                                                                                                                                                                                    -?j
                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                                        ru;
                                                                                                                                                                                                                                                                                                                                                        tç 2.
                                                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                             c ;               ; L.     ,. .:.;              2      ;     'gj:
                                                                                                                                                                                                                                                                                                                                                                                                                             j !
                                                                                                                                                                                                                                                                                                                                                                                                                               .à
                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                , j
                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                  vqt
                                                                                                                                                                                                                                                                                                                                                                                                                                    ... ,
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,. ,j
                                                                                                                                                                                                                                                                                                                                                                                                                                            j;.  rj,.a!,(..;,j kzl j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j :  , jkyj j.
                                                                                                                                                                                                                                                                                                                                                             : ;::.u.k:..y j:.. ,j6..',;k,Jku 1u,kh. Akz,.,/u:,.;,.ài;y,vt..q-,J....-,..,&rq.,u,u.r wgrq-.j,uq-a;,,:... ;, .yj,:rs;.
                                                                                                                                                                                                                                                                                                                                                               ..                                                                                                                   agjkjrj jy j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ; j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y  ..  .: s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .,j .g. j  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2:él :y :  ,. y :.   .           y.j  ,;.
           . .:j
            ' '
                -
                :ltc . . ..
                         .àjrr
                             j  .
                                J (.
                                    ..
                                       .:
                                    :c;: .(
                                          ;F:.
                                         ..
                                                ::t.
                                                   :t-,,':
                                                         :;i.'.
                                                             ::i
                                                              E 2:
                                                                   . . .
                                                                  :::è        IL'   . .. .
                                                                                           .
                                                                                          z: ,.è
                                                                                               è .
                                                                                                       '.Fè(:c    '.  '; J
                                                                                                              . .. . . ..., - . . ..:  .r..
                                                                                                                                          ::  ..)
                                                                                                                                            .:.        L:
                                                                                                                                                        t).
                                                                                                                                                       . ...):,L)j
                                                                                                                                                             j.      ..,2.t
                                                                                                                                                                  ,,zj
                                                                                                                                                                    ...
                                                                                                                                                                               u
                                                                                                                                                                                  ;.
                                                                                                                                                                                  :   t1:.:.       y
                                                                                                                                                                                                   'czi
                                                                                                                                                                                                      tyà.'
                                                                                                                                                                                                        .     ('
                                                                                                                                                                                                              .  jqjà.
                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                           ; qgj l
                                                                                                                                                                                                                                 .. ..
                                                                                                                                                                                                                             . .,. . .
                                                                                                                                                                                                                                        ...         ... .
                                                                                                                                                                                                                                                      . . .. ... . ..
                                                                                                                                                                                                                                                    . ,                      . . .,
                                                                                                                                                                                                                                                                                     .,
                                                                                                                                                                                                                                                                                     .        .
                                                                                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                  . .
                                                                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                                             .. . .
                                                                                                                                                                                                                                                                                                                                                            .. . .;
                                                                                                                                                                                                                                                                                                                                                               . . ..

     . '.....
              ,
                     ...   ....  ..
                               ...(
                                   .
                                    ..êè.: :.  .
                                                 tCiJ..q... ..      .
                                                                    .'
                                                                      q.E  i: 2
                                                                              '
                                                                              .  î
                                                                                 .; i?-j
                                                                                       .i.   J;
                                                                                              : (
                                                                                                . :
                                                                                                  ..
                                                                                                   .
                                                                          J(j:t:;.; :t .:J.:::(.:::'v )'            ;   g:.( .
                                                                                                                             : '
                                                                                                                               :r  ':f   '
                                                                                                                                         .
                                                                                                                                          .
                                                                                                                                          , )
                                                                                                                                            .L  .  ty .j
                                                                                                                                                       :  t
                                                                                                                                                          . jàj
                                                                                                                                                              .; ;
                                                                                                                                                                 èji
                                                                                                                                                                   .  . .
                                                                                                                                                                         .LE'
                                                                                                                                                                            ) . j
                                                                                                                                                                                ,. .
                                                                                                                                                                                    . rg;( .: .
                                                                                                                                                                                              ,qy k:. .
                                                                                                                                                                                                      .,:    L
                                                                                                                                                                                                             .j
                                                                                                                                                                                                              -qt. ).:. .
                                                                                                                                                                                                                        ::
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          jy (i :
                                                                                                                                                                                                                                ;!
                                                                                                                                                                                                                                 j. .
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    d
                                                                                                                                                                                                                                    I jI  :
                                                                                                                                                                                                                                          t;jt   tk; : 4; j1 .
                                                                                                                                                                                                                                                             r  .:,
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   ' .E.
                                                                                                                                                                                                                                                                      L  . .
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           .) ,:;E
                                                                                                                                                                                                                                                                                 :.è q
                                                                                                                                                                                                                                                                                     è.
                                                                                                                                                                                                                                                                                      . rf. :. )
                                                                                                                                                                                                                                                                                               : :
                                                                                                                                                                                                                                                                                                 .. :
                                                                                                                                                                                                                                                                                                    : :..
                                                                                                                                                                                                                                                                                                        ::.: ;:..:.
                                                                                                                                                                                                                                                                                                                  .: . ..g.
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          . ..  .:... ' , .  .
                                                                                                                                                                                                                                                                                                                                             . . .
                                                                                                                                                                                                                                                                                                                                                 . ;
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                     ï.
                                                                                                                                                                                                                                                                                                                                                       è
                                                                                                                                                                                                                                                                                                                                           .. .. . . ,...
                                                                                                                                                                                                                                                                                                                                                        ?.  :
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                              :.;.:.:
                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                 .. ..  i. ':.
                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                             .6..
                                                                                                                                                                                                                                                                                                                                                                                 :c: j
                                                                                                                                                                                                                                                                                                                                                                                     .. ).;..    :'    .'.
                                                                                                                                                                                                                                                                                                                                                                                                           gjI
                                                                                                                                                                                                                                                                                                                                                                                                            .  ; ) .4  : ,) !
                                                                                                                                                                                                                                                                                                                                                                                                                            .éE41
                                                                                                                                                                                                                                                                                                                                                                                                                                :!E,tf.
                                                                                                                                                                                                                                                                                                                                                                                                                                      d:iLi.,
                                                                                                                                                                                                                                                                                                                                                                                                                                            :l;?  .i!itjL ;jjjgt.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           '.. .r1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    jj r( 1tjj .1E;.j   gts jtj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .-c- .::j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 jg .jg(  y;:   l;pjg jtjj r;
                                                                                                                                 .:.ï.    .à: &                                                                               - .. ..                               ..- .'ù,:::::...::::.g                                    ( .:(:Ljk.       L.:.î:è:,  2a).  r                                                                                                                                                                                          ::..:.q
                         ..                     '                 '.                             ' .
                                                                                                   '                  :                                                .                    .  .      .     .         ...
                                                                                                                                                                                                                      . ..                                               :        -                                                                 :                                     .      .  ..                                                                                                              L ;.;.:;. ...:: .
                                                                                                                                                                                  '' : .(             .:...(:;.:.               .:.:.;:..''L::.:                 ..:r::..F                                                                                                                                                                                                                                                                           2....
                                                                       .                                                                       .                                                              .
           '                                 . . ., .. ... .... -..
                                               .                                       .     . . .  .            .          . .
                                                                                                                                              : ;    .
                                                                                                                                                     :)   ..,;..:;( ::,             ..           ..
                                                                                                                                                                                                  .                        . .     ,
                                                                                                                                                                                                                                                                                                      :: .L       . ..    r.,.,v.            ;..             (r:., y.  .:zi
                                                                                                                                                                                                                                                                                                                                                                          c
                                                                                                                                                                                                                                                                                                                                                                          .c.g . ë
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 : :J
                                                                                                                                                                                                                                                                                                                                                                                    . .  :  :q .
                                                                                                                                                                                                                                                                                                                                                                                               ( ;.
                                                                                                                                                                                                                                                                                                                                                                                                  : .2, .) ks:j li
                                                                                                                                                                                                                                                                                                                                                                                                                 ;  ( jt .
                                                                                                                                                                                                                                                                                                                                                                                                                         ,:j1;4(
                                                                                                                                                                                                                                                                                                                                                                                                                               2)
                                                                                                                                                                                                                                                                                                                                                                                                                                r ç dv     jjr )à
                                                                                                                                                                                                                                                                                                                                                                                                                                                g j .'ji -v  à    jl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :dë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s (-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         b   'q   l :-v   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          jz,r Jià
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 : i;l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .j:lj lj   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                è41j: jki:t  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             : .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F  . . .   ..  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :.:'..       -:ï.
                ' 'h      '
                          '.:(.'Sït -kà,(. 'qL
                                             .
                                             ï :t
              .. '''.                       '                                      rf.' .          .             .. . ' '..                         ..         . . .... , .               , . ..                           . ..                                                                                                                                        ..
                                                à!ï.:,
                                                     3:J?.
                                                         '.'.
                                                          :.'à.?'.!
                                                                  .à j'.3
                                                                        ( ;.;  . . ..
                                                                              .y
                                                                               !;'-
                                                                                  q c
                                                                                    t     .k
                                                                                        :.:.:(;
                                                                                              5 :
                                                                                                tg.
                                                                                                  ;
                                                                                                .. .      ';rï :     :
                                                                                                                     à  5:
                                                                                                                        : t:1: .,.
                                                                                                                                 ,:
                                                                                                                           . . .. .   : :
                                                                                                                                        '.: J    ;'   jr! ,
                                                                                                                                                          !
                                                                                                                                                          ;'
                                                                                                                                                           (c.
                                                                                                                                                             rL
                                                                                                                                                              ;gc
                                                                                                                                                                -j)k                                 : ::è          .         '                                                                                                                         JF.'.           .
                                                                                                ,j :
                                                                                                   (. .j
                                                                                                       (:.j)..,(:.i7.
                                                                                                               ;L.
                                                                                                                 .!                                                  (. y
                                                                                                                                                                        g.
                                                                                                                                                                         y'                                        y::
                                                                                                                                                                                                                     . ; t'   j
                                                                                                                                                                                                                              wj          kj '(
                                                                                                                                                                                                                                             .    jj   zj :jyjj i
                                                                                                                                                                                                                                                                ê,
                                                                                                                                                                                                                                                                 j.jr
                                                                                                                                                                                                                                                                    j.:J ..jy!:à.g   .'   ,. jj
                                                                                                                                                                                                                                                                                             : .yj
                                                                                                                                                                                                                                                                                                 '. y-1  #j: s c
                                                                                                                                                                                                                                                                                                               : - .:7jg ;:
                                                                                                                                                                                                                                                                                                                          jgj
                                                                                                                                                                                                                                                                                                                            .jj  y:
                                                                                                                                                                                                                                                                                                                                  1.q
                                                                                                                                                                                                                                                                                                                                    j.yjg
                                                                                                                                                                                                                                                                                                                                       g  .
                                                                                                                                                                                                                                                                                                                                          jyjl?.,.jLijy:.
                                                                                                                                                                                                                                                                                                                                                   j ,:
                          : :::  '                       . . , .        .
                                                                                                          y     .                                .:.    :                          :: ::.         :                        . . .. ..                                                      .                                                ... ,L.           ..       :ï      ;r;
                                                                                                                                                                                                                                                                                                                                                                                . p. g. . . ;
                                                                                                                                                                                                                                                                                                                                                                                            z                                                                                                                                                                       :
                                                                                                                                                         .:.(.:.yt.t.r,.l.j..yry.y.::y:h$.jtj.Lj(,1:rpt:a.:y?ygjvjq-...y:sjn
                                   ,
                            .              .. . ' . . . .
                                                 .èLl?)::)    è.. :qf.k  .    . .    .    .    .       ..t                 . .
                                                                                                                                    :.
                                                                                                                                      (.
                                                                                                                                         .
                                                                                                                                         p.   j::
                                                                                                                                              .
                                                                                                                                                   : t;.                        :                           ..             .                            .               .
                                                                                                                                                                                                                                                                                             .              4)4 1Ir
                                                                                                                                                                                                                                                                                                                  l  L
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                         (. ; L:.y. (
                                                                                                                                                                                                                                                                                                                                                                    .  .
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                          ;      . .y , ,  z ,  .;.
                                                                                                                                                                                                                                                                                                                                                                                              )j.     y: j. a, .          ,j  q.
                                                                                                                                                                                                                                                                                                                                                                                                                               :.jgjj j
                                                                                                                                                                                                                                                                                                                                                                                                                                      k..
                                                                                                                                                                                                                                                                                                                                                                                                                                        j,i)q
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            à
                                                                                                                                                                                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                                                                                                                                                                                            j.v,    j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,t
                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .  . j(yj.k:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j jy , j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          z. . jy ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r  n jj.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            yj .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k j.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   jy-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e.g.T    r       j...L   )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -.vL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . . , . .  yg.L;,g
    .         .:) :i2:  rJtr:.-:i  :q .y
                                      ê
                                      j i:@'iL
                                             '
                                             :'j
                                              . @                                         .;,(k.(:                    k'  ).s:
                                                                                                                          ..
                                                                                                                               j
                                                                                                                               .
                                                                                                                               )1 2:)                                                                                                                                                                                                                                                                                                                                                                  j yj j j.          y y  :.j            .; .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . :,   .
                                                                        . .                                                                      ,                                                                  , ..          . ..                                 ,,                                                       ..           .                ; ;
                          .              . . . . . , . , .                       .c.#:;?gç:         .::-,               ,. . .   .       .
                                                                                                                                            ( :  .
                                                                                                                                                 1, . .(r:.
                                                                                                                                                                                                                             k,
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              : (.
                                                                                                                                                                                                                                 . ;b.L
                                                                                                                                                                                                                                      t. .
                                                                                                                                                                                                                                         r -:  y j
                                                                                                                                                                                                                                                 :,  :
                                                                                                                                                                                                                                                      .. .
                                                                                                                                                                                                                                                      . .:t.
                                                                                                                                                                                                                                                           -j2 ,: ..
                                                                                                                                                                                                                                                                   ;;:t.
                                                                                                                                                                                                                                                                       .  . .).,à. ..)
                                                                                                                                                                                                                                                                                     . ...3
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            .   ..:j
                                                                                                                                                                                                                                                                                                   ,: ::
                                                                                                                                                                                                                                                                                                       J. .  j. .
                                                                                                                                                                                                                                                                                                                : t. .
                                                                                                                                                                                                                                                                                                                     ,..  .
                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                          : .
                                                                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                                                                                                                               : ;.    :  .. ...
                                                                                                                                                                                                                                                                                                                                          .  .. :..,.
                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                          ; (   . :   , .
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         ) yj.q ë y .: . . r         :                          g
     . '.J:'':
             .: f
                . :  J
                     ';. '. :
                           ...4  C'j . ;
                                       .
                                      :7 z  .t
                                             . ). :
                                                .)(.  t.
                                                      ;J
                                                     '.. t ;
                                                           .
                                                          ;...
                                                             :
                                                             '
                                                              'L
                                                               .
                                                              <. :.
                                                                  è((
                                                                 . . ..
                                                                    :  ,
                                                                       :f
                                                                        t )   . g :
                                                                                  'l.   .  .f .
                                                                                             ;.;
                                                                                               .
                                                                                               .
                                                                                               Ljè.,
                                                                                                   ::fè:
                                                                                                       ..
                                                                                                        ,j  .
                                                                                                          .,..
                                                                                                                à . I
                                                                                                                    .
                                                                                                                     .: :.    r
                                                                                                                              . .
                                                                                                                                 a  . :
                                                                                                                                 .(y:::      .
                                                                                                                                            .:
                                                                                                                                            7 .
                                                                                                                                              ' '@
                                                                                                                                                . : j86/
                                                                                                                                                   r. :f
                                                                                                                                                        :.
                                                                                                                                                          ;
                                                                                                                                                          .
                                                                                                                                                         7.  ;
                                                                                                                                                            (j  .        ;.      ;  .     . y   ; ;   ,     ,  4    2  ,
                                                                                                                                                                                                                       .      y  .
                                                                                                                                                                                                                                 ;   , . y        g ,.
                                                                                                                                                                                                                                                         c
                                                                                                                                                                                                                                                       ... ,
                                                                                                                                                                                                                                                        .., .     y  j j  j
                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                                      ...yjy.
                                                                                                                                                                                                                                                                                .   .

                                                                                                                                                                                                                                                                                      .;tjj,         jjjj.;r.             jyj      jjjtjjt,a,.      ..,
                                                                                                                                                                                                                                                                                                                                                             ,c;  .
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                                                                                                                                     yf   .o.  -  (: .j-..;
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                 : :;.y
                                                                                                                                                                                                                                                                                                                                                                                                     .t .;  .
                                                                                                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                                                                                                           :à
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                               :.r
                                                                                                                                                                                                                                                                                                                                                                                                                     gyy jyjk.... jjj  -j
                                                                                                                                                                                                                                                                                                                                                                                                                                        gjy,y
                                                                                                                                                                                                                                                                                                                                                                                                                                            .g yj
                                                                                                                                                                                                                                                                                                                                                                                                                                               j  gj;.::j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          y;
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                              j;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                )t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L.y  .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j;j;(jj ,jj:.     y: .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               jy j(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   jy,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .:. .. Lv.jjyjj     .yj.:,:.; .r.....::. .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .  .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          : :k :. . . q          .y ..
                                                                          -(     ï4j'z..;
                                                                                       ':fy                                                                         fj c! .y'  :i.
                                                                                                                                                                               .   ),q :
                                                                                                                                                                                       ..j. :...  jy)      L:y(k)ià:
                                                                                                          -'k:;. - .y
                                                                                                                    j::;
    .   .. .
                   :)    '
                         :.  :1>   t.:  (,'  ;
                                             .g     .t.      ..       ..         ..      .
                                                                                          .
                                                                                          ,
                                                                                          .       ,: (.:    :
                                                                                                        . ..,    .y        fr.
                                                                                                                             ï;
                                                                                                                             L  '          .  rg.      ..
                                                                                                                                                       . ..   . . .,          ,
                                                                                                                                                                             ..   .  .
                                                                                                                                                                                      ,.
                                                                                                                                                                                    . ..   . .
                                                                                                                                                                                             . .  ...   .
                                                                                                                                                                                                       j,    ,       j:  .::r..?:.
                                                                                                                                                                                                                           , . ..
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                             ).      t                             .        . ... .              .  .      . .
                                                                                                                                                                                                                                                                                                                                       ... , .. .
                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                   :.. .        ::         ).. hr.t :         .                 ..         .           .               :..:.. :: ..                     :u;:
       . ...... t
                .@è :
                    ,. 'â.;
                            :f. . '
                                ...  : E
                                       .-. .
                                           . ,
                                            ,.k :j' .
                                                  q:. '
                                                      . !l%  .  ..: .
                                                                    .. E. yg'
                                                                            :.) :
                                                                                .
                                                                                  ê
                                                                                  .?
                                                                                   (.
                                                                                     gz.y
                                                                                        . J
                                                                                          .y.L
                                                                                            ..
                                                                                               r  (
                                                                                                  .@y :
                                                                                                      ...
                                                                                                     .;  t
                                                                                                         ly .
                                                                                                            y.f :
                                                                                                               ::) .:
                                                                                                                  ...
                                                                                                                      f  .g.
                                                                                                                           : ..
                                                                                                                              ;:
                                                                                                                               .q
                                                                                                                                .
                                                                                                                                a...
                                                                                                                                   : . :, :
                                                                                                                                          , L.
                                                                                                                                               ..
                                                                                                                                               : . j     .,. g
                                                                                                                                                             y fj;.:
                                                                                                                                                                   T yjyg
                                                                                                                                                                        . ,  . à .:; .      -:j.L.;.      y    ,j: è ;  j t
                                                                                                                                                                                                                          ,y  y
                                                                                                                                                                                                                              .j   y jt  j r
                                                                                                                                                                                                                                           jk)   j : ; j j.y o:            j  y    j  y   ,
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                               y  j  j   j  a   j  k
                                                                                                                                                                                                                                                                                                                   .     .j y
                                                                                                                                                                                                                                                                                                                          , .. .
                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                    y  j
                                                                                                                                                                                                                                                                                                                                       t   j
                                                                                                                                                                                                                                                                                                                                           ..  y j t j  i  u  j yj: j
                                                                                                                                                                                                                                                                                                                                                                 ,. ...
                                                                                                                                                                                                                                                                                                                                                                       :-
                                                                                                                                                                                                                                                                                                                                                                        ... .t..  s
                                                                                                                                                                                                                                                                                                                                                                                 y...jy.j
                                                                                                                                                                                                                                                                                                                                                                                      .)u.q.  . .
                                                                                                                                                                                                                                                                                                                                                                                               ...y.  j
                                                                                                                                                                                                                                                                                                                                                                                                      . :
                                                                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                                                                        jr
                                                                                                                                                                                                                                                                                                                                                                                                          lj v      j  j   j c  é - s  t y  j
                                                                                                                                                                                                                                                                                                                                                                                                                                            é   é    j    :
                                                                                                                                                                                                                                                                                                                                                                                                                                                         j.s
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           gj t  é   j  t i  n    /    yt k   h   l  ?   .  i  i   i  d         '   . . .       J           :  .f  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  y.:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
               .( .:  è        '     /Lï.y ;..  . t.    u è:ï :f). .yLl : .i i  -      2 . :  àsc   .  .q.:             ::f: y:.r..    ..   g..  r   y:
                                                                                                                                                      k :.(:.,
                                                                                                                                                             ..   r.:,..  r,...  j,:.z   .s...?       :uj      ;..:    y...   yj    t:,..c.               ..u.qz ;.              .:...y...r u.                          .. . .
                                                                                                                                                                                                                                                                                                                                                                                                          .,.             t.j tj:,..    g. j.  y.. :jj ty    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                             zjj .y;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :jjjg  jjr  ja t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  jy   .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yt jjj ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 z.gj  yt jj. g;jyg;   yyrf.., .:y.j  .r ;gj.r..:...,..rj.      :.j.
                                                                                  .                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               . r    :                             .
                                                                                                                                                                                                                                                                                                                                                                                           r.q..rt
                                                                                  .               ,                                                                                                                                                           ,                                                                                  : . .,.j
         .
           . LlJ.    -Lq
                       ..;..:.:.'
                                'lg. ,
                                    .h         ..
                                               . .     .'..j
                                                           .            j   )
                                                                            L .1 .yj l j
                                                                                       )(.Jt  . .:;: .:    .:F.  .
                                                                                                                 ..c  ;
                                                                                                                      .      . ::.:      .:.:.y
                                                                                                                                                  .(   yy
                                                                                                                                                        r .j.;y.
                                                                                                                                                               ...
                                                                                                                                                                 : .
                                                                                                                                                                   y (..yy
                                                                                                                                                                          y
                                                                                                                                                                            ..j  yg
                                                                                                                                                                                 yjz).)
                                                                                                                                                                                      .j .
                                                                                                                                                                                         j y
                                                                                                                                                                                          j...  , . , ..
                                                                                                                                                                                                 ,:,.jg;.
                                                                                                                                                                                                      (   .   yj . j.):j).
                                                                                                                                                                                                                       .     ;jjr   jg
                                                                                                                                                                                                                                     .j ;jrjy  ;j  ,;  .t
                                                                                                                                                                                                                                                 .. .. .
                                                                                                                                                                                                                                                          .yj
                                                                                                                                                                                                                                                            .t  jjy (yr
                                                                                                                                                                                                                                                                      .j..yj
                                                                                                                                                                                                                                                                           yj.r
                                                                                                                                                                                                                                                                              .;j:j  j
                                                                                                                                                                                                                                                                                     :j  .y.. jj,y t
                                                                                                                                                                                                                                                                                                   j.j  yjkj,k
                                                                                                                                                                                                                                                                                                             zj   fjy  jj:. g
                                                                                                                                                                                                                                                                                                                            .j ,rgyj   gj.gjt.yk.jy rjy jjj:    ,jyjj.r
                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                .      .
                                                                                                                                                                                                                                                                                                                                                                       yyy:
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                                                             ;.
                                                                                                                                                                                                                                                                                                                                                                              gj. ygy
                                                                                                                                                                                                                                                                                                                                                                                                    .:   yjjk   jr  jj   r..jjjt    jjr.j ..:j. ..,y . j.y.j.j.g                                                          ,  y  ..ysj     ;  .  .y....;..
                                      ;..;   :  :(   r';       ki; .,..   )    ..:   :.        : .r. .          .    . rr                                                                                                                                                                                                                                                                                                                                                                          .  .  .,  .  .. .  ;.  . . jj      y  ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :. jj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,q.
                                                             rL
         . .. . . ..
        . .. .. .           . :
                                 :    ....     :     .   .::               .:.:  c . ..         f,  .                            : :.     ..:    ,t jp,y
                                                                                                                                                      yy 5
                                                                                                                                                        .;  . . j      .       . .   : y .      . .         :         , . ,.. .
                                                                                                                                                                                                                                                    .                                                                                          ;                      . .
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                           ,     .  ..: g .         .. y.                              . .
                                                                                                                                                         .,    ,j ).,..:         :   ,.j     .,;              jry   ;. (j.jatyj
                                                                                                                                                                                                                              x.. ;y,,.js.j.            y.uj        ay,     kojuygyyjjrs:.                                      stjy        alyyuu            .tty..y:.à:           j.:.,......,          yy.j         jeapey.              nnd..           yoééjéj.             ..  .: ;.;..2       .g:  :c ,.:.2                        . ..::.:
                                                                                                                ;   . :     .:
                                                                                                                             .
                                                       z;;  :'..:  .::L..)j.(.fqL( (.j.  :.
                                                                                          ;jy) y:
                                                                                               . .(à...yij.jj:@sz.(..:
                    .      .. .
                               (.J)k:,:lJj
                                         .
                                             ;).)#)qat     )y :  1r        k          E:.
                                                                                        '          ..                        ..j
                                                                                                                                         .
                                                                                                                               .g:.j.J..)i:.j.  ..
                                                                                                                                                jj,. j:                                              ;.;.         )k
                                                                                                                                                                                                                  -  ï.                    ry..ra:j.glrjy                                                   .
                        /.'Li.                                                                                                                             yj(J; r
                                                                                                                                                                 .;q.    :
                                                                                                                                                                         . )zyL  y
                                                                                                                                                                                 .
                                                                                                                                                                                 ..f.yy    j.
                                                                                                                                                                                            j(,..j .        .j
                                                                                                                                                                                                             y      y  y      (
             .. .                                                                                                                                ,                                           .
                                                                                               .                                                        .         .
                                                                                                                                                                 . . . ..                                                                  .                                                                                       .
                                                                                                                                                                                                                                                                                                                        . .. . .... . .                         ..  .  . .                                                                                                                                .
                                                                                                                                                  :.                 .;
                                                                                                                                                                      (.
                                                                                                                                                                       .5ç)
          '         :.     . .                                                                  ..                                                                               .
                              : J .
                                  ;g  .
                                      jy
                                       :k.q
                                          '1
                                           ;):( j
                                                J
                                                Iy
                                                 :  ( :.(:f:Lq.'
                                                               ,: !. :l t'
                                                                         .
                                                                         '
                                                                          :(:t';)
                                                                               . (.(g' J': :
                                                                                           '.':.fgj
                                                                                                  qL,?'t.(j;gt
                                                                                                          '   ;yl:
                                                                                                                 'y.):!
                                                                                                                     ( j(yk 'r
                                                                                                                             yL    ;:. .,    ;'.:   i IJ
                                                                                                                                                       ;il: .J)gj  k
                                                                                                                                                                   z .   . ;
                                                                                                                                                                           .                       t.; .     j .y     jy  j ).j j  j g, j  j
                                                                                                                                                                                                                                           y.  t
                                                                                                                                                                                                                                               y j j y  jgt k  jgj y rj gj jy
                                                                                                                                                                                                                                                                            j j yy
                                                                                                                                                                                                                                                                                 j,
                                                                                                                                                                                                                                                                                  tj .
                                                                                                                                                                                                                                                                                     y ;.y
                                                                                                                                                                                                                                                                                         .gy y
                                                                                                                                                                                                                                                                                             jyj yjy jy.y ,
                                                                                                                                                                                                                                                                                                          j ;,
                                                                                                                                                                                                                                                                                                             jyrjy.
                                                                                                                                                                                                                                                                                                                  j jgjy.jgj  .
                                                                                                                                                                                                                                                                                                                              . ,
                                                                                                                                                                                                                                                                                                                                .j  ;.gjy u
                                                                                                                                                                                                                                                                                                                                          j gj  yt
                                                                                                                                                                                                                                                                                                                                                 .;j ,j  i(kj y .
                                                                                                                                                                                                                                                                                                                                                                ryg j , j
                                                                                                                                                                                                                                                                                                                                                                        .g.
                                                                                                                                                                                                                                                                                                                                                                          j .
                                                                                                                                                                                                                                                                                                                                                                            . ., y.
                                                                                                                                                                                                                                                                                                                                                                                  :jy. y
                                                                                                                                                                                                                                                                                                                                                                                       j.
                                                                                                                                                                                                                                                                                                                                                                                        .ju; ;qg.  ..
                                                                                                                                                                                                                                                                                                                                                                                                   y  j.
                                                                                                                                                                                                                                                                                                                                                                                                       .rj
                                                                                                                                                                                                                                                                                                                                                                                                         yy.
                                                                                                                                                                                                                                                                                                                                                                                                          . yjy   jj yy   jtjyyjyg jy jyjy,yj
                                                                                                                                                                                                                                                                                                                                                                                                                                            y j  j j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     j .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                                                                                                                                                       j  j j j.jy ;yjy  .a ,      . j j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         jyjyj j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 , y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j tj  j j yjj   y yjy  yj;. y . . .  y    ....y.j....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,yy.y.;
                                                                                                                              ,:
                                                                                                                               ;
                                                                                                                               (: ;
                                                                                                                     .
    '     '
              '.2
                : '
                  :j :.
                      qj j  k  '
                               l '  q .    ; t   icj .:l t..
                                                           à
                                                           j     :r   t:j
                                                                        .
                                                                           ( u        . ;k  hr.
                                                                                           , ...  j.  j     .
                                                                                                                 .        y,   ..;.         g(:  ..
                                                                                                                                                  .
                                                                                                                                                  .
                                                                                                                                                   ;
                                                                                                                                                   ..y  )::
                                                                                                                                                           )
                                                                                                                                                           .F
                                                                                                                                                            ':
                                                                                                                                                             .f  :; .y
                                                                                                                                                                     ::
                                                                                                                                                                      j..;  y  tyj,
                                                                                                                                                                                .t...L:
                                                                                                                                                                                    .-.2
                                                                                                                                                                                      ..s.kj.
                                                                                                                                                                                         .:j'
                                                                                                                                                                                         :    j.:
                                                                                                                                                                                                ;: syy::L
                                                                                                                                                                                                        .     ). : q
                                                                                                                                                                                                                   .yj .j
                                                                                                                                                                                                               .y( jv..,. .  j. ...         ij              .:  . ,                     J;
                                                                                                                                                                                                                                                                                 .:....t :r    .   ,,     .     .  . .        .        . y     j,                  ... ; . . :  y . ,                                                                                                       . ;      .                   .      .   y.r,.. ;.y
                                                                                                                                        ..      ..       .              . . .                                          :                              . .. .. .                .                                .                                   y    .. . .
       '..: .. ..
               :'
                .,L)ï(.
                      .'(i'2 è'
                              u.,'
                                 ;t'
                                   .ë;
                                     r'è
                                       j
                                       E)
                                        ( :).E
                                             i
                                             .L:.
                                                3éq
                                                  : ï   f
                                                        't C:
                                                            tj.J
                                                               ,
                                                                :.;
                                                                  'q -!#.
                                                                        h y
                                                                          .(
                                                                           .
                                                                           ryr'
                                                                              :.
                                                                               .:
                                                                                ,:1j-;
                                                                                     .::.
                                                                                        : 9
                                                                                          ...
                                                                                            ..(:.L
                                                                                                 :t :
                                                                                                    .;
                                                                                                     .:
                                                                                                      j
                                                                                                      ..r
                                                                                                        '
                                                                                                        .
                                                                                                         t
                                                                                                         .(
                                                                                                          ..?
                                                                                                            ,.'
                                                                                                              :y.
                                                                                                                ..
                                                                                                                 .
                                                                                                                 ::(
                                                                                                                   :7
                                                                                                                    .
                                                                                                                    i'
                                                                                                                     t
                                                                                                                     . y
                                                                                                                       .
                                                                                                                       :
                                                                                                                      ..
                                                                                                                       : .è
                                                                                                                          J .
                                                                                                                            tè
                                                                                                                             (.
                                                                                                                              yt
                                                                                                                               r. . ' è :
                                                                                                                                          t     ë g(. jyj .;   y j  :   , k(j                jr.. .
                                                                                                                                                                                               :;ijîï
                                                                                                                                                                                                    . . (:,  :
                                                                                                                                                                                                             .  :
                                                                                                                                                                                                                yt .
                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    . :
                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                       (
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       . .
                                                                                                                                                                                                                         -;
                                                                                                                                                                                                                          s( :
                                                                                                                                                                                                                             .j
                                                                                                                                                                                                                              :  ;
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                   .:,  .ikr;y
                                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                .j l
                                                                                                                                                                                                                                                   : k lr
                                                                                                                                                                                                                                                        -j kl
                                                                                                                                                                                                                                                            .i k.
                                                                                                                                                                                                                                                                .d
                                                                                                                                                                                                                                                                 ;i:
                                                                                                                                                                                                                                                                   ;jkik jl:rl
                                                                                                                                                                                                                                                                             :k i! r ;: ':è
                                                                                                                                                                                                                                                                                          . .. (
                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                               : ; ',
                                                                                                                                                                                                                                                                                                    b;:.è
                                                                                                                                                                                                                                                                                                        ..f
                                                                                                                                                                                                                                                                                                          2 E'(,
                                                                                                                                                                                                                                                                                                               ccl
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                 : tr: .
                                                                                                                                                                                                                                                                                                                       -r j
                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          c y.j
                                                                                                                                                                                                                                                                                                                             f .
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               .ïj
                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                   è..
                                                                                                                                                                                                                                                                                                                                    k ji
                                                                                                                                                                                                                                                                                                                                      .  .
                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                         ; .:j..
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                .:y
                                                                                                                                                                                                                                                                                                                                                  .,: ,
                                                                                                                                                                                                                                                                                                                                                      s
                                                                                                                                                                                                                                                                                                                                                      .,,
                                                                                                                                                                                                                                                                                                                                                       (.,
                                                                                                                                                                                                                                                                                                                                                         . ..
                                                                                                                                                                                                                                                                                                                                                           :  y.
                                                                                                                                                                                                                                                                                                                                                           . ....
                                                                                                                                                                                                                                                                                                                                                             r   ...
                                                                                                                                                                                                                                                                                                                                                                  j  .  ...   . j...:  .
                                                                                                                                                                                                                                                                                                                                                                                       ..:j .. j.:g. .,
                                                                                                                                                                                                                                                                                                                                                                                                      ; j..jj .y
                                                                                                                                                                                                                                                                                                                                                                                                              j, .
                                                                                                                                                                                                                                                                                                                                                                                                                    k jjy    j
                                                                                                                                                                                                                                                                                                                                                                                                                             :j
                                                                                                                                                                                                                                                                                                                                                                                                                             : jg
                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                ..j
                                                                                                                                                                                                                                                                                                                                                                                                                                  (yxjj yy
                                                                                                                                                                                                                                                                                                                                                                                                                                         .j.jj  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                .;jg
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:pj yj
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..y
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .:.y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     yrj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .j:;j.jj : ygy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       rrjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .j..(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 yjj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .j g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j. :j j;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !  jrj. jjj  y.:;y,. ;y,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .       ;. .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E.y.   ,.a)    .
             ' : k
                      .
                 '. ' .          ''..(5i.è.'Jl::ILj.
                                                   ) : '?''
                                                           .tJ' ...
                                                                ) j.
                                                                   '  :
                                                                      '.j
                                                                        ' g.) jqè       .
                                                                                                                      .
                                                                                                                                è .). L  ï F
                                                                                                                                           :!
                                                                                                                                          .,
                                                                                                                                                 ....         ë : : : y  .
                                                                                                                                                                         ,(   .  .; .L.  fà.:...                                 .                                                                                            .,
                                                                                                                                                                                                                                                                                                                                .. ,
                                                                                                                                                                                                                                                                                                                                          .              .
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                       .:) . .   : .   . . .     . . .  :
                                                                                                                                                                                                                                                                                                                                                                                                        . y.x      .  j   i rj jj
                                                                                                                                                                                                                                                                                                                                                                                                                                g
                                                                                                                                                                                                                                                                                                                                                                                                                                j r
                                                                                                                                                                                                                                                                                                                                                                                                                                  : :
                                                                                                                                                                                                                                                                                                                                                                                                                                    j g
                                                                                                                                                                                                                                                                                                                                                                                                                                      yjl j t
                                                                                                                                                                                                                                                                                                                                                                                                                                            ;j jrkg  jy
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .j t j
                                                                                                                                                                                                                                                                                                                                                                                                                                                           yjrjtj j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r:;kjj j yj j j . igj t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j j ijr ;j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . .,j f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j L . j(;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .jq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .   j  yr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..r   .
      ' . '. .... .....
                 ::
                F.
          . ... .   è, , .,.
                 ' .@'':'':' .    ..
                                    (.  :   :.  . r  .y: a   è
                                                       . .. . . .           :  . y:
                                                                                  '
                                                                                  )  :;i
                                                                                      .
                                                                                      :
                                                                                     ..
                                                                                        :
                                                                                        :
                                                                                         :
                                                                                         .:
                                                                                           :;
                                                                                            ,).
                                                                                              ::
                                                                                               .t;
                                                                                                 :-t
                                                                                                   t:,.
                                                                                                      .j
                                                                                                       . t .j
                                                                                                            .
                                                                                                            '
                                                                                                            . Jr
                                                                                                               ,;
                                                                                                                ;qkj.
                                                                                                                    Cy
                                                                                                                     u t
                                                                                                                       j) ;
                                                                                                                          .
                                                                                                                          , .
                                                                                                                            2.::L
                                                                                                                           . . .
                                                                                                                                j
                                                                                                                                 :. .
                                                                                                                                    j
                                                                                                                                    i c
                                                                                                                                      . i(i
                                                                                                                                          .   j
                                                                                                                                              : .:
                                                                                                                               à . :.....:..,.,j,:è
                                                                                                                                                   C;:
                                                                                                                                                     '(.
                                                                                                                                                       ' t
                                                                                                                                                         ' 1
                                                                                                                                                           ','
                                                                                                                                                             (j .L :ï
                                                                                                                                                                    :Lbz
                                                                                                                                                                       :  j,  r
                                                                                                                                                                              .
                                                                                                                                                                     .....:(. : ,
                                                                                                                                                                                 .
                                                                                                                                                                                 :
                                                                                                                                                                                 r(;@ .î:.
                                                                                                                                                                                         :
                                                                                                                                                                                           ( ( ).-:)t
                                                                                                                                                                                                    r. ( .  k.j:jL j.k.s,. .
                                                                                                                                                                                                                           (  ;
                                                                                                                                                                                                                              .j .t :.  'ï I('   )L1 t  é  c   r 'k
                                                                                                                                                                                                                                                                  .:i.
                                                                                                                                                                                                                                                                     lé    k  .1
                                                                                                                                                                                                                                                                        . ... . ..é  .ftj
                                                                                                                                                                                                                                                                                        . o   :  il :!j  .:è 2 (
                                                                                                                                                                                                                                                                                                            .. .;,I LJ,
                                                                                                                                                                                                                                                                                                                      I1 r: 1; )t4:,
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   j1 )L :t
                                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                             . ... ., . , .  /
                                                                                                                                                                                                                                                                                                                                             .   2
                                                                                                                                                                                                                                                                                                                                                 .     1E
                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        .    u .i
                                                                                                                                                                                                                                                                                                                                                           .. . ..
                                                                                                                                                                                                                                                                                                                                                                   .:(
                                                                                                                                                                                                                                                                                                                                                               , .. ... .-     % .t.':- '
                                                                                                                                                                                                                                                                                                                                                                                        . . s  .: Eg:. '.:    :     ,    :t. . .                                                                                        p    ':'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .    .  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .  . .   2 .  '  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                   êf: ':  t    ( i ' '
                                                                      .   :t  :                                                                                                                              , ,  :  : .   .       s    ;
                                                                                                                                                                                                                                        :    a.        y j  ù  :  rj   j   :  k . '.  .t  ;  .  : ,      '   .    .        .            '  :   :  .      .   .  .   .   '. .   .  .    :   .       ,    .  ?
                                                                                                                                                                                                                                                                                                                                                                                                           .       t  j  ' .      .               . rl j  l
                                                                                                                                                                                                                                                                                                                                                                                                                                                          j  t  -i kj èr      j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -   z   t go       kc    :  t  l z éi                                                j.@-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                          '
                                              '        '                         ,,:''                                    .. .. .
    .            '. '
             . . .. . .         .. .'
                              .:.
                                     .
                                     .
                                     .
                                     -
                                    ..j  ..'--'.-.--.'-,.;
                                       .-'
                                             .
                                           ' . ... .
                                             . . .
                                                       .
                                                            -..  '--'   ;  :  .
                                                       ' ' '.'.. ... ''. '. '..
                                                                         .ç.
                                                                           L'-'
                                                                            L    '-;
                                                                                 - ':
                                                                 . .. . .... . .. ..  :.   )..
                                                                                           -.   (ï -)
                                                                                                   '
                                                                                               .. . :
                                                                                                       .
                                                                                                      -.j.  ' :
                                                                                                              - :
                                                                                                               ..
                                                                                                        . .. ,. .
                                                                                                               .'E.'L'L
                                                                                                                  :
                                                                                                                  .-- -.
                                                                                                                          .
                                                                                                                          -. L
                                                                                                                             V
                                                                                                                             i
                                                                                                                             è
                                                                                                                           --. .L
                                                                                                                              -. :
                                                                                                                                  .'.
                                                                                                                               . ..
                                                                                                                              ..     -:  -.
                                                                                                                            ... . .. . ....)
                                                                                                                                           ''
                                                                                                                                           ..-,.r
                                                                                                                                                .y.: t
                                                                                                                                                     .:
                                                                                                                                                      .
                                                                                                                                                      !
                                                                                                                                                        ky,
                                                                                                                                                       ..:.
                                                                                                                                                            .g
                                                                                                                                                           ...
                                                                                                                                                              ':,; )y,,.....
                                                                                                                                                                ...,--. .t
                                                                                                                                                                         7(:
                                                                                                                                                                                       )y y.....:).q,,y..
                                                                                                                                                                                          .... :        --. ;:           .
                                                                                                                                                                                                                           :u
                                                                                                                                                                                                                           . è
                                                                                                                                                                                                                              . ,:.;
                                                                                                                                                                                                                              ir.z
                                                                                                                                                                                                                                 !:'
                                                                                                                                                                                                                                   dtz
                                                                                                                                                                                                                                     E, ri
                                                                                                                                                                                                                                         :.. '
                                                                                                                                                                                                                                           i L ' :
                                                                                                                                                                                                                                                 t : . e
                                                                                                                                                                                                                                                    . . .
                                                                                                                                                                                                                                                           :.
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                jjjza      t
                                                                                                                                                                                                                                                                           j;  4.j..    ,
                                                                                                                                                                                                                                                                                         .u
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                            #.' y.'L
                                                                                                                                                                                                                                                                                                   jCy.
                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                      $1(
                                                                                                                                                                                                                                                                                                         b
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                         1. .
                                                                                                                                                                                                                                                                                                             .!
                                                                                                                                                                                                                                                                                                              -a
                                                                                                                                                                                                                                                                                                                Jt  l
                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                     :.
                                                                                                                                                                                                                                                                                                                      ë
                                                                                                                                                                                                                                                                                                                       .t
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                          8
                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                          .l
                                                                                                                                                                                                                                                                                                                           ir:ik
                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                .ild
                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       r,
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                         ï
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                                                                                                                             1:
                                                                                                                                                                                                                                                                                                                                               e
                                                                                                                                                                                                                                                                                                                                               51:
                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                  1.
                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    Ilr
                                                                                                                                                                                                                                                                                                                                                      é
                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                        l
                                                                                                                                                                                                                                                                                                                                                        i L
                                                                                                                                                                                                                                                                                                                                                           L..
                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                             ;.'':..'.-
                                                                                                                                                                                                                                                                                                                                                                . . .  :l.:...
                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                      :.1    ':.-'(-(J...
                                                                                                                                                                                                                                                                                                                                                                                                     :--(
                                                                                                                                                                                                                                                                                                                                                                                                           p1E?t.qiL.1I:''
                                                                                                                                                                                                                                                                                                                                                                                                                         1'
                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                          t.
                                                                                                                                                                                                                                                                                                                                                                                                                           h.
                                                                                                                                                                                                                                                                                                                                                                                                                            lP
                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                                                                                                                                                                                                                             iIq
                                                                                                                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                               .'t
                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                : l
                                                                                                                                                                                                                                                                                                                                                                                                                                  qgi
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                    52
                                                                                                                                                                                                                                                                                                                                                                                                                                     :r
                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                      ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                       'é
                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                        5
                                                                                                                                                                                                                                                                                                                                                                                                                                        !;3'
                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                              Iq
                                                                                                                                                                                                                                                                                                                                                                                                                                               sd:
                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  E)'
                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -'  1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          7Eë
                                                                                                                                                                                                                                                                                                                                                                                                                                                            lij;
                                                                                                                                                                                                                                                                                                                                                                                                                                                               l-!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 'iq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   dJ.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       lj)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               il:i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     IL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iki @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . . ,:12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              : ,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :; -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .L... Lï:..             ''
                                     ;' r.y r. ..:-
                                 .. .. ..                                                           ..
         . . '                -          -.            .. . . ,.              .. .. .-
                                                                              -                                 .-                                                                        -                                        . . . .. . .
                        .            '                             . ...  ''k   .. .
                                                                                                     :  ;   '  y''. .. . . . ..
                                                                                                                   j  k
                                                                                                                      . ; ; j
                                                                                                                            '' '
                                                                                                                               E   :r
                                                                                                                                    )   . ' :     : y': r
                                                                                                                                                        .1.  (  '      j   g      :..j:                                                                    , .        .          .                  .     .          .                                  . .. ... ... . .
           :    .'                                                                                                                                                                           .:.'..
                  :.. .'.      ''.  ::3. .'.'?   .
                                                 '  '   '
                                            .
            .'. '
                .              ?            .;)
                                             '    '. :.:
                                                       ..::..
                                                         '
                                                         .   .LL. '.
                                                                   : ;..::' :. .
                                                                             .      :'..   !: ;.
                                                                                              .
                                                                                                'r. ï.':  .(..'.:
                                                                                                               ..
                                                                                                                  L::.: .
                                                                                                                       ..
                                                                                                                        L:
                                                                                                                        . (f:.. .
                                                                                                                               t.-.::r:?
                                                                                                                                   .
                                                                                                                                            '.  :iL:g
                                                                                                                                                .      t(  à:y),..:.f.y..                          :2:.j)     ..' j., (:,.t   k'
                                                                                                                                                                                                                              .  ;
                                                                                                                                                                                                                                 à'j  'yl   ,'g
                                                                                                                                                                                                                                            .        'jej          .:  7
                                                                                                                                                                                                                                                                       j: .;:
                                                                                                                                                                                                                                                                           (f)J(.nI.i
                                                                                                                                                                                                                                                                                    L6' .
                                                                                                                                                                                                                                                                                        ! ;7
                                                                                                                                                                                                                                                                                         $j .)'.1L':.d'ik;.)     .'.
                                                                                                                                                                                                                                                                                                                  y   j. jjkt    .j   .yg
                                                                                                                                                                                                                                                                                                                                      j .:è     'éy.'j   (.'.  LJL   ' .LJ .''   .: '.'  ''.j';.l'.:          .....l.'r:
                                                                                                                                                                                                                                                                                                                                                                                                             '...                  .'
                                                                                                                                                                                                                                                                                                                                                                                                                                    *'' ..     '1. .''.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '..:    :.  'ê  '''*'..     '':..     :'   .':
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ':.':   ''':'.   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .' :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ''        .:.'     .1.J  '3'
                                                                                                                                                                                                                                                                                            ..: ..t            J
                                                      . .. ..... ... ....                 ::            ..                                                                                                                                                          . '          '..'
                                                                                                                                                                                                                                                                                                                ., .;11!C:c..:..:!..::........'.:..:...:.:::::
                                       .                                                                                                          .                                                                                                                                             ''.' ' ''              '. '                                 ' ' '.'.
       '' . . . . '
                     ; .:..:.
                                      .
                                                                       -::..4@. ..:: .. . ...:(;:i,.j....,:..::i..:J...
                                                                                           . . ...                                                                                        .
                                                                                                                                                                                            ...:..::ï.(;.r.j:..
                                                                                                                                                                                                  .             .                                       '                                                                                 ..   '           .
                                                                                                                                                                                                                                                                                                                                                                                                               .... : .,.. 2.                        . .- ;f .:.                            .'                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .:
    '.. : .''': :..7:f: . ..J.:::. l-.
                  .                      '..  7...E:      f6,':   ::..
                                                                   :.   .::
                                                                       ?:    y:.:.(:  .'
                                                                                       :'.:è.:
                                                                                             :(:.tfp t(
                                                                                                     '  :
                                                                                                        L:?
                                                                                                          (:à. ::;y
                                                                                                                  :(:.nè-...:                      .
                                                                                                                                                        ,:y?: ..
                                                                                                                                                               :
                                                                                                                                                               tg... (à.  ..;:
                                                                                                                                                                                     .                    .
                                                                                                                                                                                                         ..': r..-.  @.:,
                                                                                                                                                                                                                        '::F.'7  yj ..rj.g. ::...ry:r2. ..:
                                                                                                                                                                                                                                                       ..           .
                                                                                                                                                                                                                                       ': '.:...... . . ''.'' -'.' . . .,.'
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                ..        . .. .
                                                                                                                                                                                                                                                                                                                  .'. '..
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                        . . ..               .,.            .  . . .. .
                                                                                                                                                                                                                                                                                                                                                            . . '. .                                                                                                                                                     : .. . .
                                                                                                                                                                             ?.:
                                                                                                                                                                               .y:.i
                                                                                                                                                                                   :::
                                                                                                                                                                                     :
                                                                                                                                                                                     .j.
                                                                                                                                                                                       :,
                                                                                                                                                                                        :-
                                                                                                                                                                                         ).:
                                                                                                                                                                                           ::)
                                                                                                                                                                                             ':.f .
                                                                                                                                                                                                  '
                                                                                                                                                                                                  2:.vj.:.
                             .                     . ...                                                            .. :     :7 .f; g.::':
                                                                                                                                       .. ..ïj...
                                                                                                                                                .'f:.          .                               .          '
                                                                                                                                                                                                        ... .           .... . :'                                            2 ...'ê:'.. .''                :'                ' .'
                                                                                                                                                                                                                                                                                                                  . .. L . . . .:'  f :(
                                                             . .. .
                                                                        :.: .y....'..:T.. g...
                                                                                             q.:....r, h
                                                                                                       )k ;
                                                                                                          ..   :              .. é..j;., ..  ).E.::   :g                                                                                                                                                                                                    . .' .
                                                                                                                                                     .                                                                                                                                                                                     . .
    .'.-..ê7
           .....'''
           2 ..'':.
                      .)!.'':,''.''..
                       '
                      :.;:.f)
                                          :.!J:.j.:...::';Lfy.
                                                       .
                                                               '.
                                                                ..2.
                                                                   :.2:(                                èt     z'
                                                                                                                .;:
                                                                                                                  :. q...                            ,.
                                                                                                                                                        . ..                  j;  y....       ..
                                                                                                                                                                                                          (.;.:.
                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                :.....).::,.:..g.:.j3.::.:.
                                                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                           $.::...;.:.::...... :...r:      :.
                                                                                                                                                                                                                                                                            .......::. . ..r..:. .r..g..   ...:...,.
                                                                                                                                                                                                                                                                                                                   .:........... . ..:.
                                                                                                                                                                                                                                                                                                                                      Jf,.
                                    :;...',                                                           èf
                                                                                                       ..   ë;(.   T:l  .'.f..           :'r                     J.:..,;   :;: L:2:::,J:g
                                                                                                                                                                                        'j:'...).,.
                           :.                                                                                                                         .                                                                                                                     .                                 .         .   .
         .L
          .7  . : ;
                  .  ..
                     ;  .......
                         :  T  .';
                                L..
                                  ...       .
                                          ..,              '
                                            ..,:.....L.:r::yJ..;
                                                           .     -
                                                                   '
                                                                  ,.::
                                                                    ... :
                                                                        : L f
                                                                            .J'
                                                                              .@..2.
                                                                                   .2:
                                                                                   : '
                                                                                     .
                                                                                     (:
                                                                                      .
                                                                                      ?:
                                                                                       .
                                                                                       .
                                                                                       ::?
                                                                                         .j.
                                                                                         j .'
                                                                                            (g
                                                                                             ,.
                                                                                             J
                                                                                             .,
                                                                                              :.
                                                                                               (
                                                                                               .@jL
                                                                                                  ..(.
                                                                                                  .  :
                                                                                                     ;
                                                                                                     :  (
                                                                                                         z:.7' .
                                                                                                       ... .
                                                                                                          .
                                                                                                          .
                                                                                                          :,
                                                                                                           : :.
                                                                                                              .j
                                                                                                                .:
                                                                                                                . .
                                                                                                                   . :
                                                                                                                     . :.:
                                                                                                                         ;J .
                                                                                                                             k
                                                                                                                             .
                                                                                                                               .'
                                                                                                                                . .F:
                                                                                                                                    .
                                                                                                                                    J);..;
                                                                                                                                         .
                                                                                                                                         t ):3g.(;:'
                                                                                                                                                   ,;;j:..'
                                                                                                                                                          :....J.
                                                                                                                                                                .  .
                                                                                                                                                                          :. .
                                                                                                                                                                     ... . .
                                                                                                                                                                     .
                                                                                                                                                                     :  .
                                                                                                                                                                                      .
                                                                                                                                                                                        îl
                                                                                                                                                                                        ,
                                                                                                                                                                                          .J .
                                                                                                                                                                                              C ..:.... :...::.
                                                                                                                                                                                       ... . . j         ;   .   .  .!.
                                                                                                                                                                                                                      ;(            .:; (L
                                                                                                                                                                                                                        ...?...)..,:'
                                                                                                                                                                                                                               ..,.:..      .  ' .. .
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                              . . . .. .:
                                                                                                                                                                                                                                                         . t ,( :.... . . . :'.
                                                                                                                                                                                                                                                         :. ..
                                                                                                                                                                                                                                                             .y r . .    ...t... (j .
                                                                                                                                                                                                                                                                                    . ..' . ..
                                                                                                                                                                                                                                                                                             .. .
                                                                                                                                                                                                                                                                                                ,:
                                                                                                                                                                                                                                                                                                 .:
                                                                                                                                                                                                                                                                                                  . .j
                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        .t ..
                                                                                                                                                                                                                                                                                                             , . . .. .
                                                                                                                                                                                                                                                                                                             ...::.. ,.         : .: .fy:
                                                                                                                                                                                                                                                                                                                                        ..       .
                                                                                                                                                                                                                                                                                                                                                       . ... .
           :.'''.'''''.                 ''
                                   .''. )
                         '.è':g'...'         :.    %.:.:.'.
                                                          ' t.:';y ::@;':.è:.;L. )yj.y...:);()...?.
                                                                .:.
                                                                                                     q
                                                                                                     y.J
                                                                                                       :
                                                                                                       ;)
                                                                                                        :    j
                                                                                                         .. .:.
                                                                                                              (
                                                                                                              .:()(:
                                                                                                                   :l ..'
                                                                                                                                                                     J.)...::E       :' .
                                                                                                                                                                              è!.c:.'.       : , :(. .
                                                                                                                                                                                                     ..
                                                                                                                                                                                                      ' .
                                                                                                                                                                                                     .1k:1)
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     .
                                                                                                                                                                                                           Jn :7:.:1 )'('k:';îJ
                                                                                                                                                                                                                      :         èE.L
                                                                                                                                                                                                                                 '   :'
                                                                                                                                                                                                                                      :'   ,f..
                                                                                                                                                                                                                                              ... ..:.  J  J.
                                                                                                                                                                                                                                                            . .  2.    r.r.     ..
                                                                                                                                                                                                                                                                                   ;. .  .,   ...  ..  .  .    .. . . .
                                                                                                                                                                                                                                                                                                                      .       ....             .
     .....'
          '..
            .
            ..'..
                ;::
                  ..  .
                   '.7.E.
                       L'.(. :Fl.
                           i'J  ..
                                 :
                                 :
                                 ':
                                  .;
                                   f
                                   ...-..:
                                       ''
                                          :..
                                          :
                                          (
                                          '.'
                                            .
                                            ; k
                                              :
                                              '
                                              ..)ï.
                                                . f?.z.ï
                                                       j
                                                        - . J
                                                        .(.'.à
                                                             :
                                                             :.::!g!.
                                                              :     .
                                                                     .
                                                                 , . . . .à
                                                                     : :;:i.7.
                                                                        .
                                                                        5     ..g .
                                                                                  ..             .   . , .;,
                                                                                                         .
                                                                                                           ..J
                                                                                                             ,     ..$ ..
                                                                                                                     .E::)(
                                                                                                                         :1l.J.
                                                                                                                            '   -
                                                                                                                                .
                                                                                                                                ' ..
                                                                                                                                  ; n:
                                                                                                                                     .j
                                                                                                                                      ..y:L..j
                                                                                                                                            '  .;
                                                                                                                                                .
                                                                                                                                                ,
                                                                                                                                                ...:;
                                                                                                                                                    ..j;..
                                                                                                                                                         .j.).
                                                                                                                                                          ..  nj
                                                                                                                                                            ...
                                                                                                                                                               z
                                                                                                                                                              ..
                                                                                                                                                               y,: yE.
                                                                                                                                                                    ,. . . . .. .,:
                                                                                                                                                                     )               J:@ :   . :
                                                                                                                                                                                               ( ,r
                                                                                                                                                                                                  y :
                                                                                                                                                                                                    .  ..:
                                                                                                                                                                                                          . .:.
                                                                                                                                                                                                          .
                                                                                                                                                                                                          : ..
                                                                                                                                                                                                             .;
                                                                                                                                                                                                              .j
                                                                                                                                                                                                               (
                                                                                                                                                                                                               . .
                                                                                                                                                                                                                 t. .(:.
                                                                                                                                                                                                                             . . ..!.;. .:
                                                                                                                                                                                                                               ::  .:
                                                                                                                                                                                                                                    ; .
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      :  J...  ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                 ::.
                                                                                                                                                                                                                                                i ;2.,9.:.:.''.'...'7 5:. ..
                                                                                                                                                                                                                                                  .. .(.:. ::.
                                                                                                                                                                                                                                                             .  .  ..
                                                                                                                                                                                                                                                                    :::
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                          .  ..
                                                                                                                                                                                                                                                                              .;:
                                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                                                    ...:
                                                                                                                                                                                                                                                                                     . ....
                                                                                                                                                                                                                                                                                          .'.
                                                                                                                                                                                                                                                                                            fr..:g.
                                                                                                                                                                                                                                                                                                  .'g
                                                                                                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                                                        '.:
                                                                                                                                                                                                                                                                                                          .. .
                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                              .,'
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                ..:.
                                                                                                                                                                                                                                                                                                                   .  ...
                                                                                                                                                                                                                                                                                                                        .   .. .
                                                                                                                                                                                                                                                                                                                               : ..'
                                                                                                                                                                                                                                                                                                                                   . -. .j
,   :. . : . .'. .....:        è: ..   ..                 .
                                                                   . .:
                                                                   .. ..     g    .
                                                                                   (
                                                                                   .
                                    (. . a.t. ..::.,;(:;. ,. .:( q:. .:. .: J::.t::. :
                                                                                     r
                                                                                     .
                                                                                      .j
                                                                                       '
                                                                                       : ..:2
                                                                                            -Jaè
                                                                                               : .j
                                                                                                  î  :
                                                                                                     '
                                                                                                     .'i
                                                                                                       :
                                                                                                       .1
                                                                                                        .:2;
                                                                                                           . :.
                                                                                                              ?1::.
                                                                                                                  ::   2J
                                                                                                                        1
                                                                                                                        .
                                                                                                                        .
                                                                                                                     . ..
                                                                                                                                 . : .'    J'rJJ .(
                                                                                                                                                  .J
                                                                                                                                                     .
                                                                                                                                                   .:'
                                                                                                                                                     .::..':@;:
                                                                                                                                                              :.?(:;g0. ..' .
                                                                                                                                                                      ..
                                                                                                                                                                       .' ...;.
                                                                                                                                                                                ..
                                                                                                                                                                         .':!:.. f.(
                                                                                                                                                                                .:...:     ?:g..:.j.::;   ::
                                                                                                                                                                                                         . :
                                                                                                                                                                                                            :.:
                                                                                                                                                                                                              : '
                                                                                                                                                                                                              '. t';-.,.':.
                                                                                                                                                                                                        .(:'j..        .
                                                                                                                                                                                                                      .J.. :
                                                                                                                                                                                                                               ::
                                                                                                                                                                                                                              ...
                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                  : :J
                                                                                                                                                                                                                             ' . ;:.'è  (     ''
                                                                                                                                                                                                                                             .(:       :  '
                                                                                                                                                                                                                                            . .:' '..... .. .
                                                                                                                                                                                                                                                      '      ''
                                                                                                                                                                                                                                                                 .'l:..J'
                                                                                                                                                                                                                                                                  .              ' .
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                     '' '. ''' '''k '
                                                                                                                                                                                                                                                                              ... ... ... . .. .. . :     '
                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                               :J '
                                                                                                                                                                                                                                                                                                                  'i
                                                                                                                                                                                                                                                                                                               '.:''. ':''. .  '  ''.:r'
                                                                                                                                                                                                                                                                                                                                      .      .
                                                                                                                                                                                                                                                                                                                                                   '  '  . ' ' . .t       :
                                 '%       n
                                          f
                                          ln
                                           ew
                                            59
                                             v
                                             #o
                                              6
                                              i
                                              5
                                              è
                                              a
                                              d
                                           orane
                                               i
                                               v
                                               n
                                               si
                                                :
                                                d
                                                t
                                                r
                                                u
                                                e
                                                io
                                                 a
                                                 s
                                                 n
                                                 l
                                                 s
                                                 awa
                                                   li
                                                    n
                                                    t
                                                    y
                                                    h
                                                    -
                                                    4
                                                    il
                                                     t
                                                     -
                                                     x
                                                     e
                                                     h
                                                     ç
                                                     z
                                                     èù
                                                      e
                                                      g
                                                      e
                                                      r
                                                      n
                                                      xu
                                                       i
                                                       p
                                                       z
                                                       t
                                                       i
                                                       el
                                                        i
                                                        r
                                                        d
                                                        z
                                                        t
                                                        i
                                                        cs
                                                         ne
                                                          o
                                                          gm
                                                           th
                                                            j
                                                            e
                                                            an
                                                             I
                                                             a
                                                             /t
                                                              e
                                                              Msa
                                                                td
                                                                 i
                                                                 n
                                                                 et
                                                                  e
                                                                  h
                                                                  c
                                                                  ehd
                                                                    no
                                                                     ec
                                                                      l
                                                                      o
                                                                      i
                                                                      s
                                                                      gl
                                                                       y
                                                                       o.
                                                                        nl
                                                                         n
                                                                         t
                                                                         os
                                                                          '
                                                                          p
                                                                          er
                                                                           a
                                                                           or
                                                                            d
                                                                            cu
                                                                             hc
                                                                              i
                                                                              n
                                                                              e
                                                                              ga
         Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 40 of 81
                                                                         to'headuptheproject,theychose
                                                                              .

                                          CharlesaHumble,avoicestressand'pölygraph'vxaminerfrom
                                          In lanatplis,I ,whoilad notoplybàlltasuccesifulIiedetection
                                          .
                                          btléines:,'butwho ha'
                                                              d also di
                                                                      scovered 'delayed étressreaction'while
                                          forming hisbwn training schoolfoFkoice streos analysisIn 1981.Hum ble
                                          published his sndingé and restructufed testformats accordingl
                                                                                                      y,
                                          dramaticallychanging the face ofvoice stressanélysis bygreatly    -

                                          increasin its acdpraçy rate (50% pfà!Ideceptive.reactibns-displayed i%
                                          the patt@rn ofthe o ewlng quesbon . ul
                                                                               )n e a so.developed an
                                                                                   .
                                          interviewingtechniiMoWhichhel lledDèfênseQariierRemoval(öBR).
                                          DBR incorporated the Kinesic.lnterview ing Technique and utilizing i
                                                                                                             t
                                          g
                                          thr
                                            eajel
                                            en yici
                                                 intc
                                                    .r
                                                     ce
                                                      oase#
                                                       nfedsi
                                                            th
                                                             c?e'
                                                               jsi
                                                               l nft
                                                                   rërvie
                                                                    gm   we
                                                                        th r'sThe
                                                                          em. abili
                                                                                  ty
                                                                                  c toidnean
                                                                                   ombi     tpn
                                                                                           tiiN ogtuan
                                                                                                    iltyascc
                                                                                                          ubtjlerc
                                                                                                                 it
                                                                                                                  ts
                                                                                                                   eandto
                                          system ,v'
                                                   alidatedfèrmét: and testing protocols,'
                                                                                         @bwellasa dynâmic
                                          training program wab#i:formula forthefuturesuccessofw icestress
                                          analysis in.the Iaw enforcem entcom munity.

                                          ln 19à8theCompttterYùièçSti-  essAnalyzerl'MwaSdebuted bythe
                                          Natiôna)IqstituteforTrtlthQerifi
                                                                         cationto amarketthathad lessthanfond
                                          memoriès'ofvoiqe sirqss analysistAlthoughitwasinitially di
                                                                                                   ffi
                                                                                                     cultto
                                          convince Iaw enforcériiepttotake the CVSATM seriously,many inthe
                                          MldwéstI4w enforcementqommtltlitywore so convinced bytheirprevious
                                          experiencewith Huniblethatth' eygave jta try.Veryslowlyword spread
                                          througioutIaw enfordé
                                                              'mèntthatth4.CVSA,alongWiththe6utstaiding
                                          traininjéttheNl-l
                                                          rvvWa:replacinj.thepolygraphineveryagencywhich
                                          purchàsed it,Becauge thexNl-f'
                                                                       v dId notadvedise ahd relie: sole.
                                                                                                        ly.
                                                                                                          on
                                          word-of-mouth forits.
                                                              sales,the polygraph comm tjnity,di
                                                                                               sorgapi zed by the
lltlp'
     .//wqvlr.cvsal-colnilgsloa -pjyp.
                                     ':                                                                                     Page

                                                                                              &t;r/,'f- r?
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 41 of 81
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 42 of 81
                                                                                  t-
                                                                                   x;,(?+ T
     Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 43 of 81

       INDEPENDENT NEW SM EDIA SAID THIS ABOUT NIW ,
              CVS'
                 A AND THE OW NER!

NIW agreedtopay....Civilpenaltv(almost$1œ ,000)...in connectionwith
  unauthorizèdexpor'
                   tsoftVSA tocountriesnot cönsideredfriendlytotheUJS.
          Dept.ofCom m erce,2006

'NIW acknowledgesthgtthe CVSA isnotcapableofIie detection'
                                                         '....
       lndianapolisStar,Novem ber2004

W illiam E.Burke,49,ofOdessa,a defense contractoratSocom ,pleaded guiltyto bribery...The t'ype ofFederalcontracts
Burkewould haveoverseen ranged....To$690,000forafield interiogationtool(CVSA)thatwould analyze s'
                                                                                                tressinthe
       voice----''
                St.PetersburgTim es,Oct.15,2005

OklahomaDepartmentofMeitalHeaIth,2007
        Anotherstudy,using realcrimes,thatshowed the accuracy ofthe CVSA
         wasonl
              ychancelevelandthesystem had seriousdesignflaws.
''ThePentagonisalso acii
                       vel
                         y haltïngtheuseoftheW SA inthefield''.
        American spectator,Dec.15 2005

''W hateverthe CVSA may record,itis notstress''
        IACP(InternationalAssociationChiefsofPolice)Arizon?Republic,Od.
           2005                                                        '
''
 ... no independenttesting hasdem onstrated the m achines integrity'
                                                                   '
          CharlesHum ble,ow nerNI7'
                                  V,referringto his W SA; Arizona Republic,
            Oct.2005

''there isno one Iike that''                                                              .
        charlesHum ble,ownerNlw ,whenaskedforthënameofanypersonthatdidavaliditystudyonhisCVSA
         ABA Magazine,1995                           .
                                                     '

''No validitv from the scientïfic com m unity''
       FBI,KTNV-TV,1997
''
 ... wehavefound nocredibleevidenc(CVSA)...fordeterminingdeception''.
        Departm entofDefense Ietter,1996

'
?Itisan honorarydegree-.-awarded by a storefrontcollege'
                                                       '
       Referring to the title of''D/'of''D/'humble,ownerofNITV.
           JohnW ilkens,UnionTribune,1998           '
                                                          1
     Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 44 of 81

''
 ... theanalyzer(CVSA)resultswerecloseto chanceIeveI..'
          NationalAcademyofScienres,2003,referringto the studybyJohn
           Palmatier,Certified CVSA exam inerand'
                                                scientist.

''NIW opted outofthe study' '
      Securi
           tyM anagementM agazine,2001,referrïng to NIW refusingto allow
          CVSA to be used ina validity study by the AirForce Research Lab

''CliarlesHumble,formerISSA mémber#399,wasexpelledfrom theSocietyforunethicalconductz...'
          IntèrnationafsocietyforStressAnalystsnewsletterp1987        .
''Armstrong vsM aricopa County sheriff,2005
        AnotherIawsuitinvolving CVSA and unreliable training




.7
 ,.-1..,
     .
     ..>
       ;r
        ..
         .- Vjrus-free. YAVW .avast.COm '
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 45 of 81




                    W aiver ofLiability and H old H arm lessA greem ent

        1. ln consideration forreceiving perm ission to pm-chase alicense as an authorized end-
       useroftheComputerVoiceSkessAnalyzér*(CVSAO)softwazeGzcommercial
       V ersion,''Ihereby release,waiv
                                     'e,discharge and cpvenantnotto sue theN ational
                                                       .
        InstituteforTnathVetification FederalServicesr&(NITV FS(&),itsaffliates,owmers,
        oo cers,agents,servants,oremployees(hereinaûerreferzed to asrcleasees)âom any
        and a11liability,claim s,dem ands,actions and causesofaction whatsoever arising outof
        orrelatedtoanyloss,damage,orinjut'y,includingdeath,thatmaybesustainedbyme,or
        any ofthe property belonging to m e,w hether caused by the negligence of the
        releasees,orothenvise,whileutilizing any productor service provided by releasees,or
        wlkile 1 ,On orupon the prernises where releasee-related activity isbeing conducted.
        2. Iam f' ully aw areofthe legaland N ITV FS -required restdction;involved and
        liabilitiescozm ected w ith use ofthe cornm erciaëversion ofthe CV SA ,and Ihereby elect
        to voluntadly utilizethe CV SA with fulllcnow ledge thatsaid acti'
         .                                                                vity m ay be cause
       jeopardytomeandmyproperty.1voblzatarilyassumefullresponsibilitzforanyrisks
       Ofloss,pro'
                 pertz dam ageorpersonalinjury,iucludingdeath, thatm aybesustained
                                                .

        by m e,orany loss ordam ageto property owned by m e,asa resultofbeing engaged in
        such an activity,whether caused by the negligence ofreleaseesor othemvise.
        3 1futherhereby agree to indem nify and hold harm less the releasees9om any loss,
        liability,dam ageor costs,including courtcosts and auorney fees,thatthey m ay incurdue
        to m y use ofN ITV FS productsorservice w hether caused by negligence ofreleaseesor
        otherwise.
        4. 1km derstand thattheNJTV FederalServices doesnotm aintain any insurr cepolicy
        covering any circum stance arising gom m y use ofNITV FS products ordervice! orany
        activity associated with orfacilitating thatuse. A ssuch,lam aw arethat1should review
        m y personatinsuranceportfolio.
         5.Itism y expressintentthatthisW -aiverofLiabilit'   y and Hold H arm lessA greem ent
                                                                                             .

         shallbind them embersofmy fi   arnily fm d'spouse, ifIam alive,and m y heirs,assir sand
        personalrepresentative,ifInm deceased,and shallbe deem ed as arelease,w aiver,
         discharge and covenantnotto sue the above-nam ed releasees. lhereby f'urtherap-ee
        thatthisW aiverofLiability and Hold HannlessA p eem entshallbe construed in
        accordance wit. h the laws ofthe State ofFlolida.
        6. In signing thisrelease,l acknowledge and representthatIhave read the foregoing
        W aiverofLiability and Hold H nrm less Agreem ent,understand itand sigrtitvoluntalily
        asm y own 9ee actand deed;no oralrepresentations,statem ents,orinducem ents,apart
        from tlaeforegoingwdtlenap eem ent,havebeen m ade;Innaatleasteighteen (18)years
        ofage and fully competent;and Iexecute thisrelease for1 11,adequate and com plete
        consideration ftzlly intending to be bound by snm e.

        ln witnesswhereéf,1haveherepnto setm y hand and sealon tllis                       day




        Purchaser-printnam e                                Purchaser signatare
 '
                                                               ,
                                                  .
                                                             X-vb
      Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket  /èbi-- JPage
                                                                 06/24/2019 - 46 of 81
     Form er sup ervisor of M anatee
          ,
                            '        *.                   .                .                     .
                                                                                                     '       '




     shefiff's child protectiön diyision opt                                   -
                                                                                                y,,
                                                                                                  .      .




 to retire aR :r dem otipn aùd facing
 suspension
J'

              !Y2E551 9Eti0N

              Jdof'1
                   ,).
                     (
                     3.2? 7(
                           -)'
                             -
                             18 ()f
                                  :
                                  h-0.
                                     9-P:
                                        )/!

              1-/'
              Y!    !.
                     h7
                     - -&
                        'TEF w - 1% fornler supetarisor i:-1the A11:
                                                                   -u.
                                                                     qatee k
                                                                       .   c on
                                                                              ailm
                                                                                 ogrSher-
                                                                                   ,
                                                                                        7t-z'
                                                                                            -'.5 OfiiCe Chi-.
                                                                                                            -
                                                                                                            l4- Protectio'
                                                                                                                         .
              Invesugi     u nre D nrssson ha.sretred uo avold a dem otlon and dlsclp lz7e azter an m ti       atnalatzœ
                                                                                                                     .
              '
              111,5rest1<qation concluded he -- had been inappr-
                                                                   opriate and dem enn:  -nc ,-utmvard cb-il
                                                                                             *-A
                                                                                                           -d Proqectivt
                                                                                                                 .

              4$rorkers.His.     supezaq'.
                                         sorvzassuspended and reazssicned o     afterarelated internalaffairs
              -
              m;restic   oraa
                            t
                            q'on concluded lq -e di4
                                                   - nothiino
                                                            ..to st.op the beha
                                                                              - xzio
                                                                                   'rand p%4ici'
                                                                                            .       pated %
                                                                                                          1.'1the berati!
                 '-
              OTothers.

              Form erSq
              .       <'t.JerryCrottv
                                    * announ
                                           ,ced G
                                                ..ez'vould berez
                                                      .        'z
                                                                !rL
                                                                  'nqu
                                                                     'n a'letterdated Feb.4
                                                                                       u' '*to Cap
                                                                                                 mt.         '

              Brian Schnen-nq   u i n the ProfessionalStandards Section.Accordinc       & to an i nternal2  .Tait-s
              -
              1nves'u'-qa
                       <
                         tion concluded on.Feb.20yalleqa
                                                  .           .
                                                                'u
                                                                 .eonstn
                                                                       'atCrottA.,1.
                                                                                   ,1
                                                                                    -olated three oceneralorders-
              17-2Z2791r16n1'011.t'
                                  fl.e t'
                                        .asè
                                           's
                                            .or
                                              '
                                              -dl
                                                -sa
                                                  ,bil
                                                     -!
                                                      -t;
                                                        .qr
                                                          , conductunt  necotnt
                                                                              knc
                                                                                o and. fal-linc
                                                                                              o to.attlAe'reto uqener
                                                                                                                   . z
              OZCCY
                d PS * *              t
                                      .K      #       *       j
                                                              '* '
                           YYCZC SYI
                                   -SQCISC/
                                          U EVGZ-
                                                IZAW X IRR.
           Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 47 of 81




    E          IRE             R F                    E F RCE E                              PE             l       S
NI
 7VFederal5
          .ervlces(NF5)i
                       spl
                         easeutobvelcemeDetecti
                                              vejerryCrett
                                                         yasit.
                                                              sDirectorf)1
                                                                         -Law EnfortemectOpera't
                                                                                               .
                                                                                               ions-lerryw1IIoverseeaIlaspectsofl
                                                                                                                                gbg
  .or
enf  cem entoperaticnsfor1
                         4FSand proNide directadviceandassfsta
                                                             'nce (:1la'
                                                                       a enforcem entagerlciesvlorldw i
                                                                                                      cle. aswefla.
                                                                                                                  soverseeotlrTechnicill.serzice'.sDivistt

jerryjoinstheNSFteam frt
                       )m theManateëCf
                       '             luntySheriff
                                                'sOffi
                                                     ceinFl
                                                          oridav.
                                                                /herehesëri
                                                                          ze'
                                                                            jfor20yearsinvariouspt
                                                                                                 gsiticns.inciudingsupervisoq
                                                                                                                            r
                                                                                                                            yrx
                                                                                                                              msttionsi
                                                                                                                                      n5I
                                                                                                                                        ;
'special ized disciplinosasCrirnesAgal  nstClni
                                              ljren.DomestjvVielenceand lnlernetCrimesAgainatChi          lfjrqn(ICAC).SNhil
                                                                                                                           e assigned 7:lhe State and FederalIC,
                                                                                                                                                               a.CT,
                                                                                                                                                                   ë
                                                                                                                                                                   .
                                                                          1::
Fnrce,Jerr  n/d',velopedgrïatind.-breakingtechnlquesforusingth:   aCVSA tclicjentlfvanclbrir'   !
                                                                                                gttliusticeserialclnildpreclators,phicharenov?taughlnari
                                                                                                   '                                                      onally.7hf
techniquesvtk   .r'e5c.
                      4significantantjeffecti
                                            vethatin2Q1!   5.hereceivedtt.neNatlonglAssoci  aliont'
                                                                                                  :fComptl    terVoi
                                                                                                                   ceStreGsAnal  ysts(NACVSA)arlnualProfessorJames
ChapmanAwart       .forExcellence.Jerfa yt5consi
                                               clere
                                                   'dan e/perti  fliflter/ewiflgand if
                                                                                     3terrogûtioflk3nd ha:a Coogesfign ratt  dtae;labove 959$.Heis; J!
                                                                                                                                                     .
                                                                                                                                                     s
                                                                                                                                                     D anexp' er:
tltilizingthoCVSAiinçli.   shi ghlk
                                  /experienqedlnctnnt
                                                    -
                                                    .luctir;gspqcializeçlcover'
                                                                              tt7l
                                                                                 7Ustrufllliri:de-
                                                                                                 MarniniitiGns.j'err'
                                                                                                                    yhold'
                                                                                                                         sabla14ei' %Dftrroe'i
                                                                                                                                             nSqit-ncefrom yhe
Url iver';i%'ofCentralE  :1critja,                                                                    '

(-
 .har!esl  aI!1r ;
                 .
                 )1 '
                    a,(:(.
                         )undero1   -l'
                                      vlI' IA/Fecl er.
                                                     aIGeI  NI
                                                             .ctj'
                                                                L ?ant jti-1ede .h
                                                                                 ,
                                                                                 lillt
                                                                                     7!
                                                                                      )ero3-tht
                                                                                              ?OI. CZA.'
                                                                                                       5t,
                                                                                                       , :1le.
                                                                                                         .    5-'
                                                                                                                b
                                                                                                                l%e aroveî'ye- 4CL1((
                                                                                                                                  - i(1L:
                                                                                                                                    .   )13a%1Qt1
                                                                                                                                                .n IAdiv1GiUH1%% (1tl1lh(!qklslllf
                                                                                                                                                                                 lC3t1
                                                                                                                                                                                     (3n5!a.nC 5
                                                                                                                                                                                               ,1
                                                                                                                                                                                                :
                                                                                                                                                                                                rf)
nlt:
   nrfil('naracter(   7r
                       -1rarrvqrotlvioin.;'      1l
                                                  c
                                                  r
                                                  2our:. ?an' l.k5  k1'
                                                                      &h17isla%%lenforcel'nen:l!ack' t
                                                                                                     J1'
                                                                                                       oI.
                                                                                                         Jnftl*es,Decialyi
                                                                                                                         .27('
                                                                                                                             .1e lC'AC arer'la.2
                                                                                                                                               :!
                                                                                                                                                :'1
                                                                                                                                                  ')
                                                                                                                                                   '
                                                                                                                                                   .
                                                                                                                                                   /v.
                                                                                                                                                     ê1)Ibr;snC'
                                                                                                                                                               q
                                                                                                                                                               zc'
                                                                                                                                                                 )ne$  ,
                                                                                                                                                                       -
                                                                                                                                                                       vd*1rnensë()rl:cha:3
argdn'1.',a(1f.ln(I12t1     ,re2u'l9rt2
                       *z52'1         'f-:'oo
                                            '7n1
                                               *2ttd41.    :tGf:hl(.1Sr211d2
                                                      ;tI-1t                ,rd $DrOUr1ndLl5t'r5.''
                                                                                               ./.
                                                                                                                                          '
     M CIIIVeS'
              .5t.Feîefsbul'g lm les
     Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 48 of 81        D,
                                                                                                 y((/dy                Fage1OtL
                                                                                                                              5


          .
                  t. :.
                      tCet * ç
                         l                               >
                                                                      1
                                                                      * e
          SOCpm briberv scandalw ideninq; ISOUTH PINELLAS Edition)
          PAUL DE 1A GARZA,JENNIFER LIBERTO.St.Petersburg Tim es,St. Petersburg, Fla.: Oct 15,
          2005.pg.1.A                                   '
          Abstract(DocumentSummary)
          h
          N lliam E.Burkel49IofOdessa,a defensecontradoratSOCom,pleaded guiltyto briberyin a pleadealand agreedto
          cooperate withfederalinvestigatorsandidenti
                                                    fyassociates inthescheme.He couldface upto 15 yearsin prison.
          'OnceSOCom com pletes i
                                tsrevi
                                     ew ofcohtrads Mr.Burkewas i
                                                               nvolvedwithand recei
                                                                                  vesinformation from anycri
                                                                                                           m inal
     ..
          investigations,Y%ewilldecide the appropriate course ofadion ona c se-by-case basi
                                                                                          s,''Isam Taylor)said.
          Esteve Cole!said Socom initiated the investigation,butdeclined tosaywhenitbeganorwhatprompted i
                                                                                                        t.The agencies
          involved includ: the Pèntagoninspectorgeneral,criminalinvestigatorsatSocom and the FBI.

          FullText (936 words).
          CopyrightTim es Publlshing Co.OCt XS,2005

          Faced with'a w idening briben/ scandal,officials at SpecialOperations Com m and said Friday they
          would review aIlcontracts to determ lne ifthe kickback schem e IeQ the nation's secret m ilitary
          com m andos w ith inferior war-fighting equipm ent.

          W illiam E.Burke,49,ofOdessa a defense contractorat Socom Ieaded uil- to briberv i
          p
          '      ea and agree o cooperate with federalinvestigators and ldentif'y associates ln t e
          schem e.l zle could face up to 1.
                                          5 years ln prison.

          As word spread ofothercrim inaltargets in the investigation,panic spread am ong em ployees and
          prlvate consultants-                                        ,

          Som e scram bled to retain legalcounsel, according to high- profiie atlorneys,including Patrick
          Doherty ofPalm Harbor.''lnnocent people are concerned,''said Doherty,w ho has been hired to
          represent a consultant.            -

          Late Friday,Socom - based at MacDlllAir Force Base - said it Would review aIlcontracts handled.
          by Burke,w ho w as in charge ofdeterm ining w hich w eapons and m ilitary equipm entw ould be
          tested ànd used by specialoperations forces.

N.        The type offederalcontractszgzkq> ould have overseén ranged from $115,000 fora gunfire
          detection system to $690,000 fora field interrogation toolthatwould analyze stress in the voice.
                                .
                                                                                '
                                                                                        (                                    .

          ln an e-m allto the St-Petersburg Tim es,Socom spokesm an Col.Sam Taylorsaid that Burkè
          ''worked on what can best be described as soldier system s,w hich incfudes.thîngs like Iightw eight
          com municaiionssystems,amm unitîon,sntallarms,etc.''                                      '
          Socom oversees specialops forces such as the Green Berets and Navy SEALS,and has been at
          the forefrontxofthe w ar on terrorsince Sept.11.

               Socom takes ai1allegations ofwrongdoing seriously and va/ill,as it clid in this casé,ensure they
              are thoroughly investigated and the appropriate ad ion. is takénz''Taylorwrote in the e-m ail.
                                                                                            .




              Burke worked forVirginia-based SentelCorp,ra m ultim illion-dollarcompany ihat.em ploys about
              3O0 people nationwîde,with em ployees Iike Burke on specialassignm ents,

              Burke staoed working atSOCOT in Tam pa il
                                                      %'1999.Hisjob was to testand evalqate equipment


          hûp://pq% b.pq<cM p
                            .
                              'er.coW sptim es/911852581-htm l?DM C=338cX 5c6056ef6b17d4493e-.- 2/19/2006
                                                                .     '                         .           ....
                                                                                                                   .         .
O chives:.
         St.Petersburg Times                                                              Page2 0i'3
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 49 of 81


 and rank whfch prjvate defense contractors deserved federalcontracts,

 He gave preferentialtreatm ent to defense com panies thatw ere represented by an unindicted co-
 conspiratorin exchange fora $3,000 bribe in Japuary,according to federalprosecutors.He also
 accepted another$9,000 in exchange forproviding both m arketresearch and also preferential
 treatm entfor the co-conspirator,they said.

 Burke's suggestions opened doors.
 z                         '

 lfa proposalvles not placed on the Socom 'nom ination list''to the O/ice ofthe Secretary of
 Defense,itcould not receive congressionalfundihg, the plea dealsaid.

 ln his e-mailto the Times Taylorsaid Socom was conductfng a revfew to determ ine whlch
 contractsBurkehadhandred.J
 ''Once Socom com pletes Qs review pf contracts Mr,Burke w as involved w it'  h and receives
 inform ation from any crim inaIinvestigations,vle w illdecide the appropriate course ofaction on a
 case-by-case basisr'Taylorsaid.
 In addition,Taylor said Socom w as trying to determ ine if specialoperations forces had been Ieft
 w ith inferiorequipm ent as a result ofthe bribery schem e..                           '

 'SOCOm w illnot be able to answ erthis questionz' he said, ''untilwe have,com pleted our review
 afnd received the applicable inform ation from crim inalinvestigations.''

 Steve Coie,a spokesm an forthe U.S.Attorney's Office ih Tam pa,said the ongoing investigation
 sought to answerseveralquestions.

 For exam pie,w hatw illhappen to the com panies thatwere given preferentialtreatm entor
 aw drded contracts as a result ofthe bribery scam ? Vlere the com panies aware that they w ere
 paying a bribe,and whi ch com panies vlet.e Involved?      ,
 ''Many ofthese questibns concern the ongoing investigation we have and atthis tim e vle can't
 com m ent/'Cole said in a statem ènt.
 Cole sald Socom inltiated the investigation,butdeclined to say when it began orwhat prom pted
 jt.The agencies lnvolved include the Pentagon inspector general,crim irlalinvestigators atSocom
 and the FBI.

 Doherty,the Palm Harbor Iàwyer,said one question people at SOCom are asking is w hat
 constitutes a bribe.

 ''W hat ifItook five people out to Ruth's Chris Stqak House?and I paid,''Doherty said,
                                                                                    ''
                                               ,


 ''The charge m ay depçnd op w hetheryou had'w lne or not.It m ight com e dow n to that,and
 people are concerned.''              .

 Burke said iny
              courtFriday thathe wprked as a systems analyst and projectm anageratSocom
 forSentel,a prlvatq engu
                        lneering tlrm ranked am ong the top m inority-owned firms In the country.
 He stopped w orking for Sentelin June.in a st/tem ent,Sentelpresident Jam es Garrettsaid
 Burke's actlvi
              .ties did not involve the com pany.

 'Unbeknoy/nstto SentelCorpa,Mr.Burke was working independently fröm his houée kvith his own
 businessy'Garret said,''Sentelhas a Ionq,snccessfulhistory ofworking with the federal
 governm entand vIe do nottolerate unethlcàlor illegalbehaviorfrom ouf em ployeesa''

 Bur'ke dldn'
            tappearto Iive a lavish life.He ownsa house valued at$200,000 in Farm lngton


 h% ://pqas'
           o.
            pqr& iver.com/sp% AeW911852581.ht% ?NM C=338cA5c6056ef6b17d4493e... 2/19/2006
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 50 of 81
                                                                                                                J


                                                                          IE-NATIONALASSOCIATION OFCOM
                                                                                                           ANALI



  NATIONAL ASSOCIATION OrCOMPUTER VOICE STRESS ANALYSTS LLC (Fllil1g State:Delawa'e/lncorporz

  lnl
    lorpf
        -
        lratiorl8tate'
                     ,D.E                                               Corllorate Officers and Directors
  Filing Datë:02/05/211 8                                               HARVARD BUSINESS SERV CES,INC.ITitlt
  NATIONAL ASSOCIATION O r CO MPUTE R VOICE STRESS                      16'192 CO A:BTJS.L H'
                                                                                            kV'
                                                                                              /ILEbA2E:,D E 19958-:
                                                                                                                  1
  ANALYS'
        I'S Ll-C (Primaly)                                              COUNTY)
  Filing Num tet'  .4500242
  FEl1  s1:None Found
  13-ULh1-S6?hlurrhber:Noneround
  Filini;0ffioe U nkNum bpr:1t1     )76(11:1(111
                                               )
  CcI!'r)Oratit!n T'
                   jpê' .Cofpofd ioll
  RëgidraticlrlT'  s/rle'
                        .LilnitetlLiability Com pally
  Vori  fitatif
              ln Datp:02/16.  120%
   Oatë Firstseen:02727/2008
   Datë Lagtt   '
                Tëen:03/28/m 08
   Rel lpisyed Date:02.  123/2008
   hp1istD etail::ENTITY YkfPE:GENERAL
   Filinj Offize Narnê'  .SECRETARY OF S'        I-ATE/CO RP'ORATIONS
  DIVISIUN
   Filinj Offi ce Address' ,401 I!E I)E RAL ST,DOVER,DE 19901-3639
  (KENTCOUNTY)
   FileDat:'.06/17Q010
   Met:tctl-lti'
               .StatutlN()tAvNlable
           N&UI#UIGHIID=IIlU G=jJIGG=u VVItIl L-vIIJ/?-
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 51 of 81
             ew er Technology by U S Law
           E nforcem ent
           f:
            ll
             :C
              tl.
                sl(E
                   !'
                    b
                    'i
                     't
                      -
                      gh-
                        l/
                         'if
                           -t?

           LEVVES:De!.,Jan.27,20j4

           LEI-
              ?i
               .
               'ES,Del-,Jan.27:20.
               I                    1z;.
                                       'PRlN1e$'
                                               k
                                               'sh
                                                 .$
                                                  ,
                                                  ?ir
                                                    -e,
                                                      '- Nearly 1,T
                                                      .           u00 US Iaw enforcementagencies
           have dûcippe6 lleOlcipolygraph in favor-ofthe CcinlputerVoice Stf-essAnaisqerL
                                                                                        'obb
                                                                                           -
                                                                                           lsv
                                                                                             heb
           accordgngtf
                     .
                     ltheNationalAssociationofComputerVoic.
                                                          eStl
                                                             -essAnatysts(NACVSA).an
           (rga7lfzation fel
                           lresentingoh-
                                       /er2,000 laurerjfol-
                                                          cement,securitl/and nlilitary agencies'
           hp
            -
            k
            ét
             :z
              lr
               'I(
                 :
                 2
                 15
                  ,'
                   ,-i(
                      :1t
                        El.

           Slarling ir41989,nlostlyl.    vith Sn'1allerpollce agencies:tle sh -vitciltotlle C' VSA includes
           stlcîllarge rnetl   -opolitanpolice agencjes asAtlanta:Nasllville;Nekl       .
                                                                                        ,Orleans,lklialmi,tl3e
           Califoi-nia Hj ghwf   ay Patrof:asrJellas nlany stal/ anclfederalagencles.Accortjilg to the
           I'
            S
            IACVSA :tllis isdtlett     '
                                       llle Iobh-
                                                'cost,ease ofoperation;adaptabilltv:and higllacct!racy
           rate ofti le I=
                         -A.
                           /SA.Additionalty;theold polygraph las beea discl         -eclited attle highest
           levelsofgaverl     -lnlentbecatlse ofits n-lanyhigll-profiîe faill-
                                                                             lr6sincluding'  .NSA clefectcr
           Eclkvaf-
                  d Sl lol s
                           .
                           h
                           k'denqCIA trai
                            l              torAldrichAnlespllle l'nass I llurdererknoh    ôfn astlle''Gl-een
           Ri verKiller'  'and Defense Del     laftlmenttraitorand Cuban spyAna hlontes.

           Intel-eslinthe CVSA by governl
                                        llelltagenciesVk
                                                       rorldr/icle 17aSincreased Zranlaticaliv dtle
           toarecentlypublisledFesearchsludyintle2012anntlaledittanoftlescientificjat
                                                                                    -lfnal
            1          z         I ' â
              '   R'       .>
                            *' K   R ë   1N t'
                                         .   *   >'     ;$ ' w-     *'   '3
                                                                         .    '' '            Y#t %


           foremostautl-lofi
                           ty t 3nthe appli cation c,fVcice St(
                                                              -eSSAnalysistech-knol
                                                                                  ogies.Tlle peei-
           rsvîevvedstucly,titled ''Lollg-Tel
                                            -n)Field Evaluation C)fVoïceSti
                                                                          -essAnalvsi s ln a Nof
                                                                                               '
                                                                                               tl
           Anlerîcan Crir
                        -ninalJustice Setting''' k$
                                                  .
                                                  ?asground-breaking in tl
                                                                         natitvalidated the
           tl-
             el-
               nfndc'tlsdecadfs-langSUCCeSSC)fl1
                                               )eC'JS.
                                                     % intl'
                                                           li
                                                            -?crjnlinaljt
                                                                        -lsticeSî
                                                                                /Ste1
                                                                                    >.
           Ful-
              thel
                 -:a I
                     '
                     ecanttyFefeased 13001
                                         .
                                         :,''
                                            Tlle (-;laI
                                                      )ï)err
                                                           '
                                                           /iemo''?
                                                                  Jyînvesti
                                                                          gatit/eiounlalistand
           autlo;Bol  '
                      .
                      lll
                        r
                        ,
                        ilccart),
                                /,prcvicies tetailsabotlttlle fatled efl
                                                                       brtsc)ftle US pol-s/grapàl
           con-lnlunîtyto nlaintain itsl-elevancybased t Dr
                                                          nthe T  -
                                                                  vorldh
                                                                       -
                                                                       vitle stlccess ofthe CVSA.

           NITV Federa!Seln/ices,aV'/estPalm Beacll(. FL)besedcol  T1l
                                                                     -any:isthenlantlfactul
                                                                     J                    -el-
           andsclîesotll
                       -cet
                          )ftl-leCVSA l.
                                       l,
                                        pitlltheFinalAnakvsisConfirmetionTool(FACT).FACT is
           the'/vcrld'sonly patented and validated atltonlatedscoring algcrithn)f(   3:qt1antifying al
                                                                                                     ld
           evaltlatingvoicestress analysispatteri ns and clnads.Forinfornlatio'  nc)nwhatover2,000
           agencieswol  -ldwide call-'Ol
                                       1e oftha r
                                                )lostil-nportantinh/estigatîve toctls available today,''
           visitCVSAIacchn-ï,call561-798-6280,orEl    mail.

           Forfïll
                 -tlel
                     -înformationonthe NACVSA;contactthe HACVSA atEmail.

           f
           s
           ,'
            ledîa Contact-
                         .

           Dîana lvlontoya
           561-798-6280

           Reat
              jri
                lore l-l
                       e?k.
                          '
                          s Som NationalAssocfation ofConlputerVoi
                                                                 ce StressAnalvsts.

           SOURCE NatienalAssociaticfnofCcmputel-VoiceStI
                                                        -OSSAl
                                                             laIl/StS(NACVSA)
        B.
         C.Co
        Case  rrectionsusing '
                             truthvDocument
             9:18-cv-80994-DLB     erifcation'd119
                                               eviceEntered
                                                    toscreenjobFLSD
                                                            on  applicDocket
                                                                      ants 06/24/2019              Page523o
                                                                                                 Page     off4
                                                                                                             81
                                                                                             jyy
                                                                                             j


         ''Even ifthere were,there are simply too many factorsto foulup reliable results.O at
         m ightbe viewed as voice stress m ightactually be due to pathologicalspeech,naturalor
         m edication-induced trem or,illicitnarcotics and so on.ForaIIw e know ,a m ild case ofhay
                                                                                    x


         fevercould intederewithJocalstress.''
         She concluded:''No product,m ethod prtechnique thathas the potentialto alterthe course
         ofsomeone's life should be on the.m arketw ithoutrigorous testing.''On its website,I-I-V         .


         claimsthatclinicalstudies show the device,used in conjunction with the i'expert
         interrogation techniques used and taughtby lTV,''is g8-per-çentacctjrat: ''with no.
         i               I ives-''

    '
         :utneitherITV,northe Natjonallngtitute ofTruthVeri
        ..' -'       .     --
                                                          fication -the.
                                                                       Florida companythat
                                                                                         '       R    .


         Iicenses th: technology to ITV and m akes the sam e boast-can produce an independent
         study to back up this assertion.
                 ;                  '
         Fadden dism isses theirclaim as ''preposterous ..The polygraph is probably the bestwe
         have,butthere is darn good reason it's notadm issible in court,either.''

         Despite its dubious accuràdy,the device has proved to be popular,particularafterthe
         9/11 terroristattacks.

.
         NITV çlaim s the CVSA device ''is used by 1,800 Iocal,state and fedqrqlagencies,''butit                  .
         doesn'tnam e the a encies,which m akes this figure im possible to confrm .
            '                   .



         NITV also claims the device is'used by ''U.S.M ilitary SpecialOperations and Intelligence
         units.''However the U. De artm entofDefense prohibited the use ofvoice stress
         analyzers in 2005.         .                     '

          ''M erely getting pbople'to talk is notsum cient,''RobertRogalski,Acting Depu Under
          secretaw ofDefense (counterintelligenceandSecurity),explainedinraMarch2006Ietter
         to the Am erican Spectator.

          ''
           T hatinform ation m ustbe assessed foraccuràcy and truthfulness..Untilscientifictesting
          adequately proves the reliability and accuracy ofCVSA,the Depadm entofDefense w ould
          be irresponsibletocondonetheacquisi
                                            tionofsuchaninstrument.''
        ' Ro alskinoted thatresearchersatthe University ofFlorida hadjustcompleted a study of
          voice stress analysis ''and w e aw aitthe opportunity to revlew l a study.''                        .




        he ://-            .vancouve>u .coe stoar e t.he ?idu 447644&sjonsoN                         3/21/2011
        B.C..Correctionsusings'trtlthveritication'devictto screenjobapplicants
        Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 53 of 81
                                                                                               Page4 of4


'

    > d
    . Wevii
        thci
        t
           ndas,thatstudywa
           elshowed anysensi
                            s
                           ti
                             rel
                               eased.ltconcludedthat'neitherCVSAnorI
                            vi tothe presence ofdeception orstress.''
                                                             .     '
                                                                      asi
                                                                        mi
                                                                         l
                                                                         ar
            Despite aIIthese concerns,CVSA tedts are being routinely adm inistered in B.C.In
            addition to the corrections branch,the University ofVictoria uses the device to screen
            securitypersonnel'
                             ,the Saanichand OakBay potice forces use itto screen prospective
            police recrui
                        ts;and sundry financialinstitutions use itto ferretoutm alfeasance.

            dbaines@ vancouversun.com Read David Baines'blog atwww.vancouversun.com/baines
            March 12:Com putèrized Voice Stress Analyzers are increasingjy popular,butthèif
            usefulness is being questioned.

            March *15:W e Iearn thatNln /'s foundér,Dr.Charles Hum ble,obtained his 'doctorate'from
            a'diplom a m illin Indiana.

            today:Arejob applicants being unfairly disqualified?
            @ Copyright(c)TheVancouverSun




        hdp.
           '//&-       .vr couversun.coe stoar dnt.he ?id=c 47G 4&sponsoN                        3/21/2011
                'Father'ofvoiceskessanalysisgotPhD aftersix hotlrsofbible sttldy atstdp mall.             Page 3 of4
                Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 54 of 81

                                    '
                               .              .


                    Iasked W iebe whathe thoughtw hen Hum ble provided details ofhis doctorate:

                    ulthoughtitwas a personalthing op him .ldidn'tthink ithad anything to do with the CVSA
                    itselt'
                          'h: said.
                    During the ABC interview ,Hum ble re eated the g8-per-centaccuracy claim .

                    Ross asked whethèrthere had been an independentstudy to corroborate that.

                    .'Idon'tbelieve thatthere has been an independent>cientific study thatshows this actually
                    works,''Hum ble adm itted.

                    ltdoes notappearthatany corroborating studies have been done since the ABC
                    interview .NITV lists 15 ''studies validating voice stress analytisr'butthey aIIpredate the
                    interview .W ondering whetherany studies had been done since the interview,lcalled
                    Nl-rv'soffice in W estPalm Beach.A shortwhile Iater,Irqceived a éallfrom somebody
                                        '
                .

                    w ho introduced him selfas ''professoremeritus''Jim Chapm an.

                    Chapm an said he has ''no realconnection'
                                                            'to NITV .However,he is a direco
                                                                                           t r- along
                    with W iebe and severalothercedified CVSA exam iners - ofthe NationalAssociation of
                    Com puterized Voice Stress Analysts.
'
                    The asdociation is dedicated to prom oting the CVSA device.G iven thatNITV is the
                                                                                    .


                    t.m anufacturérand sole sour'
                                                ce,forthe device,the associatjon essentially acts as Nl-fv's
                    prom otionalarm .

                    Chapman told me he hasjustcompleted a lg-yearstudyconfirMing thatthe CVSA device
                    is 96.4-per-centaccurate.He also said the stud has been peerreviewed,butwhen l
                    askedfora copy,hesaidithasnotyetbeenpublished,anduntilitis,hecouldnotprovide
                    One .                                     .

                    W hen lasked w hetherhe could referm e to any otherstud confirm ing a 98- er-cent
                    accuracy rate,as advedised by NITV,he suddenly becam e quite angry:

                    l'You are a dangerous m anj''he Said.''W hatyou are doing îs putting people's Iives in
                    jeopardy.Iresentthatyou aretrying to putU.S.troopsand people in (criminal
                    enforcem entlinjeöpardy bycaàting aspersions Eon the CVSA device.l'''
                    one o'fthe studies referenced on both Nl-rv's and I'
                                                                       N 's websites was copducted in 2005
                    bythe U.$.airforce Research Laboratoryon behalfofthe U.S Nationallnsti
                                                                                         tute of
                    Justièe.

        k
    '
            .
                àt'
                  tp.
                    .//www.vancouversu .coY stoao rint.htl ?id- 388o3&spo> oN                                3/21/2011
               dFather'ofvoicdskessanalysisgotPIID aftersixhoursofbiblestudy atstrip mall
               Case 9:18-cv-80994-DLB Document 119 Entered
                                                   N     . on FLSD Docket 06/24/2019 Page 55 of 81
                                                                                                        Page2of4



                   The B.C.Corrections branch,which adm inistersthe province's cgrrectionalfaclli
                                                                                                tiesand
                   programs,says ITV hasconducted 645 CVSA teststo scre>n job applicantsduringthe
                pastthree years.                                                                    '

                   The University ofVictoria cam pus security departm entsays lW hàs conducted about50
                   similartestson prospective securitypersonnelduring the pastfive years.
                   Sundryfinancialinstitutions have also used I'IV to testem ployees who are suspected of
                   internalmalfeasance.ITQ saysithasconduded 15to 20 suchtests.
                   Saanich police also use the device to screen prospective recruits.

       Nx On itswebsi
                    le,ITV statesthatclinicalstudiesshow the device,used in conjunctionwith
                   the ''exped interrogation techniques used and taughtby 1TV,''is g8-per-centaccurate ''with
                   no inconclusiv .''                                                  '
       '
                   However,w hen Iasked W iebe forscientific.proof,he was unable to provide any.He said
                   hè w as sim ply relying on NITV,from which i
                                                              tIicenses the rights to sellthe device and
                   adm inisterthe tests in Canada.

- --       .       NITV lists as its founderCharles Hum ble,''
                                                             w idely considered the 'fathe/ ofm odern day
                   voice stress analysis.''

                   Hum ble is a formërU.S.arm y om cerand Indianapolis police officer.In Q arch 2006,he
                   was the subjectofan ABC Primetipe News expose.
                   Pressed by ABC repoderBrian Ross,Hum ble adm itted he gothis ''doctorate'
                                                                                           'in
                   psycholog#from 4q unaccredited university,lndiana Christian Universi
                                                                                      ty- which atthe
                   time was.
                           located inthe same strip mallthatNITV had itsoffice - afterjustsix hoursof
                   bible study.

                   'And you callyourself'Dr.'Hum ble based on that?'
                                                                   'Ross asked.

                   f'Yes1''Hum ble replied.
                         .....     - ---
                   =


               .   ''Isthathonest,do y;u think?''

                   1$I1:1
                        -1i1-
                            11
                             42i1:it
                                   !i.''

                   NITV m ustalso think it's honest,because itcontinues to referto him ps ''Dr.''Hum ble,and
                   he ié stillIisted as an NI7N director.

                                                                                                                  -
                                                                                                        .



               hdp'
                  .//-           .vr couve/ u .coe stov r rlt.htM ?id< 388o3& sponsor=                      3/21/2011 ...,0
Controversialdevicepoptllarwith public,.private employers                                                      Page4 of4
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 56 of 81


                       > en he isnotavailabie theforcehir'esIW to Rrm
                                                                    ' pngrospediveapplicants.Todate,
                       IW hascondudedsevensuchtests.aIIin2009.
                       Sampx nalsocontractshisservicesto IW o'nanas-neededbasis. (He haswritt
                                                                                            en
                       permissi
                              onfromtheSaani
                                           chPol
                                               iceBoastoperformthi
                                                                 soutsi
                                                                      deworkand.i
                                                                                nanyevent,
                       hedoesnotdoanyworkforI
                                            W thatinvolvesSaani
                                                              chpol
                                                                  ice.)
                       Insp.RobMccoll,whoi sheadofSaanich's'detectivedi
                                                                      vision(andSampson'sboss)said'
                       theforcestoppedusingthe CVZA devi
                                                       ceforcriminalinvestigati
                                                                              onsin2C07,notbécause '
                       theyIostfaithinitsabilitytodeted Iies,butbecaur'e theRCMP installedapolygraph .
                       operatorinVictoria,whichmadeitmoreeconomicaltousethatdevice.
                       He maid Saanich poliO stilluse the CVSA device to screen prospedive recruits.
           '
                       laskedMccollwhetherhehasseenanyscientiscstudyto suppodIW Sdaim thatthe
                       device is g8-per..centaccurate.
           -'          'personall
                                y,no,'he repli
                                             ed.''
                                                 lhavenctechni
                                                             caldata'
                                                                    tobacki
                                                                          tuport
                                                                               mkeisiuew1
                                                                                        1 it.My
               .
                       vi
                        ewoftheseinstrumenu yol
                                              ygraphsaidcvsA devi
                                                                cesli
                                                                    sthatany.ofthem areonl
                                                                                         yas
                       good asthe operators.It's a toolwe use,and in my view,it's an effedive tool.''
                   N IaskedW iebetoshow methe'clinic lstudies''thatshow thedeviceis98-ger-cef3t
                       accurate,ashe advertises on hiswebsite.
                       To mysurprise,he said he had neverseen any ofthem.He said he simplytookthe claim
                       atface value frofrlthe NationalInstitute ofTruth Veriscation,the Flofida company that
                       manufadures the device and sold IW the Iicensing rights in Canada.
                        NEXT:W e leam thatthe founderofthe NationalInstitute ofTrtlthVerisc tion,Dr.Charles
                        Humble.earnedhisPhD inastripmallin lndianaaftersixhour'sofbible study.
                       dbaines@vancouversun.com ReadDavi
                                                       dBaines'blogatwww.vancouversun.
                                                                                     com/baines
                       QGoN iyt(c)neVancouverSun




!1=p.
    .//-       .vO couversun.co* sto'g% Hnt.hma19
                                                .id=4429768&sponsoN                                             3/21/2011
  Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 57 of 81     L-
                                                                                           -S.Lf)1Y--              Q
Arthur Hpqripg lII
From :                                         ArthurHerring III<admin@ dektorpse.com l
Sent:                                          Saturday,June8,2019 9: 49 AM
To:                                            admin@ dektorpse.com
Subled:                                        nitv chapman study otherclaims




           Hom e About v Products v Training                                    RealCases Solved Resources              Scienc.


     18- ear Fiel'Stu                                                  ali ates rut           erl
                                                                                                -fication ec
     Let'
        kres,DE            (SB'
                              kh7iREI'' .                                 -'      '                  -'+5r'        -.
                                                                                                                    ,..:i
                                                                                                                        .. ujw.
                                                                                                                           .




     bolstel-ed tny currenkUS Governnnentfundedvofceanahr
                                                        sisreseal-ch whlch hasestabllshedvolcetechnol

     The       has z
                   'Teen availabze to Iakv enforcel
                                                  nnentegencies111the US since 1988                           .,
                                                                                                               .
     Vt
      --
       iiceStressAnalyzerfntl
                            t-le
                               i
                                 bvorld'oitlnbploI
                                                 J5Patent.sancltheonbrsysterrll'
                                                                               vorlclwiflelncorporatjn,
                                                                                                      gt13e
     processes to reliably and precisely'evaluate the resuzts Oft7
                                                                 DirsA exannlnatjons.The CVSA Is nolv used by c
     verlication systennin the US-


          '                           l -. .- the crolfvnjng aclllevem entofProfesscrChapm an's legac)
     authorltl
             /ontheappiicatlcn ofVofceStressAnalysjstechnologlesaand atthetlm e ofhispassfng lne alsc !
     NatlonaIAssoclatlcn ofCom puterVodt:eStressAnalystsINACA/SAI.thesvorldY largestpri
                                                                                      nfesslonalasscèlp '
     spanneclcifer40 years as a crlm inologj
                                           'st educatorand researcher,during vdnlch he condu'     cted m oretlna
     ''      z         .
                                           . Q>      -       ; v..' 'ac ppyqtyje gj-jm j
                                                                                       gjaj r4
                                                                                             -.
                                                                                              r' * 1
                   '       1 .>. . .
           .   .                   pm.r-   -       m..- 1m .--   * #



     Prl
       nfessorChapmanusecltheCVSAtocondud theresearchandtheresultsachleved'
                                                                          Alerehightvconsistt    d
                                                                                                 '
                                               .
     Thestudyr
             sfindingsrevealedthe CVSAZl
                                       arhen Lls.
                                                ef
                                                 rlasan investtgat'ià,l
                                                                      '
                                                                      esupporttclolvct-
                                                                                      lo az
                                                                                          cdurately predic
     deceptive.Tl.                         '' .    '            -                    .
                                       '
                   '                .       ,   'ccording 'to CurrentScientific reseal-ch and m eta-analyses,pclllcf
     e'
      kfen the I'
                nostexpet -ienced pozlce jntervie'kvers only achleving a 50-55% confessign rate. Em piricaldata c
     anclUS n'lillt
                  'ay-
                     y CVSA tlsers ha''
                                      -
                                      fe long supported Such findilngs;hol lkrekrel-r'
                                                                                     *' - -
     Addjtionai lstucliesand researchtare planned fbrthe future.
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 58 of 81
                            .
                             '

                                 ?                                                                V)(l1
                                                                                                      .                               b00''
            uen-u v
                        '            CATALOG                    u'
                                                                 su
                                                                  ..a:aI,
                                                                        )g'
                                                                          .
                                                                          a'
                                                                           .i
                                                                            .kseaar,   ,
                                                                                                   '                          .        -
                                                                                                                                       -
            QFCONGRESS                                                                                             soacHtllrrleqsx.



 Advanced Search

 Yoursearch found n9 resulG .
       @ CheCKSpelling andpunctuatlon
       * SeleCtanothersearchYpe
       * EnlerIewersearchbvords'
                               .RemoveSearchlml
                                              ts
       * RetertoHelo'
                    .ASRa Librarian'orContactyourlccalIlbrary

 Please nole:TheLlbraryofCcngress doesn():keep a copyofeverytitle everpubllshed



 Search
   j               '
  c 'mlnalistlcsandcourtexpertlse                                                 alofthese       wi
                                                                                                   thin Keyd
                                                                                                           z
                                                                                                           vordAnyl
                                                                                                                  vhereIGKEYI
 1 ,      ,,on ..so'r

                                                                                  aI
                                                                                   lofthese   v   Nthin KeywerdAnywhereIGI
                                                                                                                         (EYI
 t#'AND''LOR''
             .-'NOT

                                                                                  aIott
                                                                                      hese    v ï
                                                                                                '
                                                                                                v
                                                                                                i
                                                                                                thl
                                                                                                  n KeywordAnyWher
                                                                                                                 eIGKEYI                   (.
   Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 59 of 81
                                                                                     lï-k)
                                                                                         jllp11
#rthurHerring lII                                                          '
From :                         ArthurHerring IlI<adm in@ dektorpse.coinl
Sent:                          Thursday,June 6,2019 1:32 PM
To:                            'DpnielDesouza'
Subjed:'                       chapman study


M r.Desousa,
     Pleasecontactnitvandfindoutthe contactinformationfortheso-called ''scienti
                                                                              ficjournal''called Criminalistics
and CourtExpertise,AnnualIssue,#57thatthe Chapman Study of2012 was published in.Nobody,including Library of
Congress,manyhoursonGoogleandvariouslibraryhugedatabasesatmajoruniversities have beenabletofind its
location,phonenumber,addressand/oremailsincenitvclaimedthe14 pagestudywasin.Forthatmatter,noneofany
otherissuesofthat'' journal''canbefound.
       Iftha'
            tinformationcannotbeprovided,thantherecanbeno'
                                                         doubtthatthe''journal''isacompletefakeand it
wasmade upin2012bynitvonlytomakebuyers(Iaw enforcement)think'cvsais''98%Caccurate''asKanehad statedin
aIetterabouttwoyearsago.Iam surethatwould beconsideredfalseadvertising(Iying).
Arthurherring 1II
                                                             â-'vtrll-/2- -r-
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 60 of 81   IN
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 61 of 81
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 62 of 81
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 63 of 81




                                        Make sure yourcontactinform ation i: correct.
                                              Email: manager@ polygra/h.org
                                                   orcall1-800-A PA-8037
                                                        APA Magazlne 2014,4744) 59
kblœ n!IpS:
          /'
           /'
            1
            ,
            #.
             '
             &%T?z.= l.K m                                                                                               @*. m n j k.
                                                                                                                                    ts sgga-y                    .
            Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 64 of 81
     :;1 ..         .             .       .       .                                                                               >.a     .   g   .      g        .. o          .

   1. Y R dl >                                                                                         .                                      ' ,'=.
                                                                                                                                                   '           s $ R zl
                                                                                                                                               .
 x. . p
* 1 2wg r.
   .r
             alzj.o
           ax.          ,
                                                                                               az
                                                                                               >sj.   .
                                                                                                        .
                                                                                                                                   ( ;
                                                                                                                                                   '.         u p     . b.v
                                                                                                                                                                j z .ou-)
L?h%/;
     .
     -       x/
              x:o                                                             %.kkkcqy,
                                                                                      :
                                                                                      '.
                                                                                       'y
                                                                                      ,e
                                                                                        .
                                                                                        .u:z''r
                                                                                        '                  .
                                                                                                                                      ,                 oovvkk
                                                                                                                                                             ).g
                                                                                                                                                               . 'Xw)l
                                                                                                                                                                    xj
                                                                                                                                                                     /
                                                                                                                                                                      .j
 xj            V                                                                                                                 ':                       x
                                                                                                                                                          W        v
v%l
  *.t4 ïEIM d -'.x                                                       . t
                                                                           ci
                                                                            .ç
                                                                            '                     n'           f,,
                                                                                                                                                          wj
                                                                                                                                                          w
                                                                                                                                                          .
                                                                                                                                                            . ysxs ,
 e>epz xzz. >,
      .
             :.                                                     .         uQ.,.
                                                                                  !       ' x.
                                                                                                      j ,
                                                                                                        .
                                                                                                        7                                               -
                                                                                                                                                        z4,,W..J
                                                                                                                                                               ..x.#./
                                                                                                                                                                     . %J
                                                                                                                                                                        ,
          1,E lts                                                             -<
                                                                              ,           ,
                                                                                                               '                                              'Pg p     lt
                                                                                                                                                                           s>
 .
      !9& .*
           -()ls                                                                   s .. .I.+           ,                                                         j()asE
                                                                                                                                                                      ..
                                                                                                                                                                       .()(j;
                                                                         FEDEM L SERV ICES

     Home About v Products v Training v RealCakesSolved Resources v Science v AlSCourse v Blog ContactUs VisitUs

                                                          The CVSA.issold only to Iaw enforcem ent/governm entagencies...The CVSA isn,
                                                                          .                                          '
                                                                     .                    .x
                                                                                                                                                        grr




     Thephraselsusedbolhf9rthephyslcalsealitself,whichis
     keptbythe Uùited States Secretary ofState,and m ore
     generally for1he design im prèssed upon It.The GreatSeal
     vlaslrstused publlcly in 1782,The obverse ofiheGreatSeal
     is used as the natldnalcoatofarm s ofth' e United States'
                                                             .



                                  -           '
                                 .-n, .
                                      .
               rO       t e 'Lî% t  Ji
                                     .='/
                                        J
                                        -u    7..
                                          Qps-'
                                              -
                                                '- -
                                                   -fR,k
                                                 73e   - -
                                                         t
                                                         Lt+j
                                                            -o
                                                             crkr
                                                                2
                                                                .
                                                                -a4
                                                                  .
                                                                  -
                                                                  .Q $
                                                                     ,.,
                                                                       t
                                                                       ,'
                                                                        N.
                                                                         v
                                                                         :
                                                                         ,.
                                                                          b.
                                                                           '
                                                                           ,
                                                                           '
                                                                           ,'
                                                                            n',
                                                                              r
                                                                              js
                                                                               p
                                                                               ;..
                                                                                 -.(
                                                                                 o Lu
                                                                                    a..
                                                                                      7
                                                                                      -J=
                                                                                        zz.:,
                                                                                            =
                                                                                            :u
                                                                                             :$.
                                                                                               C
                                                                                               .-
                                                                                                J
                                                                                                ..
                                                                                                 kv'
                                                                                                   .

               Use oftheGr' eatSeplofthe Unjtèd States ls governéd by Publlc Law 91-651,Tltle 18 ofthe
 5             Unlted Stat
                         (
                         'es Code This.ls a crim lnal.
                                                     statute $1/1th penalprokislons,prohlbltîng certaln uses
                                                      -              -


               ofthe GreatSealthatw oulclconvey orreasonably be calculated to convey afalse Im presslör
               ofsponsofshlp orapprova!by the Govèrnm entofthe Unlted States or any departm ent,
               agency,Orinstrulm entqIltythereof.

             You can ultim ately befined and dnnprlsoned forup to 6 nnbnthsforuse ofthe seal'k
                                                                                             '
                                                                                             vlthout
             w ritten perm isslon.You can read the detaj
                                                       'Is ofthe Iegïslation here:    ,
         Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 65 of 81




                 79. ,sTl)e D ektor w ebsite ftlrtller states: tûln late 2006, N IT V

    insuralace lnagazines w ith lk 11jjage ads.lt appears tlley w ere tryillg to l

drop in C V SA sales to law ellfbreelnellt.N IT V tried to get insurance co
                                                         '
                                            .




ahd tlse it as a over-the-phone lie detector for insuralnce fra
                                                              't'ld. lf they (

clailns w ould be denied becat
                          ' lse otxtlle !7001-acctll-acj/caused by unrelif

and tlnreliable N ITV training.D ektor contacted the Inagazine and educ:

Sool4: N ITV w as banned fronà advel-tising in those instlrance l'nag
     -    -   l?'' : . ? -
11ttl.
     '
     )-??
        '-
         h.
          N-
           hA''
              y-
               &-.(.
                   j0-.
                      j.
                       j.
                        jj
                         .j)j
                            -
                            .p.
                              )j
                               y(
                                .
                                -
                                x..(.
                                    )()j.
                                        j.
                                         j.
                                          (-
                                           j
                                           .j.
                                             ;
                                             .j7(
                                                .
                                                s.
                                                 ).j
                                                 . --
                                                    .-t
                                                      .
                                                      )..
                                                        )
                                                        .k
                                                         .)
                                                          j-
                                                           .-(
                                                             .
                                                            l.
                                                             -)j
                                                               ..
                                                                ),((
                                                                   -a
                                                                    -y
                                                                     :
                                                                     J(
                                                                     ,
                                                                     .-;
                                                                       -
                                                                       )k
                                                                        .
                                                                        )./j.
                                                                        .


                 80-         This statel-nent is falsc. Plailltiff did llot ex
                                                                             'periellce an)

enlbrcelllentand w as lleverballlled l-rol'n advertisinz in instlrallce l'
                                    ,
                                                                         naeazi
,                                                                    '
                                                     .
    Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 66 of 81                                  &'
                                                                                                                         'xtr/?t
                                                                                                                               -l-
                                                                       M CH ATO        &     S A Av IN , R A         .
                                                                                   ATTDRNEYS AT LAW
               FALM PLAC H
                                                                                                                                           M IJkM )
           FIRS T U NIO N C ENTEN                                                                                                &.rnell:mlami@mspatgnts.com '
                                                                                U .S. & INTER NATIO NAL
    BLIITE 4O2 ,4*eO PG A BO U LEVARD                                                                                       .    TELEpH (3NE (3c 6)374 .3a1;
PAI.M UEJNCH GARDENS.FLORIQA 33410                                       PATE NTS % TRAD E:IWARKS & CO PYN IGHTS ,
                                                                          R ELATED LlCENSlNG & LiTIGATIO N                       FAc slM lC:E (3c5 1aT4..gaBa
    e-m ail:palm beach@mspatenG .com
       TELEPHX NE (66 1)625 -6675                                                                                                         CM ICAG O         .
        FA lDslM ILE llBl)eal-e l'l2                                                                                            *-mal('chlcago*msgdatents.cprn
                                                                                                                                T'ELEP- D NE (.B1e'9a9-ee Is



          M ay 2.2003

          C ERT IFIED M A IL
          RETURN RECEIPT REO UESTED
          M r.ArthurHerring  '
          D ektorCorp.      '
      z   462 C oNvpath-Suite 358
          Lansdale.PA 19446

          Dear M r.H erring'
                           .

          W e representN ationalInstitùte forTnlth Veritication in intellectualproperty m atters.

          The com pany has recently fiied acivilaction againstThe BakerGroup as aresklltoffalse statem ents
          being madein interstatectnmmerce.(A copyofourComplaintisenclosed.)
          Y ou havepreviouslj'made fàlsestatem entsagainstthe interestsofthe com pany and its foundera D r,
          CharlesHtlmble.Thesestatementsaredemonstrablyfalseandwil)subjectyouto civilpenalties,
          as wellas punitive dam ages:forthe m alicious nature ofthe statem ents.

          The com pany is prepared to t' ile a çivilaction againstyou,how ever.itis w illing to resolve thi'
                                                                                                           s
          m atter in the tbrm ofa vvritten agreernentewhereby you w illagree to im m ediately cease allsuch
          furtherstatem entj.

          Iwould ask thatyou oryour attorrleyscontactm e within seven (7)daysofrecei
                      .                                                            ptofIhisletterso
          thatw$
               -.m a<vknof V urintentions.
                  .                '.           .
                      .x                  ...
                          ..            js.
                           '
                           .            t.
:         since,ckv--;
            ...      2
1
:                     ..                .

)                                  ..
h . .
    QH  A
     .-..                  .
                               '                    '
                                                        SLAV W . A .
             .A
          ,..'
R     .                                                          /
                                                                :.
                                                            A
                                        -
                                            .           cHale
          EFNI:cac
          fjnc1o
               'sure
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 67 of 81   &-
                                                                                       v lrJ,
                                                                                            .-/- A'
                                                                                                  ''




  Frcm:gregr@ lîedetecNonservicesl.com <gregr@ liedetee onseNicesl.com b
  Sent:Friday,November13, 20153:16Pk
  Subjed :RE:Greg Roebuck        .

  Iplan on movlng forwardwi th Dirk Bellforal1o.fourcollective benests. Herring'ssystem simpl
                                                                                            y does notwork and
  iti
    s a problem forthe industry. He i
                                    s trul
                                         y polygraph'sbestfriend. Let's hope thatdc nctstarta legaldefense fund
  forhil
       'n!

  W hile Iagreewithwhatyousay Herring willNOT see i    tthatway and thatis' .b
                                                                             ib'
                                                                               f lrneotcne,
                                                                                          jitin the fof-
                                                                                                       m Idid
  He is notliving in the realworl
                                d and wiplhavehi
                                               s ovvn ,cerception ofw hathis 1stam endm entand otherlegalright
                                                                                                             .s
  are.

  Hereagain,the manwith Nothing to Lcse is the mcstdangerous man'inthe room .

  Greg Roebuck


  Sentusing Hushmail
                                    Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 68 of 81




                                                                                                                                       2'
                                                                                                                                       .
                                                                                                                                       t
                                                                                                                                                      .
                                                                                                                                                    'I '              '                       '
                                                                                                                    .

                                    Home (
                                         About v Prodqcts                                                   Trttining
                                                                                                                '   '''''
                                                                                                                          v :2RealCasej
                                                                                                                              a.    I
                                                                                                                                       Solved Resour
                                                                                                                                      q '' .   ' '.'
                                                                                                                                                     ces v Science
                                                                                                                                                              '  '
                                                                                                                                                                                                                                             'Ai
                                                                                                                                                                                                                                               j!cotirje'
        .                                                                                                       '                                                                                 :
                                                                                                                                   .                                                                      .


                                                                                                                                                                                          '                       d       '*
        . .                                                .               .       .       *            .                     #.                     '     .*   . .   .
                                                                                                                                                                                      .                       '                          .   ' ,        '   .       .

                            I                              r                               lC S                               I S                   SSI                                               l                   l S                                       r
                                                                                                            j                               .                                 .                                                                                 '
.
        lh
         1-'
           lOS-
           .  tpaIm s
                    'neach,c
                           -L.r
                              szarci
                                   l !4,.-'
                                          Jfh
                                            u-
                                             19 - -,l
                                                    '
                                                    a'
                                                     e :.-lc.
                                                           .
                                                           oFec
                                                              -l
                                                               ep-al..c
                                                                      -'
                                                                       'istrict
                                                                             - c:
                                                                                4Lict'
                                                                                     fortla
                                                                                          .e qoutker
                                                                                             u   . r,Di
                                                                                                      st-f-ict-o=
                                                                                                               -,t.
                                                                                                                  clorl
                                                                                                                      -t
                                                                                                                       -la i
                                                                                                                         . las,:'
                                                                                                                                =?r
                                                                                                                                  z nteu
                                                                                                                                       -il.
                                                                                                                                          st.l--
                                                                                                                                              1'.
                                                                                                                                                f'.I
                                                                                                                                                   n,e
    '' -
            1I
             JL-I&
                 '
                 DellRent'  ad.
                             '-'
                               t
                               :.
                                i-
                                '11
                                  -
                                  1Stt1
                                      .3e DekVOl-'Corl7ol-<
                                                          3tict17P 4
                                                                   3 PeI-l?'
                                                                           RS.
                                                                             V
                                                                             -1V*13id'
                                                                                     bLlSil-
                                                                                       .
                                                                                           1eSS.O'
                                                                                                 v*
                                                                                                  v'l-1ed
                                                                                                        -î3:7
                                                                                                            .d 1-LI1-i'
                                                                                                                      1
                                                                                                                      '
                                                                                                                      Dl
                                                                                                                       1T6
                                                                                                                         u
                                                                                                                         *'Et'
                                                                                                                             F
                                                                                                                             kRLIJ
                                                                                                                                 -h'4
                                                                                                                                    'C
                                                                                                                                     *Dl
                                                                                                                                       '
                                                                                                                                       -l-i1
                                                                                                                                           7U1:
                                                                                                                                              7@Sk
                                                                                                                                                 -%ec'
                                                                                                                                                     ldKT'
                                                                                                                                                         Izlflk
                                                                                                                                                              G'
                                                                                                                                                               Jll
                                                                                                                                                                 -l.(1-
                                                                                                                                                                      Re n-
                                                                                                                                                                          'lt
                                                                                                                                                                            '
                                                                                                                                                                            .
                                                                                                                                                                            $
    '
            c)f!4,o'Ice-tJ
                         ï'pe.1-
                               1e detecE-çi
                                          <
                                          h'n t
                                          '   ecIuf
                                                  .I
                                                   :s
                                                    nnent'tl)e F'G -E.

            INII-0,/FederaISe'   a'ices SUed botllDel  '
                                                       sttorCorool-afl
                                                                     't
                                                                      ran t
                                                                          -
                                                                          i.ll'
                                                                              :1'
                                                                                zc.ftIRu)-l-lel-l
                                                                                                -itly
                                                                                                    7f'O1-F,:
                                                                                                            ?IS'
                                                                                                            '  :
                                                                                                               Dr'b1
                                                                                                                   -1.
                                                                                                                     1peà-tlsi1)=',Oe! -ept-
                                                                                                                                           l'
                                                                                                                                            kre a.nd ti
                                                                                                                                                      '
                                                                                                                                                      lnfal1-TI-ade Pl-é
            Dislt Dal-a:g-1ealent
                                . end Tc,
                                       ! I
                                         -t
                                          .
                                           lous 1ntel-ference..Tfne suitalierel
                                           -                                   c :  ltlnatf' l
                                                                                             Jr.
                                                                                               -overz. -'o )
                                                                                                           'zeafs i'
                                                                                                                   %'.
                                                                                                                     in .H'
                                                                                                                          'et-i-'
                                                                                                                                Inq
                                                                                                                                  ta
                                                                                                                                   - ac,d Dektcsd-had d(sf.ao
                                                                                                                                                            '-.1-1.
                                                                                                                                                                  1c
                                                                                                                                                                   Cze
                                                                                                                                                                     -l
                                                                                                                                                                      :lth
' '
            itsernployrees'
                        . a.nd caIculat
                                      'edo'acnac
                                               j
                                               Iesr
                                                  -o be7.I
                                                         nn
                                                          .-
                                                           l1lio'
                                                                n clc
                                                                    ali,
                                                                       ars-tDi.
                                                                              /'
                                                                               el-tl
                                                                                   ieO-
                                                                                      /trelht-
                                                                                             -l
                                                                                              /ssv
                                                                                              .  . ea1
                                                                                                     -peL-f.
                                                                                                           J
                                                                                                           ,
                                                                                                           7cl
                                                                                                             .
                                                                                                             'lve
                                                                                                                kr,(
                                                                                                                   -1erring
                                                                                                                   .      . j
                                                                                                                            -egr
                                                                                                                              IZala
                                                                                                                                  -i$$
                                                                                                                                     .'
                                                                                                                                      tolGF,6nan'
                                                                                                                                                ./
                                                                                                                                                 r;
                                                                                                                                                  4)                                                                                ..

                '                       -- ,'
            lrn say.l1o
                      '
                      J1-snOtt!-Lle,'.
                                     ''
                                      -
                                      r83'
                                         ?/do'
                                         !  .i-l'.
                                                 t.'
                                                   thes
                                                      z'5LI
                                                          eI7le7
                                                               .Z
                                                                'l13111
                                                                      :1Jt-
                                                                       .  u.
                                                                          'i'l-G!
                                                                                31
                                                                                 -E.to il'
                                                                                         ,
                                                                                         /01
                                                                                           'f
                                                                                            -l
                                                                                            ,..
                                                                                              t
                                                                                              .
                                                                                              :lail-lt
                                                                                                     '
                                                                                                     .
                                                                                                     %
                                                                                                     agi
                                                                                                       l-cilepfl
                                                                                                               -'iluqi
                                                                                                               -     .k-
                                                                                                                       linstlnit'
                                                                                                                           ..   R).l
                                                                                                                                   tir,,1
                                                                                                                                   .    -1er
                                                                                                                                          .l-'
                                                                                                                                             Il
                                                                                                                                              n'
                                                                                                                                               q
                                                                                                                                               - F1
                                                                                                                                               k  keCii0rI
                                                                                                                                                  '      Q(
                                                                                                                                                          i!1
                                                                                                                                                            -S0.1-1$
                                                                                                                                                                   511
'
            judo
             . &ennentaga
                       LJ -
                          rnst'Dektor.
         r
         -sl
           'IThs/Fede. -,
                        5ll
                          .
                          -,e'
                             lA'
                               '-
                                'cesn)r     1l
                                            .
                                            :nufactuJ     -esthe t-0137pute1     -'î,.'.'
                                                                                        o1,ce C
                                                                                              utress, %cl'
                                                                                                         alv'
                                                                                                            brze2-,
                                                                                                                  -
                                                                                                                  72$
                                                                                                                  -  '(.
                                                                                                                     $ -.'
                                                                                                                         1:I.C..t.rl.$
                                                                                                                        , -          '
                                                                                                                                     D'
                                                                                                                                     u,$r a voy
                                                                                                                                       2        -ce-a
                                                                                                                                                    .l-
                                                                                                                                                      .
                                                                                                                                                      )aset1I1e U.-et..ectof-tf
                                                                                                                                                                              Rl8t..I-epiat  -
                                                                                                                                                                                             -estk
                                                                                                                                                                                                 ',

            '
        'tra- lninqu.CUSSeS a f  3Rt7! 7tl3l '
                                             1OSte 'fj'b-' J'
                                                            rSe'lel-t'
                                                                     Ik
                                                                      3kL''enforcefnRel       htEigenffzes aroklnd t'      he l-15. Currentl           y ci'
                                                                                                                                                       n   l
                                                                                                                                                           -'er-7,5f)0 ia''
                                                                                                                                                                          pMenfol-cecrlentaj     h

    .
         and ;  ,3
                 .gckc-,
                       rcurkd I'nvestlgatlf    :ll-lsinclIJd.1l7,
                                                 '-'   .
                                                                   q,1.
                                                                   -  -1ar
                                                                         ns/
                                                                           ?:r.1aI,
                                                                                  f.)t1  't5'
                                                                                            .
                                                                                            >''entolteI-
                                                                                                   '*
                                                                                                                  !
                                                                                                                  D-
                                                                                                        lnenta, ,elncle5On tlni:
                                                                                                                         *         *'       .
                                                                                                                                            '.
                                                                                                                                             5''
                                                                                                                                               !Oct
                                                                                                                                                .
                                                                                                                                                   '
                                                                                                                                                   f-,8 5                 -
                                                                                                                                                                          .
                                                                                                                                                                          W'    q '
                                                                                                                                                                                                 -                                            ' '

        '
         tecentresear.cn
                -
                            ;:5h0.  1'
                                     -$r'
                                        l!
                                         n'
                                         -
                                          ,:
                                           .l
                                            n'
                                             t
                                             -
                                             -l
                                              ne C$'  euoh
                                                       -
                                                         ,' C
                                                            l?$to 1)e o'ger989..b ras
                                                                                  .      -f
                                                                                         -
                                                                                       . -.
                                                                                           :I
                                                                                            .1l-
                                                                                               a
                                                                                               .te,.
                                                                                               .
                                                                                                   1
                                                                                                   R'1'
                                                                                                      astc.  t
                                                                                                             -thç-ase!a.   crencles'       'lnask'e u
                                                                                                                                                    -lt
                                                                                                                                                      'scot-l-
                                                                                                                                                             tl
                                                                                                                                                             ='l
                                                                                                                                                               '
                                                                                                                                                               hl.
                                                                                                                                                                 led tlhe old ' nt
                                                                                                                                                                                t
                                                                                                                                                                                -.3tlj
                                                                                                                                                                                     '?,
                                                                                                                                                                                       1
                                                                                                                                                                                       p:1-:.
                                                                                                                                                                                          ..1D,
                                                                                                                                                                                              1
                                                                                                                                                                                              7a:
                                                                                                                                                                                                '
                                                                                                                                                                                                E
                '
                                    '        -
            m ore Lcb:-
                      t:0
                        .
                        )';'
                           less accl
                                   -prate tecrtlno owy
                                                    u, ',

             Jc
            r'
             S
             .   '
              ,S ,
                 i
                 .#l
                   51n
                     -.cffe.rsa ver'
                                   ;?
                                    .'
                                     Iucratz
                                           l              dc'
                                           ve trade-in ;oii l
                                                            ,,
                                                             'fc1
                                                               .
                                                                -f
                                                                 .)J,
                                                                    .t
                                                                     -lert-
                                                                          -'
                                                                           $
                                                                           ,
                                                                           ?.
                                                                            1
                                                                            7u-,f
                                                                            w,  .
                                                                                L')s-
                                                                                u   .'
                                                                                     tf
                                                                                      st-en'
                                                                                           ts as '
                                                                                                 -'
                                                                                                  $.
                                                                                                   ''
                                                                                                    el1asfo1
                                                                                                           -otherk'-1
                                                                                                                    :
                                                                                                                    û,
                                                                                                                    -
                                                                                                                     .
                                                                                                                     h's. Pec
                                                                                                                           - e.
                                                                                                                              J-tt1$
                                                                                                                              '    /'the F?
                                                                                                                                          1c.n'l&'a ll-lsnec                                                                       ..
                                                                                                                                                                                                                                                    -
    .                                                      .1                                  .                                                           .                  ,               )                   '                      .              .

'.
            correcti.
                    :,1-1s,tfacledut
                    '       .
                                   -1
                                    -110$.
                                         /1pI
                                            -e'?
                                               zc-
                                                 l-
                                                  lcestress'r
                                                            af
                                                             '-lal,l/zer
                                                                       -s;a111
                                                                             .1'q7urcl)ased -
                                                                             - .            1.
                                                                                            .0C'
                                                                                               w
                                                                                               it'
                                                                                                 q,
                                                                                                  ''.
                                                                                                  4 4#
                                                                                                     -.
                                                                                                      )1l1:
                                                                                                          .:.                                                             .                           '
                                                                                                                                                                                                                                             '
k r..                                                      '                   .
'                                                                                                                                                          .
                                                                                                                                                                                                                                              gt
          Nl-!$
              -
              /Fedet-alSefvices recentll/unve-    lled tlne',lat.estni
                                                                     el
                                                                      'el-s,i-c. fie5   tthe C'    /SJ.q@),tlne t--'./qAr-Q'IIl.tl:)ra'
                                                                                                                                      ,
                                                                                                                                      '
                                                                                                                                      /e re' /i
                                                                                                                                             .kab,
                                                                                                                                                 ?,
                                                                                                                                                  /.
                                                                                                                                                   satt' r
                                                                                                                                                         ni'-C11 ai-llntlalI :?s-le.
        '
          Des,'
              elo!)rnent// qdvanceclF)k  -an3-
                                             lners;-.l
                                                     -ozrarl l  -Ield 1
                                                                      71/th'     er 'qctr
                                                                                        lt-l
                                                                                           'l
                                                                                            -'
                                                                                             ,l
                                                                                              -lal/5-.ssol-iat.ic.
                                                                                                                 pn 01: -f
                                                                                                                         -tan-It
                                                                                                                               .
                                                                                                                               -'
                                                                                                                                .t.
                                                                                                                                  lte
                                                                                                                                    'r'
                                                                                                                                      s/'
                                                                                                                                        c,-
                                                                                                                                          Lce Stl-ess >'-naq$/'
                                                                                                                                                              S-Z
                                                                                                                                                                L
                                                                                                                                                                -S(NAC' $?-
                                                                                                                                                                          S3u1 t'  u
        .ellI
        '  -
             -
             ''
              OfCPl-
                   rlQFItl6
                          00'kref-nrr
                                    le/ltawent
                                          o . s1 1:
                                                  5sale.s()* Fthe
                                                             , -. C'  '
                                                                      ,
                                                                      1-%.
                                                                       .  u
                                                                          ,
                                                                          -.f.-i'
                                                                                )'JI,'-e'I--est-l-ict
                                                                                                    --
                                                                                                     ëd towGrot., rerl-inlentaçenci
                                                                                                                                 w      es,

                FOj-fL'
                      1r4her-1nfo.rfrlc
                                      't
                                       'ion on i
                                               q.
                                                l1
                                                 -Bl'
                                                    FS Gr.tl
                                                           -le CVC
                                                               -. =.
                                                                   ;
                                                                   .
                                                                   -'
                                                                    .,
                                                                     .7
                                                                      ='
                                                                       $, '
                                                                          .
                                                                          êr
                                                                           lf;11
                                                                               :tl-le '
                                                                               ,      J.''ebFite i1t(
                                                                                                    --
                                                                                                     .-h
                                                                                                       ''.C
                                                                                                       .  .J.L
                                                                                                             bi1.(21
                                                                                                                   353-1, CI
                                                                                                                           Dnta!
                                                                                                                               :tS,
                                                                                                                               .  3Ie5aIhd nnarket'
                                                                                                                                                  12
                                                                                                                                                   3o,
                                                                                                                                                     :
                                                                                                                                                     75peC'
                                                                                                                                                          1a!'
                                                                                                                                                             lStCaf'
                                                                                                                                                                   l
                                                                                                                                                                   :l                                                 ,
                                                                                                                                                                                                                               .



                E;6'
                   f-798-62%
                           z.O.
                           ,
                      Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 69 of 81
                                                                                                                                                                                                                                 y-
                                                                                                                                                                                                                                  Xt
                                                                                                                                                                                                                                  Z
'
                                            5          .



'
,
0-j.
   -1
    ,(
     3C'
       Cj3I
          VP.Org?.
                 ...
                   t.
                    !j.
                      -                            n
                                                   ..Q
                                                     J...âîI
                                                           '
                                                           %'f ..I,I,.1I
                                                                       r.1I                                                                                      ***               V                      . ' 'x *.ZM 1*'''1'1
.
                I
                '
                I-    l,.:.z.
                            1
                            .j
                             -I
                              .j
                               J'
                                I
                                -jj
                                  wl
                                   t.j
                                     ..(
                                       uD.=t
                                           .
                                           .1
                                            . a.t
                                            '.. .=.
                                                  1
                                                  .' '     It  -
                                                             s(-
                                                               .q,
                                                                 '
                                                                 .
                                                                 ..
                                                                  '
                                                                  ,.   .    .1
                                                                          e..
                                                                          -  -,
                                                                             -a
                                                                              zc
                                                                              . .
                                                                                4
                                                                                *
                                                                               =u   .,1
                                                                                 ..!a '-k
                                                                                      -''.
                                                                                         'I
                                                                                          I
                                                                                          '%.*j<
                                                                                          .    .'a-
                                                                                                  !'.
                                                                                                    :!.1.,
                                                                                                         1
                                                                                                         '                                                                                                '
                                                                                                                                                                                                          .
                                                                                                                                                                                                          '
                                                                                                                                                                                                          %.. .1k
                                                                                                                                                                                                                .u1!.
                                                                                                                                                                                                                    1d.
              ,                                                                                                  Go NO
                                                                                                                     .
                                                                                                                       V    .        FEB
                                                                                                                      <              gw
    '
    g z.Ix ,.:.        4u.i1i1,I:I
                                 ,sJ z.,'.u .
                                            ,.'=kkxuII'Ii.u-a,
                                                             .'
                                                              ..,:' I
                                                                    .
                                                                    l
                                                                    .'i
                                                                      ;
                                                                      .
                                                                      ' '',zon4                                                                                  .


                                                                                                                                                                         .   l
                                                                                                                                                          ï:
                                                                                                                                                         ....                      i,:
                                                                                                                                                      ,      ;
                                                                                                                                                        ' '' '

                                                                                                                                     .J
                                                                                                                                      .      '          .,,:.
                                                                                                                                                                             ,      '
                                                                                                                                                                                 .,.,
                                                                                                                               )     .
                                                                                                                                                                                                      ,

                                                                                                                           NATIONAL'INSTITUTE
                                                                                                                                         t   : 7...1tm       o-A1k' .:
                                                                                                                                           .
                                                                                                                                         .. ...     1-'.
                                                                                                                                                       'i..l'1       ''
                                                                                                                                                                      ..:
                                                                                                                           TRUj.H, ,.vERj/jC':
                                                                                                                             ! i v..y,''
                                                                                                                            '1
                                                                                                                                              ATIO N
                                                                                                                                             1'
                                                                                                                              .              .... F,.' . ; .: . ''
                                                                                                                                                                 .-
                                                                                                                             , .
                                                                                                                              .
                                                                                                                                ?
                                                                                                                                     .
                                                                                                                                        r
                                                                                                                                        .
                                                                                                                                        ,,
                                                                                                                                         .
                                                                                                                                         -;t
                                                                                                                                           ;
                                                                                                                                           ,j
                                                                                                                                            !
                                                                                                                                            qk
                                                                                                                                            ;j
                                                                                                                                             tj.
                                                                                                                                             y k:t:
                                                                                                                                               j
                                                                                                                                                ,.
                                                                                                                                                  . .
                                                                                                                                                 .;
                                                                                                                                                         .
                                                                                                                                 .
                                                                                                                                    :.,
                                                                                                                                      . .
                                                                                                                                        ,:!7j
                                                                                                                                            y:),)
                                                                                                                                                -;)
                                                                                                                                                 .                       '.       .,
                                                                                                                                                                                        ., .,

              T
              :                                                                                                                     ' )'
                                                                                                                                       : ' )r
                                                                                                                                            '):
                                                                                                                                              ' ''
                                                                                                                                                 t:   ''
                                                                                                                                              ?...t.'?'
                                                                                                                                                  .              ,.
                                                                                                                                                                         '                       :
                                                                                                                                                                                                ' '
                                                                                                                                                             ..              ' . ..
                                                                                                                                                                             . ,
                                                                                                                                                                     .




                                                                                          V O ICE ST R E SS AN A TY Z E R S PR TC E C O M PA R TSO !
              ;                                              .
              '   '
                          Devlce:ComputerNbiceStressx/
                                                     tnalyzer(CVSA)                              ,
                          Hanffacturcr:TheNationalInstitmeforTlrtllVerificationINITVI,'
                          x                                                           W estPalm BeachrFL
                          D ateInîroduced:Nlarch,1988                                                        '
          l
          ,               ax-ikzpoerzl
                                     yxzlt,l,v,Labvzuy-
                                                      ,,-c,,,1e,,/.vsers:8o0
          l
          l'
           l l
             cwol
                s
                ct
                 c,
                  :,
                   $
                   ,z
                    9,
                     z
                     25
                      w0
                       ,:
                        .
                        0,0
                          /,ofrralning$1,215.00perssadezit.6days.Re-cel,iticationrequirecleveo-:3years.
                                                                                  .
                                                                                  .



          1
          H F
          l
          I!
             Vo
              =:
               lcç:
                  56
                   56
                    1-1
                      7-7
                        99
                         8-
                          81
                           -6280e wa
                            594
             Conune kts:Tius s rst'
                                                        .
                                                             .                         velo ed from theo1i inalPSE andhasevolved overtheyearsfrom an analoa to
                  t
          l1 . a
          I
               co
                nmot
                   ml
                   ebmoo
                       it
                        k
                        ycTh
                          omepCVS
                              utenAItiisssth
                                           oe
                                            ldo
                                              nrl
                                              o yvto
                                                èr
                                                .  oi
                                                    c
                                                    ce
                                                     elst
                                                        r
                                                       -t
                                                        i eess
                                                         li  da
                                                              lnal
                                                               awyeze
                                                                    fr
                                                                   rlow
                                                                      rcl
                                                                        el
                                                                         osena
                                                                         me  tc
                                                                              ac
                                                                               gu
                                                                                er
                                                                                 na
                                                                                  ciyesa.nRe
                                                                                  c       deca
                                                                                             ese
                                                                                              l- oif
                                                                                               tif  uts
                                                                                                   ca ieha
                                                                                                       on sraelqlouwire
                                                                                                         is           ed
                                                                                                                       di
                                                                                                                        tot
                                                                                                                        f ro
                                                                                                                           abeU.
                                                                                                                            11wi
                                                                                                                               Si
          l
              Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 70 of 81




               Hom e About '-. Products '-' Training '-- RealCases Solved Resources
                                          z'




Posers and Im posters




                                                                                                 '
                                                                                                                                                     i--.?'.-'.$-l --
                                                                                                                                                                    .t
                                                                                                                                                                     -- .-- .-..-'4- .
                                                                                                                                                                                     -
                                                                                                                                                                                     %(-
                                                                                                                                                                                       'i1-
                                                                                                                                                                                         -I>lk
                                                                                                                                                                                             .
                                                                                                                                                                                             -
                                                                                                                                                                                             'I .
                                                                                                                                                                                                ,
                                                                                                                                                                                                -' -
                                                                                                                                                                                                   '
                                                                                                                                                                                                   v-
                                                                                                                                                                                                   l1'I
                                                                                                                                                                                                      -.--i-.I-
                                                                                                                                                                                                             rN'.
                                                                                                                                                                                                                .
                                                                                                                                                                                                                1''.
                                                                                                                                                                                                                   - '-'-
                                                                                                                                                                                                                        -1!1l1
                                                                                                                                                                                                                             .-'1-It-
                                                                                                                                                                                                                                    -- - .-
-. 1-- ' .-a, -- y-...û
                      .7 -
                         -..-.-. j --- #--.                                 1.--,1y. i,-,I l-.1'i
                                          ,$. x-.r - .-.. .--.rj.-....-.jr-.'                   .1j                                   .-I
                                                                                                   -4.j,,--1->,.--,.II''f--.1 j.-1-k ,- -':-'I.1-1.-x*
-,1.
''  t
    -Ii'l.I I'
             -..t'..- 1 :-.
                         ' .lI-,1lt
                          11        -l1.'  1 I'. .1(1
                                           .        1.-!.-  .,,.'
                                                                tI-
                                                                  .
                                                                  l.-..  ,I.  -. 'I ' .!'-lc..1, .i
                                                                                                 1 -.
                                                                                                    '/ -.il'   .-..$--I:
                                                                                                                    .  ''-.1.ù-.:- -  .,'
                                                                                                                                        .
                                                                                                                                        -.1
                                                                                                                                          .'- ..'.I-1I&.
                                                                                                                                                       -.' .--t.I1 .a.
                                                                                                                                                                     -,li .l(-'.-
                                                                                                                                                                                J'i
                                                                                                                                                                                  .-l.
                                                                                                                                                                                     .1li    .
                                                                                                                                                                                             -.:.,'
                                                                                                                                                                                                  x-
                                                                                                                                                                                                   r   :I-.
                                                                                                                                                                                                          I'
                                                                                                                                                                                                           -1.  z
                                                                                                                                                                                                                i
                                                                                                                                                                                                                ,'-.''
                                                                                                                                                                                                                     --1t            -
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     b,
                                                                                                                                                                                                                                      ..1l
      '
1a,llk(
 ..   '.
      1..;
         -,
          .
       ....
       , -
         . -I
          1Y lI
              I .
                ,
                ,!rIa,
                '    .
                     -,l
                       .am
                         -.t
                           ca
                           . !
                             -i
                              g'
                               os z
                                  ,
                                  :j
                                  .-,
                                    -j7
                                      sj
                                       -I-
                                         Xr
                                          -
                                          -t
                                          ..u
                                            c
                                            -'
                                            . a.Ia
                                                 -,
                                                  .
                                                  -
                                                  v.
                                                   ,!
                                                   -
                                                   '-.
                                                     ja
                                                      ?
                                                      -'
                                                      - r
                                                        -.
                                                         In.
                                                           1
                                                           .s
                                                            -c
                                                             '.
                                                              :--
                                                                1'
                                                                 la
                                                                  -r
                                                                   .--
                                                                     l
                                                                     -s
                                                                      -
                                                                      c
                                                                      -al
                                                                        -a :j
                                                                          -..=I,
                                                                               .
                                                                               -
                                                                               -.!
                                                                                 z -c
                                                                                    'h
                                                                                     'c
                                                                                    u.-.
                                                                                       tb
                                                                                        o.u
                                                                                        = e.
                                                                                           zt1-Ierln(DrlI-
                                                                                                         11
                                                                                                          -1r
                                                                                                            a
                                                                                                            -.t
                                                                                                            '
                                                                                                            u '-
                                                                                                               '
                                                                                                               :
                                                                                                               n
                                                                                                               =I-'
                                                                                                                  :*I6
                                                                                                                  -  .l'
                                                                                                                     k I
                                                                                                                       -'
                                                                                                                       --
                                                                                                                        -1t
                                                                                                                        ' -
                                                                                                                          '
                                                                                                                          .
                                                                                                                          .r
                                                                                                                          - -
                                                                                                                            =
                                                                                                                            -i
                                                                                                                            ' =
                                                                                                                              n
                                                                                                                              '
                                                                                                                              -'-
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 71 of 81
                                                              16 '
                                                                 t
                                                                 nf38
                                                                                     4kdlL,
                                                                                          -
                                                                                          t- (
                                                                                             -
                                                                                             71$
    To: nitvlcvsal.com
Subjeti' PSE
    CC1 dektor/,lfastvnet
  Date'. Nlon.28 Jun 2004 22:$2:14 GCk'
                                      IT
 Stgtus. 3        .
  lfronl: ''
           dirkman@erols.com''ecdirHman@ erols.com:
                                                  w
qeply-tc) tlirlrnan@ ert
                       al
                        s.cc'
                            rn                      Adclto Contactsl Savk-
                                                                         ?Acldress
                                                                                                  '
       Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019
                                                                    '
                                                                             Page 72 of 81
                                                                                    ..




    A dhurHerring lII
                                                                             Fxtf/.,?'
                                                                                     - 6l
    Frbrik                      DirkBell<belldazoos@ gmail-com >
    Sent:                       Saturday,May18,20195:16 PM
    To:                         DektorpsE
    Cc                          Charles'liumble;Dirk(me)
    Subjed:                     AuthurYou Pathetic Liar


    DearAuthtm

    IheardaboutyourmisfortunewithNIW .Suckstobeyou.Q''
    Ialsofotmdyourrelàdvelynew website(wwmnitvcvsaexoosed.com)wherèyoublatantly slanderme(andNITV of
    cotlrse).W henIwrit:thingsaboutpeople1writethe117:1h apd1etthe12>111leadthereadertt)Geright
    ConC1usions.Neveraliei!lanythingIsây.lknow youfoundthe'trtlth aboutyom selftobeobjedionablej           .

    because itshoFed you fotwho you are, prm aybeyou w ere aâaid itwould costyou businessyou shouldnever
    havehad.W hatyou saidaboutmewmstotally slanderous.FUIIofthe''ArthurHeningtheTtlrdbdemented
    dishonesty.
'
    Ifthereisanytbing ofsubstanceleftofyou when NITV getsGnished O IIAyoualwillhire an attorney to wzing
    thelastdrop ofyourlivelihood outyou.Unfortunarely,1suspectyouw illbelqftmswithered asaeentenadan's
    balls.     '

    You aretruly apathetic littleman.You havegiven new m emning to theclassG cation ofLOSER.

    Don'tbothe:to etas:atlything ôh youtwebsites,itisprèsetved fotpöstedty (m '
                                                                              l'hèW ayback M achin:websitea
    asarethe previousversionsofyoprweb sites.

    Regards,

    D irk
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 73 of 81
                                                                                      1A4




Hom e About v Products v 7raining x- RealCases Solved Resources x' Science v AlS Course
                                      !>.
                                        -â.-'
                                            7.
                                             à
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 74 of 81
                                  D= i2.W .M K *emey,Jt.,P.C.
                                                                                                                 t'
                                                                                                                  xikiî
                                                                                                                      -l-
                                       At/rnep and Cctuselc satlaaw                                                D#
                                            OneEaqte y Stzœ t
                                             Nœo - n,PA D 40l
     D mielW ,M ecarm ey,Jr;                               .                       Tell(6*
                                                                                         10)272-7260
            'h'                           de âl.mecartte .es       aîl.cora        Fàxl(61% 272-6801
     Lim OJshaughne>eyl                                                          :Na.- sz'l
                                                                                          u,szyvxzaoxlyqwkuavp

     Au ' 22 2014                     '

     Dirk Bdl
           '
               RE: Dea r

     bearMr.Be11:
               IrepreserzAzthurlderting,111,thepindpalcfDeklr.Ithascom eto1117att= tion tint
     you l'
          nvetmdfe k'
                    ena mmpaign ofslanderatadlibd ay instDeldnrandW .Herzin: itis
     imperafvet.
               heycuc-seanddeéstfrcmpcsting,cnmmenting,iante ngylibding,deRmingor
     cfmnmtviœ ûngin anywaypertaitingto D eldnrand nrM r.H e ng.Furtllœ,younm st . '
 '
     im m ee tdy r= ovethenum œcusdeRtm torypnstsand comnv tsynuhavesetforth.Failure
     tcimmedately cnnmlyu llresultinteâlingofaninjunction agàinstyeuas* 1asdaimsfor
     conm erlntnryandputlitivertqnmges.'

                                                               V ezytrulyym

                                                               DarielW .M ccaeneykJr..End re

               Arthurl-lerririg.III
                                                                                                                                                                                                    I A hr..

Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page
                                                                       '   75 of 81
                                                                                                                                                                                                    Lx/,,2)?'
                                                                                                                                                                                                            -)-

                                                                                                    NITV'SRtp opseToœ ktorFly4r
    '


        Quhe*f4@ l:w enfof4em4m ag4ncie:haverecvivediyergf'
                                                          x m gcompany calltdDekpr, LM gdal:,
        t
        P&1 contefniàjVöiièIkesjG'alyji:=d         .hzkerbjuqsId g.M ponxe,Lfnf>lpnat#lf'   ,tly oyjrszonœig
        ..
         !!,
           é. .
              .A
               .a '
                  ù
           l(.. . 2..
            .        ii
                      ti
                       .rkd
                          ,
                          ,.ià
                             i
                             .  i
                             :c èbt
                                  .oe
                                    ..
                                     ,.iu
                                       .,, l
                                           it
                                            .
                                            .fws
                                              . ftw'
                                                 .. kh
                                                     . vlp,
                                                       .. .d
                                                           .
                                                           .. b
                                                              é
                                                              .. à
                                                                 . wa
                                                                    reqt
                                                                       .          ...
                                                                                    ,'(c....
                                                                                                  ' . ''                                                                        . ...
                                                                                                                                                                                        .
                        '           .       .,                                                                                                                                 '            '
                               y                                               .                                                                                                    .

        Th:k'ek.s'kqu aklher(Pst)SàatAHhurRe* g, a.privateinvestigat:r,ispelljpgi:v:4byvéry
        f#Wf'
            1f P y,:.
                    q1zF o fom
                             ' emen!agencirs. th fqd.Feafw eev't<s@e ofLZl
                                                                         'k:,':
                                                                              'di. ',4. >-2/.::                              -
                                                                                                                                                                             - .. - -
                                                                                                                                                                                                               ..

    #+>d@ P.b.e e:n- ceSezéI
        .
                        . .
                                        %#'&PSE.f#o u&.'/:zCU H. ltig.alsoe fbduu t.thltHdiïzg
                                                                                   '- - -                       '        '
                                                                                                                                     .
                                                                                                                                             '-

    hitàhidtô6'àfAtte
            ' ' '
            .    .
                             p.t
                       ;;:, t'.'i
                                'n:
                                 ' tt
                                  ..
                                   '. der
                                      ' Mi
                                        '  ttheCVSA,NITV,RdtheNITVys.fobnd'
                                                '.,'     '
                                                   ,. N'.. , . .              .
                                                                                il't
                                                                               . ,
                                                                               ,
                                                                                   .,.Dr.Hu.
                                                                                   .
                                                                                           mble.
    .           '           .'      .           .         : .'%                  .                              .                                     .
                                                                                                                                                                               ''

    li'ii'diulitiiét14 t4 pôp thptwlwp thefu trqlgovtnzmex rectmlydeçigz totestvoioespos
                                            ,             , , .. .

    4*Af:t
       :9
        1  :k
            ...
              à'.at&j:'
                      .kerlAGatioi dtvie.inthrepsepamteItqdies, thev-ciz :etl
            '
                                                                            ht
                                                                             '' mo'àtwidelvusedand  .                                                                  .

    e4p1d voic:strassAmAlw,er.thc *A.          .motHr inR'sM E, Tbev:is.ttzi/ e..)- b:.i.
                                                                                        :#iol uetedat
    t/i A f Fd< t'       1Eiiàtètydhk Unik- ltyrnt:Florida and At.tne Uniké/sity pf Ukllvma.
    A #t .i
          ,pnallyjm>yplrlentd6t     .
                                               ve
                                                .
                                                              -V .notH- t-t# :'$PsF..
                                                                          .                     ,                                                         .
                                                                                                                                                                       -
                                                                                                                                                                              .
        'j... ''.l..;.
            .z .                ..               ,  .
    % a,gHgpEd qe     ,
                      .mpayjlo vi. b#kqprw. themoufacxrerosthe.Iuychplogç  .ylstr.gsEvaluater
    (P's:);bok'a     't*e 70'$, Huwevm.kqheqàuse the ozwuua did.nétkep up w-    stikihe auvucesin
    i
   'i#'ik
        i plp  gy  n
                   . a dq:to th  se we at
                                        uck:bfîltepplf-  graph
                                                             ,ers,tlwyqledbânknmtcyin19!4.Alur                      .

      i:'
        J'+Z
          '''.èi'yi
                 '' iiii-
                        4/Ay;'tJ:* kjte id1W owh-kvi'   è.
                                                         :sir:tjualy'
                                                                  . .sisctmpAnyk-pdna M itDektor.
    .     i
          'ii
            . ê
    Eltt, , iti       G'i
                        i: i
                           t v '. > pl
                                     p zrisnp!xth
                                        ,       v+.oligtlqlPsB. Htnkœ'slitxaj!o Mlq.
                                                     .        .           .           lm:to Vv. a           .

    trkk4vkkp: kkttç8.
                .           jittiiAhilpis'ed.A
                            .               .. ..-lt.rtscan.' A càect ofihe 4#4i#.
                                                                      ,
                                                                                  vkkg:owsthûtb.e
                                                                                            .                                            ,                         .       , .,..

        h&:ntithw,                                                                                                                                                                      .

        Fi
         s> hiàlitM ikm ,it:pp4m tlptlhe,jv6to thàjyMevjug,
         '  ' '''
                                ,
                                                          jy.
                                                          . trgugtcgijjjg.a,.
                                                                  .
                                                                            ;qy jumjojvik:
                                                                                .
                                                                                     .

     s- i1: a
            '1W'#'' t'
                     ht
                      ' syi-n'iètuiregtà! ux- inertostperecoru.tbeinterview and th- run eath
     rr.pppm .
             throggh,Asapt4p çgmputeh(notreal-timehqlmis). Itaixo appeo thatthecompqter
    'di*yyspnly .gon.rèsptss:Atatime
                                                                                                                    N<
        ly#igg.tuufsthifaqsthxthpy4quifegNO rocçrtiicatlon/coaulwingd ucation. )         Anyexxminertha:
        1.Wi
           . '
             A,,. hl
             ..    .p
                    'q'
                      thJr.'!dtèwill%1
                                    ..1yôu'th&t
                                              .dont.i
                                                    puingeducatiqn/re-certiscâtiônig'exMntialt:--tbe
                                                    .                                              --1
                                                                                                     pmx-
        lern-xtwcess,or t'ouductm c vxxm lnâtiôas-al!d îo itot requtr-
                                                                     :-it could be constd.e lrresponqlble,          -
                                                                                                                                 .       ,
                                                                                                                                                              -.


        Aidiuopily,>- ipeo àined8*theMTV miyr#-ielifyatanyofthe:fourRgopalMv iajop!'
        Nréu l6cation couG roravgryneminalfet,notthe''fensbfthovpnd:nfià6tlm ''+itEteMng
            '



        ïe tt4yie.  .
                                                                                         '
                .   ,. y

        zorilnjAlgoçlainptlik imitalol (ryenebutHertingl'1,+ ''Comyensased''l:jtimonîzls.'TheNITV
        '
        lists:11ofo. usersenourW eb dti $: lhatanw nem&ycalltcchxkhiw satîssedourcustopers
        <e.(
           Hvningdt- not,                                                                                                    '                    -                                             .                   '
                                                                                                                                                                                                .
                                                     .Q                                                 .
        Tn cbndluatpw you may Fantto a.k Herring why,ahrrhaving ih* PSE on t%: mark:!since 1970,
        1409àm fvk,ifR)'slaF tnfoêe.mentageniieduâihg ltant there ce mox'than 1,400 uaipy the
        CV$A'(blie jwershould be tntayesting). You may alao wK tto ask bim why theUs M ilitary and
            tàe'
               lttie bkktpa atUTMO use.thrCVSA zxzluxivzly,n:tthePSE, Youmày algo wantto check
    .       Htd ng somdtntialiteteKhlaw tnfett:mentpergomwl.
     Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 76 of 81



&N
 4*.
        Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 77 of 81
% D-l
    -.
     'Nyel
         wl str-Kvzl
                   t
                   l
                   zt
                    4r!11:
      M-vfctu- :m kt,z,L:xgd:l.,PA
                                                   1

                                               ('S;)                                             'xt,J(h
      m le1x#** ee41b:auzey!1:1:
      S#-&p#J'A>.> ak.*'ap - -e</l/zesl:
      Prk+.* /::.:4
      CntedL-#h:l- /alar.:1,4B:26.p:rgtudent.7dayg.Noreeetl:eatlonrmulrid
      W ki..:1* 1-144: Fa..
                          %2!F6J1.1e #                                     .
      Ce--e
      I     ,l:lT:l
                  l 1
                    , t
                      he>.> efbôth t
                                   b. nHyl
                                         ::lenmpgzyand t
                                                       h:ôr
                                                          .i
                                                           gin,lN/ceCt
                                                                     re> ana lyzer.bettbat',wàereth similaritie:tnd.
       clt:gue4ntc:nqgur*tlttl,Y gO:'a- awt,bekyriYtive,ltzppua'tarmuir.theexkl/-rtoreeordtbeœt:ndthentô$:buk.
      zndmaqlllypldkeê.eNl fr:m eachre:ptmjt(tàl!Addl1ù41M ns.!:eachîestl.Fr:m th.llteraturelt:l1 epezrst% lellb'4ne
      pgtt:'s1.dl:plqyeë.tltheger--zt.qme.Th*ulmihêrm%ttvnualyzeegt:regpes:indlkldualll'-llgtityegrqbf/inut'ul.y':
      teeknoltn .Th.I%:lxieldo tlyt::.1.':,NotelTheLu vdale'&.u.o fll.CYSA.                                 '
      Do/-.
          'Dla :n- tu te uPrv
      M*      -- D            clmpazy,Klllsla e,i'L
      *--I.* d.c4 .D- .1% :
      NMM'P l/A-w,u w2x/'---ea/tazaz6
      A I-J> ,> -e       ,1t:.tt+ ,#e4.
                                      çQ
      Cgst#a:D aFâd/po fe z$1,1Q1@Qp.r:tudentw5ûap.
      F#a r+ -93* 9 F= e 7-:M .  *911            .
      C- -<a tT% devlç.w4.nrytkltre uee ln 1% :butfalld jogvnea temuebofalmw e ferte- ntfolliwing. Seld'- -tlyto?,I.'tand
      f
       orllgngoverw- xt,.Noœ n *Kiuim- eP.
                                         D,>.o tlïepe p âyk.                      .
      b-k.tCow ute V:l4â:tr- Aaâlyw r(CVSA)
      M--# uuu':Th JN*tlbllzlInlKtgttferTruthVerlflegoon@1TV),W .sfPâlm Bêaeh,FL
      p4t4Jatze v- lMeth,1M* DlgitzlYerxi/tllctre œtde $1-
      N..b.'y/n /xg 1JwEAfgxo egtL/  JdVJ1pMd+fedzrzlzgencle:& U.& Militzo'
      B lqn;$:,90 .1                                                 '        '
      6*:,qn4'L<n+ d/p:la/e .
                            -119110,êûyrWlldeat,(dap.m - rtlsextlonrequlredeveryJyg:-.
      vtl- tM l.D M 2.D Fœ M 1-,
                               7- 1594
      Cn--eatstTN.:> elw whkhB'
                              ,1de#elne frcp ,t* erlglnzlP@E zndh:lev:lNd :vertheyersfram z:u ge t::digitalaptelh
      1$lqkdd inteettker:gtand.edtlotebcokeompqterertllepilltiry-ver<on TOUGHROOK Ahindependentsuw trenme selonedby
      tbeU.9,Mllltary':spetlsl% ez- Cl-- ndefI:W elfRrce- hfkgénee uKllzingtheCV8A prH ueugpexlv.dgccuratyrgt.
      of91:
          4. Iti:t% enlyv*!o dre:é'nio rwhe4ezecuracy'gndeaitofwel1z&kllèw4dItt;b.wlddyReeeptd andudlizedînbothtàe
      law enfvrçt- a,.M t%eIJ.*.nzit:ry,TkeC5eSA ilI4ld 4:12ttltpernmezt/lEw enfDrzemel)tggegeles.5ele.
                                                                                                      ) n eW etn lm Bkgvll
      '* . ::a F,lm :u e:c.,shedm :om eeux tbeC5'SA.                  -'/

      DzW> ,
           'Trqsferfr:uz&ppris':rlegttirqzvA & 1V'
      Ms #acturertNemuygeejlgre .R M unde,v*rleuân*r- :& t vârloustempanlu,tVA & T1?iarexld by *1/*.
      peeIx            ;Febrvân'
                               ,1997.Updzted and relntroducedln2061 Rytte LVA 6.56 andTiB 6.40
      Nu-*'#/f- waL- EA - 4mtU:eN.        '1 .
      % zJ1;9.* ,:1R * M ,!11.Qû/$1,!Qû,eG/&%M Q.K ,S16v000.00
      o.4.du.- 1.rrxlaom Mâ..x1IvprovM- wlt.pureb.e
      Fifeel951-65-*464 19,51r<2-57*7 Fa t* 1494-1Y .> 1-6JF4#O
      Cp-sêht. b.0:#I*IrW àb Slt4ue fllct'> Releat'tl14m,hBfatture lt:ta thatt:eTruqttrw:sqxdt:anipiProldentCllnten's
      stl*- gt> d4aï  lJe x rz;6,IQV illwhlehM r,Cll:te:dezld bn lng!4<wlthM osk:Lewlmkh'.TbeTrqç*rfoundthatMzvcllfltan
      we tellla:tâetzufli.1* ltghttfhlslgt.r.:d-l*qieyq It-kppun thâtth Trtlste wa!ietorred.Qtâeravi.l$:ftleYrqiterhau feund
      t:e:Anpalulfq.R- nt: tb re tgtoo rhttw T- tvz-
                                                   !rt*.L'ee,it*v*G-'
                                                                    m pureh-4dbyG eraldllerenteow kzlle:andltlgbêlng
      rmrkettd un4:: geverglGll.regtnxm- av *TII: l:t>1In l!4 deteellliemotlqn dete tion teehnoleo'*:nd #Tht DNA oftkeuthtaf
      Nere- yst.:!.::*!11a'L:v.* t@f'.

      D- A t:â> :DV:A
  .   M- - Httq:n eB:keeGrcap,BrevardCe,.FL
      Datezazmdza'se JI
                      l::,1* 2          '
      Num8- J/fad*:u w& /:N- :#l%'
                                 - s11                                                           .
      A'le& $5,995.09(Kaftltr::%lY)t:19,91 21                     '
      cqstgldzvp'àofTrqlnI   '
                             agr$1JX.Qe-ï12!0,00p:rMudut.5dzr..Reeertlnemtlenrequlredannegllya
      o f'e?3:1-* 4-3634 Fc :33!-* M 34                                                  .
      cvmmexutTlki:tyzt/m !gvenr- 1rtot- a ogene:Lantern.tn ry:ae r,apdvateinvetlgztoztbatform sr'
                                                                                                 lytsugbtfprTheDiogene:
      cempqny,len tllxieôlxplnyln;* 1.l
                                      2 lntre ueed h!:eFn grstem,theBakerD5%A.Frem tbelltermtureth.cgtem zp> ar:t:bea
      uryç4nmrtheukvlie Qp-te att*ç..Hewever.afterztarefallnalpi!ândrignrousiestingoftheBakerDVSA,ilw:.Gel     trnfngd
      1atthe:teraçurew*âvlll'e sleadlEg.Scldmn*tlyteP.1*%.NotelThtBpeYvrdCt.Sàe iT gOfEt.usestheCVSA.                   '
                     Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 78 of 81




'

    tg:
      7'
       ?k?nA'
            v'
             &
             7'
              ce
              - 'sg1.c;6
                       l, Rci
                        'gn nj.php                                                                            .                                          -'-                                     l co AUG
    -                                                                                                                                                                  7 -T
    7;ilr-l1.1:l1-12S .
        -
         '
                              ' ! ' ,                 ,
                                                      ' (1 j' '
                                                                                                    .

                                                                                                                  ,
                                                                                                                                                         '             '           l                         V'
    L7E:.,
        .-     )   ..
                    -'
                     ,
                     -
                     s.
                      ;
                      :,
                       ::c
                         .:
                          .:,
                            ' i '
                                , : , . j11jj1I111.
                                    ;,
                                                 .
                                                  'I1kk :1:
                                                          ,!k1'l t '                                                                         :           ! , ê
                                                                                                                                                             r l                                     , znes
                                                                                                                                                                                                     '
                                                                                                          ,
                                         .
                                                                                   .!
                                                                                    .       .! .. . ..                    .                                        s                   . u   j   )       (    .j
                                                                               E tkfod-ccplenf
                                                                               '    '       ''
                                                                                                                                                 Recently'tha franchise rightstu market
                            x
                                                                               Ervlorsenlents'
                                                                                            --          - - - -   - '-
                                                                                                                                                 ptlrchasûd by deveralclifkrentindivîdtla
                                                                                                                                                 sevaraltliserent'nam es as-'The latest.
                                                                                                                                                                               '
                                                                                                                                                                                          iI         '
                                                                                                                                                                   j

                 -                           *
                                                         -
                                                                  i        '
                                                                                c45,
                                                                                   'Sx'
                                                                                       .t Trairtipea &'                                          0r%'
                                                                                                                                                    1A dfthotlglht.'..
                                                                                                                                                                     rhlâm esysco also rrla
             .
                                                     .            .-
                                                                               gC 1a?#.s.Sçlteê
                                                                                            . .l
                                                                                               tl1:y'                                            pvyvjce;gujyjjtgjygjggjyyyy'
                                                                                                                                                                            yg pujjjgyy y
    f                                                                  '                                                                          ' ' ' '
    l                                                                                                                 L                          Manultactttfef':Dekt
                                                                                                                                                                 ''
                                                                                                                                                                  '
                                                                                                                                                                  ' ' ' '
                                                                                                                                                                    :rCcrpnrétiin,L'à:
                                                                               Advancqd )IR-reçfyrt,
                                                                               -
                                                                               r
                                                                               -   . .      .            -        ...... .. . . ..   .           pate Introduced:Jantlary-1070
                                                                               Trai,
                                                                                   nint                                                          Nttynberof.
                                                                                                                                                           llaow n Law Ellforceme:
    j-d                                                                                                                                          Price:TS,6û0.00-$C-.6ûl
                                                                                                                                                                       :ls0û(Suftt//are
                                                                               l-r-ainin..
                                                                                        .
                                                                                         yRcwistration                                   .
                                                                                                                                                 CoGtand Lellgth'ofT'
                                                                                                                                                                    rainillg:$1:
                                                                                                                                                                               .400
                                                                                                       , soj(;;.g-
                                                                                                                 ;g.y;.
                                                                                                                      g;g44y                         .
                                                                                                                                                               '

                                                                               R eptlestlllfornpation    Fax:215-631-144îI
                                                                                                -    ,
                                                                                                                                                 cojam :nts.Yhis.is'
                                                                                                                                                                   ihe0riginalip'
                                                                                                                                                                                oiCQS
                                                                                                                                                 imprcb/ed fcrm ,itstillreqtliresthe zxan
                                                                               c ontactU s                                                       gc 6ack anj m
                                                                                                                                                             ''anuaI1y prcjuce a ch;
                                                                                                                                                                                   )st
    %e  ..                      w                                 w
                                                                                                                                                 tQSt).Y'
                                                                                                                                                     .
                                                                                                                                                        hQ QXami1
                                                                                                                                                                hQrrltISttl
                                                                                                                                                                          1eI
                                                                                                                                                                            1anaIy'
                                                                                                                                                                                  ze
                                                                                                                                                 years buhintltoday-s technclogy-Sur7hf
                                                                                                                                                 .


                                                                                                                                                 narcudArthtlrHerring IIIacqtliretlthe F
                                                                                                                                                 P-D.-'pvhere DeRt:ris locatet,usestht
                                                                                                                                                                           '
                                                             .-                                                                                     p       ,
                                                                                                                                                 P-I-s.
Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 79 of 81




                                                          l $'-
                                                      .-. l   -?i
                                                                n -.--
                                                                     !pw
                                                                       '..
                                                                         i-l -. r (-.q:qt,-...I f t-i lF.
                                                                                                        Z-          .$
                                                                                                         2 ..i--I-.:1-q
                                                                                                                      cï1
                                                                                                                        -I'-.l,
                                                      .
                                                          -
          Case 9:18-cv-80994-DLB Document 119 Entered on FLSD Docket 06/24/2019 Page 80 of 81




I'Cjvta.j3(#t
      -     r-t         tJs4.,                 Ng .:kE''                                                  -       1fa!t..f'
                                                                                                                    .    .è$-t$.I
                                                                                                                                J >.# i,.
                                                                                                                                        '!y
                                                                                                                                          tj.p
                                                                                                                                             rl.
                                                                                                                                               :#'
                                                                                                                                                 -
                                                                                                                                                 '
                                                                                                                                                 *'       .




                                 -
                                   !lt
                                 (-L E., gua g'v.-.,;.,-::-:.j!rjfc(-'ë :.-.'.?-.,;kIa?
                                                                                      k',k.' k.
                                                                                              Jù
                                                                                               - ':1f--+L
                                                                                                --      .
                                                                                                        . s
                                                                                                        .            at-f,! 4'./'a JJJJrev
                                                                                                           '-1'u -.',(
                                                                                                           .         .                   c.
                                                                                                                                          la t-e tt?e I4.
                                                                                                                                                        TrV's v1?.
                                                                                                                                                                 i.
                                                                                                                                                                  lfa
                                                                                                                                                                    i.
                                                                                                                                                                     -)64f1
                                                                                                                                                                     1
                                 of Groveport aflcf àlle G rovep oî't f'o/       ''
                                                                                  Jce O epaç'tltïen t. Afl'ef'zzly exp e
                                 ow ner, f a fz? con f'
                                                      /'lep t t' l'k'
                                                                 ,  )t' tIte C'V'
                                                                                SA w ill b ett'
                                                                                              e c kqsslst t'/le D e t'ect.
                                                                                                                         ivr
                                 better for the ,-esr'c/e.flt's aflcfbflsff?es's-es-of oor trofzlnlflfll-l'y'.''
                                 -
                                 '
                                 l' -q'
                                     -.
                                     -  .t     ;lndqJ .
                                          k!aI:g
                                          .    .    .
                                                    .
                                                       t)'r
                                                         .
                                                           . u
                                                             :
                                                             -.,
                                                               -'
                                                                (
                                                                ,
                                                                '1
                                                                 =:k
                                                                   '
                                                                   =z.
                                                                     q
                                                                     -L-$-.j-L j-j-.uj
                                                                                     .-
                                                                                      .-
                                                                                       !
                                                                                       jj '
                                                                                          .t$
                                                                                            1.
                                                                                             tr-a. $
                                                                                                   -
                                                                                                   h.
                                                                                                    !
                                                                                                    .)-n
                                                                                                       4-7o''f:
                                                                                                              l kk'i'
                                                                                                                    -1l-.
                                                                                                                        !f=
                                                                                                                          '
                                                                                                                          !-k'4 21'ti-'$.t
                                                                                                                                     w    '    ..j
                                                                                                                                                 ' f.
                                                                                                                                          'l-lK-''
                                                                                                                                                 I     -.
                                                                                                                                                        -'-'
                                                                                                                                                           .Iî'
                                                                                                                                                              r-l
                                                                                                                                                                -
                                                                                                                                                                'f.
                                                                                                                                                                  *
                                                                                                                                                                  't'
                                                                                                                                                                    2
                                                                                                                                                                    .t-* U
                                                                                                                                                                      .
                                                                                                                                                                      z  '-1'
                                 j-'.'
                                     -:rili
                                     -    .'a;-'-rm .r'
                                                      j2'!'
                                                          -,
                                                           -,q) .n1I
                                                                   '
                                                                   -':-(
                                                                       t-x:m.1-.y
                                                                                *!.-i
                                                                                    .'
                                                                                     kp
                                                                                      '.
                                                                                       c2:-
                                                                                          1Iat*#
                                                                                               <'F 7- 5 7  1
                                                                                                           .s
                                                                                                            gl=-.$
                                                                                                                 pb-u f-/-1 '-g'
                                                                                                                               )'
                                                                                                                                p)  -'
                                                                                                                                     ,.
                                                                                                                                      *
                                                                                                                                      ,J'''
                                                                                                                                          iMJ 'I. L1j-jt.
                                                                                                                                                        yp..  f
                                                                                                                                                              *(;-.
                                                                                                                                                                 tr
                                                                                                                                                                  .
                                                                                                                                                                  j ))(.
                                                                                                                                                                       yd (
                                 p.  Ss traiî:ik'g w ft/l D ETKTI                 J RC NN 'V as' w el/ a.            s its f     -fls-t' rflcêor.     s'ere ?/ea f-f
                                 l'e u-hiko/bpy' i.         %'tlp '.to-.da èel* ' .    .%4th .Isl c/ass.2' .      #J)o w J   eefxg eable hls'             t'rf actors'  ara
                                 CO 1l1OtQf?7-.w%I       e' '
                                                           O f,l. .4 k't
                                                               '          'il'V'D.  leosl  'f/(7 eA-JJef-f   -e1:ce
                                                                                                                  - ... 4    ,7/:-4O # Yo (Jt'''
                                                '
                                    ?-q-p-
                                 1::4
                                    .
                                         d-..d  !t-
                                             ..- -
                                                   I>rJp--1  dg-tua--i.1.?i,..r-
                                                          -- -..               ,qt
                                                                               . y-gyc-
                                                                                      tivp.-(.
                                                                                             )-a..l
                                                                                                  -t'
                                                                                                   ..o.n e-   b..p-ï-
                                                                                                          =m u-     y,
                                                                                                                     qrptp-ctp-d..-b--y.AsaJ.g1a
                                                                                                                                               -l'-o.!)y
 v'
 . w '.uvf
         e.
          ,%
           t/...v:e%q.va ma
                          uwlI1
                              /1ivv,=-y
                                      gk
                                       z()yyruzk
                                               jejpo;t..
                                                       gct(cocey
                                                               'i
                                                                aqr
                                                                 . nej
                                                                     )k.t
                                                                        11S(:()n1Iatk/5.
                                                                                       -()1
                                                                                          (
                                                                                          :1-;:
                                                                                              )5e.
                                                                                                 -Tor-LNa,
                                                                                                         3l1
                                                                                                           /       Ir'k - * > '
                                                                                                                              jf
                                                                                                                               dx: x.xN .
                                                                                                                                        '
                                                                                                                                        jelrcn
             Case 9:18-cv-80994-DLB
                   ,   .
                         p .
                             I
                           ez 4. ,
                                   '' Document
                                         .
                                               119 Entered on FLSD
                                                              '
                                                                   Docket 06/24/2019
                                                                               ... .
                                                                                     Page 81 of 81
    *J1 ..       r'       .   'j...r(.                                                                                                        *       *       . .
  @*.'
 ..                   '         *'
                                 he45
                                   v  r ',' .4au-
                                   stvt
                                      s          #-.'s.
                                                *.    -   wp>+
                                                      w Fjz               .yRy.                   a.           .                                  .       .
)'.1x
  2 1v..                         .,
                                  0..                  .
                                                       q
                                                       -. - :
                                                            e+
                                                            .
                                                       ;v.v.r
                                                            ...
                                                                                       .
                                                                                          t
                                                                                          j
                                                                                          .
                                                                                         .'
                                                                                          I.
                                                                                           o
                                                                                          O...
                                                                                           JJ..                                                   ,                 .,
                                                                                                                                                                    ..;
                                                                                                                                                                     zx-
                                                                                                                                                                      . .'
.
*eqo -e                         '                                     .                  :
                                                                                         i- -4
                                                                                            *      '.                                 j   !                         lz   (
                                                                                         ,1
                                                                                          4ï
   .....
  .!                                                                                   4., .. .    ,   e-
                                                                                                        '                          #*
                                                                                                                                    1j    j                         ...@D:
                                                                                                                                                                      u.,r.,
  . ..                                                                                       .#                                                                       'q
                                                                                      yl.m        ' Kk5
                                                                                                  Mm                                                                   '*


         Home About v Producs v Training v RealCasesSolved Resources v 5tience v AI5Co
                                                                                     'urse v Blog Conta
                                                                                                      'ct
                                                                                                       ' Us
                                                                                                          ' VisitUs

ardveport HOIICe Departm ent DlSCOntInuêS U IC pb* $ortv$Ac II
fadmi
    n IOct15,2015 1NewiGen,I0comments


 roveportP.D.,Grovepor-tOH.TheComputerVoiceStressM alyzerICVSA@Iconti  nuestcdominatethe truth verification marketasagencies5uChasthe Grovepol
zlice Departmentabandon outdated and farl
                                        essaccuratetechnologjesinfavcrofthepatented and moretqchnologlcallyadvanced CVSA ll, TheN1TV'5Trade-ln
rogram alokvsdepanments,Such asGroveportthatarenotsatist ledwi th olderorIesstechnologicall
                                                                                          y advancedtruthverificationsystem sto açquirethe new CV'
 ata Slgnifi
           cantdiscount,

ne Grovepol
          '
          tChiefofPol
                    ic:stated,'Iappreci
                                      ate theNI7V% willngnessto workkviththeVlllage ofGroveportandtha Grovepor
                                                                                                             '
                                                                                                             tIsoli
                                                                                                                  ce Department. Aftermy
(perlencewi
          ththePSEandi
                     tso'
                        Aner,1arnconfidenttha:theCVSA'
                                                     /2illbet
                                                            o rassisttheDetedlveBureaulndoingthelrjobbetterfortheresident.
                                                                                                                         sandbusinesse
j?
 'curczm m uni
             ty.r
                z                                                            .

lrlowinggraduatjnnfrorntheNIT'
                             /% kvorld-renownedCerljfi
                                                     edExamlnersCourse.DitectiveDelber'
                                                                                      tDaltonoftheGroveportP.D.wrotetotheNI
                                                                                                                          W ,el
                                                                                                                              -iavi
                                                                                                                                  nghada
(peri
    encëgcingthroughPSEtrainingWithDEGOR,hII
                                           7V aswella5I
                                                      t5instructorsafeheadandshoul
                                                                                 dersabove,T$etechnologyI
                                                                                                        sup-to-daterwi
                                                                                                                     th 1stciass,
qowledgeableinstructcrs.and ultlmateprofesslonali
                                                sm company-wide.A very pseasing experl
                                                                                     ence....
                                                                                            l-hankyoul'
lraddi
     tionaldetail
                s,Detecive Daltoncan beconta'cted bytelephoneat614-856-5301,

ncetheintroductionoftheW SA 1I,with thepatanted Fi   na!AnalysisConfirmationTool@(FACT(
                                                                                      !4 sccrlng algorithm in2007,theNl7V hasaddedover500 new Iaw
nfcrcerpentagenciesto itsIistofUS clients.ThisbringsthetotalnumberofUSagenciesutilizing the CVSA toover1,800.inci  uding manyUSFederalagencièsasv
5theUSMill tary.The accuracycftheW SA Il.alf lng.//1
                                                   th i
                                                      tseaseofoperation,theh117VY superiortrafnlng,and around-the-clockSupportbythehll
                                                                                                                                     W staff,has
nsuredhll-
         N skontinuedworl
                        dh
                         p/iieleadershipanddominanceinthefi
                                                          eldofTruthVeri
                                                                       tlcation,
                                                                  a               '                                   .
ecently,technicalelpert.
                       sfrom the NatfcnalAssoci jtlonofCom puterVoiceStressAnalyst  .
                                                                                    s(NACVSA)conduGed a professlonaleval uation oftheold PSE.The
AC',VSA jsnov/thqIargestprofessjonaltru:h verl
                                             ficatlonorgani
                                                          zatlon In theworld,with.w el;cver1,000 m embers,and has morem em bersthan aI1otherUStruth
srifi
    cdtionorganizati
                   onscombined,Tos   ziew theresulu oftheNACVSA'Stechnicalevaluation oftheoid PSE,dickhere.
